Exhibit 10.4
          AMENDMENT NO. 1, dated as of March 18, 2009 (this “Amendment”), to the
Credit Agreement, dated as of April 12, 2006, among DHM HOLDING COMPANY, INC., a
Delaware corporation, DOLE HOLDING COMPANY, LLC, a Delaware limited liability
company, DOLE FOOD COMPANY, INC., a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto, DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent (in such capacity, the “Administrative Agent”), and the
other parties named therein (as amended from time to time, the “Credit
Agreement”). Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.
          WHEREAS, the Credit Parties desire to amend the Credit Agreement and
the other Credit Documents on the terms set forth herein;
          WHEREAS, Section 13.12 of the Credit Agreement provides that the
Credit Parties and the Required Lenders may amend the Credit Agreement and the
other Credit Documents;
          NOW, THEREFORE, in consideration of the premises contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
          Amendment. The Credit Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double–underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.
          Section 1. Representations and Warranties, No Default. The Borrower
hereby represents and warrants that immediately prior to and immediately after
giving effect to this Amendment (i) no Default or Event of Default exists and
(ii) all representations and warranties contained in the Credit Agreement or in
any other Credit Document are true and correct in all material respects with the
same effect as though such representations and warranties had been made on the
date hereof (except that any representation or warranty which by its terms is
made only as of a specified date is true and correct in all material respects
only as of such specified date).
          Section 2. Effectiveness. This Amendment will become effective upon
receipt by the Administrative Agent of (i) executed signature pages hereto from
the Required Lenders and each Credit Party party to the Credit Agreement and
(ii) a fee, for the account of each Lender which has returned an executed
signature page to this Amendment on or prior to 12:00 p.m., New York time, on
February 23, 2009, in an amount equal to to 0.25% of such consenting Lender’s
total Revolving Loan Commitment on such date.
          Section 3. Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so

 



--------------------------------------------------------------------------------



 



-2-
executed and delivered shall be deemed to be an original, but all of which when
taken together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof.
          Section 4. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          Section 5. Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
          Section 6. Effect of Amendment. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
other Secured Creditors under the Credit Agreement or any other Credit Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Credit
Document. Each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement or any other Credit Document is hereby
ratified and re-affirmed in all respects and shall continue in full force and
effect. Each Credit Party reaffirms its obligations under the Credit Documents
to which it is party and the validity of the Liens granted by it pursuant to the
Security Documents. From and after the effective date of this Amendment, all
references to the Credit Agreement in any Credit Document shall, unless
expressly provided otherwise, refer to the Credit Agreement as amended by this
Amendment.
          Section 7. Consent to the Amendment. Each of the Guarantors consents
to this Amendment and agrees that all references to the Credit Agreement in any
Credit Document to which it is party shall refer to the Credit Agreement as
amended by this Amendment.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective authorized officers as of the day and year
first above written.

            DHM HOLDING COMPANY, INC.
      By:           Name:           Title:           DOLE HOLDING COMPANY, LLC
      By:           Name:           Title:           DOLE FOOD COMPANY, INC.
      By:           Name:           Title:           THE GUARANTORS NAMED IN
SCHEDULE I
ATTACHED HERETO
      By:           Name:           Title:        

[Signature Page to Amendment No. 1 to ABL Credit Agreement]

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent
      By:           Name:           Title:                 By:           Name:  
        Title:        

[Signature Page to Amendment]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
GUARANTORS

     
Calazo Corporation
   
AG 1970, Inc.
   
AG 1971, Inc.
   
AG 1972, Inc.
   
Alyssum Corporation
   
Barclay Hollander Corporation
   
Bud Antle, Inc.
   
Calicahomes, Inc.
   
California Polaris, Inc.
   
CB North, LLC
   
CB South, LLC
   
Dole ABPIK, Inc.
   
Dole Arizona Dried Fruit and Nut Company
   
Dole Carrot Company
   
Dole Citrus
   
Dole DF&N, Inc.
   
Dole Dried Fruit and Nut Company, a California General Partnership
   
Dole Farming, Inc.
   
Dole Fresh Vegetables, Inc.
   
Dole Orland, Inc.
   
Dole Packaged Foods, LLC
   
E. T. Wall Company
   
Earlibest Orange Association, Inc.
   
Fallbrook Citrus Company, Inc.
   
Lindero Headquarters Company, Inc.
   
Lindero Property, Inc.
   
Milagro Ranch, LLC
   
Oceanview Produce Company
   
Prairie Vista, Inc.
   
Rancho Manana, LLC
   
Royal Packing Co.
   
Veltman Terminal Co.
   
Bananera Antillana (Colombia), Inc.
   
Clovis Citrus Association
   
Delphinium Corporation
   
Dole Berry Company, LLC
   
Dole Europe Company
   
Dole Foods Flight Operations, Inc.
   
Dole Northwest, Inc.
   
Dole Sunfresh Express, Inc.
   
Standard Fruit and Steamship Company
   
Standard Fruit Company
   
Sun Country Produce, Inc.
   
West Foods, Inc.
   
Cool Advantage, Inc.
   

[Signature Page to Amendment]

 



--------------------------------------------------------------------------------



 



     
Cool Care, Inc.
   
Saw Grass Transport, Inc.
   
Blue Anthurium, Inc.
   
Cerulean, Inc.
   
Dole Diversified, Inc.
   
Dole Land Company, Inc.
   
Dole Packaged Foods Corporation
   
La Petite d’Agen, Inc.
   
MK Development, Inc.
   
Malaga Company, Inc.
   
Muscat, Inc.
   
Oahu Transport Company, Limited
   
Wahiawa Water Company, Inc.
   
Zante Currant, Inc.
   
Diversified Imports Co.
   
Dole Assets, Inc.
   
Dole Fresh Fruit Company
   
Dole Holdings, Inc.
   
Dole Logistics Services, Inc.
   
Dole Ocean Cargo Express, Inc.
   
Dole Ocean Liner Express, Inc.
   
Renaissance Capital Corporation
   
Sun Giant, Inc.
   
DNW Services Company
   
Pacific Coast Truck Company
   
Pan-Alaska Fisheries, Inc.
   

[Signature Page to Amendment]

 



--------------------------------------------------------------------------------



 



                    ,    as a Lender                    By:           Name:    
      Title:        

[Signature Page to Amendment]

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO AMENDMENT NO. 1
 
CREDIT AGREEMENT
among
DHM HOLDING COMPANY, INC.,
DOLE HOLDING COMPANY, LLC,
DOLE FOOD COMPANY, INC.
as BORROWER,
VARIOUS LENDERS,
and
DEUTSCHE BANK AG NEW YORK BRANCH,
as ADMINISTRATIVE AGENT
 
Dated as of April 12, 2006
 
BANC OF AMERICA SECURITIES LLC,
as SYNDICATION AGENT,
DEUTSCHE BANK SECURITIES INC.,
as LEAD ARRANGER,
HARRIS N.A., THE BANK OF NOVA SCOTIA
and WELLS FARGO FOOTHILL, LLC,
as CO-DOCUMENTATION AGENTS
and
DEUTSCHE BANK SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
as JOINT BOOK RUNNING MANAGERS
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page    
SECTION 1. DEFINITIONS AND ACCOUNTING TERMS
       
 
       
1.01. Defined Terms
    1  
 
       
SECTION 2. AMOUNT AND TERMS OF CREDIT
       
 
       
2.01. The Commitments
    58  
2.02. Minimum Amount of Each Borrowing
    61  
2.03. Notice of Borrowing
    61  
2.04. Disbursement of Funds
    62  
2.05. Notes
    64  
2.06. Conversions
    65  
2.07. Pro Rata Borrowings
    66  
2.08. Interest
    66  
2.09. Interest Periods
    67  
2.10. Increased Costs, Illegality, etc.
    68  
2.11. Compensation
    71  
2.12. Change of Lending Office
    72  
2.13. Replacement of Lenders
    72  
2.14. Incremental Commitments
    73  
 
       
SECTION 3. LETTERS OF CREDIT
       
 
       
3.01. Letters of Credit
    75  
3.02. Maximum Letter of Credit Outstandings; Final Maturities
    76  
3.03. Letter of Credit Requests; Minimum Stated Amount
    76  
3.04. Letter of Credit Participations
    77  
3.05. Agreement to Repay Letter of Credit Drawings
    79  
3.06. Increased Costs
    80  
 
       
SECTION 4. COMMITMENT COMMISSION; FEES; REDUCTIONS OF COMMITMENT
       
 
       
4.01. Fees
    81  
4.02. Voluntary Termination of Unutilized Revolving Loan Commitments
    82  
4.03. Mandatory Reduction of Commitments
    83  
 
       
SECTION 5. PREPAYMENTS; PAYMENTS; TAXES
       
 
       
5.01. Voluntary Prepayments
    83  
5.02. Mandatory Repayments and Commitment Reductions
    84  
5.03. Method and Place of Payment; Payments and Computations; Maintenance of
Accounts; Statement of Accounts
    88  
5.04. Net Payments
    90  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page    
SECTION 6. CONDITIONS PRECEDENT TO CREDIT EVENTS ON THE INITIAL BORROWING DATE
       
 
       
6.01. Effective Date; Notes
    92  
6.02. Officer’s Certificate
    92  
6.03. Opinions of Counsel
    92  
6.04. Company Documents; Proceedings; etc.
    93  
6.05. Shareholders’ Agreements; Management Agreements; Existing Indebtedness
Agreements; and Tax Allocation Agreements
    93  
6.06. Outstanding Indebtedness and Preferred Equity
    94  
6.07. Refinancing; Original Credit Agreement; etc.
    95  
6.08. Adverse Change, Approvals
    96  
6.09. Litigation
    96  
6.10. Subsidiaries Guaranty; Intercompany Subordination Agreement
    96  
6.11. Pledge Agreement
    97  
6.12. Security Agreement
    97  
6.13. Mortgage; Title Insurance; Landlord Waivers; etc.
    98  
6.14. [Intentionally omitted.]
    99  
6.15. Financial Statements; Pro Forma Balance Sheet; Projections
    99  
6.16. Solvency Certificate; Insurance Certificates, etc.
    99  
6.17. Fees, etc.
    100  
6.18. Appraisal and Collateral Examination
    100  
6.19. Borrowing Base Certificate; Liquidity
    100  
 
       
SECTION 7. CONDITIONS PRECEDENT TO ALL CREDIT EVENTS
       
 
       
7.01. Limitation on Cash on Hand
    101  
7.02. No Default; Representations and Warranties
    101  
7.03. Notice of Borrowing; Letter of Credit Request
    101  
 
       
SECTION 8. REPRESENTATIONS, WARRANTIES AND AGREEMENTS
       
 
       
8.01. Company Status
    102  
8.02. Company Power and Authority
    102  
8.03. No Violation
    102  
8.04. Litigation
    103  
8.05. Use of Proceeds; Margin Regulations
    104  
8.06. Governmental Approvals
    104  
8.07. Investment Company Act
    104  
8.08. True and Complete Disclosure
    104  
8.09. Financial Condition; Financial Statements
    105  
8.10. Security Interests
    106  
8.11. Compliance with ERISA
    106  
8.12. Capitalization
    108  
8.13. Subsidiaries
    108  

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page    
8.14. Intellectual Property, etc.
    109  
8.15. Compliance with Statutes; Agreements, etc.
    109  
8.16. Environmental Matters
    109  
8.17. Properties
    110  
8.18. Labor Relations
    110  
8.19. Tax Returns and Payments
    111  
8.20. Scheduled Existing Indebtedness
    111  
8.21. Insurance
    112  
8.22. Transaction
    112  
8.23. Special Purpose Corporations
    112  
8.24. Subordination
    113  
8.25. Aggregate Borrowing Base Calculation
    113  
 
       
SECTION 9. AFFIRMATIVE COVENANTS
       
 
       
9.01. Information Covenants
    113  
9.02. Books, Records and Inspections
    119  
9.03. Insurance
    120  
9.04. Payment of Taxes
    121  
9.05. Existence; Franchises
    121  
9.06. Compliance with Statutes; etc.
    121  
9.07. Compliance with Environmental Laws
    121  
9.08. ERISA
    122  
9.09. Good Repair
    124  
9.10. End of Fiscal Years; Fiscal Quarters
    124  
9.11. Additional Security; Additional Guaranties; Actions with Respect to
Non-Guarantor Subsidiaries; Further Assurances
    124  
9.12. Use of Proceeds
    127  
9.13. Ownership of Subsidiaries
    128  
9.14. Permitted Acquisitions
    128  
9.15. Maintenance of Company Separateness
    130  
9.16. Performance of Obligations
    130  
9.17. Conduct of Business
    130  
9.18. Margin Stock
    131  
9.19. Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real
Estate Purchases
    131  
9.20. Post-Closing Refinancing
    132  
9.21. Mortgage Amendments
    132  
9.22. . No later than 45 days after the effective date of Amendment 1 (or such
later date as the Administrative Agent shall agree in its sole discretion), the
applicable Credit Parties shall cause to be executed and/or delivered, as
applicable, to the Administrative Agent:
    132  

-iii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page    
SECTION 10. NEGATIVE COVENANTS
       
 
       
10.01. Changes in Business; etc.
    133  
10.02. Consolidation; Merger; Sale or Purchase of Assets; etc.
    137  
10.03. Liens
    141  
10.04. Indebtedness
    145  
10.05. Advances; Investments; Loans
    150  
10.06. Restricted Payments; etc.
    155  
10.07. Transactions with Affiliates
    159  
10.08. Fixed Charge Coverage Ratio
    160  
10.09. Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Issuances of Capital Stock; etc.
    160  
10.10. Limitation on Issuance of Equity Interests
    162  
10.11. Limitation on Certain Restrictions on Subsidiaries
    162  
10.12. Limitation on the Creation of Subsidiaries and Joint Ventures
    163  
10.13. Special Restrictions Relating to Principal Property
    164  
10.14. No Additional Deposit Accounts; etc.
    164  
 
     
SECTION 11. EVENTS OF DEFAULT
       
 
       
11.01. Payments
    165  
11.02. Representations, etc.
    165  
11.03. Covenants
    165  
11.04. Default Under Other Agreements
    165  
11.05. Bankruptcy, etc.
    166  
11.06. ERISA
    166  
11.07. Security Documents
    167  
11.08. Guaranties
    167  
11.09. Judgments
    167  
11.10. Ownership
    168  
11.11. Denial of Liability
    168  
 
     
SECTION 12. THE ADMINISTRATIVE AGENT
       
 
       
12.01. Appointment
    168  
12.02. Nature of Duties
    169  
12.03. Lack of Reliance on the Administrative Agent
    169  
12.04. Certain Rights of the Administrative Agent
    170  
12.05. Reliance
    170  
12.06. Indemnification
    170  
12.07. The Administrative Agent in its Individual Capacity
    170  
12.08. Holders
    171  
12.09. Resignation by the Administrative Agent
    171  
12.10. Collateral Matters
    172  
12.11. Delivery of Information
    172  

-iv-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page    
SECTION 13. MISCELLANEOUS
       
 
       
13.01. Payment of Expenses, etc.
    173  
13.02. Right of Setoff
    174  
13.03. Notices
    175  
13.04. Benefit of Agreement; Assignments; Participations
    176  
13.05. No Waiver; Remedies Cumulative
    178  
13.06. Payments Pro Rata
    178  
13.07. Calculations; Computations
    179  
13.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    180  
13.09. Counterparts
    181  
13.10. Effectiveness
    181  
13.11. Headings Descriptive
    181  
13.12. Amendment or Waiver; etc.
    181  
13.13. Survival
    183  
13.14. Domicile of Loans
    183  
13.15. Register
    183  
13.16. Confidentiality
    183  
13.17. Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Persons Not Organized in the United States
    184  
13.18. Patriot Act
    185  
13.19. Post-Closing Actions
    185  
 
       
SECTION 14. CREDIT AGREEMENT PARTY GUARANTY
       
 
       
14.01. The Guaranty
    186  
14.02. Bankruptcy
    187  
14.03. Nature of Liability
    187  
14.04. Independent Obligation
    188  
14.05. Authorization
    188  
14.06. Reliance
    189  
14.07. Subordination
    189  
14.08. Waiver
    189  
14.09. Payments
    191  

-v-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

     
SCHEDULE
   
 
   
SCHEDULE I
  Commitments
SCHEDULE II
  Lender Addresses
SCHEDULE III
  Accounts
SCHEDULE IV
  Existing Indebtedness
SCHEDULE V
  Real Property
SCHEDULE VI
  Plans
SCHEDULE VII
  Capitalization
SCHEDULE VIII
  Subsidiaries
SCHEDULE IX
  Existing Investments
SCHEDULE X
  Tax Matters
SCHEDULE XI
  Insurance
SCHEDULE XII
  Post-Closing Matters
SCHEDULE XIII
  Non-Guarantor Subsidiaries, Excluded Foreign Subsidiaries
SCHEDULE XIV
  Non-Wholly-Owned Subsidiaries
SCHEDULE XV
  Qualified Jurisdictions
SCHEDULE XVI
  Transactions with Affiliates
SCHEDULE XVII
  Principal Properties
SCHEDULE XVIII
  Existing Liens
SCHEDULE XIX
  Existing Letters of Credit
 
   
EXHIBIT
   
 
   
EXHIBIT A-1
  Form of Notice of Borrowing
EXHIBIT A-2
  Form of Notice of Conversion/Continuation
EXHIBIT B-1
  Form of Revolving Note
EXHIBIT B-2
  Form of Swingline Note
EXHIBIT C
  Form of Letter of Credit Request
EXHIBIT D
  Form of Section 5.04(b)(ii) Certificate
EXHIBIT E
  Form of Opinion of Paul, Hastings, Janofsky & Walker LLP, special counsel to
the Credit Parties
EXHIBIT F
  Form of Officers’ Certificate
EXHIBIT G
  Form of Subsidiaries Guaranty
EXHIBIT H
  Form of Intercompany Subordination Agreement
EXHIBIT I
  Form of Pledge Agreement
EXHIBIT J
  Form of Security Agreement
EXHIBIT K
  Form of Intercreditor Agreement
EXHIBIT L
  Form of Solvency Certificate
EXHIBIT M
  Form of Borrowing Base Certificate
EXHIBIT N
  Form of Intercompany Note
EXHIBIT O
  Form of Shareholder Subordinated Note
EXHIBIT P
  Form of Compliance Certificate
EXHIBIT Q
  Form of Assignment and Assumption Agreement
EXHIBIT R
  Form of Incremental Commitment Agreement
EXHIBIT S
  Form of Landlord Personal Property Collateral Access Agreements

-vi-



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of April 12, 2006, among DHM HOLDING
COMPANY, INC., a Delaware corporation (“Holdings”), DOLE HOLDING COMPANY, LLC, a
Delaware limited liability company (“Intermediate Holdco”), DOLE FOOD COMPANY,
INC., a Delaware corporation (the “Borrower”), the Lenders party hereto from
time to time, DEUTSCHE BANK AG New York Branch (“DBNY”), as Administrative
Agent, BANC OF AMERICA SECURITIES LLC, as Syndication Agent, HARRIS N.A., THE
BANK OF NOVA SCOTIA and WELLS FARGO FOOTHILL, LLC, as Co-Documentation Agents,
DEUTSCHE BANK SECURITIES LLC and BANC OF AMERICA SECURITIES LLC, as Joint Book
Running Managers and DEUTSCHE BANK SECURITIES INC., as Lead Arranger. All
capitalized terms used herein and defined in Section 1.01 are used herein as
therein defined.
W I T N E S S E T H:
          WHEREAS, subject to and upon the terms and conditions set forth
herein, the Lenders are willing to make available to the Borrower the respective
credit facilities provided for herein;
          NOW, THEREFORE, IT IS AGREED:
          SECTION 1. Definitions and Accounting Terms.
          1.01. Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
          “ABL Obligations” shall have the meaning provided in the Intercreditor
Agreement.
          “ABL Priority Collateral” shall have the meaning provided in the
Intercreditor Agreement.
          “ABL Secured Parties” shall have the meaning provided in the
Intercreditor Agreement.
          “Account” shall mean an “account” (as such term is defined in
Article 9 of the UCC), and any and all supporting obligations in respect
thereof.
          “Account Debtor” shall mean each Person who is obligated on an
Account, chattel paper, or a General Intangible.
          “Acquired Entity or Business” shall mean either (x) the assets
constituting a business, division or product line of any Person not already a
Subsidiary of Holdings or (y) 100% of the Equity Interests of any such Person,
which Person shall, as a result of the acquisition of such Equity Interests,
become a Wholly-Owned Domestic Subsidiary of Holdings (or shall be merged with
and into the Borrower or another Wholly-Owned Domestic Subsidiary of the
Borrower that is a Subsidiary Guarantor, with the Borrower or such Subsidiary
Guarantor being the surviving or continuing Person).

 



--------------------------------------------------------------------------------



 



          “Act” shall have the meaning provided in Section 13.18.
          “Additional Collateral” shall mean all property (whether real or
personal) in which security interests are granted (or have been purported to be
granted) (and continue to be in effect at the time of determination) pursuant to
Sections 9.11 and/or 10.12.
          “Additional Mortgage” shall have the meaning provided in
Section 9.11(a).
          “Additional Mortgaged Property” shall have the meaning provided in
Section 9.11(a).
          “Additional Security Documents” shall mean all mortgages, pledge
agreements, security agreements and other security documents entered into from
time to time pursuant to Sections 9.11 and/or 10.12, as each such document may
be modified, supplemented or amended from time to time in accordance with the
terms hereof and thereof.
          “Adjusted Consolidated Net Income” shall mean, for any period,
Consolidated Net Income for such period plus, without duplication, the sum of
the amount of all net non-cash charges (including, without limitation,
depreciation, amortization, deferred tax expense and non-cash interest expense)
and net non-cash losses which were included in arriving at Consolidated Net
Income for such period, less the amount of all net non-cash gains which were
included in arriving at Consolidated Net Income for such period.
          “Adjusted Consolidated Working Capital” shall mean, at any time,
Consolidated Current Assets at such time (but excluding therefrom all cash and
Cash Equivalents) less Consolidated Current Liabilities at such time.
          “Adjusted Excess Cash Flow” shall mean, for any period, the remainder
of (i) Excess Cash Flow for such period minus (ii) the aggregate amount of
principal repayments of Term Loans to the extent (and only to the extent) that
such repayments were made as a voluntary prepayment pursuant to the Term Credit
Agreement.
          “Adjustment Date” shall mean the first day of each Fiscal Quarter of
the Borrower.
          “Administrative Agent” shall mean Deutsche Bank AG New York Branch, in
its capacity as Administrative Agent for the Lenders hereunder and under the
other Credit Documents, and shall include any successor to the Administrative
Agent appointed pursuant to Section 12.09.
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including but not limited to all directors
and officers of such Person), controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting

-2-



--------------------------------------------------------------------------------



 



securities, by contract or otherwise; provided, however, that neither any Agent
nor any Lender (nor any Affiliate thereof) shall be considered an Affiliate of
Holdings or any Subsidiary thereof.
          “Affiliated Group” shall have the meaning provided in
Section 10.06(v).
          “Agent” shall mean the Administrative Agent, the Syndication Agent and
each Co-Documentation Agent and shall include any successor to any such Person
appointed pursuant to Section 12.09.
          “Agent Advance” shall have the meaning provided in Section 2.01(f).
          “Agent Advance Period” shall have the meaning provided in
Section 2.01(f).
          “Aggregate Exposure” at any time shall mean the sum of (i) the
aggregate principal amount of all Revolving Loans then outstanding (for this
purpose, using the Dollar Equivalent of each Euro Denominated Loan and each
Sterling Denominated Loan then outstanding), (ii) the aggregate amount of all
Letter of Credit Outstandings (for this purpose, using the Dollar Equivalent of
all amounts expressed in Euros or Sterling) at such time and (iii) the aggregate
principal amount of all Swingline Loans (exclusive of Swingline Loans which are
repaid with the proceeds of, and simultaneously with the incurrence of, the
respective incurrence of Revolving Loans).
          “Agreement” shall mean this Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended, renewed refinanced and/or replaced from time to time.
          “Amendment 1” shall mean Amendment 1 to this Agreement, dated as of
March 18, 2009.
          “Applicable Commitment Commission Percentage” shall mean (i) for each
day on which the Aggregate Exposure is less than or equal to 50% of the Total
Commitment, 0.375% and (ii) for each day on which the Aggregate Exposure exceeds
50% of the Total Commitment, 0.250%.
          “Applicable Margin” shall mean, in the case of Loans maintained as
(A) Base Rate Loans 2.00% and (B) Euro Rate Loans, 3.00%; provided that the
Applicable Margin shall be adjusted quarterly on a prospective basis on each
Adjustment Date (commencing with the first Adjustment Date to occur during the
second Fiscal Quarter to commence after the Initial Borrowing Date) in
accordance with the table below based on the Average Historical Borrowing
Availability for such Adjustment Date:

-3-



--------------------------------------------------------------------------------



 



                              Base Rate Revolving     Euro Rate Revolving   Loan
and     Loan and Euro   Swingline Loan Base Average Historical Borrowing
Availability   Rate Margin   Rate Margin
Less than 33% of the Total Commitment
    3.50 %     2.50 %
Greater than or equal to 33% of the Total Commitment but less than 66% of the
Total Commitment
    3.25 %     2.25 %
Greater than or equal to 66% of the Total Commitment
    3.00 %     2.00 %

          The Applicable Margins as so determined shall apply, except as set
forth in the succeeding sentence, from the relevant Adjustment Date to the next
Adjustment Date. Notwithstanding anything to the contrary contained above in
this definition, the Applicable Margins shall be (x) the highest set forth in
the table above at all times during which there shall exist any Specified
Default or any Event of Default and (y) for any period prior to the effective
date of Amendment 1, as set forth in this Agreement prior to giving effect to
Amendment 1.
          “Applicable Prepayment Percentage” shall mean, at any time, for
purposes of Section 5.02(e) and the definitions of “Retained Excess Cash Flow
Amount”, 50%; provided that, so long as no Default or Event of Default is then
in existence, (i) if at any time the Total Leverage Ratio is less than 3.50:1.00
as at the last day of the most recently ended Fiscal Year of the Borrower (as
provided in an officer’s certificate setting forth (in reasonable detail) the
calculation of the Total Leverage Ratio, which certificate shall be delivered by
the Borrower contemporaneously with the financial statements delivered under
Section 9.01(c) for such Fiscal Year of the Borrower then last ended), the
Applicable Prepayment Percentage shall instead be 0%.
          “Asset Sale” shall mean any sale, transfer or other disposition by
Holdings or any of its Subsidiaries to any Person other than the Borrower or any
Wholly-Owned Subsidiary of the Borrower of any asset or Property (including,
without limitation, any capital stock or other securities of, or other Equity
Interests in, another Person, but excluding the sale by Holdings of its own
capital stock) of Holdings or such Subsidiary other than (i) sales, transfers or
other dispositions of inventory made in the ordinary course of business,
(ii) other sales and dispositions that generate Net Sale Proceeds of less than
$15,000,000 in the aggregate in any Fiscal Year of Holdings or (iii) sales or
liquidations of Cash Equivalents, it being understood and agreed that the grant
of a Lien by Holdings or any of its Subsidiaries in favor of another Person
shall not in and of itself constitute an “Asset Sale” for purposes of this
definition.
          “Assignment and Assumption Agreement” shall mean an Assignment and
Assumption Agreement substantially in the form of Exhibit Q (appropriately
completed).
          “Authorized Officer” shall mean, with respect to (i) delivering
Notices of Borrowing, Notices of Conversion/Continuation and similar notices,
any person or persons that

-4-



--------------------------------------------------------------------------------



 



has or have been authorized by the board of directors of Holdings or the
Borrower to deliver such notices pursuant to this Agreement and that has or have
appropriate signature cards on file with the Administrative Agent, the Swingline
Lender or the respective Issuing Lender, (ii) delivering financial information
and officer’s certificates pursuant to this Agreement, the chief financial
officer, the treasurer or any financial officer of Holdings or the Borrower, and
(iii) any other matter in connection with this Agreement or any other Credit
Document, any officer (or a person or persons so designated by any two officers)
of Holdings or the Borrower.
          “Available Currency” shall mean Dollars, Euros and Sterling.
          “Average Historical Borrowing Availability” shall mean, at any
Adjustment Date, the average daily Borrowing Availability for the three-month
period immediately preceding such Adjustment Date (with the Borrowing Base for
any such day used to determine “Borrowing Availability” calculated by reference
to the most recent Borrowing Base Certificate delivered to the Administrative
Agent on or prior to such day pursuant to Section 9.01(o)).
          “Bankruptcy Code” shall have the meaning provided in Section 11.05.
          “Base Rate” shall mean, at any time, the higher of (i) the Prime
Lending Rate at such time and (ii) 1/2 of 1% in excess of the overnight Federal
Funds Rate at such time.
          “Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each
other Loan designated or deemed designated as such by the Borrower at the time
of the incurrence thereof or conversion thereto.
          “Bermuda Company” shall mean Solvest, Ltd., a company organized under
the laws of Bermuda.
          “Bermuda Partnership” shall mean Dole Foreign Holdings, Ltd., a
limited liability company organized under the laws of Bermuda.
          “Bermuda Partnership Partner #1” shall mean Dole Fresh Fruit Company,
Inc., a corporation organized under the laws of Nevada and a Wholly-Owned
Subsidiary of the Borrower, and any successor thereto by way of a merger or
consolidation permitted by Section 10.01(d).
          “Bermuda Partnership Partner #2” shall mean Dole Ocean Cargo Express,
Inc., a corporation organized under the laws of Nevada and a Wholly-Owned
Subsidiary of the Borrower, and any successor thereto by way of a merger or
consolidation permitted by Section 10.01(d).
          “Bermuda Partnership Partners” shall mean and include Bermuda
Partnership Partner #1 and Bermuda Partnership Partner #2.
          “Borrower” shall have the meaning provided in the first paragraph of
this Agreement.

-5-



--------------------------------------------------------------------------------



 



          “Borrowing” shall mean the borrowing of one Type of Loan of a single
Tranche from all the Lenders having Revolving Loan Commitments of the respective
Tranche (or from the Swingline Lender in the case of Swingline Loans) on a given
date (or resulting from a conversion or conversions on such date) having in the
case of Euro Rate Loans the same Interest Period, provided that Base Rate Loans
incurred pursuant to Section 2.10(b) shall be considered part of the related
Borrowing of Euro Rate Loans.
          “Borrowing Availability” shall mean, as of any date of determination,
(i) the lesser of (x) the Total Commitment and (y) the Borrowing Base minus
(ii) the Aggregate Exposure.
          “Borrowing Availability Limitation” shall mean at any time that the
Borrowing Availability at such time is less than (x) in all cases other than as
provided in clause (y), the greater of (a) $70,000,000 and (b) 20% of the Total
Commitment at such time and (y) in the case of Section 9.01(o), $50,000,000.
          “Borrowing Base” shall mean, as of any date of determination, the
result of:
     (a) 85% of the amount of Eligible Accounts (determined in the case of
Eligible Accounts denominated in Canadian Dollars by using the Dollar Equivalent
thereof), plus
     (b) the lowest of
     (i) the sum total of the following:

  (A)   72% of the lower of (x) cost (determined on a first in first out basis)
in accordance with GAAP and (y) fair market value of Eligible Inventory
consisting of the type produced, marketed and/or distributed by Dole Packaged
Foods, LLC on the Effective Date,     (B)   57% of the lower of (x) cost
(determined on a first in first out basis) in accordance with GAAP and (y) fair
market value of Eligible Inventory consisting of the type produced, marketed
and/or distributed by Dole Fresh Vegetables, Inc. on the Effective Date,     (C)
  70% of the lower of (x) cost (determined on a first in first out basis) in
accordance with GAAP and (y) fair market value of Eligible Inventory consisting
of the type produced, marketed and/or distributed by Dole Fresh Fruit Company on
the Effective Date, and     (D)   70% of the lower of (x) cost (determined on a
first in first out basis) in accordance with GAAP and (y) fair market value of
Eligible Inventory consisting of the type produced, marketed

-6-



--------------------------------------------------------------------------------



 



      and/or distributed by Dole Fresh Flowers, Inc. on the Effective Date,

     (ii) the sum of 85% of the Net Orderly Liquidation Value of Eligible
Inventory included in each of the Borrower’s Business Segments (e.g., on the
effective date of Amendment 1, calculated as the sum of (x) 85% of the Net
Orderly Liquidation Value of Eligible Inventory of Dole Packaged Foods, LLC plus
(y) 85% of the Net Orderly Liquidation Value of Eligible Inventory of Dole Fresh
Vegetables, Inc. plus (z) 85% of the Net Orderly Liquidation Value of Eligible
Inventory of Dole Fresh Fruit Company), minus
     (c) the sum of (i) the PACA Reserve, (ii) Dilution Reserve, (iii) Rent
Reserve, (iv) the Inbound Freight Reserve and (v) the aggregate amount of
reserves, if any, established by the Administrative Agent under Section 2.01(d)
with respect to the Borrowing Base.
          “Borrowing Base Certificate” shall have the meaning provided in
Section 9.01(o).
          “Business Day” shall mean (i) for all purposes other than as covered
by clauses (ii) and (iii) below, any day excluding Saturday, Sunday and any day
which shall be in the City of New York (or, with respect to an Issuing Lender
not located in the City of New York, the location of such Issuing Lender) a
legal holiday or a day on which banking institutions are authorized by law or
other governmental actions to close, (ii) with respect to all notices and
determinations in connection with, and payments of principal, Unpaid Drawings
and interest on or with respect to, Euro Denominated Loans or any Euro
Denominated Letters of Credit, any day which is a Business Day described in
clause (i) and which is also (A) a day for trading by and between banks in the
London interbank market and which shall not be a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close in London or New York City and (B) in relation to any payment in
Euros, a day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET) System is open and (iii) with respect to all notices
and determinations in connection with, and payments of principal, Eurodollar
Loans and Unpaid Drawings and interest on or with respect to, Eurodollar Loans
and Sterling Denominated Loans or any Sterling Denominated Letters of Credit,
any day which is a Business Day described in clause (i) and which is also a day
for trading by and between banks in the London interbank market and which shall
not be a legal holiday or a day on which banking institutions are authorized or
required by law or other government action to close in London.
          “Business Segment” shall mean a reportable segment as discussed in
Statement of Financial Accounting Standards No. 131 “Disclosure about Segments
of an Enterprise and Related Information.”
          “Calculation Period” shall mean, with respect to any Permitted
Acquisition, any Significant Asset Sale or any other event expressly required to
be calculated on a Pro Forma Basis pursuant to the terms of this Agreement, the
Test Period most recently ended prior to the

-7-



--------------------------------------------------------------------------------



 



date of such Permitted Acquisition, Significant Asset Sale or other event for
which financial statements pursuant to Sections 9.01(b) and (c) are then
available.
          “California Disposition” shall have the meaning provided in
Section 10.02(xx).
          “Canadian Dollars” shall mean the freely transferable lawful currency
of Canada.
          “Capital Expenditures” shall mean, with respect to any Person, for any
period, all expenditures by such Person which should be capitalized in
accordance with U.S. GAAP during such period, including, without duplication,
all such expenditures with respect to fixed or capital assets (including,
without limitation, expenditures for maintenance and repairs which should be
capitalized in accordance with U.S. GAAP) and the amount of all Capitalized
Lease Obligations incurred by such Person during such period.
          “Capital Lease,” as applied to any Person, shall mean any lease of any
Property by that Person as lessee which, in conformity with U.S. GAAP, is
accounted for as a capital lease on the balance sheet of that Person.
          “Capitalized Lease Obligations” of any Person shall mean all
obligations under such Person, in each case taken at the amount thereof
accounted for as indebtedness in accordance with U.S. GAAP.
          “Cash” shall mean money, currency or a credit balance in any demand or
Deposit Account.
          “Cash Equivalents” shall mean (i) Dollars, Euros, Sterling and, in the
case of any of Foreign Subsidiaries of the Borrower, such local currencies held
by them from time to time in the ordinary course of their businesses,
(ii) securities issued or directly fully guaranteed or insured by the
governments of the United States, the United Kingdom, Sweden, Switzerland,
Japan, Canada and members of the European Union or any agency or instrumentality
thereof (provided that the full faith and credit of the respective such
government is pledged in support thereof) having maturities of not more than six
months from the date of acquisition, (iii) securities issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within six months from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s, (iv) certificates of deposit and
eurodollar time deposits with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding six months and
overnight bank deposits, in each case with any domestic commercial bank or
commercial bank of a foreign country recognized by the United States, (x) in the
case of a domestic commercial bank, having capital and surplus in excess of
$500,000,000 and outstanding debt which is rated “A” (or similar equivalent
thereof) or higher by at least one nationally recognized statistical rating
organization (as defined under Rule 436 under the Securities Act) and (y) in the
case of a foreign commercial bank, having capital and surplus in excess of
$250,000,000 (or the foreign currency equivalent thereof), (v) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clauses (ii) and (iv) above entered into with any
financial institution meeting the qualifications specified in clause (iv) above,
(vi) commercial paper having a rating of at least A-1 from S&P or

-8-



--------------------------------------------------------------------------------



 



at least P-1 from Moody’s and in each case maturing within six months after the
date of acquisition and (vii) investments in money market funds which invest
substantially all their assets in securities of the types described in clauses
(i) through (vi) above. Furthermore, with respect to Foreign Subsidiaries of the
Borrower that are not organized in one or more Qualified Jurisdictions, Cash
Equivalents shall include bank deposits (and investments pursuant to operating
account agreements) maintained with various local banks in the ordinary course
of business consistent with past practice of the Borrower’s Foreign
Subsidiaries.
          “Cash Management Control Agreement” shall mean a “control agreement”
in form and substance acceptable to the Administrative Agent and containing
terms regarding the treatment of all cash and other amounts on deposit in the
Collection Account governed by such Cash Management Control Agreement consistent
with the requirements of Section 5.03.
          “Change of Control” shall mean (i) Holdings shall at any time cease to
own directly 100% of the Equity Interests of Intermediate Holdco (except as a
result of a merger or liquidation of Intermediate Holdco permitted by
Section 9.13), (ii) Intermediate Holdco or, following any merger or liquidation
of Intermediate Holdco permitted by Section 9.13, Holdings shall at any time
cease to own directly 100% of the Equity Interests of (x) the Borrower and
(y) except as permitted by Section 9.13, Corporate Holdco, (iii) the Borrower
shall at any time cease to own directly or indirectly 100% of the Equity
Interests of the Bermuda Company, (iv) the Permitted Holders shall at any time
and for any reason fail to own at least 75% of both the economic and voting
interest in Holdings’ capital stock, (v) the Board of Directors of Holdings
shall cease to consist of a majority of Continuing Directors, or (vi) a “change
of control” or similar event shall occur as provided in any Existing Senior
Notes Document, any Qualified Preferred Stock (or certificate of designation
governing the same), any Wellbeing Project Financing Document, any Permitted
Senior Notes Documents and any Permitted Refinancing Senior Notes Document.
          “Chief Executive Office” shall mean, with respect to any Person, the
location from which such Person manages the main part of its business operations
or other affairs.
          “Claims” shall have the meaning provided in the definition of
“Environmental Claims”.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
          “Collateral” shall mean all property (whether real or personal) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document, including, without limitation, all
Pledge Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties and all cash and Cash Equivalents delivered as collateral pursuant to
Section 6.10 or 11 or any Credit Document and all Additional Collateral, if any.
It is understood and agreed that the term “Collateral” shall not include any
Property which constitutes Excluded Collateral, for so long as same constitutes
Excluded Collateral.

-9-



--------------------------------------------------------------------------------



 



          “Collateral Agent” shall mean the Administrative Agent acting as
collateral agent for the Secured Creditors pursuant to the Security Documents.
          “Collection Account” shall mean each account established at a
Collection Bank subject to a Cash Management Control Agreement into which funds
shall be transferred as provided in Section 5.03(b).
          “Collection Banks” shall have the meaning provided in Section 5.03(b).
          “Commingled Inventory” shall mean Inventory of the Borrower or any
Wholly-Owned Subsidiary Guarantor that is commingled (whether pursuant to a
consignment, a toll manufacturing agreement or otherwise) with Inventory of
another Person (other than the Borrower or any Guarantor) at a location owned or
leased by the Borrower or any Wholly-Owned Subsidiary Guarantor to the extent
that such Inventory of the Borrower or a Wholly-Owned Subsidiary Guarantor is
not readily identifiable.
          “Commitment Commission” shall have the meaning provided in
Section 4.01(a).
          “Commodity Agreements” shall mean commodity agreements, hedging
agreements and other similar agreements or arrangements designed to protect
against price fluctuations of commodities (e.g., fuel) used in the business of
the Borrower and its Subsidiaries.
          “Company” shall mean any corporation, limited liability company,
partnership or other business entity (or the adjectival form thereof, where
appropriate).
          “Compliance Period” shall mean any period (x) commencing on the date
on which the Borrowing Availability is less than the Minimum Availability Amount
for the eight consecutive Business Days and (y) ending on the first date
thereafter on which the Borrowing Availability has been equal to or greater than
the Minimum Availability Amount 30 consecutive days.
          “Consolidated Capital Expenditures” shall mean, for any period, the
aggregate amount of Capital Expenditures made by the Borrower and its
Consolidated Subsidiaries during such period but excluding any expenditures
representing the reinvestment of the Net Sale Proceeds of any Asset Sale or any
proceeds of any Casualty Event.
          “Consolidated Current Assets” shall mean, at any time, the current
assets of the Borrower and its Consolidated Subsidiaries at such time determined
on a consolidated basis (other than assets held for sale).
          “Consolidated Current Liabilities” shall mean, at any time, the
current liabilities of the Borrower and its Consolidated Subsidiaries determined
on a consolidated basis, but excluding the current portion of, and accrued but
unpaid interest on, any Indebtedness under this Agreement and any other
long-term Indebtedness which would otherwise be included therein and excluding
liabilities related to assets held for sale.

-10-



--------------------------------------------------------------------------------



 



          “Consolidated EBIT” shall mean, for any period, the Consolidated Net
Income (without giving effect to (x) any extraordinary gains or losses and
(y) any gains or losses from sales of assets other than inventory sold in the
ordinary course of business) before (i) total interest expense (inclusive of
amortization of deferred financing fees and any other original issue discount)
of the Borrower and its Consolidated Subsidiaries determined on a consolidated
basis for such period, and (ii) provision for taxes based on income and foreign
withholding taxes, in each case to the extent deducted in determining
Consolidated Net Income for such period.
          “Consolidated EBITDA” shall mean for any period, Consolidated EBIT,
adjusted by (x) adding thereto (in each case to the extent deducted in
determining Consolidated Net Income for such period and not already added back
in determining Consolidated EBIT) the amount of (i) all depreciation and
amortization expense that were deducted in determining Consolidated EBIT for
such period, (ii) any other non-cash charges incurred in such period, to the
extent that same were deducted in arriving at Consolidated EBIT for such period,
(iii) the amount of all fees and expenses incurred in connection with the
Transaction, Amendment 1 or the refinancing of the Existing 2009 Notes for such
period to the extent same were deducted in arriving at Consolidated EBIT for
such period, and (iv) any losses attributable to the interest component of
cross-currency hedging arrangements even if such transactions are treated for
GAAP purposes as foreign exchange transactions to the extent same were deducted
in arriving at Consolidated EBIT for such period, and (y) subtracting therefrom,
(i) to the extent included in arriving at Consolidated EBIT for such period, the
amount of non-cash gains during such period, (ii) the aggregate amount of all
cash payments made during such period in connection with non-cash charges
incurred in a prior period, to the extent such non-cash charges were added back
pursuant to clause (x)(ii) above in a prior period and (iii) any gains
attributable to the interest component of cross-currency hedging arrangements
even if such transactions are treated for GAAP purposes as foreign exchange
transactions to the extent same were included in arriving at Consolidated EBIT
for such period. Notwithstanding the foregoing, Consolidated EBITDA of the
Borrower for the fiscal quarters ended June 14, 2008, October 4, 2008 and
January 3, 2009 shall be deemed to be $140,400,000, $51,300,000 and $81,900,000,
respectively, and notwithstanding anything to the contrary in the definition of
Pro Forma Basis, no adjustment shall be made to such amounts as a result of any
transaction occurring prior to the effective date of Amendment 1.
          “Consolidated Fixed Charges” shall mean, for any period, the sum,
without duplication, of the following amounts (in each case, determined for the
Borrower and its Subsidiaries on a consolidated basis for such period):
(i) Consolidated Interest Expense payable in cash; (ii) scheduled payments of
principal on Consolidated Total Debt (except to the extent made with the
proceeds of Indebtedness other than any Loan); (iii) Consolidated Capital
Expenditures; and (iv) the portion of taxes based on income actually paid in
cash (net of any cash refunds received during such period and excluding any
repatriation taxes) and provisions for cash income taxes.

-11-



--------------------------------------------------------------------------------



 



          “Consolidated Interest Expense” shall mean, for any period, (i) the
total consolidated interest expense of the Borrower and its Subsidiaries
(including, without limitation, all commissions, discounts and other commitment
and banking fees and charges (e.g., fees with respect to letters of credit,
Interest Rate Protection Agreements and Other Hedging Agreements) for such
period, adjusted to exclude (to the extent same would otherwise be included in
the calculation above in this clause (i)) the amortization of any deferred
financing costs for such period, plus (ii) without duplication, (x) that portion
of Capitalized Lease Obligations of Holdings and its Subsidiaries on a
consolidated basis representing the interest factor for such period, (y) the
“deemed interest expense” (i.e., the interest expense which would have been
applicable if the respective obligations were structured as on-balance sheet
financing arrangements) with respect to all Indebtedness of Holdings and its
Subsidiaries of the type described in clause (viii) of the definition of
Indebtedness contained herein (to the extent same does not arise from a
financing arrangement constituting an operating lease) for such period and
(z) gains or losses attributable to the interest component of cross-currency
hedging arrangements even if such transactions are treated for GAAP purposes as
foreign exchange transactions.
          “Consolidated Net Debt” shall mean, at any time, the remainder of
(I) the sum of (without duplication) (i) all Indebtedness of the Borrower and
its Consolidated Subsidiaries (on a consolidated basis) as would be required to
be reflected as debt or Capital Leases on the liability side of a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries in accordance
with U.S. GAAP, (ii) all Indebtedness of the Borrower and its Consolidated
Subsidiaries of the type described in clauses (ii) and (vii) of the definition
of Indebtedness and (iii) all Contingent Obligations of the Borrower and its
Consolidated Subsidiaries in respect of Indebtedness of any third Person of the
type referred to in preceding clauses (i) and (ii) minus (II) the aggregate
amount of Unrestricted Cash Equivalents of Holdings and its Subsidiaries at such
time to the extent same would be reflected on a consolidated balance sheet of
the Borrower if same were prepared at such time; provided that (w) the amount
available to be drawn under all letters of credit, bankers’ acceptances, bank
guaranties and similar obligations issued for the account of the Borrower or any
of its Consolidated Subsidiaries (but excluding, for avoidance of doubt, all
unpaid drawings or other monetary obligations owing in respect of such letters
of credit, bankers’ acceptances, bank guaranties and similar obligations) shall
not be included in any determination of “Consolidated Net Debt”, (x) for
purposes of this definition, the amount of Indebtedness in respect of the
Interest Rate Protection Agreements, Other Hedging Agreements and Commodities
Agreements shall be at any time the unrealized net loss position, if any, of the
Borrower and/or its Consolidated Subsidiaries thereunder on a marked-to-market
basis determined no more than one month prior to such time, (y) obligations
arising under Synthetic Leases shall be included in determining Consolidated Net
Debt and (z) any Preferred Equity of the Borrower or any of its Consolidated
Subsidiaries shall be treated as Indebtedness, with an amount equal to the
greater of the liquidation preference or the maximum fixed repurchase price of
any such outstanding Preferred Equity deemed to be a component of Consolidated
Net Debt.

-12-



--------------------------------------------------------------------------------



 



          “Consolidated Net Income” shall mean, for any period, the net income
(or loss) of the Borrower and its Consolidated Subsidiaries determined on a
consolidated basis for such period (taken as a single accounting period) in
accordance with U.S. GAAP, provided that the following items shall be excluded
in computing Consolidated Net Income (without duplication): (i) except for
determinations expressly required to be made on a Pro Forma Basis, the net
income (or loss) of any Person accrued prior to the date it becomes a
Consolidated Subsidiary or all or substantially all of the property or assets of
such Person are acquired by a Consolidated Subsidiary and (ii) the net income of
any Consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Consolidated Subsidiary of such net
income is not at the time permitted by the operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Consolidated Subsidiary.
          “Consolidated Senior Secured Net Debt” shall mean, at any time (x) the
amount of Consolidated Net Debt at such time less (y) all amounts reflected
therein attributable to Indebtedness which is totally unsecured.
          “Consolidated Subsidiary” shall mean, with respect to any Person, at
any date, any other Person the Equity Interests of which are owned by such
Person and whose financial results are consolidated in the financial statements
of such Person in accordance with U.S. GAAP (and consistent with the
consolidation practices of the Borrower as in effect on the Initial Borrowing
Date), if such statements were prepared as of such date.
          “Consolidated Total Debt” shall mean, Consolidated Net Debt prior to
any calculation made pursuant to clause (II) of the definition thereof.
          “Contemplated Asset Sale” shall mean any sale of assets by the
Borrower and/or one or more of its Subsidiaries (including Real Property and
Equity Interests held by such Persons but excluding Equity Interests in the
Bermuda Company and the Bermuda Partnership and any Person which owns, directly
or indirectly, Equity Interests therein); provided, however, that (x) any such
assets are not material to the operations of the Borrower and its Subsidiaries,
(y) on a pro forma basis, after giving effect to such transaction, the Borrower
would be in compliance with Section 9.13 of the Term Credit Agreement (as in
effect on the effective date of Amendment 1) as of the most recently completed
test date and (z) the Borrower shall have provided a certificate to the
Administrative Agent stating that such sale is made as a, and complies with the
requirements of the definition of, Contemplated Asset Sale.
          “Contingent Obligation” shall mean, as to any Person, any obligation
of such Person as a result of such Person being a general partner of any other
Person, unless the underlying obligation is expressly made non-recourse as to
such general partner, and any obligation of such Person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation

-13-



--------------------------------------------------------------------------------



 



or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the lesser of (x) the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith and (y) the stated amount
of such Contingent Obligation.
          “Continuing Directors” shall mean the directors of Holdings on the
Effective Date and each other director if such director’s nomination for
election to the Board of Directors of Holdings is recommended by a majority of
the then Continuing Directors.
          “Core Concentration Account” shall have the meaning provided in
Section 5.03(d).
          “Corporate Holdco” shall mean Dole Holding Company, Inc., a Delaware
corporation and a Wholly-Owned Subsidiary of Intermediate Holdco.
          “Credit Account” shall have the meaning provided in Section 5.03(f).
          “Credit Agreement Party” shall mean Holdings, Intermediate Holdco and
the Borrower.
          “Credit Agreement Party Guaranty” shall mean the guaranty of each
Credit Agreement Party (other than the Borrower) pursuant to Section 14.
          “Credit Documents” shall mean this Agreement, the Subsidiaries
Guaranty, the Pledge Agreement, the Security Agreement, the Intercompany
Subordination Agreement and, after the execution and delivery thereof pursuant
to the terms of this Agreement, each Note and each other Security Document.
          “Credit Event” shall mean the making of any Loan or the issuance of
any Letter of Credit.
          “Credit Party” shall mean each Credit Agreement Party and each
Subsidiary Guarantor.
          “Customer” shall mean the account debtor with respect to any account
and/or prospective purchaser of goods, services or both with respect to any
contract or contract right, and/or any party who enters into or proposes to
enter into any contract or other arrangement with

-14-



--------------------------------------------------------------------------------



 



any Credit Party, pursuant to which such Credit Party is to sell any personal
property or perform any services.
          “DBNY” shall mean Deutsche Bank AG New York Branch, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.
          “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Deposit Account” shall mean a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.
          “Dilution” shall mean, as of any date of determination, a percentage,
based upon the experience of the immediately prior 13 fiscal periods, that is
the result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to the
Accounts of the Borrower and each Wholly-Owned Subsidiary Guarantor during such
period, by (b) the billings of the Borrower and each Wholly-Owned Subsidiary
Guarantor with respect to their Accounts during such period.
          “Dilution Reserve” shall mean, as of any date of determination, an
amount sufficient to reduce the advance rate against Eligible Accounts by one
percentage point (1%) for each percentage point by which Dilution is in excess
of 5%.
          “Dividend” shall have the meaning provided in Section 10.06.
          “Documents” shall mean, collectively, (i) the Credit Documents and
(ii) the Term Credit Documents.
          “Dole Settlement Company” shall mean the Borrower or a Qualified
Obligor that is not subject to the guaranty limitation applicable to the Bermuda
Partnership Partners contained in the U.S. Subsidiaries Guaranty (as defined in
the Term Credit Agreement).
          “Dollars” and the sign “$” shall each mean freely transferable lawful
money of the United States.
          “Dollar Denominated Letter of Credit” shall mean each Letter of Credit
denominated in Dollars.
          “Dollar Equivalent” of an amount denominated in a currency other than
Dollars shall mean, at any time for the determination thereof, the amount of
Dollars which could be purchased with the amount of such currency involved in
such computation at the spot exchange rate therefor as quoted by the
Administrative Agent as of 11:00 A.M. (New York time) on the date two Business
Days prior to the date of any determination thereof for purchase on such date;

-15-



--------------------------------------------------------------------------------



 



provided that for purposes of (x) determining compliance with Sections 2.01(a),
2.01(b), 3.02, 5.02(a) and 7.01 and (y) calculating Fees pursuant to
Section 4.01, the Dollar Equivalent of any amounts denominated in a currency
other than Dollars shall be revalued on a monthly basis using the spot exchange
rates therefor as quoted in The Wall Street Journal (or, if same does not
provide such exchange rates, on such other basis as is reasonably satisfactory
to the Administrative Agent) on the first Business Day of each calendar month,
(iii) at any time during a calendar month, if the Aggregate Exposure (for the
purposes of the determination thereof, using the Dollar Equivalent as
recalculated based on the spot exchange rate therefor as quoted in The Wall
Street Journal (or, if same does not provide such exchange rates, on such other
basis as is reasonably satisfactory to the Administrative Agent) on the
respective date of determination pursuant to this exception) would exceed 85% of
the lesser of (x) the Total Commitment and (y) the Borrowing Base at such time,
then in the sole discretion of the Administrative Agent or at the request of the
Required Lenders, the Dollar Equivalent shall be reset based upon the spot
exchange rates on such date as quoted in The Wall Street Journal (or, if same
does not provide such exchange rates, on such other basis as is reasonably
satisfactory to the Administrative Agent), which rates shall remain in effect
until the last Business Day of such calendar month or such earlier date, if any,
as the rate is reset pursuant to this proviso and (iv) notwithstanding anything
to the contrary contained in this definition, at any time that a Default or an
Event of Default then exists, the Administrative Agent may revalue the Dollar
Equivalent of any amounts outstanding under the Credit Documents in a currency
other than Dollars in its sole discretion using the spot exchange rates therefor
as quoted in The Wall Street Journal (or, if the same does not provide such
exchange rates, on such other basis as is reasonably satisfactory to the
Administrative Agent).
          “Domestic Subsidiary” of any Person shall mean any Subsidiary of such
Person incorporated or organized in the United States or any State or territory
thereof or the District of Columbia.
          “Drawing” shall have the meaning provided in Section 3.05(b).
          “Effective Date” shall have the meaning provided in Section 13.10.
          “Eligible Accounts” shall mean those Accounts created by the Borrower
and the Wholly-Owned Subsidiary Guarantors in the ordinary course of its
business, that arise out of their sale of goods or rendition of services, that
comply with each of the representations and warranties respecting Eligible
Accounts made in the Credit Documents, and that are not excluded as ineligible
by virtue of one or more of the excluding criteria set forth below; provided,
however, that such criteria may be revised from time to time by Administrative
Agent in its Permitted Discretion to address the results of any audit performed
by or on behalf of the Administrative Agent from time to time after the
Effective Date. Administrative Agent shall have the right to establish, modify
or eliminate Reserves against Eligible Accounts from time to time on its
Permitted Discretion. In determining the amount to be included, Eligible
Accounts shall be calculated net of customer deposits and unapplied cash.
Eligible Accounts shall not include the following:

-16-



--------------------------------------------------------------------------------



 



     (a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or which are 60 days or more past due,
     (b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or
more of the total amount of all Accounts owed by that Account Debtor (or its
Affiliates) are deemed ineligible under clause (a) above,
     (c) the amount of any credit balances greater than 90 days past their
invoice date with respect to any Account,
     (d) Accounts with selling terms of more than 60 days,
     (e) Accounts with respect to which the Account Debtor is (i) an Affiliate
of the Borrower or (ii) an employee or agent of the Borrower or any Affiliate of
the Borrower,
     (f) Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional,
     (g) Accounts that are not payable in U.S. Dollars or Canadian Dollars;
     (h) Accounts with respect to which the Account Debtor is a non-Governmental
Authority unless: (i) the Account Debtor either (A) maintains its Chief
Executive Office in the United States or Canada, or (B) is organized under the
laws of the United States, Canada or any state, territory, province or
subdivision thereof; or (ii) (A) the Account is supported by an irrevocable
letter of credit satisfactory to Administrative Agent, in its Permitted
Discretion (as to form, substance, and issuer or domestic confirming bank), that
has been delivered to Administrative Agent and is directly drawable by
Administrative Agent, or (B) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, satisfactory to Administrative Agent,
in its Permitted Discretion,
     (i) Accounts with respect to which the Account Debtor is the government of
any foreign country or sovereign state, or of any state, province, municipality,
or other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, unless (i) the Account is
supported by an irrevocable letter of credit satisfactory to Administrative
Agent, in its Permitted Discretion (as to form, substance, and issuer or
domestic confirming bank), that has been delivered to Administrative Agent and
is directly drawable by Administrative Agent, or (ii) the Account is covered by
credit insurance in form, substance, and amount, and by an insurer, satisfactory
to Administrative Agent, in its Permitted Discretion,
     (j) Accounts with respect to which the Account Debtor is (i) the federal
government of Canada or any department, agency or instrumentality of Canada or
(ii) the federal government of the United States or any department, agency or
instrumentality of

-17-



--------------------------------------------------------------------------------



 



the United States (exclusive, however, of Accounts with respect to which the
Borrower has complied, to the reasonable satisfaction of Administrative Agent,
with the Assignment of Claims Act, 31 USC § 3727),
     (k) Accounts with respect to which the Account Debtor is a creditor of the
Borrower or any Subsidiary of the Borrower, has or has asserted a right of
setoff, or has disputed its obligation to pay all or any portion of the Account,
to the extent (including, without limitation, with respect to rebates) of such
claim, right of setoff, or dispute,
     (l) Accounts with respect to an Account Debtor whose total obligations
owing to Borrower or any Subsidiary of the Borrower exceed 20% (such percentage
as applied to a particular Account Debtor being subject to reduction by
Administrative Agent in its Permitted Discretion if the creditworthiness of such
Account Debtor deteriorates or is otherwise unacceptable) of all Eligible
Accounts, to the extent of the obligations owing by such Account Debtor in
excess of such percentage; provided, however, that, in each case, the amount of
Eligible Accounts that are excluded because they exceed the foregoing percentage
shall be determined by Administrative Agent based on all of the otherwise
Eligible Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit,
     (m) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, has gone out of business, or as to which any Credit Party
has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor,
     (n) Accounts with respect to which the Account Debtor is located in a
state, province or jurisdiction (e.g., New Jersey, Minnesota, and West Virginia)
that requires, as a condition to access to the courts of such jurisdiction, that
a creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the Borrower or
Wholly-Owned Subsidiary Guarantor, as the case may be, has so qualified, filed
such reports or forms, or taken such actions (and, in each case, paid any
required fees or other charges), except to the extent that the Borrower or
Wholly-Owned Subsidiary Guarantor, as the case may be, may qualify subsequently
as a foreign entity authorized to transact business in such state or
jurisdiction and gain access to such courts, without incurring any cost or
penalty viewed by Administrative Agent, in its Permitted Discretion, to be
significant in amount, and such later qualification cures any access to such
courts to enforce payment of such Account,
     (o) Accounts that are not subject to a valid and perfected First Priority
Lien in favor of the Collateral Agent pursuant to the relevant Security Document
as provided in the Intercreditor Agreement,
     (p) Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor, or

-18-



--------------------------------------------------------------------------------



 



     (q) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
Borrower of the subject contract for goods or services.
          “Eligible Inventory” shall mean all of the Inventory owned by the
Borrower or any Wholly-Owned Subsidiary Guarantor and reflected in the most
recent Borrowing Base Certificate delivered by the Borrower to Administrative
Agent, except any Inventory to which any of the exclusionary criteria set forth
below applies. Administrative Agent shall have the right to establish, modify or
eliminate Reserves against Eligible Inventory from time to time in its Permitted
Discretion. In addition, Administrative Agent shall have the right, from time to
time, to adjust any of the criteria set forth below and to establish new
criteria with respect to Eligible Inventory, in its Permitted Discretion.
Eligible Inventory shall not include any Inventory of the Borrower or a
Wholly-Owned Subsidiary Guarantor that:
     (a) is not owned by the Borrower or a Wholly-Owned Subsidiary Guarantor
free and clear of all Liens and rights of any other Person (including the rights
of a purchaser that has made progress payments and the rights of a surety that
has issued a bond to assure the Borrower’s or Wholly-Owned Subsidiary
Guarantor’s performance with respect to that Inventory), except the First
Priority Lien in favor of the Collateral Agent on behalf of the ABL Secured
Parties and a Second Priority Lien in favor of the Term Collateral Agent on
behalf of the Term Secured Parties and Permitted Liens in favor of landlords,
bailees and freight carriers and forwarders to the extent permitted in the
provisions of this Agreement (subject to Reserves established by Administrative
Agent in accordance with the provisions of this Agreement and other Permitted
Liens);
     (b) one of the following is not applicable to such Inventory: (i) is
located on premises (including, without limitation, farms) owned, leased or
rented by the Borrower or a Wholly-Owned Subsidiary Guarantor and in the case of
leased or rented premises either (x) if requested by the Administrative Agent a
reasonably satisfactory landlord waiver has been delivered to the Administrative
Agent or (y) Reserves (including, without limitation, Reserves for grower
payables), reasonably satisfactory to the Administrative Agent have been
established with respect thereto or (ii) is stored with a bailee (including,
without limitation, a processor or converter) at a leased location, and either
(x) a reasonably satisfactory landlord waiver has been delivered to the
Administrative Agent, or (y) Reserves (including Reserves for grower payables)
reasonably satisfactory to the Administrative Agent have been established with
respect thereto, or (iii) is stored with a bailee or warehouseman and (x) a
reasonably satisfactory, acknowledged bailee letter has been received by the
Administrative Agent and Reserves reasonably satisfactory to the Administrative
Agent have been established with respect thereto or (y) Reserves reasonably
satisfactory to the Administrative Agent have been established with respect
thereto, or (iv) is located at an owned location subject to a mortgage or other
security interest in favor of a creditor other than the Collateral Agent or the
Term Collateral Agent unless a Landlord Personal Property Collateral Access
Agreement has been delivered to the Administrative Agent, or (v) is located on
premises owned, leased or rented by a Customer of the Borrower or a Wholly-Owned
Guarantor Subsidiary, unless (A) the Administrative Agent has been notified
thereof in advance, (B)

-19-



--------------------------------------------------------------------------------



 



such Inventory of the Borrower or such Subsidiary Guarantor is clearly
segregated from all Inventory of such customer in a manner satisfactory to the
Administrative Agent in its Permitted Discretion, (C) all UCC filings deemed
necessary or desirable by the Administrative Agent have been made, including,
without limitation, all UCC filings in respect of consigned inventory naming
Customer as debtor and the Borrower or Subsidiary Guarantor as secured party and
all assignments of such UCC filings by the Borrower or any Subsidiary Guarantor
to Collateral Agent as assignee of the secured party and (D) a satisfactory
collateral agreement, with respect to, among other things, access,
acknowledgment of Collateral Agent’s first priority Lien, UCC consignment
filings and said Customer’s agreement to notify Collateral Agent in advance if
it changes its jurisdiction of organization, has been delivered to Collateral
Agent by such Customer, or (vi) is in transit and clause (A), clause (B) or
clause (C) of clause (d) below is applicable;
     (c) is placed on consignment unless Reserves reasonably satisfactory to the
Administrative Agent have been established with respect thereto;
     (d) is in transit, except inventory that is in transit (A) between
locations owned or leased by the Borrower or one or more of Subsidiary
Guarantors, or (B) is in transit within the United States and Canada and is
under the control of the Borrower, or (C) is in transit from a jurisdiction
other than the United States and Canada to the United States or Canada and
consists solely of inventory consisting of the type produced, marketed and/or
distributed by Dole Packaged Foods, LLC on the Effective Date on a maritime
vessel and, in the case of clauses (B) and (C) with respect to which Reserves
reasonably satisfactory to the Administrative Agent and determined in the
Administrative Agent’s Permitted Discretion have been established with respect
thereto;
     (e) is covered by a negotiable document of title, unless, at the Collateral
Agent’s request, such document has been delivered to Collateral Agent or an
agent thereof and take such other actions as the Administrative Agent requests
in order to create a perfected First Priority security interest in favor of the
Collateral Agent in such Inventory with all necessary endorsements, free and
clear of all Liens except those in favor of Collateral Agent and the Term
Collateral Agent and the amount of any shipping fees, costs and expenses shall
be reflected in Inbound Freight Reserves;
     (f) is excess, obsolete, unsalable, seconds, damaged or unfit for sale;
     (g) consists of display items or packaging material (other than
linerboard), or shipping materials, supplies, fuel or replacement parts for
equipment of Holdings and its Subsidiaries;
     (h) consists of goods that have been returned by the buyer and are not in
salable condition;
     (i) is not of a type held for sale in the ordinary course of the Borrower’s
or any Wholly-Owned Subsidiary Guarantor’s business;

-20-



--------------------------------------------------------------------------------



 



     (j) is not subject to a First Priority Lien in favor of the Collateral
Agent on behalf of the ABL Secured Parties and a Second Priority Lien in favor
of the Collateral Agent on behalf of the Term Secured Parties, in each case as
provided in the Intercreditor Agreement; provided, that no Inventory subject to
a Permitted Lien shall be Eligible Inventory to the extent, but only to the
extent, a Permitted Lien primes the First Priority Lien granted to Collateral
Agent, as determined by the Administrative Agent in its Permitted Discretion;
     (k) breaches in any material respect any of the representations or
warranties pertaining to Inventory set forth in the Credit Documents;
     (l) does not conform to all standards imposed by any governmental agency,
division or department thereof which has regulatory authority over such goods or
the use or sale thereof;
     (m) is Commingled Inventory;
     (n) is located outside of the United States of America or Canada; other
than Inventory which is in transit as to which sub-clause (C) of clause
(d) above is applicable;
     (o) is subject to a license agreement or other arrangement with a third
party which, in the Administrative Agent’s determination, restricts the ability
of the Administrative Agent to exercise its rights under the Credit Documents
with respect to such Inventory unless such third party has entered into an
agreement in form and substance reasonably satisfactory to the Administrative
Agent permitting the Administrative Agent to exercise its rights with respect to
such Inventory or the Administrative Agent has otherwise agreed to allow such
Inventory to be eligible in the Administrative Agent’s Permitted Discretion; or
     (p) is otherwise unacceptable to Administrative Agent in its Permitted
Discretion.
          “Eligible Transferee” shall mean and include a commercial bank, an
insurance company, a finance company, a financial institution, any fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act), but in any event excluding Holdings, its Subsidiaries
and Affiliates.
          “End Date” shall have the meaning provided in the definition of
Applicable Margin.
          “Environmental Claims” shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of non-compliance or violation, investigations or proceedings relating
in any way to any violation (or alleged violation) by Holdings or any of its
Subsidiaries under any Environmental Law or any permit issued to Holdings or any
of its Subsidiaries under any such law (hereafter “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable

-21-



--------------------------------------------------------------------------------



 



Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.
          “Environmental Law” shall mean any federal, state or local policy
having the force and effect of law, statute, law, rule, regulation, ordinance,
code or rule of common law now or hereafter in effect and in each case as
amended, and any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment (for purposes
of this definition (collectively, “Laws”)), relating to the indoor or outdoor
environment, or Hazardous Materials or health and safety to the extent such
health and safety issues arise under the Occupational Safety and Health Act of
1970, as amended, or any such similar Laws.
          “Equity Infusion” shall mean (i) in the case of Holdings, the sale or
issuance of Equity Interests of Holdings to, or a capital contribution to
Holdings by, David H. Murdock or any of his affiliates and (ii) in the case of
Intermediate Holdco, the sale or issuance of Equity Interests of Intermediate
Holdco to, or a capital contribution to Intermediate Holdco by, Holdings which
is financed by Holdings solely with the proceeds of the sale or issuance of
Equity Interests and/or capital contributions described in preceding clause (i).
          “Equity Interests” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interest in (however designated) equity of such Person,
including any common stock, preferred stock, any limited or general partnership
interest and any limited liability company membership interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect on the
Initial Borrowing Date and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) which together with Holdings or a Subsidiary of Holdings would be
deemed to be a “single employer” (i) within the meaning of Section 414(b), (c),
(m) or (o) of the Code or (ii) as a result of Holdings or a Subsidiary of
Holdings being or having been a general partner of such Person.
          “Euro Denominated Loan” shall mean all Loans denominated in Euros.
          “Euro Denominated Obligations” shall mean the principal aggregate
amount of all Euro Denominated Loans and the Stated Amount of all Euro
Denominated Letters of Credit.
          “Euro Denominated Letter of Credit” shall mean each Letter of Credit
denominated in Euros.
          “Euro LIBOR” shall mean, with respect to each Borrowing of Euro
Denominated Loans, (i) the rate per annum for deposits in Euros as determined by
the Administrative Agent

-22-



--------------------------------------------------------------------------------



 



for a period corresponding to the duration of the relevant Interest Period which
appears on Reuters Page EURIBOR-01 (or any successor page) at approximately
11:00 A.M. (Brussels time) on the date which is two Business Days prior to the
commencement of such Interest Period or (ii) if such rate is not shown on
Reuters Page EURIBOR-01 (or any successor page), the average offered quotation
to prime banks in the Euro-zone interbank market by the Administrative Agent for
Euro deposits of amounts comparable to the principal amount of the Euro
Denominated Loan to be made by the Administrative Agent as part of such
Borrowing with maturities comparable to the Interest Period to be applicable to
such Loan (rounded upward to the next whole multiple of 1/16 of 1%), determined
as of 11:00 A.M. (Brussels time) on the date which is two Business Days prior to
the commencement of such Interest Period; provided that in the event the
Administrative Agent has made any determination pursuant to Section 2.10(a)(i)
in respect of Loans denominated in Euros, or in the circumstances described in
clause (i) to the proviso to Section 2.10(b) in respect of Loans denominated in
Euros, Euro LIBOR determined pursuant to this definition shall instead be the
rate determined by the Administrative Agent as the all-in-cost of funds for the
Administrative Agent (or such other Lender) to fund a Borrowing of Loans
denominated in Euros with maturities comparable to the Interest Period
applicable thereto.
          “Euro Rate” shall mean and include each of the Eurodollar Rate, Euro
LIBOR and Sterling LIBOR.
          “Euro Rate Loan” shall mean each Eurodollar Loan, each Euro
Denominated Loan and each Sterling Denominated Loan.
          “Eurodollar Loan” shall mean each Loan (other than a Swingline Loan)
designated as such by the Borrower at the time of the incurrence thereof or
conversion thereto.
          “Eurodollar Rate” shall mean (a) the offered quotation to first-class
banks in the New York interbank Eurodollar market by the Administrative Agent
for Dollar deposits of amounts in immediately available funds comparable to the
outstanding principal amount of the Eurodollar Loan of the Administrative Agent
(in its capacity as a Lender) (or, if the Administrative Agent is not a Lender
with respect thereto, taking the average principal amount of the Eurodollar Loan
then being made by the various Lenders pursuant thereto)) with maturities
comparable to the Interest Period applicable to such Eurodollar Loan commencing
two Business Days thereafter at 10:00 A.M. (New York City time) on the
applicable Interest Determination Date, divided (and rounded upward to the
nearest 1/16 of 1%) by (b) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D).
          “European Commission Decision” means the €45.6 million fine imposed by
the European Commission on the Borrower and certain of its Subsidiaries as more
particularly described in a press release issued by the European Commission on
October 15, 2008.
          “Event of Default” shall have the meaning provided in Section 11.

-23-



--------------------------------------------------------------------------------



 



          “Excess Cash Flow” shall mean, for any period, the remainder of
(a) the sum of, without duplication, (i) Adjusted Consolidated Net Income for
such period and (ii) the decrease, if any, in Adjusted Consolidated Working
Capital from the first day to the last day of such period, minus (b) the sum of,
without duplication, (i) the aggregate amount of all Capital Expenditures made
by the Borrower and its Subsidiaries during such period (other than Capital
Expenditures to the extent financed with equity proceeds, Equity Interests,
asset sale proceeds, insurance proceeds or Indebtedness (other than with Loans,
Swingline Loans, Original Revolving Loans, or Original Swingline Loans)),
(ii) the aggregate amount of permanent principal payments of Indebtedness for
borrowed money of the Borrower and its Subsidiaries and the permanent repayment
of the principal component of Capitalized Lease Obligations of the Borrower and
its Subsidiaries during such period (other than (A) repayments, to the extent
made with asset sale proceeds, equity proceeds, insurance proceeds or
Indebtedness (other than with proceeds of Loans, Original Revolving Loans or
Original Swingline Loans), (B) repayments of Original Loans, unless same were
required as a result of a Scheduled Repayment (as defined in the Original Credit
Agreement under Section 4.02(b) of the Original Credit Agreement, (C) repayments
of the Loans or (D) a Scheduled Repayment of the Term Loans under
Section 4.02(b) of the Term Credit Agreement, as the case may be) and (iii) the
increase, if any, in Adjusted Consolidated Working Capital from the first day to
the last day of such period.
          “Excess Cash Flow Payment Period” shall mean, with respect to any
Excess Cash Payment Date, the immediately preceding Fiscal Year of Holdings.
          “Excess Cash Payment Date” shall mean the date occurring 3 Business
Days after the 90th day following the last day of each Fiscal Year of Holdings.
          “Excluded Bermuda Insurance Companies” shall mean and include
(i) Ashford Company Limited, a limited liability corporation organized under
laws of Bermuda, and (ii) Mendocino Limited, a limited liability corporation
organized under laws of Bermuda.
          “Excluded Collateral” shall mean and include (i) each Principal
Property of the Borrower and any of its Restricted Subsidiaries, (ii) all shares
of capital stock or Indebtedness (as defined in the Existing 2013 Senior Notes
Indenture as in effect on the Initial Borrowing Date) of any Restricted
Subsidiary of the Borrower (which Indebtedness (as so defined) is then held by
the Borrower or any Restricted Subsidiary), (iii) Margin Stock owned or held by
Holdings or any of its Subsidiaries, except to the extent required to be pledged
pursuant to Section 9.19 and (iv) the Wellbeing Project Financing Interest
Reserve Account; provided that the collateral described in preceding clauses
(i) and (ii) shall cease to constitute “Excluded Collateral” upon the repayment
in full of all Existing 2009 Senior Notes and all Existing 2013 Senior Notes.
          “Excluded Deposit Accounts” shall mean (i) Deposit Accounts with an
aggregate monthly balance of less than $500,000, provided that, with respect to
this clause (i) only, the aggregate amount in all such Deposit Accounts excluded
pursuant to this clause (i) does not exceed $5,000,000 at any time, (ii) deposit
accounts specially and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of the U.S. Dole
Group’s salaried employees and (iii) such other accounts used solely for
disbursement

-24-



--------------------------------------------------------------------------------



 



purposes, provided that the aggregate balance maintained in the accounts
described in clauses (i), (ii) and (iii) above shall not exceed $25,000,000 for
more than consecutive five Business Days.
          “Excluded Domestic Subsidiary” shall mean County Line Mutual Water
Company, a Wholly-Owned Domestic Subsidiary of the Borrower.
          “Existing 2009 Senior Notes” shall mean the Borrower’s 8-5/8% Senior
Notes due 2009, issued pursuant to the Existing 2009 Senior Notes Indenture, as
in effect on the Initial Borrowing Date and as the same may be amended, modified
or supplemented from time to time in accordance with the terms hereof and
thereof.
          “Existing 2009 Senior Notes Documents” shall mean the Existing 2009
Senior Notes, the Existing 2009 Senior Notes Indenture and all other documents
executed and delivered with respect to the Existing 2009 Senior Notes or
Existing 2009 Senior Notes Indenture, as in effect on the Initial Borrowing Date
and as the same may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.
          “Existing 2009 Senior Notes Indenture” shall mean the Indenture, dated
as of July 15, 1993, among the Borrower, any Subsidiary Guarantors from time to
time party thereto and the trustee therefor, as in effect on the Initial
Borrowing Date and as the same may be amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof.
          “Existing 2010 Senior Notes” shall mean the Borrower’s 7-1/4% Senior
Notes due 2010, issued pursuant to the Existing 2010 Senior Notes Indenture, as
in effect on the Initial Borrowing Date and as the same may be amended, modified
or supplemented from time to time in accordance with the terms hereof and
thereof.
          “Existing 2010 Senior Notes Documents” shall mean the Existing 2010
Senior Notes, the Existing 2010 Senior Notes Indenture and all other documents
executed and delivered with respect to the Existing 2010 Senior Notes or
Existing 2010 Senior Notes Indenture, as in effect on the Initial Borrowing Date
and as the same may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.
          “Existing 2010 Senior Notes Indenture” shall mean the Indenture, dated
as of May 29, 2003, among the Borrower, any Subsidiary Guarantors from time to
time party thereto and the trustee therefor, as in effect on the Initial
Borrowing Date and as the same may be amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof.
          “Existing 2011 Senior Notes” shall mean the Borrower’s 8-7/8% Senior
Notes due 2011, issued pursuant to the Existing 2011 Senior Notes Indenture, as
in effect on the Initial Borrowing Date and as the same may be amended, modified
or supplemented from time to time in accordance with the terms hereof and
thereof.
          “Existing 2011 Senior Notes Documents” shall mean the Existing 2011
Senior Notes, the Existing 2011 Senior Notes Indenture and all other documents
executed and delivered with respect to the Existing 2011 Senior Notes or
Existing 2011 Senior Notes Indenture, as in

-25-



--------------------------------------------------------------------------------



 



effect on the Initial Borrowing Date and as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
          “Existing 2011 Senior Notes Indenture” shall mean the Indenture, dated
as of March 28, 2003, among the Borrower, any Subsidiary Guarantors from time to
time party thereto and the trustee therefor, as in effect on the Initial
Borrowing Date and as the same may be amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof.
          “Existing 2013 Senior Notes” shall mean the Borrower’s 7-7/8% Senior
Notes due 2013, issued pursuant to the Existing 2013 Senior Notes Indenture, as
in effect on the Initial Borrowing Date and as the same may be amended, modified
or supplemented from time to time in accordance with the terms hereof and
thereof.
          “Existing 2013 Senior Notes Documents” shall mean the Existing 2013
Senior Notes, the Existing 2013 Senior Notes Indenture and all other documents
executed and delivered with respect to the Existing 2013 Senior Notes or
Existing 2013 Senior Notes Indenture, as in effect on the Initial Borrowing Date
and as the same may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.
          “Existing 2013 Senior Notes Indenture” shall mean the Indenture, dated
as of July 15, 1993, among the Borrower, any Subsidiary Guarantors from time to
time party thereto and the trustee therefor, as in effect on the Initial
Borrowing Date and as the same may be amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof.
          “Existing Credit Agreement” shall mean the Credit Agreement, dated as
of March 28, 2003 and amended and restated as of April 18, 2005 as amended,
among Holdings, Intermediate Holdco, the Borrower, Solvest Ltd., Deutsche Bank
AG New York Branch, as agent, and the other lenders party thereto (as amended
through and including the Initial Borrowing Date).
          “Existing Indebtedness” shall mean and include Scheduled Existing
Indebtedness and the Existing Senior Notes Documents.
          “Existing Indebtedness Agreements” shall have the meaning provided in
Section 6.05.
          “Existing Letters of Credit” shall have the meaning provided in
Section 3.01(c).
          “Existing Senior Notes” shall mean and include the Existing 2009
Senior Notes, the Existing 2013 Senior Notes, the Existing 2011 Senior Notes and
the Existing 2010 Senior Notes.
          “Existing Senior Notes Documents” shall mean and include (i) the
Existing 2009 Senior Notes Documents, (ii) the Existing 2013 Senior Notes
Documents, (iii) the Existing 2011 Senior Notes Documents and (iv) the Existing
2010 Senior Notes Documents.

-26-



--------------------------------------------------------------------------------



 



          “Expenses” shall mean all present and future reasonable and invoiced
expenses incurred by or on behalf of the Administrative Agent or any Issuing
Lender in connection with this Agreement, any other Credit Document or otherwise
in its capacity as the Administrative Agent under this Agreement or as the
Collateral Agent under any Security Document or as an Issuing Lender under this
Agreement, whether incurred heretofore or hereafter, which expenses shall
include, without limitation, the cost of record searches, the reasonable fees
and expenses of attorneys and paralegals, all reasonable and invoiced costs and
expenses incurred by the Administrative Agent (and the Collateral Agent) in
opening bank accounts, depositing checks, electronically or otherwise receiving
and transferring funds, and any other charges imposed on the Administrative
Agent (and the Collateral Agent) due to insufficient funds of deposited checks
and the standard fee of the Administrative Agent (and the Collateral Agent)
relating thereto, collateral examination fees and expenses, reasonable fees and
expenses of accountants, appraisers or other consultants, experts or advisors
employed or retained by the Administrative Agent (and the Collateral Agent),
fees and taxes related to the filing of financing statements, costs of preparing
and recording any other Credit Documents, all expenses, costs and fees set forth
in this Agreement and the other Credit Documents, all other fees and expenses
required to be paid pursuant to any other letter agreement and all fees and
expenses incurred in connection with releasing Collateral and the amendment or
termination of any of the Credit Documents.
          “Exposure” shall mean, for any Lender, an amount equal to its RL
Percentage of the Aggregate Exposure.
          “Facing Fee” shall have the meaning provided in Section 4.01(c).
          “Fair Market Value” shall mean, with respect to any asset (including
any Equity Interests of any Person), the price at which a willing buyer, not an
Affiliate of the seller, and a willing seller who does not have to sell, would
agree to purchase and sell such asset, as determined in good faith by the board
of directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or governing body, a designated senior
executive officer, of Holdings, or the Subsidiary of Holdings selling such
asset.
          “Federal Funds Rate” shall mean, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
          “Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.
          “First Priority” shall mean, with respect to any Lien purported to be
created on any Collateral pursuant to any Security Document, that such Lien is
prior in right to any other Lien thereon, other than any Permitted Liens
(excluding Permitted Liens as described in clause (iii) of Section 10.03)
applicable to such Collateral which as a matter of law (and giving effect to

-27-



--------------------------------------------------------------------------------



 



any actions taken pursuant to the last paragraph of Section 10.03) have priority
over the respective Liens on such Collateral created pursuant to the relevant
Security Document.
          “Fiscal Month” shall mean each period of four calendar weeks
commencing on the Sunday following the last day of the Borrower’s immediately
preceding Fiscal Year or the first day after the last day of the preceding
Fiscal Month and terminating four weeks after it commences except that the last
Fiscal Month of each Fiscal Year shall be extended as needed to coincide with
the last day of such Fiscal Year.
          “Fiscal Quarter” shall mean, for any Fiscal Year, each of (i) the
first twelve weeks of such Fiscal Year, (ii) the thirteenth week of such Fiscal
Year through the twenty-fourth week of such Fiscal Year, (iii) the twenty-fifth
week of such Fiscal Year through the forty-first week of such Fiscal Year and
(iv) forty-second week of such Fiscal Year through the last day of such Fiscal
Year, as the case may be. For purposes of this Agreement, a reference to the 1st
Fiscal Quarter of any Fiscal Year shall be a reference to the period referred to
in clause (i) above; a reference to the 2nd Fiscal Quarter of any Fiscal Year
shall be a reference to the period referred to in clause (ii) above; a reference
to the 3rd Fiscal Quarter of any Fiscal Year shall be a reference to the period
referred to in clause (iii) above; and a reference to the 4th Fiscal Quarter of
any Fiscal Year shall be a reference to the period referred to in clause
(iv) above.
          “Fiscal Year” shall mean the fiscal year of Holdings and its
Subsidiaries ending on the Saturday nearest to December 31 of each calendar
year. For purposes of this Agreement, any particular Fiscal Year shall be
designated by reference to the calendar year in which the majority of such
Fiscal Year falls.
          “Fixed Charge Coverage Ratio” shall mean the ratio as of the last day
of any Fiscal Quarter of (i) Consolidated EBITDA for the four consecutive Fiscal
Quarters then ending to (ii) Consolidated Fixed Charges for such four-Fiscal
Quarter period.
          “Foreign Asset Transfer” shall mean, collectively, (i) the transfer by
Bermuda Partnership Partner #1 or the Bermuda Partnership of shares of
Transtrading Overseas Limited, (ii) the transfer by the Borrower of shares of
Dole Pacific General Services Ltd. and (iii) the transfer by the Borrower of
shares of Castle & Cooke Worldwide Limited, in each case to Dole Foreign
Holdings II Ltd. (or such other Foreign Subsidiary as is acceptable to the
Administrative Agent).
          “Foreign Credit Party” shall have the meaning provided in the Term
Credit Agreement.
          “Foreign Pension Plan” shall mean any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States of America by Holdings or any one or more
of its Subsidiaries primarily for the benefit of employees of Holdings or any of
its Subsidiaries residing outside the United States of America, which plan, fund
or other similar program provides, or results in, retirement income, a deferral
of income in contemplation of retirement or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.

-28-



--------------------------------------------------------------------------------



 



          “Foreign Subsidiary” shall mean, as to any Person, any Subsidiary of
such Person that is not a Domestic Subsidiary of such Person.
          “Gaston Property” shall have the meaning provided in
Section 10.02(xix).
          “General Intangibles” shall mean “general intangibles” (as such term
is defined in Article 9 of the UCC), including payment intangibles, contract
rights, rights to payment, rights arising under common law, statutes, or
regulations, choses or things in action, goodwill, patents, trade names, trade
secrets, trademarks, servicemarks, copyrights, blueprints, drawings, purchase
orders, customer lists, monies due or recoverable from pension funds, route
lists, rights to payment and other rights under any royalty or licensing
agreements, infringement claims, computer programs, information contained on
computer disks or tapes, software, literature, reports, catalogs, insurance
premium rebates, tax refunds, and tax refund claims, and any and all supporting
obligations in respect thereof, and any other personal property other than
Accounts, Deposit Accounts, goods, Investment Property, and Negotiable
Collateral.
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
          “Guaranteed Creditors” shall mean and include each of the Agents, the
Collateral Agent, the Lenders and the Issuing Lenders.
          “Guaranteed Obligations” shall mean the full and prompt payment when
due (whether at the stated maturity, by acceleration or otherwise) of the
principal and interest on each Note issued by, and all Loans made to, the
Borrower under this Agreement and all reimbursement obligations and Unpaid
Drawings with respect to Letters of Credit, together with all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for herein,
whether or not such interest is an allowed claim in any such proceeding)
thereon) of the Borrower to the Lenders, the Issuing Lenders, the Administrative
Agent and the Collateral Agent now existing or hereafter incurred under, arising
out of or in connection with this Agreement and each other Credit Document to
which the Borrower is a party and the due performance and compliance by the
Borrower with all the terms, conditions and agreements contained in the Credit
Agreement and in each such other Credit Document.
          “Guarantor” shall mean each Credit Agreement Party (other than the
Borrower) and each Subsidiary Guarantor.
          “Guaranty” shall mean each of the Credit Agreement Party Guaranty and
the Subsidiaries Guaranty.

-29-



--------------------------------------------------------------------------------



 



          “Hazardous Materials” shall mean (a) any petrochemical or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls, and
radon gas; and (b) any chemicals, materials or substances defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “restricted hazardous materials,” “extremely hazardous wastes,”
“restrictive hazardous wastes,” “toxic substances,” “toxic pollutants,”
“contaminants” or “pollutants,” or words of similar meaning and regulatory
effect.
          “Highest Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.
          “Holdings” shall have the meaning provided in the first paragraph of
this Agreement.
          “Holdings Common Stock” shall have the meaning provided in
Section 8.13(a).
          “Incremental Commitment” shall mean, for any Lender, any commitment by
such Lender to increase its Revolving Loan Commitment (in the case of an
Existing Lender) or become party to this Agreement and provide a Revolving Loan
Commitment, in each case, as set forth in the respective Incremental Commitment
Agreement delivered pursuant to Section 2.14; it being understood, however, that
on each date upon which an Incremental Commitment of any Lender becomes
effective, such Incremental Commitment of such Lender shall be added to (and
thereafter become a part of) the Revolving Loan Commitment of such Lender for
all purposes of this Agreement as contemplated by Section 2.14.
          “Incremental Commitment Agreement” shall mean each Incremental
Commitment Agreement in the form of Exhibit R (appropriately completed) executed
and delivered in accordance with Section 2.14.
          “Inbound Freight Reserve” shall mean reserves established by the
Administrative Agent from time to time in its Permitted Discretion for all
inbound freight costs.
          “Incremental Commitment Date” shall mean each date upon which an
Incremental Commitment under an Incremental Commitment Agreement becomes
effective as provided in Section 2.14(b).
          “Incremental Commitment Request Requirements” shall mean, with respect
to any request for an Incremental Commitment made pursuant to Section 2.14, the
satisfaction of each of the following conditions on the date of such request:
(x) no Default or Event of Default then exists or would result therefrom (for
purposes of such determination, assuming the relevant Loans in an aggregate
principal amount equal to the full amount of Incremental Commitments then
requested had been incurred, and the proposed Permitted Acquisition (if any) to
be financed with the proceeds of such Loans had been consummated, on such date
or request) and all of the representations and warranties contained herein and
in the other Credit Documents are true and correct in all material respects at
such time (unless stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects

-30-



--------------------------------------------------------------------------------



 



as of such earlier date); and (y) the Credit Parties shall be in compliance with
the covenant contained in Section 10.08 determined as if a Compliance Period is
then in existence, calculating the Fixed Charge Coverage Ratio therein based on
the four Fiscal Quarter period ended with the last Fiscal Quarter for which
financial statements have been delivered pursuant to Section 9.01(b) on or prior
to the date of the request for Incremental Commitments, on a Pro Forma Basis, as
if the relevant Loans to be made pursuant to such Incremental Commitments
(assuming the full utilization thereof) had been incurred, and the proposed
Permitted Acquisition (if any) to be financed with the proceeds of such Loans
(as well as other Permitted Acquisition theretofore consummated after the first
day of such four Fiscal Quarter period) had occurred, on the first day of such
four Fiscal Quarter period.
          “Incremental Commitment Requirements” shall mean with respect to any
provision of an Incremental Commitment on a given Incremental Commitment Date,
the satisfaction of each of the following conditions on or prior to the
effective date of the respective Incremental Commitment Agreement: (s) no
Default or Event of Default then exists or would result therefrom (for purposes
of such determination, assuming the relevant Loans in an aggregate principal
amount equal to the full amount of Incremental Commitments then provided had
been incurred, and the proposed Permitted Acquisition (if any) to be financed
with the proceeds of such Loans had been consummated, on such date of
effectiveness) and all of the representations and warranties contained herein
and in the other Credit Documents are true and correct in all material respects
at such time (unless stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date); (t) the Borrower and its Subsidiaries shall
have delivered such amendments, modifications and/or supplements to the Security
Documents as are necessary, or in the reasonable opinion of the Administrative
Agent desirable, to insure that the additional obligations are secured by, and
entitled to the benefits of, the Security Documents; (u) calculations are made
by Holdings demonstrating compliance with the covenant contained in
Section 10.08 (determined as if a Compliance Period is then in existence),
calculating the Fixed Charge Coverage Ratio therein based on the four Fiscal
Quarter period ended with the last Fiscal Quarter for which financial statements
have been delivered pursuant to Section 9.01(b) on or prior to the date of the
request for Incremental Commitments on or prior to such date of effectiveness,
on a pro forma basis, as if the relevant Loans to be made pursuant to such
Incremental Commitments (assuming the full utilization thereof) had been
incurred, and the proposed Permitted Acquisition (if any) to be financed with
the proceeds of such Loans (as well as other Permitted Acquisition theretofore
consummated after the first day of such four Fiscal Quarter period) had
occurred, on the first day of such four Fiscal Quarter period; (v) the delivery
by Holdings to Administrative Agent of an officer’s certificate executed by the
chief financial officer of Holdings and certifying as to compliance with
preceding clauses (t) and (u) and containing the calculations (in reasonable
detail) required by preceding clause (u); (w) the delivery by Holdings to
Administrative Agent of an acknowledgement in form and substance reasonable
satisfactory to Administrative Agent and executed by each Guarantor,
acknowledging that such Incremental Commitment and all Loans subsequently
incurred pursuant to such Incremental Commitment shall constitute (and be
included in the definition of) “Guaranteed Obligations”; (x) the delivery by
Holdings to Administrative Agent of an opinion or opinions, in form and
substance reasonably satisfactory to Administrative Agent, from counsel to the
Credit Parties reasonably satisfactory to Administrative Agent and dated such
date, covering such of the

-31-



--------------------------------------------------------------------------------



 



matters set forth in the opinions of counsel delivered to Administrative Agent
on the Initial Borrowing Date pursuant to Section 6.03 as may be reasonably
requested by Administrative Agent, and such other matters incident to the
transactions contemplated thereby as Administrative Agent may reasonably
request, (y) the delivery by each Credit Party to Administrative Agent of such
other officers’ certificates, board of director (or equivalent governing body)
resolutions and evidence of good standing (to the extent available under
applicable law) as Administrative Agent shall reasonably request, and (z) the
completion by each Credit Party of such other actions as Administrative Agent
may reasonably request in connection with such Incremental Loan Commitment.
          “Incremental Lender” shall have the meaning specified in
Section 2.14(b).
          “Indebtedness” shall mean, as to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn or paid under all
letters of credit, bankers’ acceptances, bank guaranties and similar obligations
issued for the account of such Person and all unpaid drawings and unreimbursed
payments in respect of such letters of credit, bankers’ acceptances, bank
guaranties and similar obligations, (iii) all indebtedness of the types
described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the fair market value
of the property to which such Lien relates as determined in good faith by such
Person), (iv) the aggregate amount of all Capitalized Lease Obligations of such
Person, (v) all obligations of such Person to pay a specified purchase price for
goods or services, whether or not delivered or accepted, i.e., take-or-pay and
similar obligations, (vi) all Contingent Obligations of such Person, and
(vii) all obligations under any Interest Rate Protection Agreement, any Other
Hedging Agreement, Commodity Agreements or under any similar type of agreement
and (viii) obligations arising under Synthetic Leases. Notwithstanding the
foregoing, Indebtedness shall not include trade payables, accrued expenses and
deferred tax and other credits incurred by any Person in accordance with
customary practices and in the ordinary course of business of such Person.
          “Initial Borrowing Date” shall mean the date occurring on or after the
Effective Date on which the initial Borrowing of Loans occurs.
          “Insolvency Proceeding” shall mean any proceeding commenced by or
against any Person under any provision of the Bankruptcy Code, the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada)
or under any other state, provincial or federal bankruptcy or insolvency law,
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.
          “Intercompany Debt” shall mean any Indebtedness, payables or other
obligations, whether now existing or hereafter incurred, owed by Holdings or any
Subsidiary of Holdings to Holdings or any other Subsidiary of Holdings.

-32-



--------------------------------------------------------------------------------



 



          Intercompany Distribution Transactions” shall have the meaning
provided in Section 5.09(b) of the Original Credit Agreement.
          “Intercompany Note” shall mean a promissory note evidencing
Intercompany Loans, duly executed and delivered substantially in the form of
Exhibit N (or such other form as shall be satisfactory to the Administrative
Agent in its sole discretion), with blanks completed in conformity herewith.
          “Intercompany Scheduled Existing Indebtedness” shall have the meaning
provided in Section 8.20.
          “Intercompany Subordination Agreement” shall mean the Intercompany
Subordination Agreement, dated as of April ___, 2006, made by Holdings and
various of its Subsidiaries party thereto in favor of the Administrative Agent,
as the same may be amended, restated, modified and/or supplemented from time to
time in accordance with the terms thereof. A copy of the Intercompany
Subordination Agreement as in effect on the Effective Date is attached hereto as
Exhibit H.
          “Intercreditor Agreement” shall mean an amended and restated
intercreditor agreement substantially in the form of Exhibit B to Amendment 1,
by and among each Credit Party, the Collateral Agent, the Term Collateral Agent
and the collateral agent for any Permitted Refinancing Senior Notes that are
secured by a Lien on any Collateral, as the same may be amended, modified,
restated and/or supplemented from time to time; provided, that prior to the
effectiveness of such amended and restated intercreditor agreement,
“Intercreditor Agreement” shall have the meaning set forth in this Agreement
prior to giving effect to this Amendment 1.
          “Interest Determination Date” shall mean, with respect to any
Eurodollar Loan, the second Business Day prior to the commencement of any
Interest Period relating to such Eurodollar Loan.
          “Interest Period” shall have the meaning provided in Section 2.09.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
          “Intermediate Holdco” shall have the meaning provided in the first
paragraph of this Agreement.
          “Intermediate Holdco Collateral” shall have the meaning provided in
the Pledge Agreement.
          “Intermediate Holdco Credit Agreement” shall mean that certain Second
Lien Senior Credit Agreement, dated as of July 22, 2004, among Intermediate
Holdco, Corporate Holdco, the Lenders from time to time party thereto, Deutsche
Bank AG New York branch, as

-33-



--------------------------------------------------------------------------------



 



Agent (as defined therein) and Deutsche Bank Securities Inc., as Arranger (as
defined therein), as the same may be amended, modified or supplemented from time
to time in accordance with the terms hereof and thereof.
          “Intermediate Holdco Credit Documents” shall mean the “Credit
Documents” as defined in the Intermediate Holdco Credit Agreement, as the same
may be amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof.
          “Intermediate Holdco Indebtedness” shall mean any Indebtedness of
Intermediate Holdco and Corporate Holdco (as co-issuers) pursuant to the
Intermediate Holdco Credit Documents.
          “Intermediate Holdco Irrevocable Prepayment Notice” shall have the
meaning provided in Section 6.07.
          “Intermediate Holdco Paying Agent” shall have the meaning provided in
Section 6.07.
          “Intermediate Holdco Prepayment Consummation” shall have the meaning
provided in Section 9.20.
          “Intermediate Holdco Prepayment Funds” shall have the meaning provided
in Section 6.07.
          “Intermediate Holdco Senior Notes Prepayment Date” shall have the
meaning provided in Section 6.07.
          “Intermediate Holdco Senior Notes Refinancing” shall have the meaning
provided in Section 6.07.
          “Inventory” shall mean “inventory” (as such term is defined in
Article 9 of the UCC).
          “Investment Property” shall mean “investment property” (as such term
is defined in Article 9 of the UCC), and any and all supporting obligations in
respect thereof.
          “Investments” shall have the meaning provided in Section 10.05.
          “Issuing Lender” shall mean (i) each of DBNY (except as otherwise
provided in Section 12.09) and any other Lender reasonably acceptable to the
Administrative Agent which agrees to issue Letters of Credit hereunder. Any
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by one or more Affiliates of such Issuing Lender (and such
Affiliate shall be deemed to be an “Issuing Lender” for all purposes of the
Credit Documents) and (ii) with respect to the Existing Letters of Credit, the
Lender designated as the Issuer thereof on Schedule XIX shall be the Issuing
Lender thereof.

-34-



--------------------------------------------------------------------------------



 



          “Landlord Personal Property Collateral Access Agreement” shall mean a
Landlord Waiver and Consent Agreement substantially in the form of Exhibit S,
with such amendments, modifications or supplements as may be approved by
Collateral Agent.
          “L/C Supportable Obligations” shall mean (i) obligations of the
Borrower or any of its Subsidiaries with respect to insurance obligations and
workers compensation, surety bonds and other similar statutory obligations and
(ii) such other obligations of the Borrower or any of its Subsidiaries as are
reasonably acceptable to the Administrative Agent and the respective Issuing
Lender and otherwise permitted to exist pursuant to the terms of this Agreement.
          “Lead Arranger” shall mean Deutsche Bank Securities Inc., in its
capacity as Lead Arranger, and any successor thereto.
          “Leaseholds” of any Person shall mean all the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
          “Leasehold Property” shall mean each Real Property leased by the
Borrower or any of its Subsidiaries and for which Landlord Personal Property
Collateral Access Agreements shall be required pursuant to this Agreement.
          “Lender” shall mean each financial institution listed on Schedule I,
as well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13
or 13.04(b).
          “Lender Default” shall mean (i) the wrongful refusal (which has not
been retracted) or the failure of a Lender to make available its portion of any
Borrowing (including any Mandatory Borrowing) or to fund its portion of any
unreimbursed payment under Section 3.04(c) or (ii) a Lender having notified in
writing the Borrower and/or the Administrative Agent that such Lender does not
intend to comply with its obligations under Section 2.01(a), 2.01(b), 2.01(c) or
3.
          “Letter of Credit” shall have the meaning provided in Section 3.01(a).
          “Letter of Credit Fee” shall have the meaning provided in
Section 4.01(b).
          “Letter of Credit Outstandings” shall mean, at any time, the sum of
(i) the aggregate Stated Amount of all outstanding Letters of Credit at such
time which have not been terminated at such time and (ii) the aggregate amount
of all Unpaid Drawings in respect of all Letters of Credit at such time.
          “Letter of Credit Request” shall have the meaning provided in
Section 3.03(a).
          “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the

-35-



--------------------------------------------------------------------------------



 



UCC or any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).
          “Loan” shall mean each Revolving Loan and each Swingline Loan.
          “Management Agreements” shall have the meaning provided in
Section 6.05.
          “Mandatory Borrowing” shall have the meaning provided in
Section 2.01(c).
          “Mandatory Cost” shall mean, in the case of a Euro Denominated Loans
or Sterling Denominated Loans, the cost imputed to each Lender of compliance
with any reserve asset requirements of the European Central Bank.
          “Margin Regulations” shall mean, collectively, Regulation T,
Regulation U and Regulation X.
          “Margin Stock” shall have the meaning provided in Regulation U.
          “Material Adverse Effect” shall mean (i) a material adverse effect on
the business, properties, assets, nature of assets, operations, liabilities,
condition (financial or otherwise) or prospects of (A) Holdings and its
Subsidiaries taken as a whole or (B) the Borrower and its Subsidiaries taken as
a whole, or (ii) a material adverse effect (x) on the rights or remedies of the
Lenders or any Agent hereunder or under any other Credit Document or (y) on the
ability of any Credit Party to perform its obligations to the Lenders or any
Agent hereunder or under any other Credit Document.
          “Material Foreign Subsidiary” shall mean, at any time, any Foreign
Subsidiary of Holdings the net book value of the assets of which equals or
exceeds $5,000,000 at such time; provided that for purposes of (and only of)
Section 9.01(j), the term “Material Foreign Subsidiary” shall mean, at any time,
any Foreign Subsidiary of Holdings the net book value of the assets of which
equals or exceeds $10,000,000 at such time.
          “Material Governmental Investigation” shall mean, at any time, any
material governmental investigation in a country in which the aggregate net book
value of the assets owned by Holdings and its Subsidiaries in such country
(determined as of the last day of the Fiscal Quarter then last ended) exceeds
$25,000,000.
          “Maturity Date” shall mean, with respect to the relevant Tranche of
Loans, the Revolving Loan Maturity Date or the Swingline Expiry Date, as the
case may be.
          “Maximum Euro Denominated Obligations Amount” shall mean $75,000,000.
          “Maximum Incremental Commitment Amount” shall mean $50,000,000.
          “Maximum Permitted Consideration” shall mean, with respect to any
Permitted Acquisition, the sum (without duplication) of (i) the fair market
value of the Holdings Common Stock (based on the average closing trading price
of the Holdings Common Stock for the 20

-36-



--------------------------------------------------------------------------------



 



trading days immediately prior to the date of such Permitted Acquisition on the
stock exchange on which Holdings Common Stock is listed or, if Holdings Common
Stock is not so listed, the good faith determination of the senior management of
Holdings) issued (or to be issued) as consideration in connection with such
Permitted Acquisition (including, without limitation, Holdings Common Stock
which may be required to be issued as earnout consideration upon the achievement
of certain future performance goals of the respective Acquired Entity or
Business), (ii) the aggregate amount of all cash paid (or to be paid) by
Holdings or any of its Subsidiaries in connection with such Permitted
Acquisition (including, without limitation, payments of fees and costs and
expenses in connection therewith) and all contingent cash purchase price or
other earnout obligations of Holdings and its Subsidiaries incurred in
connection therewith (as determined in good faith by Holdings), (iii) the
aggregate principal amount of all Indebtedness assumed, incurred and/or issued
in connection with such Permitted Acquisition to the extent permitted by
Section 10.04 and (iv) the fair market value (determined in good faith by senior
management of Holdings) of all other consideration payable in connection with
such Permitted Acquisition.
          “Maximum Sterling Denominated Obligations Amount” shall mean
$75,000,000.
          “Maximum Swingline Amount” shall mean $50,000,000.
          “Minimum Availability Amount” shall mean, at any time, the greater of
(x) $35,000,000 and (y) 10% of the Total Commitment at such time.
          “Minimum Borrowing Amount” shall mean (i) for Revolving Loans,
$5,000,000, and (ii) for Swingline Loans, $1,000,000.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust,
leasehold deed of trust, deed to secure debt, leasehold deed to secure debt or
similar security instrument.
          “Mortgage Policy” shall mean a Lender’s title insurance policy
(Form 1992).
          “Mortgaged Property” shall mean any Real Property owned or leased by
any Credit Party which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms hereof.
          “Multiemployer Plan” shall mean (i) any plan, as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to (or to which
there is an obligation to contribute to) by Holdings or a Subsidiary of Holdings
or an ERISA Affiliate and that is subject to Title IV of ERISA, and (ii) each
such plan for the five year period immediately following the latest date on
which Holdings, a Subsidiary of Holdings or an ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such plan.
          “NAIC” shall mean the National Association of Insurance Commissioners.

-37-



--------------------------------------------------------------------------------



 



          “Negotiable Collateral” shall mean letters of credit, letter of credit
rights, instruments, promissory notes, drafts, documents, and chattel paper
(including electronic chattel paper and tangible chattel paper), and any and all
supporting obligations in respect thereof.
          “Net Cash Proceeds” shall mean for any event requiring a prepayment of
the Loans pursuant to Section 5.02, the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such event, net of
reasonable transaction costs (including, as applicable, any underwriting,
brokerage or other customary commissions and reasonable legal, advisory and
other fees and expenses associated therewith) received from any such event.
          “Net Orderly Liquidation Value” shall mean (a) the “net orderly
liquidation value” determined by an unaffiliated valuation company acceptable to
Administrative Agent after performance of an inventory valuation to be done at
Administrative Agent’s request and the Borrower’s expense, less the amount
estimated by such valuation company for marshalling, reconditioning, carrying,
and sales expenses designated to maximize the resale value of such Inventory and
assuming that the time required to dispose of such Inventory is customary with
respect to such Inventory; or (b) if no such inventory valuation has been
requested by Administrative Agent, the value customarily attributed to Inventory
in the appraisal industry for Inventory of similar quality and quantity, and
similarly dispersed (under similar and relevant circumstances under standard
asset-based lending procedures), at the time of the valuation, less the amount
customarily estimated in the appraisal industry at the time of any determination
for marshalling, recondition, carrying, and sales expenses designed to maximize
the resale value of such Inventory and assuming that the time required to
dispose of such Inventory is customary with respect to such Inventory.
          “Net Sale Proceeds” shall mean for any sale or other disposition of
assets, the gross cash proceeds (including any cash received by way of deferred
payment pursuant to a promissory note, receivable or otherwise, but only as and
when received) received from such sale or other disposition of assets, net of
(i) reasonable transaction costs (including, without limitation, any
underwriting, brokerage or other customary selling commissions, reasonable
legal, advisory and other fees and expenses (including title and recording
expenses), associated therewith and sales, VAT and transfer taxes arising
therefrom), (ii) payments of unassumed liabilities relating to the assets sold
or otherwise disposed of at the time of, or within 30 days after, the date of
such sale or other disposition, (iii) the amount of such gross cash proceeds
required to be used to permanently repay any Indebtedness (other than
Indebtedness of the Lenders pursuant to this Agreement) which is secured by the
respective assets which were sold or otherwise disposed of, and (iv) the
estimated net marginal increase in income taxes which will be payable by
Holdings’ consolidated group or any Subsidiary of Holdings with respect to the
Fiscal Year in which the sale or other disposition occurs as a result of such
sale or other disposition; provided, however, that such gross proceeds shall not
include any portion of such gross cash proceeds which Holdings determines in
good faith should be reserved for post-closing adjustments (to the extent
Holdings delivers to the Lenders a certificate signed by its chief financial
officer or treasurer, controller or chief accounting officer as to such
determination), it being understood and agreed that on the day that all such
post-closing adjustments have been determined (which shall not be later than six
months following the date of the respective asset

-38-



--------------------------------------------------------------------------------



 



sale), the amount (if any) by which the reserved amount in respect of such sale
or disposition exceeds the actual post-closing adjustments payable by Holdings
or any of its Subsidiaries shall constitute Net Sale Proceeds on such date
received by Holdings and/or any of its Subsidiaries from such sale or other
disposition.
          “Non-Defaulting Lender” shall mean and include each Lender, other than
a Defaulting Lender.
          “Non-Dollar Currencies” shall mean and include Euros and Sterling.
          “Non-Dollar Denominated Loans” shall mean and include Euro Denominated
Loans and Sterling Denominated Loans.
          “Non-Guarantor Subsidiaries” shall mean (i) on the Effective Date,
each Subsidiary of Holdings listed on Part A of Schedule XIII and (ii) after the
Effective Date, any Subsidiary of the Borrower that is not at such time a
Subsidiary Guarantor.
          “Non-Qualified Jurisdiction” at any time shall mean each jurisdiction
that is not at such time a Qualified Jurisdiction.
          “Non-U.S. Dole Group” shall mean the Consolidated Subsidiaries of the
Borrower which are not members of the U.S. Dole Group.
          “Non-Wholly Owned Subsidiary” shall mean, as to any Person, each
Subsidiary of such Person which is not a Wholly-Owned Subsidiary of such Person.
          “Note” shall mean each Revolving Note and the Swingline Note.
          “Notice of Borrowing” shall have the meaning provided in
Section 2.03(a).
          “Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.
          “Notice Office” shall mean the office of the Administrative Agent
located at 60 Wall Street, New York, New York 10005, or such other office or
person as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.
          “Obligations” shall mean all amounts owing to the Administrative
Agent, the Collateral Agent, any Issuing Lender, the Swingline Lender or any
Lender pursuant to the terms of this Agreement or any other Credit Document.
          “Original Credit Agreement” shall have the meaning provided in the
Existing Credit Agreement.
          “Original Loans” shall have the meaning provided in the Existing
Credit Agreement.

-39-



--------------------------------------------------------------------------------



 



          “Original Revolving Loan” shall have the meaning provided in the
Existing Credit Agreement.
          “Original Swingline Loan” shall have the meaning provided in the
Existing Credit Agreement.
          “Other Hedging Agreements” shall mean any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.
          “Overnight Euro Rate” on any date shall mean the offered quotation to
first-class banks in the Euro-Zone interbank market by the Issuing Lender for
Euro overnight deposits of amounts in immediately available funds comparable to
the outstanding principal amount of any Unpaid Drawings denominated in Euros as
of 11:00 A.M. (Brussels time) on such date; provided, that in the event the
Administrative Agent has made any determination pursuant to Section 2.10(a)(i)
in respect of Unpaid Drawings denominated in Euros, or in the circumstances
described in clause (i) to the proviso to Section 2.10(b) in respect of Unpaid
Drawings denominated in Euros, the Overnight Euro Rate determined pursuant to
this definition shall instead be the rate determined by the Issuing Lender as
the all-in-cost of funds for the Issuing Lender to fund such Unpaid Drawing.
          “PACA Reserves” shall mean Reserves established by the Administrative
Agent in its Permitted Discretion in respect of Inventory subject to the
provisions and regulations of the Perishable Agriculture Commodities Act of 1930
(7 U.S.C. 499a-499t).
          “Parent Business Condition” shall mean, for any quarterly accounting
period or Fiscal Year, (A) Holdings having at all times during such period
(i) owned no significant assets (other than (w) the proceeds of the Wellbeing
Project Financing, (x) the Equity Interests of Intermediate Holdco,
(y) Intercompany Notes evidencing intercompany loans permitted to be made by it
pursuant to Section 10.05 and (z) the Equity Interests of the Unrestricted
Wellbeing Joint Ventures, Westlake Wellbeing Company LLC and The California
Wellbeing Institute, LLC) and (ii) had no liabilities or Indebtedness (other
than those liabilities and Indebtedness permitted by Section 10.01(b)) and
(iii) otherwise complied with the requirements of Section 10.01(b),
(B) Intermediate Holdco having at all times during such period (i) owned no
significant assets (other than the capital stock of the Borrower and Corporate
Holdco, Intercompany Notes evidencing intercompany loans permitted to be made by
it pursuant to Section 10.05) and had no liabilities or Indebtedness (other than
those liabilities and Indebtedness permitted by Section 10.01(j)) and
(ii) otherwise complied with the requirements of Section 10.01(j) and
(C) Corporate Holdco having at all times during such period (i) owned no
significant assets and had no liabilities or Indebtedness (other than those
liabilities and Indebtedness permitted by Section 10.01(k)) and (ii) otherwise
complied with the requirements of Section 10.01(k).
          “Participant” shall have the meaning provided in Section 3.04(a).
          “Payment Office” shall mean the office of the Administrative Agent
located at 60 Wall Street, New York, New York 10005 or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

-40-



--------------------------------------------------------------------------------



 



          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
          “Permitted Acquired Debt” shall have the meaning set forth in
Section 10.04(b)(vi).
          “Permitted Acquisition” shall mean the acquisition by the Borrower or
any of its Wholly-Owned Subsidiaries of assets constituting a business, division
or product line of any Person, not already a Subsidiary of the Borrower or any
of its Wholly-Owned Subsidiaries, or of 100% of the capital stock or other
Equity Interests of any such Person, which Person shall, as a result of such
acquisition, become a Wholly-Owned Subsidiary of the Borrower or such
Wholly-Owned Subsidiary, provided that (A) the consideration paid by the
Borrower or such Wholly-Owned Subsidiary consists solely of cash (including
proceeds of Revolving Loans), the issuance of Holdings Common Stock, the
issuance of Qualified Preferred Stock, the incurrence of Indebtedness otherwise
permitted pursuant to Section 10.04 and the assumption/acquisition of any
Permitted Acquired Debt relating to such business, division, product line or
Person which is permitted to remain outstanding in accordance with the
requirements of Section 10.04, (B) in the case of the acquisition of 100% of the
capital stock or other Equity Interests of any Acquired Entity or Business, such
Acquired Entity or Business shall own no capital stock or other Equity Interests
of any other Person unless either (x) the Acquired Entity or Business owns 100%
of the capital stock or other Equity Interests of such other Person or (y) if
the Acquired Entity or Business owns capital stock or Equity Interests in any
other Person which is a Non-Wholly Owned Subsidiary of the Acquired Entity or
Business, (1) the Acquired Entity or Business shall not have been created or
established in contemplation of, or for purposes of, the respective Permitted
Acquisition, (2) such Non-Wholly Owned Subsidiary of the Acquired Entity or
Business shall have been a Non-Wholly Owned Subsidiary of the Acquired Entity or
Business prior to the date of the respective Permitted Acquisition and not
created or established in contemplation thereof and (3) the Acquired Entity or
Business and/or its Wholly-Owned Subsidiaries own at least 80% of the total
value of all the assets owned by such Acquired Entity or Business and its
subsidiaries (for purposes of such determination, excluding the value of the
Equity Interests of Non-Wholly Owned Subsidiaries held by such Acquired Entity
or Business and its Wholly-Owned Subsidiaries), (C) the Acquired Entity or
Business shall be a Permitted Business and (D) all applicable requirements of
Sections 9.11, 9.14 and 10.02 applicable to Permitted Acquisitions are
satisfied. Notwithstanding anything to the contrary contained in the immediately
preceding sentence, an acquisition which does not otherwise meet the
requirements set forth above in the definition of “Permitted Acquisition” shall
constitute a Permitted Acquisition if, and to the extent, the Required Lenders
agree in writing that such acquisition shall constitute a Permitted Acquisition
for purposes of this Agreement.
          “Permitted Business” shall mean any business which (i) is the same,
similar, ancillary or reasonably related to the business in which Holdings or
any of its Subsidiaries is engaged on the Effective Date or (ii) is conducted by
an Acquired Entity or Business acquired pursuant to a Permitted Acquisition and
which does not qualify as a “Permitted Business” pursuant to preceding clause
(i), so long as (x) such business represents an immaterial portion of the
businesses acquired pursuant to such Permitted Acquisition and (y) such business
is sold or

-41-



--------------------------------------------------------------------------------



 



otherwise disposed of as soon as reasonably practicable following the
consummation of such Permitted Acquisition (but, in any event, within one year
following such Permitted Acquisition).
          “Permitted Discretion” shall mean the reasonable exercise of
Administrative Agent’s good faith judgment in consideration of any factor which
is reasonably likely to (i) adversely affect the value of any Collateral, the
enforceability or priority of the Liens thereon or the amount that
Administrative Agent and Lenders would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
thereof, (ii) suggest that any collateral report or financial information
delivered to Administrative Agent, Collateral Agent or Lenders by any Person on
behalf of the Borrower or any Guarantor is incomplete, inaccurate or misleading
in any material respect, or (iii) materially increase the likelihood that the
Lenders would not receive payment in full in cash for all of the Obligations. In
exercising such judgment, Administrative Agent may consider such factors already
included in or tested by the definition of Eligible Accounts or Eligible
Inventory, as well as any of the following: (i) the changes in collection
history and dilution or collectibility with respect to the Accounts;
(ii) changes in demand for, pricing of, or product mix of Inventory;
(iii) changes in any concentration of risk with respect to the Borrower’s and
Wholly-Owned Subsidiary Guarantor’s Accounts or Inventory; and (iv) any other
factors that change the credit risk of lending to the Borrower or any
Wholly-Owned Subsidiary Guarantor on the security of the Borrower’s or any
Wholly-Owned Subsidiary Guarantor’s Accounts or Inventory. The burden of
establishing lack of good faith hereunder shall be on the Borrower and its
Wholly-Owned Subsidiary Guarantor.
          “Permitted Encumbrance” shall mean, with respect to any Mortgaged
Property, such exceptions to title as are set forth in the Mortgage Policy
delivered with respect thereto, all of which exceptions must be acceptable to
the Administrative Agent in its reasonable discretion.
          “Permitted Holders” shall mean David H. Murdock, a Qualified Trust and
any majority-owned and controlled Affiliate of David H. Murdock or a Qualified
Trust.
          “Permitted Indebtedness” shall have the meaning provided in
Section 10.04(b).
          “Permitted Installment Note” shall mean a promissory note issued as
consideration to the Borrower or any of its Subsidiaries in connection with a
Contemplated Asset Sale, which note (i) shall be secured by the assets subject
to the respective Contemplated Asset Sale and (ii) in the case of a Contemplated
Asset Sale made by a Credit Party, shall be pledged to the Collateral Agent
pursuant to the relevant Security Documents; provided that no such note may be
issued in connection with a Contemplated Asset Sale if the aggregate principal
amount of such note, when added to the aggregate outstanding principal amount of
all other Permitted Installment Notes theretofore issued (without regard to any
write-downs or write-offs thereof), would exceed $35,000,000.
          “Permitted Liens” shall have the meaning provided in Section 10.03.
          “Permitted Refinancing Indebtedness” shall mean any Indebtedness of
the Borrower and its Subsidiaries issued or given in exchange for, or the
proceeds of which are used to, extend, refinance, renew, replace or refund any
Scheduled Existing Indebtedness, Permitted

-42-



--------------------------------------------------------------------------------



 



Acquired Debt or any Indebtedness issued to so extend, refinance, renew,
replace, substitute or refund any such Indebtedness, so long as (a) such
Indebtedness has a weighted average life to maturity greater than or equal to
the weighted average life to maturity of the Indebtedness being extended,
refinanced, renewed, replaced or refunded, (b) such extension, refinancing,
renewal, replacement or refunding does not (i) increase the amount of such
Indebtedness outstanding immediately prior to such extension, refinancing,
renewal, replacement or refunding (except to the extent of reasonable fees,
premiums, commissions and expenses actually paid in connection with such
extension, refinancing, renewal, replacement or refunding) or (ii) add
guarantors, obligors or security from that which applied to such Indebtedness
being extended, refinanced, renewed, replacement or refunding, (c) such
Indebtedness has the same (or, from the perspective of the Lenders, more
favorable) subordination provisions, if any, as applied to the Indebtedness
being extended, renewed, refinanced, replaced or refunded, and (d) all other
terms of such extension, refinancing, renewal, replacement or refunding
(including, without limitation, with respect to the amortization schedules,
redemption provisions, maturities, covenants, defaults and remedies, but
excluding interest rates so long as on market terms at the time of issuance
thereof) are not less favorable in any material respect to the respective
borrower than those previously existing with respect to the Indebtedness being
extended, refinanced, renewed, replaced or refunded, provided, however, that any
Intercompany Scheduled Existing Indebtedness (and subsequent extensions,
refinancings, renewals, replacements and refundings thereof as provided above in
this definition) may only be extended, refinanced, renewed, replaced or refunded
as provided above in this definition if the Indebtedness so extended,
refinanced, renewed, replaced or refunded has the same obligors(s) and
obligee(s) as the Indebtedness being extended, refinanced, renewed, replaced or
refunded.
          “Permitted Refinancing Senior Notes” shall mean any Indebtedness of
the Borrower evidenced by senior notes issued or given in exchange for, or the
proceeds of which are used to, refinance, renew, replace or refund any Existing
Senior Notes, any Permitted Senior Notes or any Indebtedness issued to so
refinance, renew, replace or refund any such Indebtedness, so long as (a) such
Indebtedness has a final maturity no earlier than July 15, 2013 and no required
amortization prior to such date, (b) such Indebtedness does not (i) increase the
amount of such Indebtedness outstanding immediately prior to such refinancing or
renewal (except to the extent of reasonable fees, premiums, commissions and
expenses actually paid in connection with such refinancing, renewal, replacement
or refunding) or (ii) add guarantors, obligors or security from that which
applies to the Indebtedness being refinanced, renewed, replaced or refunded
(except that up to $500,000,000 principal amount (or, if greater, the principal
amount that would not cause the Senior Secured Leverage Ratio on such date to
exceed 3.75 to 1.0 on a pro forma basis) of Permitted Refinancing Senior Notes
issued or given in exchange for, or the proceeds of which are used to refinance,
renew, replace or refund any of the Existing 2009 Senior Notes and the Existing
2010 Senior Notes may be guaranteed by the Subsidiary Guarantors and may be
secured by a Lien on Collateral of the Borrower and the Subsidiary Guarantors on
the basis applicable to Notes Obligations (as defined in the Intercreditor
Agreement) so long as the Intercreditor Agreement attached as Exhibit B to
Amendment 1 has been entered into and the collateral agent for such Permitted
Refinancing Senior Notes is a party thereto on behalf of the holders of such
Permitted Refinancing Senior Notes), (c) the guaranties of such senior notes
shall be subject to the same (or, from the

-43-



--------------------------------------------------------------------------------



 



perspective of the Lenders, more favorable) subordination provisions as applied
to the guaranties of the Existing 2011 Senior Notes, (d) if the Borrower elects
to provide for the subordination of the obligations of the Borrower under such
senior notes to the prior payment in full of “senior debt” (or, the Indebtedness
being refinanced, renewed, replaced or refunded includes subordination
provisions applicable to the Borrower), such senior notes shall be subject to
the same subordination provisions as are applicable to the guaranties of such
senior notes (subject only to appropriate conforming changes), (e) all other
terms of such Indebtedness are on market terms at the time of the issuance as
determined in good faith by the Borrower, and (f) the documentation governing
such Indebtedness is in form and substance reasonably satisfactory to the
Administrative Agent, as such Indebtedness is in effect on the date of
incurrence thereof and as the same may be amended, modified and/or supplemented
from time to time in accordance with the terms hereof and thereof.
          “Permitted Refinancing Senior Notes Documents” shall mean any
indenture entered into in connection with any issuance of Permitted Refinancing
Senior Notes and each mortgage, security agreement or other agreement, document
or instrument relating to any issuance of Permitted Refinancing Senior Notes, as
the same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.
          “Permitted Senior Notes” shall mean any Indebtedness of the Borrower
evidenced by senior notes 100% of the Net Cash Proceeds of which are promptly
applied to finance a Permitted Acquisition effected in accordance with the
requirements of Section 9.14 and the fees and expenses incurred in connection
therewith, so long as (a) such Indebtedness has a final maturity no earlier than
the date occurring 180 days following the Revolving Loan Maturity Date and no
required amortizations prior to such date, (b) such Indebtedness does not add
guarantors, obligors or security from that which applies to the Existing 2011
Senior Notes, (c) the guaranties of such senior notes shall be subject to the
same (or, from the perspective of the Lenders, more favorable) subordination
provisions as applied to the guaranties of the Existing 2011 Senior Notes,
(d) if the Borrower elects to provide for the subordination of the obligations
of the Borrower under such senior notes to the prior payment in full of “senior
debt”, such senior notes shall be subject to the same subordination provisions
as are applicable to the guaranties of such senior notes (subject only to
appropriate conforming changes), (e) all other terms of such Indebtedness
(including, without limitation, with respect to amortization, redemption
provisions, maturities, covenants, defaults and remedies (but excluding interest
rates so long as on market terms at the time of issuance thereof)), are not,
taken as a whole, less favorable in any material respect to the Borrower and its
Subsidiaries than those previously existing with respect to the Existing 2011
Senior Notes, (f) on the date of issuance of any such Indebtedness, the Borrower
and its Subsidiaries shall have complied with the requirements of Section 9.14
with respect to the Permitted Acquisition to be financed with the proceeds of
such Indebtedness (including the delivery of the officers’ certificate required
by Section 9.14(a)(ix) and (g) the documentation governing such Indebtedness is
in form and substance reasonably satisfactory to the

-44-



--------------------------------------------------------------------------------



 



Administrative Agent, as such Indebtedness may be amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.
          “Permitted Senior Notes Documents” shall mean any Permitted Senior
Note, any Permitted Senior Notes Indenture and all other documents executed and
delivered with respect to an issuance of Permitted Senior Notes or a Permitted
Senior Notes Indenture, as the same may be amended, modified and/or supplemented
from time to time in accordance with the terms hereof and thereof.
          “Permitted Senior Notes Indenture” shall mean any indenture entered
into in connection with any issuance of Permitted Senior Notes, as the same may
be amended, modified and/or supplemented from time to time in accordance with
the terms hereof and thereof.
          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.
          “Plan” shall mean any pension plan as defined in Section 3(2) of ERISA
(other than a Multiemployer Plan), which is maintained or contributed to by (or
to which there is an obligation to contribute of) Holdings or a Subsidiary of
Holdings or an ERISA Affiliate, and each such plan for the five year period
immediately following the latest date on which Holdings, or a Subsidiary of
Holdings or an ERISA Affiliate maintained, contributed to or had an obligation
to contribute to such plan.
          “Pledgee” shall have the meaning provided in the Pledge Agreement.
          “Pledge Agreement” shall have the meaning provided in Section 6.11.
          “Pledge Agreement Collateral” shall mean all “Collateral” as defined
in the Pledge Agreement.
          “Post-Closing Period” shall have the meaning provided in
Section 9.14(a).
          “Preferred Equity”, as applied to the Equity Interests of any Person,
shall mean Equity Interests of such Person (other than common Equity Interests
of such Person) of any class or classes (however designed) that ranks prior, as
to the payment of dividends or as to the distribution of assets upon any
voluntary or involuntary liquidation, dissolution or winding up of such Person,
to shares of Equity Interests of any other class of such Person.
          “Prime Lending Rate” shall mean the rate which the Administrative
Agent announces from time to time as its prime lending rate, the Prime Lending
Rate to change when and as such prime lending rate changes. The Prime Lending
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer by the Administrative Agent, which may
make commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

-45-



--------------------------------------------------------------------------------



 



          “Principal Property” shall mean “Principal Property”, as defined in
the Existing 2011 Senior Notes Indenture (as in effect (and as each component
definition used therein is in effect) on the Initial Borrowing Date, without
giving effect to any termination thereof).
          “Pro Forma Basis” shall mean, in connection with any calculation of
the Total Leverage Ratio, Senior Secured Leverage Ratio or Fixed Charge Coverage
Ratio, the calculation of Consolidated EBITDA as used therein after giving
effect on a pro forma basis to any Permitted Acquisition or Significant Asset
Sale then being consummated as well as any other Permitted Acquisition or
Significant Asset Sale consummated after the first day of the relevant Test
Period or Calculation Period, as the case may be, and on or prior to the date of
the required determination of the Total Leverage Ratio, Senior Secured Leverage
Ratio and/or Fixed Charge Coverage Ratio, as the case may be, as if same had
occurred on the first day of the respective Test Period or Calculation Period,
as the case may be, taking into account, in the case of any Permitted
Acquisition, factually supportable and identifiable cost savings and expenses
which would otherwise be accounted for as an adjustment pursuant to Article 11
of Regulation S-X under the Securities Act, as if such cost savings or expenses
were realized on the first day of the respective period.
          “Projections” shall mean the projections that are contained in the
Confidential Information Memorandum dated March 23, 2006 and that were prepared
by or on behalf of the Borrower in connection with the Transaction and delivered
to the Administrative Agent and the Lenders prior to the Initial Borrowing Date.
          “Property” of a Person shall mean any and all property, whether real,
personal, tangible, intangible or mixed, of such Person, or other assets owned,
leased, or operated by such Person.
          “Qualified Jurisdictions” shall mean and include the United States,
Bermuda and each other jurisdiction identified on Schedule XVII hereto, in each
case including any states, provinces or other similar local units therein.
Furthermore, from time to time after the Restatement Effective Date, Holdings
may request (by written notice to, and following consultation with, the
Administrative Agent) that one or more additional jurisdictions be added to the
list of Qualified Jurisdictions. In such event, such jurisdictions shall be
added to (and thereafter form part of) the list of Qualified Jurisdictions so
long as, in each case, the respective jurisdiction to be added is added as a
Qualified Jurisdiction under the Term Credit Agreement.
          “Qualified Non-U.S. Jurisdictions” shall mean and include each
Qualified Jurisdiction other than the United States (and the States thereof).
          “Qualified Obligors” shall mean and include Holdings and each other
Credit Party which is a Wholly-Owned Subsidiary of Holdings, provided that any
Qualified Obligor that is (or was) a Subsidiary of Holdings shall cease to
constitute a Qualified Obligor at such time, if any, as such Subsidiary ceases
to be a Wholly-Owned Subsidiary of Holdings.
          “Qualified Preferred Stock” shall mean any Preferred Equity of
Holdings, the express terms of which shall provide that dividends thereon shall
not be required to be paid at any time (and to the extent) that such payment
would be prohibited by the terms of this

-46-



--------------------------------------------------------------------------------



 



Agreement or any other agreement of Holdings or any of its Subsidiaries relating
to outstanding indebtedness and which, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable), or upon
the happening of any event (including any change of control event), cannot
mature (excluding any maturity as the result of an optional redemption by the
issuer thereof) and is not mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, and is not redeemable, or required to be repurchased,
at the sole option of the holder thereof (including, without limitation, upon
the occurrence of an change of control event), in whole or in part, on or prior
to 3 months following the maturity date of the Existing 2013 Senior Notes.
          “Qualified Trust” shall mean the David H. Murdock Living Trust, dated
May 28, 1986, as amended, or another trust established by Mr. Murdock to hold
and control the capital stock of Holdings and the remainder of his estate in the
event of his death, so long as any such trust described above (i) is at all
times controlled by David H. Murdock or by a majority of experienced business
persons and is not controlled by members of Mr. Murdock’s family and (ii) holds
all or substantially all of the assets of Mr. Murdock.
          “Quarterly Payment Date” shall mean the last Business Day of each
March, June, September and December occurring after the Initial Borrowing Date.
          “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
          “Recovery Event” shall mean the receipt by Holdings or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable
(i) by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of Holdings or any of its
Subsidiaries and (ii) under any policy of insurance required to be maintained
under Section 9.03.
          “Refinancing” shall mean the Intermediate Holdco Refinancing and the
other refinancing transactions referred to in Section 6.07.
          “Refinancing Documents” shall mean the documents, instruments and
agreements entered into in connection with the Refinancing.
          “Register” shall have the meaning provided in Section 13.15.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements.
          “Regulation T” shall mean Regulation T of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.

-47-



--------------------------------------------------------------------------------



 



          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Release” shall mean disposing, discharging, injecting, spilling,
pumping, leaking, leaching, dumping, emitting, escaping, emptying, pouring,
seeping, or the like, into or upon any land or water or air, or otherwise
entering into the environment.
          “Relevant Separate Tax Liability” shall have the meaning provided in
Section 10.06(v).
          “Rent Reserve” shall mean, a reserve established by the Administrative
Agent in respect of rent payments made by the Borrower or any Wholly-Owned
Subsidiary Guarantor for each location at which Inventory of the Borrower and/or
its Subsidiaries is located that is not subject to a Landlord Personal Property
Collateral Access Agreement (as reported to the Administrative Agent by the
Borrower from time to time as requested by the Administrative Agent), as
adjusted from time to time by the Administrative Agent in its Permitted
Discretion.
          “Replaced Lender” shall have the meaning provided in Section 2.13.
          “Replacement Lender” shall have the meaning provided in Section 2.13.
          “Reportable Event” shall mean an event described in Section 4043(c) of
ERISA with respect to a Plan that is subject to Title IV of ERISA other than
those events as to which the 30-day notice period is waived under subsection
.22, .23, .25, .27 or .28 of PBGC Regulation Section 4043.
          “Required Appraisal” shall have the meaning provided in
Section 9.11(i).
          “Required Lenders” shall mean, at any time, Non-Defaulting Lenders the
sum of whose Revolving Loan Commitments at such time (or, after the termination
thereof, outstanding Revolving Loans and RL Percentages of (x) outstanding
Swingline Loans at such time and (y) Letter of Credit Outstandings at such time)
represents at least a majority of the Total Commitment in effect at such time
less the Revolving Loan Commitments of all Defaulting Lenders at such time (or,
after the termination thereof, the sum of then total outstanding Revolving Loans
of Non-Defaulting Lenders and the aggregate RL Percentages of all Non-Defaulting
Lenders of the total outstanding Swingline Loans and Letter of Credit
Outstandings at such time).
          “Reserves” shall mean (a) reserves reasonably established by
Administrative Agent from time to time against Eligible Inventory pursuant to
Section 2.01(d), (b) reserves established by Administrative Agent from time to
time against Eligible Inventory, in the full amount necessary to cover all
shipping and other charges for items shipped by boat, (c) reserves established
by Administrative Agent pursuant to specific terms of Credit Documents other
than this Agreement, and (d) such other reserves against Eligible Accounts or
Eligible Inventory of the Borrower or any Subsidiary Guarantor, that
Administrative Agent may, in its Permitted Discretion, establish from time to
time, including, without limitation, (i) reserves established on

-48-



--------------------------------------------------------------------------------



 



account of any Liens which may be prior in right to the First Priority Lien of
Collateral Agent for the benefit of the ABL Secured Parties, including, without
limitation, any Liens which may be permitted under Section 10.03, (ii) Dilution
Reserves (iii) PACA Reserves, (iv) Inbound Freight Reserves and (v) Rent
Reserves.
          “Restricted” shall mean, when referring to cash or Cash Equivalents of
Holdings or any of its Subsidiaries, that such cash or Cash Equivalents
(i) appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of Holdings or of any such Subsidiary (unless such appearance is
related to the Credit Documents or Liens created thereunder), (ii) are subject
to any Lien in favor of any Person other than the Collateral Agent for the
benefit of the Secured Creditors or (iii) are not otherwise generally available
for use by Holdings or such Subsidiary.
          “Restricted Subsidiary” of any Person shall mean any Subsidiary (as
defined in the Existing 2011 Senior Notes Indenture as in effect on the Initial
Borrowing Date (without giving effect to any termination thereof)) of such
Person other than any Subsidiary (as so defined) of such Person that is engaged
primarily in the management, development and sale or financing of real property.
          “Retained Excess Cash Flow Amount” shall initially be $0, which amount
shall be (A) increased on each Excess Cash Payment Date so long as any repayment
required pursuant to Section 5.02(f) has been made, by an amount equal to the
Adjusted Excess Cash Flow for the immediately preceding Excess Cash Flow Payment
Period multiplied by a percentage equal to 100% minus the Applicable Prepayment
Percentage, and (B) reduced (i) on each Excess Cash Payment Date where Adjusted
Excess Cash Flow for the immediately preceding Excess Cash Flow Payment Period
is a negative number, by such amount, and (ii) at the time any cash is used to
redeem, repurchase and/or otherwise make payments in respect of Existing Senior
Notes, Permitted Senior Notes and/or Permitted Refinancing Senior Notes in
reliance on the proviso appearing in Section 10.09(a)(i)(z), by the amount of
the cash so used (it being understood that the Retained Excess Cash Flow Amount
may be reduced to an amount below zero after giving effect to the reductions
enumerated in clause (B) above).
          “Returns” shall have the meaning provided in Section 8.20.
          “Revolving Loan” shall have the meaning provided in Section 2.01(a).
          “Revolving Loan Commitment” shall mean, for each Lender, the amount
set forth opposite such Lender’s name in Schedule I directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable,
(y) increased from time to time pursuant to Section 2.14 or (z) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 2.13 or 13.04(b).
          “Revolving Loan Maturity Date” shall mean April 12, 2011.
          “Revolving Note” shall have the meaning provided in Section 2.05(a).

-49-



--------------------------------------------------------------------------------



 



          “RL Percentage” of any Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Loan
Commitment of such Lender at such time and the denominator of which is the Total
Commitment at such time, provided that if the RL Percentage of any Lender is to
be determined after the Total Commitment has been terminated, then the RL
Percentages of such Lender shall be determined immediately prior (and without
giving effect) to such termination.
          “S&P” shall mean Standard & Poor’s Ratings Services, a division of
McGraw Hill, Inc.
          “Sale-Leaseback Transaction” shall mean the sale and leaseback of the
corporate aircraft named “Global Express” on the Initial Borrowing Date in
connection with the Transaction under, and as defined in, the Original Credit
Agreement.
          “Scheduled Existing Indebtedness” shall mean Third Party Scheduled
Existing Indebtedness and Intercompany Scheduled Existing Indebtedness.
          “SEC” shall have the meaning provided in Section 9.01.
          “Second Priority” shall mean, with respect to any Lien purported to be
created on any Collateral pursuant to the Security Documents, that such Lien is
prior in right to any other Lien thereon, other than (x) Liens permitted
pursuant to clause (y) of Section 10.03(iii) and (y) Permitted Liens permitted
to be prior to the Liens on the Collateral in accordance with the definition
“First Priority” contained herein; provided that in no event shall any such
Permitted Lien be permitted (on a consensual basis) to be junior and subordinate
to any Permitted Liens as described in clause (x) above and senior in priority
to the relevant Liens created pursuant to the Security Documents.
          “Second-Tier Material Real Property” of any Person, shall mean any
fee-owned (or equivalent) Real Property acquired by such Person after the
Initial Borrowing Date with a value (determined using the initial purchase price
paid by such Person for such Real Property) of greater than $2,500,000 but less
than or equal to $10,000,000.
          “Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).
          “Secured Creditors” shall have the meaning assigned that term in the
respective Security Documents.
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
          “Security Agreement” shall have the meaning provided in Section 6.12.
          “Security Agreement Collateral” shall mean all “Collateral” as defined
in the Security Agreement.

-50-



--------------------------------------------------------------------------------



 



          “Security Document” shall mean and include each of the Intercreditor
Agreement, the Security Agreement, the Pledge Agreement, each Mortgage and,
after the execution and delivery thereof, each Additional Security Document.
          “Senior Secured Leverage Ratio” shall mean, on any date of
determination, the ratio of (i) Consolidated Senior Secured Net Debt on such
date to (ii) Consolidated EBITDA for the Test Period most recently ended on or
prior to such date; provided that for all purposes of this Agreement,
Consolidated EBITDA for purposes of the Senior Secured Leverage Ratio shall be
determined on a Pro Forma Basis.
          “Settlement Date” shall have the meaning provided in
Section 2.04(b)(i).
          “Shareholder Subordinated Note” shall mean an unsecured junior
subordinated note issued by Holdings and not guaranteed by any Subsidiary of
Holdings in the form of Exhibit O, as the same may be modified, amended or
supplemented from time to time pursuant to the terms hereof and thereof.
          “Shareholders’ Agreements” shall have the meaning provided in
Section 6.05.
          “Shell Corporation” shall mean any Person created or established by
the Borrower or any of its Wholly-Owned Subsidiaries, so long as (i) the
aggregate amount of assets at any time held by any such Person does not exceed
$10,000 and (ii) the aggregate amount of assets at any time held by all Shell
Corporations at any time in existence does not exceed $100,000, it being
understood that at such time as the assets of any Person which was a “Shell
Corporation” exceed $10,000 or the assets of all Persons which were “Shell
Corporations” exceeds $100,000, all such Persons shall cease to be Shell
Corporations for purposes of this definition.
          “Significant Asset Sale” shall mean each Asset Sale which generates
Net Sale Proceeds of at least $10,000,000.
          “Specified Default” shall mean any Default under either of
Sections 11.01 or 11.05.
          “Specified Existing Ship Leases” shall mean the leases with respect to
the vessels named “Dole Chile” and “Dole Colombia”, as in effect on the Initial
Borrowing Date.
          “Start Date” shall have the meaning provided in the definition of
Applicable Margin.
          “Stated Amount” of each Letter of Credit shall mean, at any time, the
maximum amount available to be drawn thereunder (in each case determined without
regard to whether any conditions to drawing could then be met, but after giving
effect to all previous drawings made thereunder), provided that except as such
term is used in Section 3.03(c) of the Stated Amount of each Euro Denominated
Letter of Credit and each Sterling Denominated Letter of Credit shall be, on any
date of calculation, the Dollar Equivalent of the maximum amount available to be
drawn in Euros or Sterling, as the case may be, thereunder (determined without
regard to

-51-



--------------------------------------------------------------------------------



 



whether any conditions to drawing could then be met but after giving effect to
all previous drawings made thereunder).
          “Sterling” and “£” shall mean freely transferable lawful money of the
United Kingdom (expressed in pounds sterling).
          “Sterling Denominated Letter of Credit” shall mean each Letter of
Credit denominated in Sterling.
          “Sterling Denominated Loan” shall mean each Loan denominated in
Sterling.
          “Sterling Denominated Obligations” shall mean the principal aggregate
amount of all Sterling Denominated Loans and the Stated Amount of all Sterling
Denominated Letters of Credit.
          “Sterling LIBOR” shall mean shall mean, with respect to each Interest
Period applicable to any Sterling Denominated Loan, the British Bankers
Association Interest Settlement Rate that appears on page 3750 (or other
appropriate page if the relevant Primary Alternate Currency does not appear on
such page) of the Dow Jones Telerate Screen (or any successor page) for deposits
in Sterling with maturities comparable to such Interest Period as of 11:00 A.M.
(London time) on the date which is the same day as the commencement of such
Interest Period or, if such rate does not appear on the Dow Jones Telerate
Screen (or any successor page), the offered quotations to prime banks in the
London interbank market by the Administrative Agent for deposits in Sterling of
amounts in same day funds comparable to the outstanding principal amount of such
Sterling Denominated Loan with maturities comparable to such Interest Period
determined as of 11:00 A.M. (London time) on the date which is two Business Days
prior to the commencement of such Interest Period; provided that in the event
the Administrative Agent has made any determination pursuant to
Section 2.10(a)(i) in respect of Sterling Denominated Loans, or in the
circumstances described in clause (i) to the proviso to Section 2.10(b) in
respect of Sterling Loans, Sterling LIBOR determined pursuant to this definition
shall instead be the rate determined by the Administrative Agent as the
all-in-cost of funds for the Administrative Agent to fund the respective
Sterling Denominated Loan with maturities comparable to the Interest Period
applicable thereto.
          “Subsidiary” of any Person shall mean and include (i) any corporation
more than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through one or more Subsidiaries of such Person and (ii) any
partnership, association, limited liability company, joint venture or other
entity (other than a corporation) in which such Person directly or indirectly
through one or more Subsidiaries of such Person, has more than a 50% Equity
Interest at the time. Notwithstanding the foregoing (and except for purposes of
Sections 8.01, 8.03, 8.04, 8.11, 8.15, 8.16, 8.19, 9.01(f), 9.01(h), 9.04, 9.05,
9.06, 9.07, 9.08, 9.15, 11.03(b), 11.04, 11.05, 11.06, 11.09 and 13.01), an
Unrestricted Wellbeing Joint Venture shall be deemed not to be a Subsidiary of
Holdings or any of its other Subsidiaries for purposes of this Agreement.

-52-



--------------------------------------------------------------------------------



 



          “Subsidiary Guarantor” shall mean each Domestic Subsidiary of the
Borrower (whether existing on the Initial Borrowing Date or established, created
or acquired after the Initial Borrowing Date and, in any event, other than the
Excluded Domestic Subsidiary), unless and until such time as the respective
Subsidiary is released from all of its obligations under the Subsidiaries
Guaranty in accordance with the terms and provisions thereof.
          “Subsidiaries Guaranty” shall have the meaning provided in
Section 6.10.
          “Swingline Expiry Date” shall mean that date which is five Business
Days prior to the Revolving Loan Maturity Date.
          “Swingline Lender” shall mean the Administrative Agent, in its
capacity as Swingline Lender hereunder.
          “Swingline Loan” shall have the meaning provided in Section 2.01(b).
          “Swingline Note” shall have the meaning provided in Section 2.05(a).
          “Synthetic Lease” shall mean a lease transaction under which the
parties intend that (i) the lease will be treated as an “operating lease” by the
lessee and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.
          “Tax Allocation Agreements” shall have the meaning provided in
Section 6.05.
          “Taxes” shall have the meaning provided in Section 5.04(a).
          “Term Collateral Agent” shall mean the “Collateral Agent” as defined
in the Term Credit Agreement or any collateral agent under any Permitted
Refinancing Indebtedness of the Term Credit Agreement.
          “Term Credit Agreement” shall mean the Credit Agreement, dated as of
the date hereof, by and among Holdings, Intermediate Holdco, the Borrower, the
Bermuda Company, various lending institutions party thereto, DBNY, as
Administrative Agent and as Deposit Bank, Banc of America Securities LLC, as
Syndication Agent, the Bank of Nova Scotia, as Documentation Agent and DBSI, as
lead arranger and sole book running manager, as it may be amended, supplemented
or otherwise modified from time to time in accordance with the terms herewith
and therewith.
          “Term Credit Documents” shall mean the Credit Documents under (and as
defined in) the Term Credit Agreement.
          “Term Loans” shall mean the Term Loans under (and as defined in) the
Term Credit Agreement, and includes any Permitted Refinancing Indebtedness
thereof.
          “Term Pledge Agreement” shall mean the U.S. Pledge Agreement as
defined in the Term Credit Agreement.

-53-



--------------------------------------------------------------------------------



 



          “Term Secured Parties” shall mean the Secured Creditors as defined in
the Term Credit Agreement, or in any credit agreement or comparable document in
respect of a Permitted Refinancing of the Term Loan.
          “Term Security Documents” shall mean the Security Documents as defined
in the Term Credit Agreement, or in any credit agreement or comparable document
in respect of a Permitted Refinancing of the Term Loan.
          “Test Period” shall mean each period of four consecutive Fiscal
Quarters then last ended, in each case taken as one accounting period.
          “Third Party Location” shall have the meaning provided in the
definition of Eligible Inventory.
          “Third Party Scheduled Existing Indebtedness” shall have the meaning
provided in Section 8.20.
          “TL Priority Collateral” shall have the meaning assigned to such term
in the Intercreditor Agreement.
          “Total Commitment” shall mean, at any time, the sum of the Revolving
Loan Commitments of each of the Lenders at such time.
          “Total Leverage Ratio” shall mean, on any date of determination, the
ratio of (i) Consolidated Net Debt on such date to (ii) Consolidated EBITDA for
the Test Period most recently ended on or prior to such date; provided that for
all purposes of this Agreement, Consolidated EBITDA for purposes of the Total
Leverage Ratio shall be determined on a Pro Forma Basis.
          “Total Unutilized Revolving Loan Commitment” shall mean, at any time,
an amount equal to the remainder of (x) the Total Commitment in effect at such
time less (y) the sum of (i) the aggregate principal amount of all Revolving
Loans and Swingline Loans outstanding at such time plus (ii) the aggregate
amount of all Letter of Credit Outstandings at such time.
          “Tranche” shall mean the respective facility and commitments utilized
in making Loans hereunder, with there being two Tranches, i.e., Revolving Loans
and Swingline Loans.
          “Transaction” shall mean, collectively, (i) the amendment and
restatement of the Original Credit Agreement in the form of the Term Credit
Agreement as provided herein, (ii) the entering into of the Term Credit
Documents and the initial borrowing thereunder, (iii) the occurrence of the
Effective Date and the Credit Events occurring on such date, (iv) the
consummation of the Refinancing, and (v) the payment of fees and expenses in
connection with the foregoing.
          “Type” shall mean the type of Loan determined with regard to the
interest option applicable thereto, i.e., whether a Base Rate Loan or a Euro
Rate Loan.

-54-



--------------------------------------------------------------------------------



 



          “UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the relevant jurisdiction.
          “Unfunded Current Liability” shall mean the amount, if any, by which
the actuarial present value of accumulated benefits of any Plan subject to Title
IV of ERISA as of the close of its most recent plan year, determined using
actuarial assumptions at such time consistent with those prescribed by Financial
Account Standards No. 87, exceeds the fair market value of the assets allocable
to such liabilities.
          “United States” and “U.S.” shall each mean the United States of
America.
          “Unpaid Drawing” shall have the meaning provided in Section 3.05(a).
          “Unrestricted” shall mean, when referring to cash or Cash Equivalents
of Holdings or any of its Subsidiaries, that such cash or Cash Equivalents are
not Restricted.
          “Unrestricted Subsidiary” of any Person shall mean (i) at any time
prior to the repayment in full of both the Existing 2009 Senior Notes and the
Existing 2013 Senior Notes, any Subsidiary of such Person that is not a
Restricted Subsidiary and (ii) thereafter, any Subsidiary of such Person.
          “Unrestricted Wellbeing Joint Venture” shall mean Westlake Wellbeing
Company, Wellbeing IP Holdco and Wellbeing Edco.
          “Unutilized Revolving Loan Commitment” shall mean, with respect to any
Lender at any time, such Lender’s Revolving Loan Commitment at such time less
the sum of (i) the aggregate outstanding principal amount of all Revolving
Loans, (taking the Dollar Equivalent of any such Loans denominated in Euros or
Sterling) made by such Lender at such time and (ii) such Lender’s RL Percentage
of the Letter of Credit Outstandings at such time.
          “U.S. Dole Group” shall mean the Borrower and the Subsidiary
Guarantors.
          “U.S. Dollars,” “Dollars” and the sign “$” shall each mean freely
transferable lawful money of the United States of America.
          “U.S. GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time; provided that
determinations in accordance with U.S. GAAP for purposes of Sections 5.02, 9.14
and 10, including defined terms as used therein, and for all purposes of
determining the Senior Secured Leverage Ratio, the Total Leverage Ratio and the
Fixed Charge Coverage Ratio, are subject (to the extent provided therein) to
Section 13.07(a).
          “U.S. Mortgaged Property” shall mean each Real Property located in the
United States or any State or territory thereof with respect to which a Mortgage
is required to be delivered pursuant to the terms of this Agreement.

-55-



--------------------------------------------------------------------------------



 



          “Wellbeing Edco” shall mean a Delaware corporation or limited
liability company formed (or to be formed) by Holdings to promote nutritional
and wellbeing education.
          “Wellbeing IP Holdco” shall mean a Delaware corporation or limited
liability company formed (or to be formed) by Holdings to hold the intellectual
property rights related to the Wellbeing Project.
          “Wellbeing Project” shall mean the start-up, construction and
operation by Westlake Wellbeing Company of a well-being
center/hotel/spa/conference center/studio on the Westlake Village Property.
          “Wellbeing Project Financing” shall mean Indebtedness incurred by
Holdings, so long as (a) the proceeds thereof are used (or, in the case of
sub-clause (iv) below, deemed used) solely to (i) finance the construction,
start-up and operational deficits of the Wellbeing Project (including any “cost
overruns” on the construction of the Wellbeing Project), (ii) make an Investment
in, and/or repay an intercompany loan owing to, Intermediate Holdco, the
proceeds of which are, in turn, used by Intermediate Holdco to make an
Investment in, and/or repay an intercompany loan owing to the Borrower, (iii)
“finance” customary expenses which are (x) incurred by lenders providing such
Indebtedness and treated as “protective advances” under the documentation
governing such Indebtedness (e.g., advances for the payment of real estate
taxes, insurance premiums, ground rent and maintenance and repair costs) and
(y) deemed added as additional Indebtedness of Holdings under such documentation
(it being understood, however, that Indebtedness incurred by Holdings under this
clause (iii) may be in the form of a guarantee by Holdings of additional
Indebtedness incurred by the Unrestricted Wellbeing Joint Venture for the
purposes described above in this clause (iii) rather than in the form of direct
incurrence by Holdings), (iv) pay accrued but unpaid interest on the principal
of Indebtedness described in this definition, together with reasonable
transaction fees incurred in connection with the incurrence thereof and/or
(v) extend, renew and/or refinance any Indebtedness theretofore incurred
pursuant to this definition, (b) such Indebtedness does not require any
scheduled principal repayments prior to the final stated maturity thereof,
(c) such Indebtedness does not require any mandatory repayments prior to the
final stated maturity thereof other than in connection with (x) a “change of
control” (which “change of control” shall not include triggers any tighter than
those contained in the definition of “Change of Control” in this Agreement) or
(y) issuances of equity by, or capital contributions to, Holdings, (d) such
Indebtedness does not provide for guaranties or security from, or require any
representation, warranty, event of default or covenant to be applicable to, any
Subsidiary of Holdings, (e) such Indebtedness provides for an “interest reserve”
covering all interest which will accrue on such Indebtedness over the term
thereof, which interest may be in the form of a committed but initially unfunded
portion of such Indebtedness specifically reserved for the payment of accrued
but unpaid interest on such Indebtedness, (f) such Indebtedness expressly
permits the pledge of the Equity Interests of the Unrestricted Wellbeing Joint
Ventures pursuant to the Pledge Agreement, (g) in the case of any Indebtedness
incurred to extend, renew and/or refinance any Indebtedness theretofore incurred
in reliance on this definition, the requirements of clauses (b) through (f),
inclusive, above and clause (h) below are satisfied at the time of the
incurrence thereof and (h) all other terms of such Indebtedness (including,
without limitation, with respect to prepayment provisions, covenants and
defaults) are reasonably acceptable to the Administrative Agent, as such
Indebtedness may

-56-



--------------------------------------------------------------------------------



 



be amended, modified, supplemented, extended, renewed and/or refinanced from
time to time in accordance with the terms hereof and thereof. The incurrence of
the Wellbeing Project Financing shall be deemed to be a representation and
warranty by Holdings that all conditions thereto have been satisfied in all
material respects and that same is permitted in accordance with the terms of
this Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 7 and 11.
          “Wellbeing Project Financing Debt Cap Amount” shall mean, at any time,
$150,000,000 (as such amount may be reduced by any repayments of principal of
the Wellbeing Project Financing, except to the extent such repayment is made in
connection with a refinancing of such Wellbeing Project Financing consummated in
accordance with the definition of “Wellbeing Project Financing”); provided,
however, that (i) the “Wellbeing Project Financing Debt Cap Amount” may exceed
the amount otherwise set forth above at any time, if (but only if) any excess
over such amount is (I) used by Holdings to finance cost overruns and/or
operational deficits of the Wellbeing Project and/or (II) incurred by Holdings
for the purposes described in clause (a)(iii) of the definition of “Wellbeing
Project Financing”, and (ii) any such excess permitted by preceding clause
(i) shall also (but without duplication) be reduced by any repayments of
principal of the Wellbeing Project Financing, except to the extent such
repayment is made in connection with a refinancing of such Wellbeing Project
Financing consummated in accordance with the definition of “Wellbeing Project
Financing.”
          “Wellbeing Project Financing Documents” shall mean any indenture,
credit agreement or similar agreement entered into in connection with the
incurrence or issuance of the Wellbeing Project Financing and each other
agreement, document or instrument relating to the incurrence or issuance of the
Wellbeing Project Financing, as the same may be amended, modified, supplemented,
extended, renewed and/or refinanced from time to time in accordance with the
terms hereof and thereof.
          “Wellbeing Project Financing Interest Reserve Account” shall mean the
deposit account established in connection with the Wellbeing Project Financing
into which cash in amount equal to the interest reserve requirements for the
Wellbeing Project Financing and other proceeds from the Wellbeing Project
Financing will be deposited pending application.
          “Westlake Village Property” shall mean that certain property
identified to the Administrative Agent of twenty (20) acres (more or less) that
is adjacent to the parcel on which the Borrower’s Corporate Headquarters is
located in the City of Westlake Village, Ventura County, California.
          “Westlake Wellbeing Company” shall mean Westlake Wellbeing Properties
LLC, a Delaware limited liability company formed by Holdings to construct and
operate the Wellbeing Project and/or promote nutritional and wellbeing
education.
          “Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.

-57-



--------------------------------------------------------------------------------



 



          “Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Foreign Subsidiary.
          “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any
corporation 100% of whose capital stock is at the time owned by such Person
and/or one or more Wholly-Owned Subsidiaries of such Person and (ii) any
partnership, limited liability company, association, joint venture or other
entity in which such Person and/or one or more Wholly-Owned Subsidiaries of such
Person has a 100% equity interest at such time (other than, in the case of a
Foreign Subsidiary of the Borrower with respect to the preceding clauses (i) and
(ii), director’s qualifying shares and/or other nominal amount of shares
required to be held by Persons other than the Borrower and its Subsidiaries
under applicable law).
          “Wholly-Owned Subsidiary Guarantor” shall mean each Subsidiary
Guarantor which is a Wholly-Owned Subsidiary.
          SECTION 2. Amount and Terms of Credit.
          2.01. The Commitments. (a) Subject to and upon the terms and
conditions set forth herein, each Lender severally agrees to make, at any time
and from time to time on or after the Initial Borrowing Date and prior to the
Revolving Loan Maturity Date, a revolving loan or revolving loans (each, a
“Revolving Loan” and, collectively, the “Revolving Loans”) to the Borrower,
which Revolving Loans (i) shall be denominated in the respective Available
Currency elected by the Borrower, (ii) shall, at the option of Borrower, be
incurred and maintained as, and/or converted into, Base Rate Loans, Eurodollar
Loans, Euro Denominated Loans or Sterling Denominated Loans, provided that
except as otherwise specifically provided in Section 2.10(b), all Revolving
Loans comprising the same Borrowing shall at all times be of the same Type,
(iii) may be repaid and reborrowed in accordance with the provisions hereof,
(iv) shall not be made (and shall not be required to be made) by any Lender in
any instance where the incurrence thereof (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the Aggregate
Exposure to exceed the Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) and (v) in the case of any Borrowing of (A) Euro
Denominated Loans shall not be made (and shall not be required to be made) by
any Lender in any instance where the incurrence thereof would cause the Euro
Denominated Obligations to exceed the Maximum Euro Denominated Obligations
Amount or (B) Sterling Denominated Loans shall not be made (and shall not be
required to be made) by any Lender in any instance where the incurrence thereof
would cause the Sterling Denominated Obligations to exceed the Maximum Sterling
Denominated Loan Amount.
          (b) Subject to and upon the terms and conditions set forth herein, the
Swingline Lender agrees to make, at any time and from time to time on or after
the Initial Borrowing Date and prior to the Swingline Expiry Date, a revolving
loan or revolving loans (each, a “Swingline Loan” and, collectively, the
“Swingline Loans”) to the Borrower, which Swingline Loans (i) shall be incurred
and maintained as Base Rate Loans, (ii) shall be denominated in Dollars,
(iii) may be repaid and reborrowed in accordance with the provisions hereof,
(iv) shall not exceed in aggregate principal amount at any time outstanding,
when

-58-



--------------------------------------------------------------------------------



 



combined with the aggregate principal amount of all Revolving Loans then
outstanding and the aggregate amount of all Letter of Credit Outstandings at
such time, an amount equal to the Total Commitment at such time, (v) shall not
be made (and shall not be required to be made) by any Lender in any instance
where the incurrence thereof (after giving effect to the use of the proceeds
thereof on the date of the incurrence thereof to repay any amounts theretofore
outstanding pursuant to this Agreement) would cause the Aggregate Exposure to
exceed the Borrowing Base at such time (based on the Borrowing Base Certificate
last delivered) and (vi) shall not exceed in aggregate principal amount at any
time outstanding the Maximum Swingline Amount. Notwithstanding anything to the
contrary contained in this Section 2.01(b), (i) the Swingline Lender shall not
be obligated to make any Swingline Loans at a time when a Lender Default exists
with respect to an Lender unless the Swingline Lender has entered into
arrangements satisfactory to it and the Borrower to eliminate the Swingline
Lender’s risk with respect to the Defaulting Lender’s or Defaulting Lenders’
participation in such Swingline Loans, including by cash collateralizing such
Defaulting Lender’s or Defaulting Lenders’ RL Percentage of the outstanding
Swingline Loans, and (ii) the Swingline Lender shall not make any Swingline Loan
after it has received written notice from the Borrower, any other Credit Party
or the Required Lenders stating that a Default or an Event of Default exists and
is continuing until such time as the Swingline Lender shall have received
written notice (A) of rescission of all such notices from the party or parties
originally delivering such notice or notices or (B) of the waiver of such
Default or Event of Default by the Required Lenders.
          (c) On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the Lenders that the Swingline Lender’s outstanding
Swingline Loans shall be funded with one or more Borrowings of Revolving Loans
(provided that such notice shall be deemed to have been automatically given upon
the occurrence of a Default or an Event of Default under Section 11.05 or upon
the exercise of any of the remedies provided in the last paragraph of
Section 11), in which case one or more Borrowings of Revolving Loans
constituting Base Rate Loans (each such Borrowing, a “Mandatory Borrowing”)
shall be made on the immediately succeeding Business Day by all Lenders pro rata
based on each such Lender’s RL Percentage (determined before giving effect to
any termination of the Revolving Loan Commitments pursuant to the last paragraph
of Section 11) and the proceeds thereof shall be applied directly by the
Swingline Lender to repay the Swingline Lender for such outstanding Swingline
Loans. Each Lender hereby irrevocably agrees to make Revolving Loans upon one
Business Day’s notice pursuant to each Mandatory Borrowing in the amount and in
the manner specified in the preceding sentence and on the date specified in
writing by the Swingline Lender notwithstanding (i) the amount of the Mandatory
Borrowing may not comply with the Minimum Borrowing Amount otherwise required
hereunder, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv) the
date of such Mandatory Borrowing, and (v) the amount of the Borrowing Base or
Total Commitment at such time. In the event that any Mandatory Borrowing cannot
for any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to the Borrower), then each Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory Borrowing would otherwise have
occurred, but adjusted for any payments received from the Borrower on or after
such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
the Lenders to

-59-



--------------------------------------------------------------------------------



 



share in such Swingline Loans ratably based upon their respective RL Percentages
(determined before giving effect to any termination of the Revolving Loan
Commitments pursuant to the last paragraph of Section 11), provided that (x) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
required to be purchased and, to the extent attributable to the purchased
participation, shall be payable to the participant from and after such date and
(y) at the time any purchase of participations pursuant to this sentence is
actually made, the purchasing Lender shall be required to pay the Swingline
Lender interest on the principal amount of participation purchased for each day
from and including the day upon which the Mandatory Borrowing would otherwise
have occurred to but excluding the date of payment for such participation, at
the overnight Federal Funds Rate for the first three days and at the interest
rate otherwise applicable to Revolving Loans maintained as Base Rate Loans
hereunder for each day thereafter.
          (d) Notwithstanding anything to the contrary in Section 2.01(a) or
elsewhere in this Agreement, the Administrative Agent shall have the right to
establish reserves in such amounts, and with respect to such matters, as the
Administrative Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Borrowing Base, including, without limitation, reserves
with respect to (i) sums that the Borrower is or will be required to pay (such
as taxes, assessments, insurance premiums, or, in the case of leased assets,
rents or other amounts payable under such leases) and have not yet paid
(including, without limitation, a Rent Reserve against Eligible Inventory
included in the Borrowing Base) and (ii) amounts owing by the Borrower or its
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral, which Lien or trust, in the Permitted Discretion of the
Administrative Agent is capable of ranking senior in priority to or pari passu
with one or more of the Liens granted in the Security Documents (such as Liens
or trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral. In addition to the foregoing, the Administrative Agent shall
have the right to have the Borrower’s and each Wholly-Owned Subsidiary
Guarantor’s Inventory reappraised by a qualified appraisal company selected by
the Administrative Agent in accordance with Section 9.01(p) after the Initial
Borrowing Date for the purpose of re-determining the Net Orderly Liquidation
Value of the Eligible Inventory, and, as a result, re-determining the Borrowing
Base.
          (e) In the event the Borrower is unable to comply with (i) the
Borrowing Base limitations set forth in Sections 2.01(a) or (ii) the conditions
precedent to the making of Revolving Loans or the issuance of Letters of Credit
set forth in Section 7, (x) the Lenders authorize the Administrative Agent, for
the account of the Lenders, to make Revolving Loans to the Borrower, which, in
each case, may only be made as Base Rate Loans (each, an “Agent Advance”) for a
period commencing on the date the Administrative Agent first receives a Notice
of Borrowing requesting an Agent Advance until the earlier of (i) the twentieth
Business Day after such date, (ii) the date the Borrower is again able to comply
with the Borrowing Base limitations and the conditions precedent to the making
of Revolving Loans and issuance of Letters of Credit, or obtains an amendment or
waiver with respect thereto or (iii) the date the Required Lenders instruct the
Administrative Agent to cease making Agent Advances (in each case, the “Agent
Advance Period”). The Administrative Agent shall not make any Agent Advance to
the extent that at such time the amount of such Agent Advance, either (I) when

-60-



--------------------------------------------------------------------------------



 



added to the aggregate outstanding amount of all other Agent Advances made to
the Borrower at such time, would exceed 10% of the Borrowing Base at such time
(based on the Borrowing Base Certificate last delivered) or (II) which are
incurred as Revolving Loans, when added to the Aggregate Exposure as then in
effect (immediately prior to the incurrence of such Agent Advance), would exceed
the Total Commitment at such time. It is understood and agreed that, subject to
the requirements set forth above, Agent Advances may be made by the
Administrative Agent in its sole discretion and that the Borrower shall have no
right to require that any Agent Advances be made. Agent Advances will be subject
to periodic settlement with the Lenders pursuant to Section 2.04.
          2.02. Minimum Amount of Each Borrowing. The aggregate principal amount
of each Borrowing of Loans shall not be less than the Minimum Borrowing Amount.
More than one Borrowing may occur on the same date, but at no time shall there
be outstanding more than 15 Borrowings of Euro Rate Loans.
          2.03. Notice of Borrowing. (a) Whenever the Borrower desires to incur
(x) Eurodollar Loans hereunder, the Borrower shall give the Administrative Agent
at the Notice Office at least three Business Days’ prior notice of each
Eurodollar Loan to be incurred hereunder and (y) Base Rate Loans hereunder
(excluding Swingline Loans and Revolving Loans made pursuant to a Mandatory
Borrowing), the Borrower shall give the Administrative Agent at the Notice
Office at least one Business Day’s prior notice of each Base Rate Loan to be
incurred hereunder, provided that (in each case) any such notice shall be deemed
to have been given on a certain day only if given before 2:00 P.M. (New York
City time) on such day. Each such notice (each, a “Notice of Borrowing”), except
as otherwise expressly provided in Section 2.10, shall be irrevocable and shall
be in writing, or by telephone promptly confirmed in writing, in the form of
Exhibit A-1, appropriately completed to specify: (i) the aggregate principal
amount of the Loans to be incurred pursuant to such Borrowing (stated in the
relevant currency), (ii) the date of such Borrowing (which shall be a Business
Day), (iii) whether the Loans being incurred pursuant to such Borrowing are to
be initially maintained as Base Rate Loans or, to the extent permitted
hereunder, Euro Rate Loans and, if Euro Rate Loans, the initial Interest Period
to be applicable thereto, and (v) in the case of a Borrowing of Revolving Loans
the proceeds of which are to be utilized to finance, in whole or in part, a
Permitted Acquisition (or to pay any fees and expenses incurred in connection
therewith), the amount of the Borrowing Availability after giving effect to such
Borrowing. The Administrative Agent shall promptly give each Lender which is
required to make Loans specified in the respective Notice of Borrowing, notice
of such proposed Borrowing, of such Lender’s proportionate share thereof and of
the other matters required by the immediately preceding sentence to be specified
in the Notice of Borrowing.
          (b) (i) Whenever the Borrower desires to incur Swingline Loans
hereunder, the Borrower shall give the Swingline Lender no later than 1:00 P.M.
(New York City time) on the date that a Swingline Loan is to be incurred,
written notice or telephonic notice promptly confirmed in writing of each
Swingline Loan to be incurred hereunder. Each such notice shall be irrevocable
and specify in each case (A) the date of Borrowing (which shall be a Business
Day), (B) the aggregate principal amount of the Swingline Loans to be incurred
pursuant to such Borrowing, and (C) in the case of a Borrowing of Swingline
Loans the proceeds of which are to be utilized to finance, in whole or in part,
a Permitted Acquisition (or to pay any fees and

-61-



--------------------------------------------------------------------------------



 



expenses incurred in connection therewith), the amount of the Borrowing
Availability after giving effect to such Borrowing.
          (ii) Mandatory Borrowings shall be made upon the notice specified in
Section 2.01(c), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 2.01(c).
          (c) Without in any way limiting the obligation of the Borrower to
confirm in writing any telephonic notice of any Borrowing or prepayment of
Loans, the Administrative Agent or the Swingline Lender, as the case may be, may
act without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of the Borrower, prior to receipt of written confirmation. In each such
case, the Borrower hereby waives the right to dispute the Administrative Agent’s
or the Swingline Lender’s record of the terms of such telephonic notice of such
Borrowing or prepayment of Loans, as the case may be, absent manifest error.
          2.04. Disbursement of Funds. (a) No later than 1:00 P.M. (New York
City time) on the date specified in each Notice of Borrowing (or (x) in the case
of Swingline Loans, no later than 3:00 P.M. (New York City time) on the date
specified pursuant to Section 2.03(b)(i) or (y) in the case of Mandatory
Borrowings, no later than 10:00 A.M. (New York City time) on the date specified
in Section 2.01(c)), each Lender with a Revolving Loan Commitment of the
respective Tranche will make available its pro rata portion (determined in
accordance with Section 2.07) of each such Borrowing requested to be made on
such date (or in the case of Swingline Loans, the Swingline Lender will make
available the full amount thereof). All such amounts will be made available in
Dollars (in the case of Dollar Denominated Loans), in Euros (in the case of Euro
Denominated Loans) or in Sterling (in the case of Sterling Denominated Loans)
and in immediately available funds at the Payment Office, and the Administrative
Agent will, except in the case of Revolving Loans made pursuant to a Mandatory
Borrowing, make available to the Borrower at the Payment Office the aggregate of
the amounts so made available by the Lenders. Unless the Administrative Agent
shall have been notified by any Lender prior to the date of Borrowing that such
Lender does not intend to make available to the Administrative Agent such
Lender’s portion of any Borrowing to be made on such date, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date of Borrowing and the Administrative Agent may
(but shall not be obligated to), in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent. The Administrative Agent
also shall be entitled to recover on demand from such Lender or the Borrower, as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to the Borrower until the date such corresponding amount is recovered by
the Administrative Agent, at a rate per annum equal to (i) if recovered from
such Lender, the

-62-



--------------------------------------------------------------------------------



 



overnight Federal Funds Rate for the first three days and at the interest rate
otherwise applicable to such Loans for each day thereafter and (ii) if recovered
from the Borrower, the rate of interest applicable to the respective Borrowing,
as determined pursuant to Section 2.08. Nothing in this Section 2.04 shall be
deemed to relieve any Lender from its obligation to make Loans hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any failure by such Lender to make Loans hereunder.
          (b) Unless the Required Lenders have instructed the Administrative
Agent to the contrary, the Administrative Agent on behalf of the Lenders may,
but shall not be obligated to, make Revolving Loans to the Borrower that are
maintained as Base Rate Loans under Section 2.01 without prior notice of the
proposed Borrowing to the Lenders as follows:
     (i) The amount of each Lender’s RL Percentage of Revolving Loans shall be
computed weekly (or more frequently in the Administrative Agent’s sole
discretion) and shall be adjusted upward or downward on the basis of the amount
of outstanding Revolving Loans as of 5:00 P.M. (New York time) on the last
Business Day of each week, or such other period specified by the Administrative
Agent (each such date, a “Settlement Date”). The Lenders shall transfer to the
Administrative Agent, or the Administrative Agent shall transfer to the Lenders
such amounts as are necessary so that (after giving effect to all such
transfers) the amount of Revolving Loans made by each Lender shall be equal to
such Lender’s RL Percentage of the aggregate amount of Revolving Loans
outstanding as of such Settlement Date. If a notice from the Administrative
Agent of any such necessary transfer is received by a Lender on or prior to
12:00 Noon (New York time) on any Business Day, then such Lender shall make
transfers described above in immediately available funds no later than 3:00 P.M.
(New York time) on the day such notice was received; and if such notice is
received by a Lender after 12:00 Noon (New York time) on any Business Day, such
Lender shall make such transfers no later than 1:00 P.M. (New York time) on the
next succeeding Business Day. The obligation of each of the Lenders to transfer
such funds shall be irrevocable and unconditional and without recourse to, or
without representation or warranty by, the Administrative Agent. Each of the
Administrative Agent and each Lender agrees and the Lenders agree to mark their
respective books and records on each Settlement Date to show at all times the
dollar amount of their respective RL Percentage of the outstanding Revolving
Loans on such date.
     (ii) To the extent that the settlement described in preceding clause
(i) shall not yet have occurred with respect to any particular Settlement Date,
upon any repayment of Revolving Loans by the Borrower prior to such settlement,
the Administrative Agent may apply such amounts repaid directly to the amounts
that would otherwise be made available by the Administrative Agent pursuant to
this Section 2.04(b).
     (iii) Because the Administrative Agent on behalf of the Lenders may be
advancing and/or may be repaid Revolving Loans prior to the time when the
Lenders will actually advance and/or be repaid Revolving Loans, interest with
respect to Revolving Loans shall be allocated by the Administrative Agent to
each Lender and the Administrative Agent in accordance with the amount of
Revolving Loans actually

-63-



--------------------------------------------------------------------------------



 



advanced by and repaid to each Lender and the Administrative Agent and shall
accrue from and including the date such Revolving Loans are so advanced to but
excluding the date such Revolving Loans are either repaid by the Borrower in
accordance with the terms of this Agreement or actually settled by the
Administrative Agent or the applicable Lender as described in this
Section 2.04(b).
          2.05. Notes. (a) The Borrower’s obligation to pay the principal of,
and interest on, the Loans made by each Lender shall be evidenced in the
Register maintained by the Administrative Agent pursuant to Section 13.15 and
shall, if requested by such Lender, also be evidenced (i) in the case of
Revolving Loans, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-1, with blanks appropriately
completed in conformity herewith (each, a “Revolving Note” and, collectively,
the “Revolving Notes”), and (ii) in the case of Swingline Loans, by a promissory
note duly executed and delivered by the Borrower substantially in the form of
Exhibit B-2, with blanks appropriately completed in conformity herewith (the
“Swingline Note”).
          (b) The Revolving Note issued to each Lender shall (i) be executed by
the Borrower, (ii) be payable to the order of such Lender (or an affiliate
designated by such Lender) or its registered assigns and be dated the Initial
Borrowing Date (or, if issued thereafter, the date of issuance thereof),
(iii) be in a stated principal amount (expressed in Dollars) equal to the
Revolving Loan Commitment of such Lender on the date of issuance thereof (or, if
issued after the termination of such Revolving Loan Commitment, in an amount
equal to the Exposure of the respective Lender), provided that if, because of
fluctuations in exchange rates after the date of issuance thereof, the Revolving
Note of any Lender would not be at least as great as the outstanding principal
amount (taking the Dollar Equivalent of all Euro Denominated Loans and Sterling
Denominated Loans evidenced thereby) of the Revolving Loans made by such Lender
at any time outstanding, the respective Lender may request (and in such case the
Borrower shall promptly execute and deliver) a new Revolving Note in an amount
equal to the aggregate principal amount (taking the Dollar Equivalent of all
Euro Denominated Loans and Sterling Denominated Loans evidenced thereby) of the
Revolving Loans of such Lender outstanding on the date of the issuance of such
new Revolving Note, (iv) with respect to each Revolving Loan evidenced thereby,
be payable in the respective Available Currency in which such Revolving Loan was
made, (v) mature on the Revolving Loan Maturity Date, (vi) bear interest as
provided in the appropriate clauses of Section 2.08 in respect of the Revolving
Loans evidenced thereby from time to time, (vii) be subject to voluntary
prepayment as provided in Section 5.01 and mandatory repayment as provided in
Section 5.02 and (viii) be entitled to the benefits of this Agreement and the
other Credit Documents.
          (c) The Swingline Note issued to the Swingline Lender shall (i) be
executed by the Borrower, (ii) be payable to the order of the Swingline Lender
or its registered assigns and be dated the Initial Borrowing Date, (iii) be in a
stated principal amount (expressed in Dollars) equal to the Maximum Swingline
Amount and be payable in Dollars in the principal amount of the outstanding
Swingline Loans evidenced thereby from time to time, (iv) mature on the
Swingline Expiry Date, (v) bear interest as provided in the appropriate clause
of Section 2.08 in respect of the Base Rate Loans evidenced thereby, (vi) be
subject to voluntary prepayment as

-64-



--------------------------------------------------------------------------------



 



provided in Section 5.01 and mandatory repayment as provided in Section 5.02 and
(vii) be entitled to the benefits of this Agreement and the other Credit
Documents.
          (d) Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and prior to any transfer of
any of its Notes will endorse on the reverse side thereof the outstanding
principal amount of Loans evidenced thereby. Failure to make any such notation
or any error in such notation shall not affect the Borrower’s obligations in
respect of such Loans.
          (e) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents. Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (b). At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.
          2.06. Conversions. The Borrower shall have the option to convert, on
any Business Day beginning three Business Days following the Initial Borrowing
Date, all or a portion equal to at least the Minimum Borrowing Amount of the
outstanding principal amount of Loans (other than Swingline Loans which may not
be converted pursuant to this Section 2.06) made pursuant to one or more
Borrowings of one or more Types of Loans into a Borrowing of another Type of
Loan, provided that, (i) except as otherwise provided in Section 2.10(b),
Eurodollar Loans may be converted into Base Rate Loans only on the last day of
an Interest Period applicable to the Loans being converted and no such partial
conversion of Eurodollar Loans shall reduce the outstanding principal amount of
such Eurodollar Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount applicable thereto, (ii) unless the Required Lenders
otherwise agree, Base Rate Loans may only be converted into Eurodollar Loans if
no Default or Event of Default is in existence on the date of the conversion,
and (iii) no conversion pursuant to this Section 2.06 shall result in a greater
number of Borrowings of Eurodollar Loans than is permitted under Section 2.02.
Each such conversion shall be effected by the Borrower by giving the
Administrative Agent at the Notice Office prior to 2:00 P.M. (New York City
time) at least (x) in the case of conversions of Base Rate Loans into Eurodollar
Loans, three Business Days’ prior notice and (y) in the case of conversions of
Eurodollar Loans into Base Rate Loans, one Business Day’s prior notice (each, a
“Notice of Conversion/Continuation”), in each case in the form of Exhibit A-2,
appropriately completed to specify the Loans to be so converted, the Borrowing
or Borrowings pursuant to which such Loans were incurred and, if to be converted
into Euro Rate Loans, the Interest Period to be initially applicable thereto.
The Administrative Agent shall give each Lender prompt notice of any such
proposed conversion affecting any of its Loans.

-65-



--------------------------------------------------------------------------------



 



          2.07. Pro Rata Borrowings. All Borrowings of Revolving Loans under
this Agreement shall be incurred from the Lenders pro rata on the basis of their
Revolving Loan Commitments, provided that all Mandatory Borrowings shall be
incurred from the Lenders pro rata on the basis of their RL Percentages. It is
understood that no Lender shall be responsible for any default by any other
Lender of its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
          2.08. Interest. (a) The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Base Rate Loan from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Base Rate Loan to a Eurodollar
Loan pursuant to Section 2.06 or 2.09, as applicable, at a rate per annum which
shall be equal to the sum of the relevant Applicable Margin plus the Base Rate,
each as in effect from time to time.
          (b) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Eurodollar Loan from the date of Borrowing thereof
until the earlier of (i) the maturity thereof (whether by acceleration or
otherwise) and (ii) the conversion of such Eurodollar Loan to a Base Rate Loan
pursuant to Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the relevant Applicable Margin as in effect from time to time during such
Interest Period plus the Eurodollar Rate for such Interest Period.
          (c) The Borrower hereby agrees to pay interest in respect of the
unpaid principal amount of each Euro Denominated Loan made to it from the date
of the Borrowing thereof until the maturity thereof (whether by acceleration,
prepayment or otherwise) at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the relevant Applicable Margin
as in effect from time to time plus Euro LIBOR for such Interest Period plus any
Mandatory Costs.
          (d) The Borrower hereby agrees to pay interest in respect of the
unpaid principal amount of each Sterling Denominated Loan made to it from the
date of the Borrowing thereof until the maturity thereof (whether by
acceleration, prepayment or otherwise) at a rate per annum which shall, during
each Interest Period applicable thereto, be equal to the sum of the relevant
Applicable Margin as in effect from time to time plus Sterling LIBOR for such
Interest Period plus any Mandatory Costs.
          (e) Overdue principal and, to the extent permitted by law, overdue
interest in respect of (1) in the case of overdue principal of, and interest or
other overdue amounts owing with respect to, Euro Denominated Loans, equal to 2%
per annum in excess of the relevant Applicable Margin as in effect from time to
time plus Euro LIBOR for such successive periods not exceeding three months as
the Administrative Agent may determine from time to time in respect of amounts
comparable to the amount not paid plus any Mandatory Costs, (2) in the case of
overdue principal of, and interest or other amounts owing with respect to,
Sterling Denominated Loans, equal to 2% per annum in excess of the Applicable
Margin for Sterling Denominated Loans as in effect from time to time plus
Sterling LIBOR for such successive

-66-



--------------------------------------------------------------------------------



 



periods not exceeding three months as the Administrative Agent may determine
from time to time in respect of amounts comparable to the amount not paid plus
any Mandatory Costs, and (3) for each other Loan, each Loan shall, in each case,
bear interest at a rate per annum equal to the greater of (x) the rate which is
2% in excess of the rate then borne by such Loans and (y) the rate which is 2%
in excess of the rate otherwise applicable to Base Rate Loans, and all other
overdue amounts payable hereunder and under any other Credit Document shall bear
interest at a rate per annum equal to the rate which is 2% in excess of the rate
applicable to Revolving Loans that are maintained at Base Rate Loans from time
to time. Interest that accrues under this Section 2.08(c) shall be payable on
demand.
          (f) Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Swingline Loan and Base Rate Loan, (x) quarterly in arrears on
each Quarterly Payment Date, (y) on the date of any repayment or prepayment in
full of all outstanding Base Rate Loans of any Tranche or Swingline Loans, and
(z) at maturity (whether by acceleration or otherwise) and, after such maturity,
on demand, and (ii) in respect of each Euro Rate Loan, (x) on the last day of
each Interest Period applicable thereto and, in the case of an Interest Period
in excess of three months, on each date occurring at three month intervals after
the first day of such Interest Period, and (y) on the date of any repayment or
prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.
          (g) Upon each Interest Determination Date, the Administrative Agent
shall determine the Euro Rate for each Interest Period applicable to the
respective Euro Rate Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.
          2.09. Interest Periods. At the time the Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any Euro Rate Loan (in the case of the initial Interest Period
applicable thereto) or prior to 11:00 A.M. (New York City time) on the third
Business Day prior to the expiration of an Interest Period applicable to such
Euro Rate Loan (in the case of any subsequent Interest Period), the Borrower
shall have the right to elect the interest period (each, an “Interest Period”)
applicable to such Euro Rate Loan, which Interest Period shall, at the option of
the Borrower be a one, two, three, six or, to the extent approved by each Lender
with Loans and/or Revolving Loan Commitments, any other period, provided that
(in each case):
     (i) all Euro Rate Loans comprising a Borrowing shall at all times have the
same Interest Period;
     (ii) the initial Interest Period for any Euro Rate Loan shall commence on
the date of Borrowing of such Euro Rate Loan (including the date of any
conversion thereto from a Base Rate Loan) and each Interest Period occurring
thereafter in respect of such Euro Rate Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;
     (iii) if any Interest Period for a Euro Rate Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

-67-



--------------------------------------------------------------------------------



 



     (iv) if any Interest Period for a Euro Rate Loan would otherwise expire on
a day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Euro Rate Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;
     (v) unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;
     (vi) no Interest Period in respect of any Borrowing shall be selected which
extends beyond the Revolving Loan Maturity Date; and
With respect to any Non-Dollar Denominated Loans, at the end of any Interest
Period applicable to a Borrowing thereof, the Borrower, may elect to split the
respective Borrowing into two or more Borrowings of the same Type or combine two
or more Borrowings of the same Type into a single Borrowing, in each case, by
having an Authorized Officer of the Borrower give notice thereof together with
its election of one or more Interest Periods, in each case so long as each
resulting Borrowing (x) has an Interest Period which complies with the foregoing
requirements of this Section 2.09, (y) has a principal amount which is not less
than the Minimum Borrowing Amount applicable to Borrowings of the respective
Type and Tranche, and (z) does not cause a violation of the requirements of
Section 2.02. If upon the expiration of any Interest Period applicable to a
Borrowing of Euro Rate Loans, the Borrower has failed to elect, or are not
permitted to elect, a new Interest Period to be applicable to such Euro Rate
Loans as provided above, the Borrower shall be deemed to have elected (x) if
Eurodollar Loans, to convert such Eurodollar Loans into Base Rate Loans and
(y) if Non-Dollar Denominated Loans, to select a one-month Interest Period for
such Non-Dollar Denominated Loans, in any such case effective as of the
expiration date of such current Interest Period.
          2.10. Increased Costs, Illegality, etc. (a) In the event that any
Lender shall have determined in good faith (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto but,
with respect to clause (i) below, may be made only by the Administrative Agent):
     (i) on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the applicable interbank
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Euro Rate; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Euro Rate Loan because of (x) any change since the Effective Date in any
applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, for
example, but not limited to: (A) a change in the basis of taxation of payment to
any Lender of the principal of or interest on the Loans or the Notes or any
other amounts payable hereunder

-68-



--------------------------------------------------------------------------------



 



(except for changes in the rate of tax on, or determined by reference to, the
net income or net profits of such Lender imposed by the jurisdiction in which
its principal office or applicable lending office is located) or (B) a change in
official reserve requirements, but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the Eurodollar
Rate and/or (y) other circumstances arising since the Effective Date affecting
such Lender, the interbank market or the position of such Lender in such market
(whether or not such Lender was a Lender at the time of such occurrence);
     (iii) at any time, that the making or continuance of any Euro Rate Loan has
been made unlawful by any law or governmental rule, regulation or order (or
would conflict with any governmental rule, regulation, guideline, request or
order not having the force of law but with which such Lender customarily
complies even though the failure to comply therewith would not be unlawful), or
impracticable as a result of a contingency occurring after the Effective Date
which materially and adversely affects the applicable interbank market; or
     (iv) at any time that a Non-Dollar Currency is not available in sufficient
amounts, as determined in good faith by the Administrative Agent, to fund any
Borrowing of Non-Dollar Denominated Loans requested pursuant to Section 2.01;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (w) in
the case of clause (i) above, (A) in the event Eurodollar Loans are so affected,
Eurodollar Loans shall no longer be available until such time as the
Administrative Agent notifies Holdings, the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion/Continuation given by
the Borrower with respect to Eurodollar Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by the Borrower and
(B) in the event that any Non-Dollar Denominated Loan is so affected, the
relevant Euro Rate shall be determined on the basis provided in the proviso to
the definition of the relevant Euro Rate, (x) in the case of clause (ii) above,
the Borrower agrees to pay to such Lender, upon written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its sole discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts received or receivable hereunder (with
the written notice as to the additional amounts owed to such Lender, submitted
to the Borrower by such Lender in accordance with the foregoing to be, absent
manifest error, final and conclusive and binding on all the parties hereto,
although the failure to give any such notice shall not release or diminish any
of the Borrower’s obligations to pay additional amounts pursuant to this Section
2.10(a) upon the subsequent receipt of such notice), (y) in the case of clause
(iii) above, the Borrower or shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law and (z) in the case of clause (iv) above, Non-Dollar
Denominated Loans denominated in the affected Non-Dollar Currency (exclusive of
any such Non-Dollar Denominated Loans which have theretofore been funded) shall
no longer be

-69-



--------------------------------------------------------------------------------



 



available until such time as the Administrative Agent notifies the Borrower and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or notice
pursuant to Section 2.03(b)(i) given by the Borrower with respect to such
Non-Dollar Denominated Loans which have not been incurred shall be deemed
rescinded by the Borrower. Each of the Administrative Agent and each Lender
agrees that if it gives notice to the Borrower of any of the events described in
clause (i), (ii), (iii) or (iv) above, it shall promptly notify the Borrower
and, in the case of any such Lender, the Administrative Agent, if such event
ceases to exist.
          (b) At any time that any Euro Rate Loan is affected by the
circumstances described in Section 2.10(a)(ii) or (iii), the Borrower may (and
in the case of a Euro Rate Loan affected by the circumstances described in
Section 2.10(a)(iii) shall) either (x) if the affected Euro Rate Loan is then
being made initially or pursuant to a conversion, cancel the respective
Borrowing by giving the Administrative Agent telephonic notice (confirmed in
writing) on the same date that the Borrower was notified by the affected Lender
or the Administrative Agent pursuant to Section 2.10(a)(ii) or (iii) or (y) if
the affected Euro Rate Loan is then outstanding, upon at least three Business
Days’ written notice to the Administrative Agent, (A) in the case of a
Eurodollar Loan, require the affected Lender to convert such Eurodollar Loan
into a Base Rate Loan (which conversion, in the case of the circumstance
described in Section 2.10(a)(iii), shall occur no later than the last day of the
Interest Period then applicable to such Eurodollar Loan or such earlier day as
shall be required by applicable law) and (B) in the case of any Euro Rate Loan
(other than a Eurodollar Loan), repay all outstanding Borrowings which include
such affected Euro Rate Loans in full in accordance with the applicable
requirements of Section 5.01; provided that, (i) if the circumstances described
in Section 2.10(a)(iii) apply to any Non-Dollar Denominated Loan, the Borrower,
may, in lieu of taking the actions described above, maintain such Non-Dollar
Denominated Loan outstanding, in which case, (x) in the case of Euro Denominated
Loans, the applicable Euro Rate shall be determined on the basis provided in the
proviso to the definition of Euro LIBOR or (y) in the case of Sterling
Denominated Term Loans, the applicable Euro Rate shall be determined on the
basis provided in the proviso to the definition of Sterling LIBOR, as the case
may be, unless the maintenance of such Non-Dollar Denominated Loan outstanding
on such basis would not stop the conditions described in Section 2.10(a)(iii)
from existing (in which case the actions described above, without giving effect
to the proviso, shall be required to be taken) and (ii) if more than one Lender
is affected at any time, then all affected Lenders must be treated the same
pursuant to this Section 2.10(b).
          (c) If any Lender determines that after the Effective Date the
introduction of or any change in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in interpretation or
administration thereof by the NAIC or any Governmental Authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Revolving Loan
Commitments hereunder or its obligations hereunder, then the Borrower agrees to
pay to such Lender, upon its written demand therefor, such additional amounts as
shall be required to compensate such Lender or such other corporation for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital. In

-70-



--------------------------------------------------------------------------------



 



determining such additional amounts, each Lender will act reasonably and in good
faith and will use averaging and attribution methods which are reasonable,
provided that such Lender’s determination of compensation owing under this
Section 2.10(c) shall, absent manifest error, be final and conclusive and
binding on all the parties hereto. Each Lender, upon determining in good faith
that any additional amounts will be payable pursuant to this Section 2.10(c),
will give prompt written notice thereof to the Borrower, which notice shall set
forth such Lender’s basis for asserting its rights under this Section 2.10(c)
and the calculation, in reasonable detail, of such additional amounts claimed
hereunder, although the failure to give any such notice shall not release or
diminish the Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(c) upon the subsequent receipt of such notice. A Lender’s good
faith determination of compensation owing under this Section 2.10(c) shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto.
In the event that any Lender shall in good faith determine (which determination
shall, absent manifest error, be final and conclusive and binding on all parties
hereto) at any time that such Lender is required to maintain reserves
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by applicable law) which have been established by any
Federal, state, local or foreign court or governmental agency, authority,
instrumentality or regulatory body with jurisdiction over such Lender (including
any branch, Affiliate or funding office thereof) in respect of any Non-Dollar
Denominated Loans or any category of liabilities which includes deposits by
reference to which the interest rate on any Non-Dollar Denominated Loan is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States office of any Lender to non-United States
residents, then, unless such reserves are included in the calculation of the
interest rate applicable to such Non-Dollar Denominated Loans or in
Section 2.10(a)(ii), such Lender shall promptly notify Holdings and the Borrower
in writing specifying the additional amounts required to indemnify such Lender
against the cost of maintaining such reserves (such written notice to provide in
reasonable detail a computation of such additional amounts) and the Borrower
shall pay to such Lender such specified amounts as additional interest at the
time that the Borrower is otherwise required to pay interest in respect of such
Non-Dollar Denominated Loan or, if later, on written demand therefor by such
Lender.
          2.11. Compensation. The Borrower agrees to compensate each Lender,
upon its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 2.10(a)); (ii) if any prepayment or repayment (including any prepayment
or repayment made pursuant to Section 5.01, Section 5.02 or as a result of an
acceleration of the Loans pursuant to Section 11) or conversion of any of its
Eurodollar Loans occurs on a date which is not the last day of an Interest
Period with respect thereto; (iii) if any prepayment of any of its Eurodollar
Loans is not made on any date specified in a notice of prepayment given by the

-71-



--------------------------------------------------------------------------------



 



Borrower; or (iv) as a consequence of (x) any other default by the Borrower to
repay Eurodollar Loans when required by the terms of this Agreement or any Note
held by such Lender or (y) any election made pursuant to Section 2.10(b). Each
Lender’s calculation of the amount of compensation owing pursuant to this
Section 2.11(a) shall be made in good faith. A Lender’s basis for requesting
compensation pursuant to this Section 2.11(a) and a Lender’s calculation of the
amount thereof, shall, absent manifest error, be final and conclusive and
binding on all parties hereto.
          2.12. Change of Lending Office. Each Lender agrees that on the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii) or
(iii), Section 2.10(c), Section 3.06 or Section 5.04 with respect to such
Lender, it will, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans or Letters of Credit affected by such event, provided that
such designation is made on such terms that such Lender and its lending office
suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section. Nothing in this Section 2.12 shall affect or postpone any of the
obligations of Borrower or the right of any Lender provided in Sections 2.10,
3.06 and 5.04.
          2.13. Replacement of Lenders. (x) If any Lender becomes a Defaulting
Lender, (y) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with
respect to any Lender which results in such Lender charging to the Borrower
increased costs materially in excess of the average costs being charged by the
other Lenders or (z) in the case of a refusal by a Lender to consent to a
proposed change, waiver, discharge or termination with respect to this Agreement
which has been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower shall have the right, in accordance with
Section 13.04(b), if no Event of Default then exists or would exist after giving
effect to such replacement, to replace such Lender (the “Replaced Lender”) with
one or more other Eligible Transferees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of which shall be reasonably acceptable to the
Administrative Agent with identical Revolving Loan Commitments and/or Loans of
the respective Tranche provided by the Replacement Lender; provided that:
     (a) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender and/or the Replaced
Lender (as may be agreed to at such time by and among the Borrower, the
Replacement Lender and the Replaced Lender)) pursuant to which the Replacement
Lender shall acquire all of the Revolving Loan Commitments and outstanding Loans
(or, in the case of the replacement of only the Revolving Loan Commitment, the
Revolving Loan Commitment and outstanding Revolving Loans and participations in
Letter of Credit Outstandings) of, and in each case all participations in
Letters of Credit by, the Replaced Lender and, in connection therewith, shall
pay to (x) the Replaced Lender in respect thereof an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Replaced Lender with respect to which such Replaced

-72-



--------------------------------------------------------------------------------



 



Lender is being replaced, (B) an amount equal to all Unpaid Drawings (unless
there are no Unpaid Drawings with respect to the Tranche being replaced) that
have been funded by (and not reimbursed to) such Replaced Lender, together with
all then unpaid interest with respect thereto at such time and (C) an amount
equal to all accrued, but theretofore unpaid, Fees owing to the Replaced Lender
pursuant to Section 4.01, (y) each Issuing Lender an amount equal to such
Replaced Lender’s RL Percentage of any Unpaid Drawing relating to Letters of
Credit issued by such Letter of Credit Issuer (which at such time remains an
Unpaid Drawing) to the extent such amount was not theretofore funded by such
Replaced Lender and (z) in the case of any replacement of Revolving Loan
Commitments, the Swingline Lender an amount equal to such Replaced Lender’s RL
Percentage of any Mandatory Borrowing to the extent such amount was not
theretofore funded by such Replaced Lender to the Swingline Lender; and
     (b) all obligations of the Borrower then due and owing to the Replaced
Lender (other than those (a) specifically described in clause (a) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid, but including all amounts, if any, owing under Section 2.11 or
(b) relating to any Loans and/or Revolving Loan Commitments of the respective
Replaced Lender which will remain outstanding after giving effect to the
respective replacement) shall be paid in full to such Replaced Lender
concurrently with such replacement.
Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.13 and Section 13.04. Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (a) and (b) above, recordation of the assignment
on the Register by the Administrative Agent pursuant to Section 13.15 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the Borrower, the Replacement Lender shall
become a Lender hereunder and, unless the respective Replaced Lender continues
to have outstanding a Revolving Loan Commitment hereunder, the Replaced Lender
shall cease to constitute a Lender hereunder, except with respect to
indemnification provisions under this Agreement (including, without limitation,
Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), which shall survive as
to such Replaced Lender, the RL Percentages of the Lenders shall be
automatically adjusted at such time to give effect to such replacement.
          2.14. Incremental Commitments. (a) So long as the Incremental
Commitment Request Requirements are satisfied at the time of the delivery of the
request referred to below, the Borrower shall have the right, in consultation
and coordination with, Administrative Agent as to all of the matters set forth
below in this Section 2.14, but without requiring the consent of any of the
Lenders, to request at any time and from time to time after the Initial
Borrowing Date and prior to the date which is three months prior to the
Revolving Loan Maturity Date, that one or more Lenders (and/or one or more other
Persons which are Eligible Transferees and which will become Lenders as provided
below) provide Incremental Commitments, it being understood and

-73-



--------------------------------------------------------------------------------



 



agreed, however, that (i) no Lender shall be obligated to provide an Incremental
Commitment as a result of any such request by the Borrower, and until such time,
if any, as such Lender has agreed in its sole discretion to provide an
Incremental Commitment and executed and delivered to the Administrative Agent an
Incremental Commitment Agreement in respect thereof as provided in clause (b) of
this Section 2.14, such Lender shall not be obligated to fund any Revolving
Loans or participate in Swingline Loans or Letters of Credit in excess of its
Commitment as in effect prior to giving effect to such Incremental Commitment
provided pursuant to this Section 2.14, (ii) any Lender (including any Eligible
Transferee who will become a Lender) may so provide an Incremental Commitment
without the consent of any other Lender, (iii) each provision of Incremental
Commitments on a given date pursuant to this Section 2.14 shall be in a minimum
aggregate amount (for all Lenders (including any Eligible Transferee who will
become a lender)) of at least $10,000,000 and in integral multiples of
$5,000,000 in excess thereof, and (iv) the aggregate amount of all Incremental
Commitments provided pursuant to this Section 2.14 shall not exceed the Maximum
Incremental Commitment Amount.
          (b) At the time of the provision of Incremental Commitments pursuant
to this Section 2.14, the Borrower, the Administrative Agent and each such
Lender or other Eligible Transferee which agrees to provide an Incremental
Commitment (each, an “Incremental Lender”) shall execute and deliver to
Administrative Agent an Incremental Commitment Agreement, with the effectiveness
of such Incremental Lender’s Incremental Commitment to occur on the date set
forth in such Incremental Commitment Agreement, which date in any event shall be
no earlier than the date on which (w) all fees required to be paid in connection
therewith at the time of such effectiveness shall have been paid (including,
without limitation, any agreed upon up-front or arrangement fees owing to
Administrative Agent (or any affiliate thereof)), (x) all Incremental Commitment
Requirements are satisfied, (y) all other conditions set forth in this
Section 2.14 shall have been satisfied, and (z) all other conditions precedent
that may be set forth in such Incremental Commitment Agreement shall have been
satisfied. Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Commitment Agreement, and at such time,
(i) the Total Commitment under, and for all purposes of, this Agreement shall be
increased by the aggregate amount of such Incremental Commitments,
(ii) Appendix A shall be deemed modified to reflect the revised Revolving Loan
Commitments of the affected Lenders and (iii) to the extent requested by any
Incremental Lender, Revolving Loan Notes will be issued, at the expense of the
Borrower, to such Incremental Lender in conformity with the requirements of
Section 2.05.
          (c) At the time of any provision of Incremental Commitments pursuant
to this Section 2.14, the Borrower shall, in coordination with Administrative
Agent, repay outstanding Revolving Loans of certain of the Lenders, and incur
additional Revolving Loans from certain other Lenders (including the Incremental
Lenders), in each case to the extent necessary so that all of the Lenders
participate in each outstanding borrowing of Revolving Loans pro rata on the
basis of their respective Revolving Loan Commitments (after giving effect to any
increase in the Total Commitment pursuant to this Section 2.14) and with the
Borrower being obligated to pay to the respective Lenders any costs of the type
referred to in Section 2.10 in connection with any such repayment and/or
incurrence.

-74-



--------------------------------------------------------------------------------



 



          SECTION 3. Letters of Credit.
          3.01. Letters of Credit. (a) Subject to and upon the terms and
conditions set forth herein, a Borrower may request that an Issuing Lender
issue, at any time and from time to time on and after the Initial Borrowing Date
and prior to the fifth Business Day (or the 30th day in the case of trade
Letters of Credit described in clause (y) below (each a “Trade Letter of
Credit”)) prior to the Revolving Loan Maturity Date, for the account of the
Borrower and for the benefit of (x) any holder (or any trustee, agent or other
similar representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender,
and (y) sellers of goods to the Borrower or any of its Subsidiaries, an
irrevocable trade letter of credit, in a form customarily used by such Issuing
Lender or in such other form as has been approved by such Issuing Lender (each
such letter of credit, a “Letter of Credit” and, collectively, the “Letters of
Credit”). All Letters of Credit shall be denominated in Dollars, Euros or
Sterling and shall be issued on a sight basis only.
          (b) Subject to and upon the terms and conditions set forth herein,
each Issuing Lender agrees that it will, at any time and from time to time on
and after the Initial Borrowing Date and prior to the fifth Business Day (or the
30th day in the case of Trade Letter of Credit) prior to the Revolving Loan
Maturity Date, following its receipt of the respective Letter of Credit Request,
issue for account of the Borrower, one or more Letters of Credit in support of
such obligations as are permitted to remain outstanding hereunder without giving
rise to a Default or an Event of Default, provided that no Issuing Lender shall
be under any obligation to issue any Letter of Credit of the types described
above if at the time of such issuance:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or
     (ii) such Issuing Lender shall have received from the respective Borrower,
any other Credit Party or the Required Lenders prior to the issuance of such
Letter of Credit notice of the type described in the second sentence of
Section 3.03(b).
          (c) Part A of Schedule XIX hereto contains a description of certain
letters of credit issued and outstanding on the Initial Borrowing Date (and
setting forth, with respect to each such letter of credit, (i) the name of the
issuing lender, (ii) the letter of credit number, (iii) the name(s) of the
account party or account parties, (iv) the stated amount (including the

-75-



--------------------------------------------------------------------------------



 



currency in which such letter of credit is denominated, which shall be Dollars
or an Alternative Currency), (v) the name of the beneficiary, (vi) the expiry
date and (vii) whether such letter of credit constitutes a standby letter of
credit or a trade letter of credit). Each such letter of credit, including any
extension or renewal thereof (each, as amended from time to time in accordance
with the terms thereof and hereof, an “Existing Letter of Credit”) shall
constitute a “Letter of Credit” for all purposes of this Agreement and issued,
for purposes of Section 3.04(a), on the Initial Borrowing Date. Any Lender
hereunder (and any of such Lender’s Affiliates and/or branches) which has issued
an Existing Letter of Credit shall constitute an “Issuing Lender” for all
purposes of this Agreement.
          3.02. Maximum Letter of Credit Outstandings; Final Maturities. (a)
Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued the Stated Amount of which, when added to the
Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid on
the date of, and prior to the issuance of, the respective Letter of Credit) at
such time would exceed either (x) $100,000,000, (y) when added to the sum of
(I) the aggregate principal amount of all Revolving Loans then outstanding and
(II) the aggregate principal amount of all Swingline Loans then outstanding, an
amount equal to the Total Commitment at such time or (z) cause the Aggregate
Exposure to exceed the Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered), and (ii) each Letter of Credit shall by its terms
terminate (x) in the case of standby Letters of Credit, on or before the earlier
of (A) the date which occurs 12 months after the date of the issuance thereof
(although any such standby Letter of Credit may be extendible for successive
periods of up to 12 months, but, in each case, not beyond the fifth Business Day
prior to the Revolving Loan Maturity Date, on terms acceptable to the Issuing
Lender) and (B) five Business Days prior to the Revolving Loan Maturity Date;
provided that a standby Letter of Credit issued to support obligations under any
Specified Existing Ship Lease may terminate by its terms on or prior to the
earlier to occur of (1) the date which occurs 24 months after the date of the
issuance thereof and (2) the fifth Business Day preceding the Revolving Loan
Maturity Date, and (y) in the case of trade Letters of Credit, on or before the
earlier of (A) the date which occurs 180 days after the date of issuance thereof
and (B) 30 days prior to the Revolving Loan Maturity Date.
          (b) Notwithstanding the foregoing, (i) no Euro Denominated Letter of
Credit shall be issued the Stated Amount of which when added to the Euro
Denominated Obligations (exclusive of Unpaid Drawings which are repaid on the
date of, and prior to the issuance of, the respective Letter of Credit) would
exceed the Maximum Euro Denominated Loan Amount and (ii) no Sterling Denominated
Letter of Credit shall be issued the Stated Amount of which when added to the
Sterling Denominated Obligations (exclusive of Unpaid Drawings which are repaid
on the date of, and prior to the issuance of, the respective Letter of Credit)
would exceed the Maximum Sterling Denominated Loan Amount.
          3.03. Letter of Credit Requests; Minimum Stated Amount . (a) Whenever
the Borrower desires that a Letter of Credit be issued for its account, the
Borrower shall give the Administrative Agent and the respective Issuing Lender
at least three Business Days’ (or such shorter period as is acceptable to such
Issuing Lender) written notice thereof (including by way of facsimile) including
without limitation by specifying the Available Currency such Letter of

-76-



--------------------------------------------------------------------------------



 



Credit is to be denominated. Each notice shall be in the form of Exhibit C,
appropriately completed (each, a “Letter of Credit Request”).
          (b) The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.02. Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party or the Required Lenders before it issues a
Letter of Credit that one or more of the conditions specified in Section 6 or 7
are not then satisfied, or that the issuance of such Letter of Credit would
violate Section 3.02, then such Issuing Lender shall, subject to the terms and
conditions of this Agreement, issue the requested Letter of Credit for the
account of the Borrower in accordance with such Issuing Lender’s usual and
customary practices. Upon the issuance of or modification or amendment to any
standby Letter of Credit, each Issuing Lender shall promptly notify the Borrower
and the Administrative Agent, in writing of such issuance, modification or
amendment and such notice shall be accompanied by a copy of such Letter of
Credit or the respective modification or amendment thereto, as the case may be.
Promptly after receipt of such notice the Administrative Agent shall notify the
Participants, in writing, of such issuance, modification or amendment. On the
first Business Day of each week, each Issuing Lender shall furnish the
Administrative Agent with a written (including via facsimile) report of the
daily aggregate outstandings of trade Letters of Credit issued by such Issuing
Lender for the immediately preceding week. Notwithstanding anything to the
contrary contained in this Agreement, in the event that a Lender Default exists
with respect to a Lender, no Issuing Lender shall be required to issue any
Letter of Credit unless such Issuing Lender has entered into arrangements
satisfactory to it and the Borrower to eliminate such Issuing Lender’s risk with
respect to the participation in Letters of Credit by the Defaulting Lender or
Lenders, including by cash collateralizing such Defaulting Lender’s or Lenders’
RL Percentage of the Letter of Credit Outstandings.
          (c) The Stated Amount of each Letter of Credit upon issuance shall be
not less than (x) in the case of a Dollar Denominated Letter of Credit,
$250,000, (y) in the case of a Euro Denominated Letter of Credit, €150,000 and
(z) in the case of a Sterling Denominated Letter of Credit, £150,000, or in each
case such lesser amount as is reasonably acceptable to the respective Issuing
Lender.
          3.04. Letter of Credit Participations. (a) Immediately upon the
issuance by an Issuing Lender of any Letter of Credit, such Issuing Lender shall
be deemed to have sold and transferred to each Lender, and each such Lender (in
its capacity under this Section 3.04, a “Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Lender, without recourse or warranty, an undivided interest and participation,
to the extent of such Participant’s RL Percentage, in such Letter of Credit,
each drawing or payment made thereunder and the obligations of the Borrower
under this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto. Upon any change in the Revolving Loan Commitments or RL
Percentages of the Lenders pursuant to Section 2.13 or 13.04(b), it is hereby
agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to

-77-



--------------------------------------------------------------------------------



 



this Section 3.04 to reflect the new RL Percentages of the assignor and assignee
Lender, as the case may be.
          (b) In determining whether to pay under any Letter of Credit, no
Issuing Lender shall have any obligation relative to the other Lenders other
than to confirm that any documents required to be delivered under such Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such Letter of Credit. Any action
taken or omitted to be taken by an Issuing Lender under or in connection with
any Letter of Credit issued by it shall not create for such Issuing Lender any
resulting liability to the Borrower, any other Credit Party, any Lender or any
other Person unless such action is taken or omitted to be taken with gross
negligence or willful misconduct on the part of such Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).
          (c) In the event that an Issuing Lender makes any payment under any
Letter of Credit issued by it and the Borrower shall not have reimbursed such
amount in full to such Issuing Lender pursuant to Section 3.05(a), such Issuing
Lender shall promptly notify the Administrative Agent, which shall promptly
notify each Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s RL
Percentage of such unreimbursed payment in the currency of the respective Unpaid
Drawing and in same day funds. If the Administrative Agent so notifies, prior to
12:00 Noon (New York City time) on any Business Day, any Participant required to
fund a payment under a Letter of Credit, such Participant shall make available
to the respective Issuing Lender in Dollars or such other currency, as
applicable, such Participant’s RL Percentage of the amount of such payment on
such Business Day in same day funds. If and to the extent such Participant shall
not have so made its RL Percentage of the amount of such payment available to
respective Issuing Lender, such Participant agrees to pay to such Issuing
Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to such Issuing
Lender at the overnight Federal Funds Rate (or in the case of amounts owed in
Euros, at the Overnight Euro Rate) for the first three days and at the interest
rate applicable to Revolving Loans that are maintained as Base Rate Loans for
each day thereafter. The failure of any Participant to make available to an
Issuing Lender its RL Percentage of any payment under any Letter of Credit
issued by such Issuing Lender shall not relieve any other Participant of its
obligation hereunder to make available to such Issuing Lender its RL Percentage
of any payment under any Letter of Credit on the date required, as specified
above, but no Participant shall be responsible for the failure of any other
Participant to make available to such Issuing Lender such other Participant’s RL
Percentage of any such payment.
          (d) Whenever an Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (c) above, such Issuing Lender shall pay to each such
Participant which has paid its RL Percentage thereof, in Dollars (or in Euros or
Sterling in the case of payments to be made in Euros or Sterling pursuant to
Section 3.04(c)) and in same day funds, an amount equal to such Participant’s
share (based upon the proportionate aggregate amount originally funded by such
Participant to the aggregate amount funded by all Participants) of the principal
amount of such

-78-



--------------------------------------------------------------------------------



 



reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.
          (e) Upon the request of any Participant, each Issuing Lender shall
furnish to such Participant copies of any standby Letter of Credit issued by it
and such other documentation as may reasonably be requested by such Participant.
          (f) The obligations of the Participants to make payments to each
Issuing Lender with respect to Letters of Credit shall be irrevocable and not
subject to any qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
     (ii) the existence of any claim, setoff, defense or other right which
Holdings or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Participant, or any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between Holdings or any
Subsidiary of Holdings and the beneficiary named in any such Letter of Credit);
     (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
     (v) the occurrence of any Default or Event of Default.
          3.05. Agreement to Repay Letter of Credit Drawings. (a) The Borrower
agrees to reimburse each Issuing Lender, by making payment to the Administrative
Agent in immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed by the Borrower, an “Unpaid
Drawing”), by making payment in Dollars (in the case of all Dollar Denominated
Letters of Credit), Euros (in the case of Euro Denominated Letters of Credit) or
Sterling (in the case of Sterling Denominated Letters of Credit) not later than
one Business Day following receipt by the Borrower of notice of such payment or
disbursement (provided that no such notice shall be required to be given if a
Default or an Event of Default under Section 11.05 shall have occurred and be
continuing, in which case the Unpaid Drawing shall be due and payable
immediately without presentment, demand, protest or notice of any kind (all of
which are hereby waived by the Borrower)), with interest on the amount so paid
or disbursed by such Issuing Lender, to the extent not reimbursed prior to 1:00
P.M. (New York
          

-79-



--------------------------------------------------------------------------------



 




City time) on the date of such payment or disbursement, from and including the
date paid or disbursed to but excluding the date such Issuing Lender was
reimbursed by the Borrower therefor at a rate per annum equal to the Base Rate
as in effect from time to time plus the Applicable Margin as in effect from time
to time for Revolving Loans that are maintained as Base Rate Loans; provided,
however, to the extent such amounts are not reimbursed prior to 1:00 P.M. (New
York time) on the third Business Day following notice to the Borrower by the
Administrative Agent or the respective Issuing Lender of such payment or
disbursement, interest shall thereafter accrue on the amounts so paid or
disbursed by such Issuing Lender (and until reimbursed by the respective Account
Party) at a rate per annum which shall be (x) in the case of Dollar Denominated
Letters of Credit, Sterling Denominated Letters of Credit, the Base Rate in
effect from time to time plus the Applicable Margin for Revolving Loans in each
case maintained as Base Rate Loans, as in effect from time to time plus 2% and
(y) in the case of Euro Denominated Letters of Credit, the Overnight Euro Rate
in effect from time to time plus the Applicable Margin for Euro Denominated
Loans as in effect from time to time plus any Mandatory Costs plus 2%, in each
such case, with interest to be payable on demand, provided further, that it is
understood and agreed, however, that the notices referred to above in this
clause (a) and in the immediately preceding proviso shall not be required to be
given if a Default or an Event of Default under Section 11.05 shall have
occurred and be continuing (in which case the Unpaid Drawings shall be due and
payable immediately without presentment, demand, protest or notice of any kind
(all of which are hereby waived by each Credit Party) and shall bear interest at
the rate provided in the foregoing proviso on and after the third Business Day
following the respective Drawing). The respective Issuing Lender shall give the
Borrower prompt notice of each Drawing under any Letter of Credit, provided that
the failure to give, or any delay in giving, any such notice shall in no way
affect, impair or diminish the Borrower’s obligations under this Agreement.
          (b) The obligations of the Borrower under this Section 3.05 to
reimburse each Issuing Lender with respect to drafts, demands and other
presentations for payment under Letters of Credit issued by it (each, a
“Drawing”) (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which Holdings or any Subsidiary of Holdings
may have or have had against any Lender (including in its capacity as an Issuing
Lender or as a Participant), including, without limitation, any defense based
upon the failure of any drawing under a Letter of Credit to conform to the terms
of the Letter of Credit or any nonapplication or misapplication by the
beneficiary of the proceeds of such Drawing; provided, however, that the
Borrower shall not be obligated to reimburse any Issuing Lender for any wrongful
payment made by such Issuing Lender under a Letter of Credit issued by it as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of such Issuing Lender (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
          3.06. Increased Costs. If at any time after the Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by the NAIC or by any such Governmental Authority
(whether or not having the force of law), shall either (i) impose, modify or
make applicable any

-80-



--------------------------------------------------------------------------------



 



reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by any Issuing Lender or participated in by any Participant, or
(ii) impose on any Issuing Lender or any Participant any other conditions
relating, directly or indirectly, to this Agreement or any Letter of Credit; and
the result of any of the foregoing is to increase the cost to any Issuing Lender
or any Participant of issuing, maintaining or participating in any Letter of
Credit, or reduce the amount of any sum received or receivable by any Issuing
Lender or any Participant hereunder or reduce the rate of return on its capital
with respect to Letters of Credit (except for changes in the rate of tax on, or
determined by reference to, the net income or net profits of such Issuing Lender
or such Participant pursuant to the laws of the jurisdiction in which it is
organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein), then, upon the delivery of the
certificate referred to below to the Borrower by any Issuing Lender or any
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), the Borrower agrees to pay to
such Issuing Lender or such Participant such additional amount or amounts as
will compensate such Issuing Lender or such Participant for such increased cost
or reduction in the amount receivable or reduction on the rate of return on its
capital. Any Issuing Lender or any Participant, upon determining that any
additional amounts will be payable to it pursuant to this Section 3.06, will
give prompt written notice thereof to the Borrower, which notice shall include a
certificate submitted to the Borrower by such Issuing Lender or such Participant
(a copy of which certificate shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), setting forth in reasonable detail the
basis for the calculation of such additional amount or amounts necessary to
compensate such Issuing Lender or such Participant. The certificate required to
be delivered pursuant to this Section 3.06 shall, absent manifest error, be
final and conclusive and binding on the Borrower.
          SECTION 4. Commitment Commission; Fees; Reductions of Commitment.
          4.01. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for distribution to each Non-Defaulting Lender a commitment commission (the
“Commitment Commission”) for the period from and including the Effective Date to
and including the Revolving Loan Maturity Date (or such earlier date on which
the Total Commitment has been terminated) computed at a rate per annum equal to
the Applicable Commitment Commission Percentage of the Unutilized Revolving Loan
Commitment of such Non-Defaulting Lender as in effect from time to time. Accrued
Commitment Commission shall be due and payable quarterly in arrears on each
Quarterly Payment Date and on the date upon which the Total Commitment is
terminated.
          (b) The Borrower agrees to pay to the Administrative Agent for
distribution to each Lender (based on each such Lender’s respective RL
Percentage) a fee in respect of each Letter of Credit (the “Letter of Credit
Fee”) for the period from and including the date of issuance of such Letter of
Credit to and including the date of termination or expiration of such Letter of
Credit, computed at a rate per annum equal to the Applicable Margin as in effect
from time to time during such period with respect to Revolving Loans that are
maintained as Eurodollar Loans on the daily Stated Amount of each such Letter of
Credit. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the first day on or after the
termination of the Total Commitment upon which no Letters of Credit remain
outstanding.

-81-



--------------------------------------------------------------------------------



 



          (c) The Borrower agrees to pay to each Issuing Lender, for its own
account, a facing fee in respect of each Letter of Credit issued by it (the
“Facing Fee”) for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination or expiration of such
Letter of Credit, computed at a rate per annum equal to 1/8 of 1% on the daily
Stated Amount of such Letter of Credit, provided that in any event the minimum
amount of Facing Fees payable in any twelve-month period for each Letter of
Credit shall be not less than $500, it being agreed that, on the day of issuance
of any Letter of Credit and on each anniversary thereof prior to the termination
or expiration of such Letter of Credit, if $500 will exceed the amount of Facing
Fees that will accrue with respect to such Letter of Credit for the immediately
succeeding twelve-month period, the full $500 shall be payable on the date of
issuance of such Letter of Credit and on each such anniversary thereof. Except
as otherwise provided in the proviso to the immediately preceding sentence,
accrued Facing Fees shall be due and payable quarterly in arrears on each
Quarterly Payment Date and upon the first day on or after the termination of the
Total Commitment upon which no Letters of Credit remain outstanding.
          (d) The Borrower agrees to pay to each Issuing Lender, for its own
account, upon each payment under, issuance of, or amendment to, any Letter of
Credit issued by it, such amount as shall at the time of such event be the
administrative charge and the reasonable expenses which such Issuing Lender is
generally imposing in connection with such occurrence with respect to letters of
credit.
          (e) The Borrower agrees to pay to the Administrative Agent such fees
as may be agreed to in writing from time to time by Holdings or any of its
Subsidiaries and the Administrative Agent.
          4.02. Voluntary Termination of Unutilized Revolving Loan Commitments.
(a) Upon at least three Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrower shall have the
right, at any time or from time to time, without premium or penalty to terminate
the Total Unutilized Revolving Loan Commitment in whole, or reduce it in part,
pursuant to this Section 4.02(a), in an integral multiple of $5,000,000 in the
case of partial reductions to the Total Unutilized Revolving Loan Commitment,
provided that each such reduction shall apply proportionately to permanently
reduce the Revolving Loan Commitment of each Lender.
          (b) In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrower shall have the right, subject
to obtaining the consents required by Section 13.12(b), upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
to terminate the entire Revolving Loan Commitment of such Lender, so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts,
owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.11 are repaid concurrently with the effectiveness of such termination
(at which time Schedule I shall be deemed modified to reflect such changed

-82-



--------------------------------------------------------------------------------



 



amounts) and such Lender’s RL Percentage of all outstanding Letters of Credit is
cash collateralized in a manner satisfactory to the Administrative Agent and the
respective Issuing Lenders, and at such time, such Lender shall no longer
constitute a “Lender” for purposes of this Agreement, except with respect to
indemnifications under this Agreement (including, without limitation,
Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), which shall survive as
to such repaid Lender.
          4.03. Mandatory Reduction of Commitments. (a) The Total Commitment
(and the Revolving Loan Commitment of each Lender) shall terminate in its
entirety on April 30, 2006, unless the Initial Borrowing Date has occurred on or
prior to such date.
          (b) In addition to any other mandatory commitment reductions pursuant
to this Section 4.03, the Total Commitment shall terminate in its entirety upon
the earlier of (i) the Revolving Loan Maturity Date and (ii) unless the Required
Lenders otherwise agree in writing, the date on which a Change of Control
occurs.
          (c) Each reduction to, or termination of, the Total Commitment
pursuant to this Section 4.03 shall be applied to proportionately reduce or
terminate, as the case may be, the Revolving Loan Commitment of each Lender with
a Revolving Loan Commitment.
          SECTION 5. Prepayments; Payments; Taxes.
          5.01. Voluntary Prepayments. (a) The Borrower shall have the right to
prepay the Loans, without premium or penalty, in whole or in part at any time
and from time to time on the following terms and conditions: (i) the Borrower
shall give the Administrative Agent prior to 12:00 Noon (New York City time) at
the Notice Office (x) at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) of its intent to prepay Base
Rate Loans (or same day notice in the case of a prepayment of Swingline Loans)
and (y) at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay Euro Rate Loans, which
notice (in each case) shall specify whether Revolving Loans or Swingline Loans
shall be prepaid, the amount of such prepayment and the Types of Loans to be
prepaid and, in the case of Euro Rate Loans, the specific Borrowing or
Borrowings pursuant to which such Euro Rate Loans were made, and which notice
the Administrative Agent shall, except in the case of a prepayment of Swingline
Loans, promptly transmit to each of the Lenders; (ii) (x) each partial
prepayment of Revolving Loans pursuant to this Section 5.01(a) shall be in an
aggregate principal amount of at least $5,000,000 (or such lesser amount as is
acceptable to the Administrative Agent) and (z) each partial prepayment of
Swingline Loans pursuant to this Section 5.01(a) shall be in an aggregate
principal amount of at least $1,000,000 (or such lesser amount as is acceptable
to the Administrative Agent in any given case), provided that if any partial
prepayment of Euro Rate Loans made pursuant to any Borrowing shall reduce the
outstanding principal amount of Euro Rate Loans made pursuant to such Borrowing
to an amount less than the Minimum Borrowing Amount applicable thereto, then
such Borrowing may not be continued as a Borrowing of Euro Rate Loans (and same
shall automatically be converted into a Borrowing of Base Rate Loans) and any
election of an Interest Period with respect thereto given by the Borrower or
Borrower shall have no force or effect; (iii) each prepayment pursuant to this
Section 5.01(a) in respect of any Loans made pursuant to a Borrowing shall be
applied pro

-83-



--------------------------------------------------------------------------------



 



rata among such Loans, provided that at the Borrower’s election in connection
with any prepayment of Revolving Loans pursuant to this Section 5.01(a), such
prepayment shall not, so long as no Default or Event of Default then exists, be
applied to any Revolving Loan of a Defaulting Lender;
          (b) In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrower may, upon three Business
Days’ prior written notice to the Administrative Agent at the Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), repay all Loans of such Lender (including all amounts, if any, owing
pursuant to Section 2.11), together with accrued and unpaid interest, Fees and
all other amounts then owing to such Lender in accordance with, and subject to
the requirements of, said Section 13.12(b), so long as (A) in the case of the
repayment of Revolving Loans of any Lender pursuant to this clause (b), (x) the
Revolving Loan Commitment of such Lender is terminated concurrently with such
repayment pursuant to Section 4.02(b) (at which time Schedule I shall be deemed
modified to reflect the changed Revolving Loan Commitments) and (y) such
Lender’s RL Percentage of all outstanding Letters of Credit is cash
collateralized in a manner satisfactory to the Administrative Agent and the
respective Issuing Lenders and (B) the consents, if any, required by
Section 13.12(b) in connection with the repayment pursuant to this clause (b)
shall have been obtained.
          5.02. Mandatory Repayments and Commitment Reductions. (a) (i) On any
day on which the (other than during an Agent Advance Period) Aggregate Exposure
exceeds the lesser of (x) the Total Commitment at such time and (y) the
Borrowing Base at such time (based on the Borrowing Base Certificate last
delivered), the Borrower shall prepay on such day the principal of Swingline
Loans and, after all Swingline Loans have been repaid in full or if no Swingline
Loans are outstanding, Revolving Loans in an amount equal to such excess. If,
after giving effect to the prepayment of all outstanding Swingline Loans and
Revolving Loans, the aggregate amount of the Letter of Credit Outstandings
exceeds the lesser of (A) the Total Commitment at such time, and (B) the
Borrowing Base at such time (based on the Borrowing Base Certificate (as
delivered)), the Borrower shall pay to the Administrative Agent at the Payment
Office on such day an amount of cash and/or Cash Equivalents equal to the amount
of such excess (up to a maximum amount equal to the Letter of Credit
Outstandings at such time), such cash and/or Cash Equivalents to be held as
security for all Obligations of the Borrower to the Issuing Lenders and the
Lenders hereunder in a cash collateral account to be established by the
Administrative Agent.
          (ii) On any day on which the Dollar Equivalent of the aggregate
outstanding principal amount of all Euro Denominated Obligations exceeds the
Maximum Euro Denominated Loan Amount, the Borrower shall prepay on such day the
principal of outstanding Euro Denominated Loans in an amount (taking the Dollar
Equivalent of the amounts paid in the respective currency in which payments on
such Euro Denominated Loans are owing) equal to such excess. If, after giving
effect to the prepayment of all outstanding Euro Denominated Loans, the
aggregate amount of the Letter of Credit Outstandings of Euro Letters of Credit
exceeds the Maximum Euro Denominated Loan Amount, the Borrower shall pay to the

-84-



--------------------------------------------------------------------------------



 



Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of such excess (up to a maximum amount
equal to the Letter of Credit Outstandings at such time), such cash and/or Cash
Equivalents to be held as security for all Obligations of the Borrower to the
Issuing Lenders and the Lenders hereunder in a cash collateral account to be
established by the Administrative Agent.
          (iii) On any day on which the Dollar Equivalent of the aggregate
outstanding principal amount of all Sterling Denominated Loans exceeds the
Maximum Sterling Denominated Loan Amount, the Borrower shall prepay on such day
the principal of outstanding Sterling Denominated Loans in an amount (taking the
Dollar Equivalent of the amounts paid in the respective currency in which
payments on such Sterling Denominated Loans are owing) equal to such excess. If,
after giving effect to the prepayment of all outstanding Sterling Denominated
Loans, the aggregate amount of the Letter of Credit Outstandings of Sterling
Letters of Credit exceeds the Maximum Sterling Denominated Loan Amount, the
Borrower shall pay to the Administrative Agent at the Payment Office on such day
an amount of cash and/or Cash Equivalents equal to the amount of such excess (up
to a maximum amount equal to the Letter of Credit Outstandings at such time),
such cash and/or Cash Equivalents to be held as security for all Obligations of
the Borrower to the Issuing Lenders and the Lenders hereunder in a cash
collateral account to be established by the Administrative Agent.
          (b) In addition to any other mandatory repayments pursuant to this
Section 5.02, on each date upon which Holdings or any of the its Subsidiaries
receives Net Sale Proceeds from any Asset Sale (other than the California
Disposition, to the extent the Net Sale Proceeds therefrom received by a
Subsidiary of the Borrower (exclusive of any portion thereof which is
distributed to a minority shareholder of such Subsidiary in accordance with the
requirements of Section 10.06) are promptly on-loaned to an Affiliate of the
Borrower in accordance with the requirements of Section 10.05 and 10.07), an
amount equal to 100% of the Net Sale Proceeds from such Asset Sale shall be
applied as a mandatory repayment and/or commitment reduction in accordance with
the requirements of Section 5.02(f); provided that (I) Net Sale Proceeds from
any Asset Sale (other than (w) Net Sale Proceeds from any Contemplated Asset
Sale consummated in accordance with the requirements of Section 10.02(xviii),
(x) any Net Sale Proceeds from the sale of any Principal Property pursuant to
Section 10.02(xix), (y) Net Sale Proceeds from the sale or other disposition of
the Equity Interests of the Unrestricted Wellbeing Joint Venture pledged
pursuant to the Pledge Agreement and (z) Net Sale Proceeds in excess of
$100,000,000 in the aggregate in any fiscal year of the Borrower received from
Asset Sales made in reliance on Section 10.02(v)) shall not give rise to a
mandatory repayment and/or commitment reduction on such date as otherwise
required above, so long as no Specified Default and no Event of Default exists
at the time such Net Sale Proceeds are received and an Authorized Officer of
Holdings or the Borrower has delivered a certificate to the Administrative Agent
on or prior to such date stating that such Net Sale Proceeds shall be used (or
contractually committed to be used) to purchase capital assets used or to be
used in a Permitted Business (other than inventory) within 360 days following
the date of receipt of such Net Sale Proceeds from such Asset Sale (which
certificate shall set forth (in reasonable detail) the estimates of the proceeds
to be so expended) and (II) Net Sale Proceeds from one (but not more than one)
sale of a Principal Property consummated after the Effective Date in reliance on
Section 10.02(xix) and notified in writing to the Administrative Agent shall not
give rise to a mandatory repayment and/or

-85-



--------------------------------------------------------------------------------



 



commitment reduction on such date as otherwise required above, so long as no
Specified Default and no Event of Default exists at the time such Net Sale
Proceeds are received and an Authorized Officer of Holdings or the Borrower has
delivered a certificate to the Administrative Agent on or prior to such date
stating that such Net Sale Proceeds shall be used (or contractually committed to
be used) to purchase, construct and/or make investments in a new Principal
Property (or assets and properties that upon completion of such purchase,
construction and/or investments will become a Principal Property) within
360 days following the date of receipt of such Net Sale Proceeds from such sale
of such Principal Property (which certificate shall set forth the estimates of
the proceeds to be so expended); provided, however, that (I) if all or any
portion of such Net Sale Proceeds are not so used within such 360-day period (or
contractually committed within such period to be used), such remaining portion
shall be applied on the last day of such period as a mandatory repayment as
provided above (without giving effect to the immediately preceding proviso) and
(II) if all or any portion of such Net Sale Proceeds are not required to be
applied on the last day of such 360-day period referred to in clause (I) of this
proviso because such amount is contractually committed within such period to be
used and then either (A) subsequent to such date such contract is terminated or
expires without such portion being so used or (B) such contractually committed
portion is not so used within six months after the last day of such 360-day
period referred to in clause (I) of this proviso, such remaining portion, in the
case of either of the preceding clauses (A) or (B), shall be applied as a
mandatory repayment as provided above (without giving effect to the immediately
preceding proviso). Notwithstanding anything to the contrary contained in this
Section 5.02(b), (x) if any Permitted Senior Notes Document (after the execution
and delivery thereof), any Permitted Refinancing Senior Notes Document (after
the execution and delivery thereof), the Intermediate Holdings Credit Documents
or the Existing Senior Notes Documents permit a lesser amount to be retained or
reinvested, or have a shorter reinvestment period, than is provided above with
respect to any Asset Sales, then such lesser permitted retained or reinvestment
amount, and/or shorter reinvestment period, as the case may be, shall be
applicable for purposes of this Section 5.02(b) so long as such Permitted Senior
Notes, Permitted Refinancing Senior Notes, Intermediate Holdco Indebtedness or
Existing Senior Notes, as the case may be, remain outstanding, and (y) in no
event shall Holdings or any of its Subsidiaries use any proceeds from any Asset
Sale to make any voluntary or mandatory repayment or prepayment of Permitted
Senior Notes, Permitted Refinancing Senior Notes, Holdings Senior Notes,
Intermediate Holdco Indebtedness or Existing Senior Notes and, before any such
obligation to use such proceeds to make such repayment shall arise, Holdings or
the respective Subsidiary shall reinvest the respective amounts as permitted
above in this Section 5.02(b) or apply such proceeds as a mandatory prepayment
in accordance with requirements of Section 5.02(f).
          (c) In addition to any other mandatory repayments pursuant to this
Section 5.02, on each date on or after the Initial Borrowing Date on which
Holdings or any of its Subsidiaries receives any cash proceeds from any
incurrence of Indebtedness which is not permitted to be incurred by this
Agreement, an amount equal to 100% of the Net Cash Proceeds of the respective
incurrence of Indebtedness shall be applied as a mandatory repayment in
accordance with the requirements of Section 5.02(f).

-86-



--------------------------------------------------------------------------------



 



          (d) In addition to any other mandatory repayments pursuant to this
Section 5.02, within 10 days following each date on or after the Initial
Borrowing Date on which Holdings or any of its Subsidiaries receives any
proceeds from any Recovery Event (other than proceeds from Recovery Events in an
amount less than $5,000,000 per Recovery Event), an amount equal to 100% of the
proceeds of such Recovery Event (net of reasonable costs (including, without
limitation, legal costs and expenses) and taxes incurred in connection with such
Recovery Event and the amount of such proceeds required to be used to repay any
Indebtedness (other than Indebtedness of the Lenders pursuant to this Agreement)
which is secured by the respective assets subject to such Recovery Event) shall
be applied as a mandatory repayment and/or commitment reduction in accordance
with the requirements of Section 5.02(f); provided that so long as no Specified
Default and no Event of Default then exists, such proceeds shall not be required
to be so applied on such date to the extent that an Authorized Officer of
Holdings or the Borrower has delivered a certificate to the Administrative Agent
on or prior to such date stating that such proceeds shall be used (or
contractually committed to be used) within 360 days following the date of
receipt of such proceeds from such Recovery Event to replace or restore any
properties or assets in respect of which such proceeds were paid (which
certificate shall set forth the estimates of the proceeds to be so expended),
and provided further, that (I) if all or any portion of such proceeds are not so
used (or contractually committed to be used) within such 360-day period, such
remaining portion shall be applied as a mandatory repayment and/or commitment
reduction as provided above (without giving effect to the immediately preceding
proviso) and (II) if all or any portion of such proceeds are not required to be
applied on the last day of such 360-day period referred to in clause (I) of this
proviso because such amount is contractually committed to be used and then
either (A) subsequent to such date such contract is terminated or expires
without such portion being so used or (B) such contractually committed portion
is not so used within six months after the last day of such 360-day period
referred to in clause (I) of this proviso, such remaining portion, in the case
of either of the preceding clauses (A) or (B), shall be applied as a mandatory
repayment and/or commitment reduction as provided above (without giving effect
to the immediately preceding proviso).
          (e) In addition to any other mandatory repayments pursuant to this
Section 5.02, on each Excess Cash Payment Date, an amount equal to the remainder
(if positive) of (x) the Applicable Prepayment Percentage of the Excess Cash
Flow for the relevant Excess Cash Flow Payment Period minus (y) the aggregate
amount of principal repayments of Term Loans (and Original Loans to the extent
(and only to the extent) that such repayments were made with internally
generated funds as a voluntary prepayment pursuant to Section 4.01 of the Term
Credit Agreement (or the Original Credit Agreement, as applicable) during the
relevant Excess Cash Flow Payment Period, shall be applied as a mandatory
repayment and/or commitment reduction in accordance with the requirements of
Section 5.02(f).
          (f) Each amount required to be applied pursuant to Sections 5.02(b),
(c), (d), and (e) in accordance with this Section 5.02(f) shall be applied
first, to repay outstanding Term Loans under the Term Credit Agreement to the
extent required thereunder, second, to cash collateralize the Pre-Funded L/Cs,
third to repay Swingline Loans, and fourth to repay Revolving Loans in each case
without any reduction in the Revolving Loan Commitment.

-87-



--------------------------------------------------------------------------------



 



          (g) With respect to each repayment of Loans required by this
Section 5.02, the Borrower may designate the Types of Loans of the respective
Tranche which are to be repaid and, in the case of Euro Rate Loans, the specific
Borrowing or Borrowings of the respective Tranche pursuant to which such
Eurodollar Loans were made, provided that: (i) repayments of Euro Rate Loans
pursuant to this Section 5.02 may only be made on the last day of an Interest
Period applicable thereto unless all Euro Rate Loans of the respective Tranche
with Interest Periods ending on such date of required repayment and all Base
Rate Loans of the respective Tranche have been paid in full; (ii) if any
repayment of Euro Rate Loans made pursuant to a single Borrowing shall reduce
the outstanding Euro Rate Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount applicable thereto, such Borrowing shall
be automatically converted into a Borrowing of Base Rate Loans; and (iii) each
repayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans. In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion.
          (h) In addition to any other mandatory repayments pursuant to this
Section 5.02, (i) all then outstanding Loans of a respective Tranche shall be
repaid in full on the respective Maturity Date for such Tranche of Loans, and
(ii) unless the Required Lenders otherwise agree in writing, all then
outstanding Loans shall be repaid in full on the date on which a Change of
Control occurs.
          (i) In addition to any other mandatory repayments pursuant to this
Section 5.02, each Swingline Loan will be repaid (for the avoidance of doubt,
such repayment may be made with proceeds from Revolving Loans) no later than the
seventh day following the incurrence thereof; provided that, if the seventh day
is not a Business Day, the next Business Day.
          5.03. Method and Place of Payment; Payments and Computations;
Maintenance of Accounts; Statement of Accounts. (a) Except as otherwise
specifically provided herein, all payments under this Agreement and under any
Note shall be made to the Administrative Agent for the account of the Lender or
Lenders entitled thereto not later than 12:00 Noon (New York time) on the date
when due and shall be made (x) in Dollars in immediately available funds at the
Payment Office of the Administrative Agent in respect of any obligation of the
Borrower under this Agreement except as otherwise provided in the immediately
following clauses (y) and (z), (y) Euros in immediately available funds at the
Payment Office of the Administrative Agent, if such payment is made in respect
of principal of or interest on Euro Denominated Loans and (z) Sterling in
immediately available funds at the Payment Office of the Administrative Agent,
if such payment is made in respect of principal of or interest on Sterling
Denominated Loans. Nothing in the succeeding clauses of this Section 5.03 shall
affect or alter the Borrower’s obligations to the Administrative Agent, the
Collateral Agent, the Issuing Lenders and the Lenders with respect to all
payments otherwise required to be made by the Borrower in accordance with the
terms of this Agreement and the other Credit Documents. Whenever any payment to
be made hereunder or under any Note shall be stated to be due on a day which is
not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.

-88-



--------------------------------------------------------------------------------



 



          (b) Each of the Borrower and its Domestic Subsidiaries shall, along
with the Collateral Agent and certain financial institutions selected by the
Borrower and acceptable to the Administrative Agent (the “Collection Banks”),
enter into on or prior to the Effective Date (or such later date as provided in
Section 13.19) and thereafter maintain separate Cash Management Control
Agreements. The Borrower and each of its Domestic Subsidiaries shall instruct
all Account Debtors of the Borrower and such Domestic Subsidiaries to remit all
payments to the applicable “P.O. Boxes” or “Lockbox Addresses” of the applicable
Collection Bank with respect to all Accounts of such Account Debtor, which
remittances shall be collected by the applicable Collection Bank and deposited
in the applicable Collection Account. All amounts received by the Borrower, any
of its Domestic Subsidiaries and any Collection Bank in respect of any Account,
in addition to all other cash received from any other source, shall upon receipt
be deposited into a Collection Account or directly into the Core Concentration
Account.
          (c) The Borrower and its respective Domestic Subsidiaries shall, along
with the Collateral Agent and each of those banks in which the Deposit Accounts
(other than Excluded Deposit Accounts but including all Collection Accounts and
the Core Concentration Account) are maintained, enter into on or prior to the
Effective Date (or such later date as provided in Section 13.19) and thereafter
maintain separate Cash Management Control Agreements.
          (d) Upon the terms and subject to the conditions set forth in the Cash
Management Control Agreements, all collected amounts held in all of the
Collection Accounts, with respect to the Borrower and its Domestic Subsidiaries
shall be wired by the close of business on each Business Day into an account
(the “Core Concentration Account”). Except as, and to the extent, all of the
Collection Accounts shall be “zero” balance accounts. So long as no Event of
Default or Compliance Period then exists, the Borrower and its Domestic
Subsidiaries shall be permitted to transfer cash from the Core Concentration
Account to the Excluded Deposit Accounts to be used for working capital and
general corporate purposes, all subject to the requirements of this Section
5.03(d) and pursuant to procedures and arrangements to be determined by the
Administrative Agent. If an Event of Default or Compliance Period exists, all
collected amounts held in the Core Concentration Account shall be applied as
provided in Section 5.03(e).
          (e) During the continuance of a Compliance Period, all collected
amounts held in the Core Concentration Account shall be distributed and applied
on a daily basis in the following order (in each case, to the extent the
Administrative Agent has actual knowledge of the amounts owing or outstanding as
described below and any applications otherwise described in following clauses
(x) and (y), and after giving effect to the application of any such amounts
(x) otherwise required to be applied pursuant to Sections 5.02(b), (c), (d),
(e), (f) or (g) or (y) constituting proceeds from any Collateral otherwise
required to be applied pursuant to the terms of the respective Security
Document): (1) first, to the payment (on a ratable basis) of any outstanding
Expenses actually due and payable to the Administrative Agent and/or the
Collateral Agent under any of the Credit Documents and to repay or prepay
outstanding Swingline Loans and Revolving Loans advanced by the Administrative
Agent on behalf of the Lenders pursuant to Sections 2.01(e) and 2.04(b); (2)
second, to the extent all amounts referred to in preceding clause (1) have been
paid in full, to pay (on a ratable basis) all outstanding Expenses actually due
and

-89-



--------------------------------------------------------------------------------



 



payable to each Issuing Lender under any of the Credit Documents and to repay
all outstanding Unpaid Drawings and all interest thereon; (3) third, to the
extent all amounts referred to in preceding clauses (1) and (2) have been paid
in full, to pay (on a ratable basis) all accrued and unpaid interest actually
due and payable on the Revolving Loans and all accrued and unpaid Fees actually
due and payable to the Administrative Agent, the Issuing Lenders and the Lenders
under any of the Credit Documents; (4) fourth, to the extent all amounts
referred to in preceding clauses (1) through (3), inclusive, have been paid in
full, to repay (on a ratable basis) the outstanding principal of Revolving Loans
(whether or not then due and payable), and (5) fifth, to the extent all amounts
referred to in preceding clauses (1) through (4), inclusive, have been paid in
full, to pay (on a ratable basis) all other outstanding Obligations then due and
payable to the Administrative Agent, the Collateral Agent and the Lenders under
any of the Credit Documents.
          (f) Without limiting the provisions set forth in Section 13.15, the
Administrative Agent shall maintain an account on its books in the name of the
Borrower (collectively, the “Credit Account”) in which the Borrower will be
charged with all loans and advances made by the Lenders to the Borrower for the
Borrower’s account, including the Loans, the Letter of Credit Outstandings, and
the Fees, Expenses and any other Obligations relating thereto. The Borrower will
be credited, in accordance with this Section 5.03, with all amounts received by
the Lenders from the Borrower or from others for its account, including, as set
forth above, all amounts received by the Administrative Agent and applied to the
Obligations. In no event shall prior recourse to any Accounts or other
Collateral be a prerequisite to the Administrative Agent’s right to demand
payment of any Obligation upon its maturity. Further, the Administrative Agent
shall have no obligation whatsoever to perform in any respect any of the
Borrower’s or any of its Subsidiaries’ contracts or obligations relating to the
Accounts.
          (g) After the end of each month, the Administrative Agent shall send
the Borrower and each Lender a statement accounting for the charges, loans,
advances and other transactions occurring among and between the Administrative
Agent, the Lenders, the Issuing Lenders and the Borrower during that month. The
monthly statements shall, absent manifest error, be final, conclusive and
binding on the Borrower and the Lenders.
          5.04. Net Payments. (a) All payments made by the Borrower hereunder
and under any Note will be made without setoff, counterclaim or other defense.
Except as provided in Section 5.04(b), all such payments will be made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political sub-division or
taxing authority thereof or therein with respect to such payments (but
excluding, except as provided in the second succeeding sentence, any tax imposed
on or measured by the net income or net profits of a Lender pursuant to the laws
of the jurisdiction in which it is organized or the jurisdiction in which the
principal office or applicable lending office of such Lender is located or any
subdivision thereof or therein) and all interest, penalties or similar
liabilities with respect to such non-excluded taxes, levies, imposts, duties,
fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement or
under any Note,

-90-



--------------------------------------------------------------------------------



 



after withholding or deduction for or on account of any Taxes, will not be less
than the amount provided for herein or in such Note. If any amounts are payable
in respect of Taxes pursuant to the preceding sentence, the Borrower agrees to
reimburse each Lender, upon the written request of such Lender, for taxes
imposed on or measured by the net income or net profits of such Lender pursuant
to the laws of the jurisdiction in which such Lender is organized or in which
the principal office or applicable lending office of such Lender is located or
under the laws of any political subdivision or taxing authority of any such
jurisdiction in which such Lender is organized or in which the principal office
or applicable lending office of such Lender is located and for any withholding
of taxes as such Lender shall determine are payable by, or withheld from, such
Lender, in respect of such amounts so paid to or on behalf of such Lender
pursuant to the preceding sentence and in respect of any amounts paid to or on
behalf of such Lender pursuant to this sentence. The Borrower will furnish to
the Administrative Agent within 45 days after the date the payment of any Taxes
is due pursuant to applicable law certified copies of tax receipts evidencing
such payment by the Borrower. The Borrower agrees to indemnify and hold harmless
each Lender, and reimburse such Lender upon its written request, for the amount
of any Taxes so levied or imposed and paid by such Lender.
          (b) Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes
agrees to deliver to the Borrower and the Administrative Agent on or prior to
the Effective Date or, in the case of a Lender that is an assignee or transferee
of an interest under this Agreement pursuant to Section 2.13 or 13.04(b) (unless
the respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender, (i) two accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) (or successor forms) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments to be made under this Agreement and
under any Note, or (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) (or any successor forms) pursuant to clause (i) above,
(x) a certificate substantially in the form of Exhibit D (any such certificate,
a “Section 5.04(b)(ii) Certificate”) and (y) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (with respect to the
portfolio interest exemption) (or successor form) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note. In addition, each Lender agrees that from time to
time after the Effective Date, when a lapse in time or change in circumstances
renders the previous certification obsolete or inaccurate in any material
respect, such Lender will deliver to the Borrower and the Administrative Agent
two new accurate and complete original signed copies of Internal Revenue Service
Form W-8ECI, Form W-8BEN (with respect to the benefits of any income tax
treaty), or Form W-8BEN (with respect to the portfolio interest exemption) and a
Section 5.04(b)(ii) Certificate, as the case may be, and such other forms as may
be required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Note, or such Lender shall
immediately notify the Borrower and the Administrative Agent of its inability to
deliver any such Form or Certificate, in which case such Lender shall not be

-91-



--------------------------------------------------------------------------------



 



required to deliver any such Form or Certificate pursuant to this
Section 5.04(b). Notwithstanding anything to the contrary contained in
Section 5.04(a), but subject to Section 13.04(b) and the immediately succeeding
sentence, (x) the Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold income or similar taxes imposed by the United
States (or any political subdivision or taxing authority thereof or therein)
from interest, Fees or other amounts payable hereunder for the account of any
Lender which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes to the
extent that such Lender has not provided to the Borrower U.S. Internal Revenue
Service Forms that establish a complete exemption from such deduction or
withholding and (y) the Borrower shall not be obligated pursuant to
Section 5.04(a) to gross-up payments to be made to a Lender in respect of income
or similar taxes imposed by the United States if (I) such Lender has not
provided to the Borrower the Internal Revenue Service Forms required to be
provided to the Borrower pursuant to this Section 5.04(b) or (II) in the case of
a payment, other than interest, to a Lender described in clause (ii) above, to
the extent that such forms do not establish a complete exemption from
withholding of such taxes. Notwithstanding anything to the contrary contained in
the preceding sentence or elsewhere in this Section 5.04 and except as set forth
in Section 13.04(b), the Borrower agrees to pay any additional amounts and to
indemnify each Lender in the manner set forth in Section 5.04(a) (without regard
to the identity of the jurisdiction requiring the deduction or withholding) in
respect of any amounts deducted or withheld by it as described in the
immediately preceding sentence as a result of any changes that are effective
after the Effective Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of such Taxes.
          SECTION 6. Conditions Precedent to Credit Events on the Initial
Borrowing Date. The obligation of each Lender to make Loans, and the obligation
of each Issuing Lender to issue Letters of Credit (including any Existing Letter
of Credit deemed issued on the Effective Date as contemplated by
Section 3.01(c)), on the Initial Borrowing Date, is subject at the time of the
making of such Loans or the issuance of such Letters of Credit to the
satisfaction of the following conditions:
          6.01. Effective Date; Notes. On or prior to the Initial Borrowing
Date, (i) the Effective Date shall have occurred as provided in Section 13.10
and (ii) there shall have been delivered to the Administrative Agent for the
account of each of the Lenders that has requested same the appropriate Revolving
Note executed by the Borrower and, if requested by the Swingline Lender, the
Swingline Note executed by the Borrower, in each case in the amount, maturity
and as otherwise provided herein.
          6.02. Officer’s Certificate. On the Initial Borrowing Date, the
Administrative Agent shall have received a certificate, dated the Initial
Borrowing Date and signed on behalf of the Borrower by the Chairman of the
Board, the Chief Executive Officer, the President or any Vice President of the
Borrower, certifying on behalf of the Borrower that all of the conditions in
Sections 6.06 through 6.09, inclusive, and 7.01 have been satisfied on such
date.
          6.03. Opinions of Counsel. On the Initial Borrowing Date, the
Administrative Agent shall have received (i) from Paul, Hastings, Janofsky &
Walker LLP, special counsel to

-92-



--------------------------------------------------------------------------------



 



the Credit Parties, an opinion addressed to the Administrative Agent, the
Collateral Agent and each of the Lenders and dated the Initial Borrowing Date
covering the matters set forth in Exhibit E and such other matters incident to
the transactions contemplated herein as the Administrative Agent may reasonably
request and (ii) from local counsel in each state in which a Mortgaged Property
is located, an opinion in form and substance reasonably satisfactory to the
Collateral Agent addressed to the Collateral Agent in its capacity as such, and
each of the Lenders, dated the Initial Borrowing Date and covering such matters
incident to the transactions contemplated herein as the Collateral Agent may
reasonably request including but not limited to the enforceability of each
Mortgage.
          6.04. Company Documents; Proceedings; etc. (a) On the Initial
Borrowing Date, the Administrative Agent shall have received a certificate from
each Credit Party, dated the Initial Borrowing Date, signed by the Chairman of
the Board, the Chief Executive Officer, the President or any Vice President of
such Credit Party, and attested to by the Secretary or any Assistant Secretary
of such Credit Party, in the form of Exhibit F with appropriate insertions,
certifying that copies of the certificate or articles of incorporation and
by-laws (or other equivalent organizational documents) filed with the SEC are
true and correct, as applicable, of such Credit Party and the resolutions of
such Credit Party referred to in such certificate, and each of the foregoing
shall be in form and substance reasonably acceptable to the Administrative
Agent.
          (b) On the Initial Borrowing Date, all company and legal proceedings
and all instruments and agreements in connection with the transactions
contemplated by this Agreement and the other Documents shall be reasonably
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received all information and copies of all
documents and papers, including records of company proceedings, governmental
approvals, good standing certificates and bring-down telegrams or facsimiles, if
any, which the Administrative Agent reasonably may have requested in connection
therewith, such documents and papers where appropriate to be certified by proper
company or Governmental Authorities.
          (c) On the Initial Borrowing Date and after giving effect to the
Transaction, the capital structure (including, without limitation, the terms of
any capital stock, options, warrants or other securities issued by Holdings and
its Subsidiaries) and management of Holdings, the Borrower and their respective
Subsidiaries shall be in form and substance reasonably satisfactory to the
Agents.
          6.05. Shareholders’ Agreements; Management Agreements; Existing
Indebtedness Agreements; and Tax Allocation Agreements. (a) On or prior to the
Initial Borrowing Date, there shall have been made available to the
Administrative Agent by the Borrower true and correct copies of the following
documents as same will be in effect on the Initial Borrowing Date after the
consummation of the Transaction, certified as such by the Borrower (in the case
of the agreements referred to in clause (i), (ii) and (iv) below):
     (i) all written agreements (including, without limitation, shareholders’
agreements, subscription agreements and registration rights agreements) entered
into by Holdings or any of its Subsidiaries governing the terms and relative
rights of its capital

-93-



--------------------------------------------------------------------------------



 



stock or other Equity Interests and any agreements entered into by shareholders
relating to any such entity with respect to its capital stock or other Equity
Interests (collectively, the “Shareholders’ Agreements”);
     (ii) all material written agreements (including employment agreements but
limited to those of executive management and division presidents) entered into
by Holdings or any of its Subsidiaries with respect to the management of
Holdings or any of its Subsidiaries after giving effect to the Transaction
(including consulting agreements and other management advisory agreements)
(collectively, the “Management Agreements”);
     (iii) all agreements evidencing or relating to any material Existing
Indebtedness of Holdings or any of its Subsidiaries (collectively, the “Existing
Indebtedness Agreements”); and
     (iv) any tax sharing or tax allocation agreements entered into by Holdings
or any of its Subsidiaries (collectively, the “Tax Allocation Agreements”);
all of which Shareholders’ Agreements, Management Agreements, Existing
Indebtedness Agreements and Tax Allocation Agreements shall be in form and
substance reasonably satisfactory to the Agents and shall be in full force and
effect on the Initial Borrowing Date.
          6.06. Outstanding Indebtedness and Preferred Equity. On the Initial
Borrowing Date and after giving effect to the consummation of the Transaction
(including the Intermediate Holdco Prepayment Consummation as if the same had
occurred on such date), Holdings and its Subsidiaries shall have no outstanding
Preferred Equity or Indebtedness, except for (i) Indebtedness pursuant to or in
respect of the Credit Documents, (ii) Indebtedness pursuant to or in respect of
the Existing Senior Notes Documents in an aggregate outstanding principal amount
not to exceed $1,125,000,000, (iii) intercompany Indebtedness incurred by the
Bermuda Company pursuant to the Intercompany Distribution Transactions,
(iv) Intercompany Scheduled Existing Indebtedness (it being understood and
agreed that, for the purposes of this Section 6.06, such Intercompany Scheduled
Existing Indebtedness shall be determined as of February 25, 2006) (v) existing
Indebtedness of the Borrower and its Subsidiaries of the type described in
clauses (viii), (xiii) and (xviii) of Section 10.04(b) in an aggregate principal
amount not to exceed the principal amount of such Indebtedness permitted by such
Section 10.04, (vi) Synthetic Lease obligations arising under the lease entered
into in connection with the Sale-Leaseback Transaction, (vii) Indebtedness
pursuant to the Existing Credit Agreement and (viii) such other existing
indebtedness of Holdings and its Subsidiaries, if any, as shall be permitted by
the Administrative Agent and Required Lenders to remain outstanding (all of
which Indebtedness described in this clause (viii) (other than immaterial
Contingent Obligations of Subsidiaries of the Borrower that represent guaranties
of obligations other than Indebtedness) shall be required to be specifically
listed as Third Party Scheduled Existing Indebtedness on Part A of Schedule IV);
for the avoidance of doubt, preceding clauses (iv), (v), (vi) and (viii) shall
in no event include any Indebtedness under, or with respect to, the HQ Lease
Agreements (as defined in the Original U.S. Security Agreement (as defined in
the Term Credit Agreement)), which Indebtedness has been paid in full (and
related commitments with respect thereto

-94-



--------------------------------------------------------------------------------



 



terminated) prior to the Effective Date. On and as of the Initial Borrowing
Date, all Indebtedness described in the immediately preceding sentence shall
remain outstanding after giving effect to the Transaction and the other
transactions contemplated hereby without any breach, required repayment,
required offer to purchase, default, event of default or termination rights
existing thereunder or arising as a result of the Transaction and the other
transactions contemplated hereby and there shall not be any amendments or
modifications to the Existing Indebtedness Agreements (other than as requested
or approved by the Agents and the Required Lenders). On and as of the Initial
Borrowing Date, the Agents and the Required Lenders shall be satisfied with the
amount of and the terms and conditions of all Indebtedness described above in
this Section 6.06.
          6.07. Refinancing; Original Credit Agreement; etc. (a) On the Initial
Borrowing Date (and concurrently with the Credit Events occurring on such date),
Intermediate Holdco shall have (i) prepaid all of the outstanding Intermediate
Holdco Indebtedness (other than indemnities not then due and payable)
(including, without limitation, the call or other premiums payable in connection
therewith and all accrued and unpaid interest thereon up to and including the
Intermediate Holdco Prepayment Date) in accordance with, and pursuant to, the
terms of the Intermediate Holdco Credit Agreement and the other Intermediate
Holdco Credit Documents (and shall have obtained all necessary amendments or
waivers required thereunder to give effect to the foregoing, on terms
satisfactory to the Administrative Agent) or (ii) (A) submitted to the Agent (as
defined in the Intermediate Holdco Credit Agreement) an irrevocable notice of
prepayment (the “Intermediate Holdco Irrevocable Prepayment Notice”) of all of
the outstanding Intermediate Holdco Indebtedness (other than customary
indemnities) pursuant to, and in accordance with, the terms of the Intermediate
Holdco Credit Agreement (including, without limitation, Section 4.01 thereof)
and the other Intermediate Holdco Credit Documents (with a copy of such notice
to the Administrative Agent and the Intermediate Holdco Paying Agent (as defined
below)) specifying that such prepayment shall occur on a fixed date (which shall
be a Business Day) no later than on the 35th day following the mailing of such
Intermediate Holdco Irrevocable Prepayment Notice (the “Intermediate Holdco
Prepayment Date”), (B) deposited with DBNY, as paying agent (in such capacity,
and including any successor appointed pursuant to Section 12.10, the
“Intermediate Holdco Paying Agent”), amounts borrowed under the Term Credit
Agreement and this Agreement sufficient to, and for the exclusive purpose, of
prepaying all of the outstanding Intermediate Holdco Indebtedness on the
Intermediate Holdco Prepayment Date (including, without limitation, the call or
other premiums payable in connection therewith and all accrued and unpaid
interest thereon up to and including the Intermediate Holdco Prepayment Date) in
accordance with, and pursuant to, the terms of the Intermediate Holdco Credit
Documents (collectively, the “Intermediate Holdco Prepayment Funds”), on terms
and pursuant to escrow arrangements reasonably satisfactory to the
Administrative Agent and (C) concurrently with the deposit of the Intermediate
Holdco Prepayment Funds, deliver to the Intermediate Holdco Paying Agent (with a
copy to the Administrative Agent), a written irrevocable letter of instruction
(in form and substance reasonably satisfactory to the Administrative Agent),
executed by Intermediate Holdco and Corporate Holdco, directing the Intermediate
Holdco Paying Agent to (I) hold the Intermediate Holdco Prepayment Funds in
escrow until the Intermediate Holdco Prepayment Date and (II) release, disburse
and apply the Intermediate Holdco Prepayment Funds on the Intermediate Holdco
Prepayment Date, in accordance with the Intermediate Holdco Credit Agreement for
the exclusive purpose of

-95-



--------------------------------------------------------------------------------



 



prepaying all of the outstanding Intermediate Holdco Indebtedness on such date
(the foregoing, collectively, the “Intermediate Holdco Refinancing”). On the
Initial Borrowing Date, (x) the Administrative Agent shall have received true
and correct copies of all Refinancing Documents relating to the Intermediate
Holdco Refinancing, certified as such by an appropriate officer of the Borrower
and (y) all terms and conditions of the Intermediate Holdco Refinancing and the
Refinancing Documents governing the same shall be reasonably satisfactory to the
Administrative Agent.
          (b) On the Initial Borrowing Date, Holdings, Intermediate Holdco and
the Borrower shall have entered into the Term Credit Agreement and incurred the
Term Loans thereunder and such agreement shall be in full force and effect.
          6.08. Adverse Change, Approvals. (a) Since December 31, 2005, nothing
shall have occurred (and neither the Administrative Agent nor any Lender shall
have become aware of any facts or conditions not previously known) which the
Administrative Agent or the Required Lenders shall determine has had, or could
reasonably be expected to have, individually or in the aggregate, (i) a Material
Adverse Effect or (ii) a material adverse effect on the Transaction.
          (b) On or prior to the Initial Borrowing Date (i) all necessary
governmental (domestic and foreign), regulatory and third party approvals and/or
consents in connection with any Existing Indebtedness, the Transaction, the
transactions contemplated by the Documents and otherwise referred to herein or
therein shall have been obtained and remain in full force and effect as of the
Initial Borrowing Date and evidence thereof shall have been provided to the
Administrative Agent, and (ii) all applicable waiting periods shall have expired
without any action being taken by any competent authority which restrains,
prevents or imposes materially adverse conditions upon the consummation of the
Transaction, the making of the Loans and the transactions contemplated by the
Documents or otherwise referred to herein or therein. Additionally, there shall
not exist any judgment, order, injunction or other restraint issued or filed or
a hearing seeking injunctive relief or other restraint pending or notified
prohibiting or imposing materially adverse conditions upon, or materially
delaying, or making economically unfeasible, the consummation of the Transaction
or the making of the Loans or the other transactions contemplated by the
Documents or otherwise referred to herein or therein.
          6.09. Litigation. On the Initial Borrowing Date, there shall be no
actions, suits, proceedings or investigations pending or threatened (a) with
respect to the Transaction or any documentation executed in connection therewith
(including any Credit Document) or the transactions contemplated hereby and
thereby, (b) with respect to any Existing Indebtedness or (c) which any Agent or
the Required Lenders shall determine has had, or could reasonably be expected to
have, individually or in the aggregate, (i) a Material Adverse Effect or (ii) a
material adverse effect on the Transaction.
          6.10. Subsidiaries Guaranty; Intercompany Subordination Agreement.
(a) On the Initial Borrowing Date, each Subsidiary Guarantor shall have duly
authorized, executed and delivered the Subsidiaries Guaranty in the form of
Exhibit G (as amended, modified and/or

-96-



--------------------------------------------------------------------------------



 



supplemented from time to time, the “Subsidiaries Guaranty”), and the
Subsidiaries Guaranty shall be in full force and effect.
          (b) On the Initial Borrowing Date, each Credit Party and each other
Subsidiary of Holdings which is an obligee or obligor with respect to any
Intercompany Debt shall have duly authorized, executed and delivered the
Intercompany Subordination Agreement in the form of Exhibit H hereto (as
amended, modified, restated and/or supplemented from time to time, the
“Intercompany Subordination Agreement”), and the Intercompany Subordination
Agreement shall be in full force and effect.
          6.11. Pledge Agreement. In order to create in favor of Collateral
Agent, for the benefit of the ABL Secured Parties, a valid, perfected Second
Priority security interest in the personal property TL Priority Collateral, and
a valid, perfected First Priority security interest in the personal property ABL
Priority Collateral, on the Initial Borrowing Date, each Credit Party shall have
duly authorized, executed and delivered the Pledge Agreement in the form of
Exhibit I (as amended, modified, restated and/or supplemented from time to time,
the “Pledge Agreement”) and shall have delivered to the Term Collateral Agent,
as bailee under the Intercreditor Agreement, all of the Pledge Agreement
Collateral, as applicable, referred to therein and then owned by such Credit
Party, (x) endorsed in blank in the case of promissory notes constituting Pledge
Agreement Collateral and (y) together with executed and undated endorsements for
transfer in the case of Equity Interests constituting certificated Pledge
Agreement Collateral, along with evidence that all other actions necessary or,
in the reasonable opinion of the Collateral Agent, desirable, to perfect the
security interests purported to be created by the Pledge Agreement have been
taken, and the Pledge Agreement shall be in full force and effect.
          6.12. Security Agreement. In order to create in favor of Collateral
Agent, for the benefit of the ABL Secured Parties, a valid, perfected Second
Priority security interest in the personal property TL Priority Collateral, and
a valid, perfected First Priority security interest in the personal property ABL
Priority Collateral, on the Initial Borrowing Date, each Credit Party shall have
duly authorized, executed and delivered the Security Agreement in the form of
Exhibit J (as amended, modified, restated and/or supplemented from time to time,
the “Security Agreement”) covering all of such Credit Party’s Security Agreement
Collateral, together with:
     (i) proper financing statements (Form UCC-1 or the equivalent) fully
executed for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect the security interests purported to be created by
the Security Agreement;
     (ii) evidence of the completion of all other recordings and filings of, or
with respect to, the Security Agreement as may be necessary or, in the
reasonable opinion of the Collateral Agent, desirable, to perfect the security
interests intended to be created by the Security Agreement; and
     (iii) evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent, desirable to perfect and protect the security
interests purported to be

-97-



--------------------------------------------------------------------------------



 



created by the Security Agreement have been taken, and the Security Agreement
shall be in full force and effect.
          6.13. Mortgage; Title Insurance; Landlord Waivers; etc. On the Initial
Borrowing Date, the Collateral Agent shall have received:
     (i) fully executed counterparts of Mortgages and corresponding UCC Fixture
Filings, in form and substance reasonably satisfactory to the Collateral Agent,
which Mortgages and UCC Fixture Filings shall cover each Real Property owned or
leased by the Credit Agreement Parties and designated as a “Mortgaged Property”
on Schedule V hereto, together with evidence that counterparts of such Mortgages
and UCC Fixture Filings have been delivered to the title insurance company
insuring the Lien of such Mortgage for recording;
     (ii) a Mortgage Policy relating to each Mortgage of the Mortgaged Property
referred to above, issued by a title insurer reasonably satisfactory to the
Collateral Agent, in an insured amount satisfactory to the Collateral Agent and
insuring the Collateral Agent that the Mortgage on each such Mortgaged Property
is a valid and enforceable second priority mortgage lien on such Mortgaged
Property, free and clear of all defects and encumbrances except Permitted
Encumbrances, with each such Mortgage Policy (1) to be in form and substance
reasonably satisfactory to the Collateral Agent, (2) to include, to the extent
available in the applicable jurisdiction, supplemental endorsements (including,
without limitation, endorsements relating to future advances under this
Agreement and the Loans, usury, first loss, last dollar, tax parcel,
subdivision, zoning, contiguity, variable rate, doing business, public road
access, survey, environmental lien, mortgage tax and so-called comprehensive
coverage over covenants and restrictions and for any other matters that the
Collateral Agent in its discretion may reasonably request), (3) to not include
the “standard” title exceptions, a survey exception or an exception for
mechanics’ liens, and (4) to provide for affirmative insurance and such
reinsurance as the Collateral Agent in its discretion may reasonably request;
     (iii) to induce the title company to issue the Mortgage Policies referred
to in subsection (ii) above, such affidavits, certificates, information and
instruments of indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required by the Title Company, together with
payment by the Borrower of all Mortgage Policy premiums, search and examination
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of such Mortgages and issuance of such Mortgage Policies;
     (iv) to the extent obtainable on or prior to the Initial Borrowing Date,
fully executed Landlord Personal Property Collateral Access Agreements and/or
bailee agreements in respect of those Leaseholds of Holdings or any of its
Domestic Subsidiaries designated as “Leaseholds Subject to Landlord Waivers” on
Schedule V, each of which Landlord Personal Property Collateral Access
Agreements and/or bailee agreements shall be in form and substance reasonably
satisfactory to the Collateral Agent; and

-98-



--------------------------------------------------------------------------------



 



     (v) to the extent requested by the Administrative Agent, copies of all
leases in which Holdings or any of its Domestic Subsidiaries holds the lessor’s
interest or other agreements relating to possessory interests, if any; provided
that, to the extent any of the foregoing affect such Mortgaged Property, to the
extent requested by the Administrative Agent, such agreements shall be
subordinate to the Lien of the Mortgage to be recorded against such Mortgaged
Property, either expressly by its terms or pursuant to a subordination,
non-disturbance and attornment agreement (with any such agreement being
reasonably acceptable to the Administrative Agent).
          6.14. [Intentionally omitted.]
          6.15. Financial Statements; Pro Forma Balance Sheet; Projections. On
or prior to the Initial Borrowing Date, the Administrative Agent shall have
received true and correct copies of the historical financial statements, the pro
forma financial statements and the Projections referred to in Sections 9.01,
which historical financial statements, pro forma financial statements and
Projections shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.
          6.16. Solvency Certificate; Insurance Certificates, etc. On the
Initial Borrowing Date, the Administrative Agent shall have received:
     (i) a solvency certificate from the chief financial officer of Holdings in
the form of Exhibit L hereto dated the Initial Borrowing Date, and supporting
the conclusion that, after giving effect to the Transaction and the incurrence
of all financings contemplated herein, the Borrower (on a stand-alone basis),
the Borrower and its Subsidiaries (on a consolidated basis), and Holdings and
its Subsidiaries (on a consolidated basis), in each case, are not insolvent and
will not be rendered insolvent by the indebtedness incurred in connection
herewith, will not be left with unreasonably small capital with which to engage
in its or their respective businesses and will not have incurred debts beyond
its or their ability to pay such debts as they mature and become due;
     (ii) certificates of insurance complying with the requirements of
Section 9.03 for the business and properties of Holdings and its Subsidiaries,
in form and substance reasonably satisfactory to the Administrative Agent and
naming the Collateral Agent as an additional insured and/or as loss payee, and
stating that such insurance shall not be canceled or materially revised without
at least 30 days’ prior written notice by the insurer to the Collateral Agent;
and
     (iii) if requested by the Administrative Agent, environmental and hazardous
substance analyses with respect to the Real Property of Holdings and its
Subsidiaries in scope, form and substance reasonably acceptable to the
Administrative Agent and the

-99-



--------------------------------------------------------------------------------



 



Required Lenders, together with a satisfactory reliance letter addressed to the
Administrative Agent and the Lenders.
          6.17. Fees, etc. On the Initial Borrowing Date, the Borrower shall
have paid to the Administrative Agent (and its relevant affiliates) and each
Lender all costs, fees and expenses (including, without limitation, legal fees
and expenses) and other compensation contemplated hereby payable to the
Administrative Agent or such Lender to the extent then due.
          6.18. Appraisal and Collateral Examination. On or prior to the Initial
Borrowing Date, Collateral Agent shall have received (x) an appraisal of the
Inventory of the Borrower and the Wholly-Owned Subsidiary Guarantors and (y) a
collateral examination of the Inventory and Accounts of the Borrower and
Wholly-Owned Subsidiary Guarantor, in each case, in scope, and from a
third-party appraiser and a third-party consultant, respectively, reasonably
satisfactory to Administrative Agent, and the results of such appraisal and
collateral examination shall be in form and substance reasonably satisfactory to
Administrative Agent.
          6.19. Borrowing Base Certificate; Liquidity. (a) The Administrative
Agent shall have received the initial Borrowing Base Certificate pursuant to
Section 9.01(l), with customary supporting documentation and supplemental
reporting to be agreed upon between Administrative Agent and the Borrower.
          (b) On the Initial Borrowing Date, after giving effect to Transactions
(and the Credit Events hereunder), the Borrowing Availability shall equal or
exceed $75,000,000.
          In determining the satisfaction of the conditions specified in this
Section 6, (x) to the extent any item is required to be satisfactory to any
Lender, such item shall be deemed satisfactory to each Lender which has not
notified the Administrative Agent in writing prior to the occurrence of the
Initial Borrowing Date that the respective item or matter does not meet its
satisfaction and (y) in determining whether any Lender is aware of any fact,
condition or event that has occurred and which would reasonably be expected to
have a Material Adverse Effect or a material adverse effect of the type
described in Section 6.07, each Lender which has not notified the Administrative
Agent in writing prior to the occurrence of the Initial Borrowing Date of such
fact, condition or event shall be deemed not to be aware of any such fact,
condition or event on the Initial Borrowing Date. Upon the Administrative
Agent’s good faith determination that the conditions specified in this Section 6
have been met (after giving effect to the preceding sentence), then the Initial
Borrowing Date shall have been deemed to have occurred, regardless of any
subsequent determination that one or more of the conditions thereto had not been
met (although the occurrence of the Initial Borrowing Date shall not release
Holdings or the Borrower from any liability for failure to satisfy one or more
of the applicable conditions contained in this Section 6).
          SECTION 7. Conditions Precedent to All Credit Events.
          The obligation of each Lender to make Loans (including Loans made on
the Initial Borrowing Date), and the obligation of each Issuing Lender to issue
Letters of Credit (including Letters of Credit issued, or Existing Letters of
Credit deemed issued, on the Initial

-100-



--------------------------------------------------------------------------------



 



Borrowing Date), is subject, at the time of each such Credit Event (except as
hereinafter indicated), to the satisfaction of the following conditions:
          7.01. Limitation on Cash on Hand. The aggregate amount of Unrestricted
Cash owned or held by the Borrower and its Domestic Subsidiaries (determined
after giving pro forma effect to the making of each such Revolving Loan and/or
Swingline Loan and the application of proceeds therefrom and from any other
Unrestricted Cash on hand (to the extent such proceeds and/or other Unrestricted
Cash are actually utilized by the Borrower and/or any other Subsidiary of
Holdings on the date of the incurrence of the respective such Revolving Loan
and/or Swingline Loan for a permitted purpose under this Agreement other than an
investment in Cash Equivalents)) shall not exceed $25,000,000 for more than five
consecutive Business Days (for purposes of Unrestricted Cash denominated in a
currency other than Dollars, taking the Dollar Equivalent of such Unrestricted
Cash as determined on the date of the incurrence of the respective such
Revolving Loan and/or Swingline Loan).
          7.02. No Default; Representations and Warranties. At the time of each
such Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date).
          7.03. Notice of Borrowing; Letter of Credit Request. (a) Prior to the
making of each Loan (other than a Swingline Loan or a Revolving Loan made
pursuant to a Mandatory Borrowing), the Administrative Agent shall have received
a Notice of Borrowing meeting the requirements of Section 2.03(a). Prior to the
making of each Swingline Loan, the Swingline Lender shall have received the
notice referred to in Section 2.03(b)(i).
          (b) Prior to the issuance of each Letter of Credit (other than the
Existing Letters of Credit), the Administrative Agent and the respective Issuing
Lender shall have received a Letter of Credit Request meeting the requirements
of Section 3.03(a).
          The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Agreement Party to the Administrative
Agent and each of the Lenders that all the conditions specified in Section 6
(with respect to Credit Events on the Initial Borrowing Date) and in this
Section 7 (with respect to Credit Events on or after the Initial Borrowing Date)
and applicable to such Credit Event are satisfied as of that time. All of the
Notes, certificates, legal opinions and other documents and papers referred to
in Section 6 and in this Section 7, unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders.

-101-



--------------------------------------------------------------------------------



 



          SECTION 8. Representations, Warranties and Agreements.
          In order to induce the Lenders to enter into this Agreement, to make
(and/or continue) the Loans and issue and/or participate in the Letters of
Credit as provided for herein, each Credit Agreement Party makes the following
representations, warranties and agreements with the Lenders, in each case after
giving effect to the Transaction, all of which shall survive the execution and
delivery of this Agreement, the making of the Loans and the issuance (or deemed
issuance) of the Letters of Credit a (with the occurrence of the Effective Date
and each Credit Event on or after the Effective Date being deemed to constitute
a representation and warranty that the matters specified in this Section 8 are
true and correct in all material respects on and as of the Effective Date and on
and as of the date of each such Credit Event, unless stated to relate to a
specific earlier date in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date):
          8.01. Company Status. Each of Holdings and each of its Subsidiaries
(i) is a duly organized and validly existing Company in good standing (or its
equivalent) under the laws of the jurisdiction of its organization, (ii) has the
Company power and authority to own its property and assets and to transact the
business in which it is engaged and presently proposes to engage and (iii) is
duly qualified and is authorized to do business and is in good standing (or its
equivalent) in all jurisdictions where it is required to be so qualified (or its
equivalent) and where the failure to be so qualified has had, or could
reasonably be expected to have, a Material Adverse Effect.
          8.02. Company Power and Authority. Each Credit Party and each
Subsidiary thereof has the Company power and authority to execute, deliver and
carry out the terms and provisions of the Documents to which it is a party and
has taken all necessary Company action to authorize the execution, delivery and
performance of the Documents to which it is a party. Each Credit Party and each
Subsidiary thereof has duly executed and delivered each Document to which it is
a party and each such Document constitutes the legal, valid and binding
obligation of such Credit Party enforceable in accordance with its terms, except
to the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws generally
affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law).
          8.03. No Violation. (a) Neither the execution, delivery or performance
by any Credit Party or any Subsidiary thereof of the Documents to which it is a
party, nor compliance by any Credit Party or any such Subsidiary with the terms
and provisions thereof, nor the consummation of the transactions contemplated
herein or therein, (i) will contravene any material provision of any applicable
law, statute, rule or regulation, or any order, writ, injunction or decree of
any court or governmental instrumentality, (ii) will conflict or be inconsistent
with or result in any breach of, any of the terms, covenants, conditions or
provisions of, or constitute a default under, or (other than pursuant to the
Security Documents) result in the creation or imposition of (or the obligation
to create or impose) any Lien upon any of the material property or assets of
Holdings or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, credit agreement or any other material
agreement, contract or instrument to which Holdings or any of its Subsidiaries
is a party or by which it or any of its

-102-



--------------------------------------------------------------------------------



 



material property or assets are bound or to which it may be subject (including,
without limitation, the Existing Senior Notes Documents, the Intermediate Holdco
Senior Notes Indenture, the other Existing Indebtedness Agreements, and, on and
after the execution and delivery thereof, the Holdings Senior Notes Indenture,
any Wellbeing Project Financing Document, any Permitted Senior Notes Indenture
and any Permitted Refinancing Senior Notes Document) or (iii) will violate any
provision of the certificate of incorporation, by-laws, certificate of
partnership, partnership agreement, certificate of limited liability company,
limited liability company agreement or equivalent organizational document, as
the case may be, of Holdings or any of its Subsidiaries.
          (b) Without limiting the generality of the foregoing in
Section 8.03(a):
     (i) this Agreement, together with the Term Credit Agreement, constitute
(individually and collectively) the “Credit Agreement” under, and as defined in,
each Existing Senior Notes Indenture;
     (ii) the incurrence by the Borrower of the Loans and other Indebtedness
hereunder under on the Initial Borrowing Date and on the date of each subsequent
Credit Event will not violate any of (I) Section 1014 of the Existing 2009
Senior Notes Indenture or any other provision thereof, (II) Section 4.9 of the
Existing 2010 Senior Notes Indenture or any other provision thereof,
(III) Section 4.9 of the Existing 2011 Senior Notes Indenture or any other
provision thereof, or (IV) Section 1014 of the Existing 2013 Senior Notes
Indenture or any other provision thereof and, without limiting the foregoing, on
the Initial Borrowing Date, neither the incurrence of any Loans to be incurred
on such date, nor the incurrence of Indebtedness in the full amount of the
commitments available under the Term Credit Agreement and pursuant to the Total
Credit-Linked Commitment (as if, in each case, such commitments were fully
utilized on such date), would violate any of the sections specifically set forth
above (or any other provision) of the Existing Senior Notes Indentures;
     (iii) on the Initial Borrowing Date, (x) all Subsidiary Guarantors and
(y) all Borrowers (as defined in, and pursuant to, the Term Credit Agreement),
are “Restricted Subsidiaries” under, and as defined in, each Existing Senior
Notes Indenture and have executed and delivered guaranties in accordance with
the requirements of the respective Existing Senior Notes Indentures; and
     (iv) for the purpose of the definition of “Permitted Indebtedness” under,
and as defined in, each Existing Senior Notes Indenture, on the Initial
Borrowing Date no repayment of term loans and/or permanent commitment reductions
in the revolving credit portion of the Credit Agreement (as defined therein) has
theretofore occurred (whether prior to, or on, the Initial Borrowing Date) which
has resulted in any reduction to the maximum aggregate amount of Indebtedness
permitted to be incurred pursuant to, or under, the Credit Agreement (as defined
therein) in accordance with the applicable Existing Senior Notes Indenture.
          8.04. Litigation. There are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Senior Officer, threatened
(i) with respect to any Credit

-103-



--------------------------------------------------------------------------------



 



Document, (ii) with respect to the Transaction or any other Document or
(iii) that have had, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Additionally, there does not exist any
judgment, order or injunction prohibiting or imposing material adverse
conditions upon the occurrence of any Credit Event.
          8.05. Use of Proceeds; Margin Regulations. (a) All proceeds of
Revolving Loans and Swingline Loans shall be used for the Borrower’s and its
Subsidiaries’ ongoing working capital requirements and general corporate
purposes (including (x) to effect Permitted Acquisitions (to the extent
permitted by this Agreement) and (y) to (i) make intercompany loans to
Intermediate Holdco pursuant to Section 10.05(xxi) to be utilized for the
purposes described in subclause (v) thereof and/or (ii) pay Dividends to
Intermediate Holdco pursuant to Section 10.06(ix) to be utilized for the
purposes described in subclause (v) thereof but (z) excluding payments in
connection with the Transaction, except as set forth in the immediately
succeeding proviso).
          (b) At the time of each Credit Event occurring on or after the
Effective Date, the aggregate value of all Margin Stock (other than treasury
stock) owned by Holdings and its Subsidiaries (for such purpose, using the
initial purchase price paid by Holdings or such Subsidiary for the respective
shares of Margin Stock) does not exceed $10,000,000. In addition, at the time of
each Credit Event occurring on or after the Effective Date, the value of the
Margin Stock at any time owned by Holdings and its Subsidiaries does not exceed
25% of the value of the assets of Holdings and its Subsidiaries taken as a
whole. Neither the making of any Loan nor the use of the proceeds thereof nor
the occurrence of any other Credit Event will violate or be inconsistent with
the provisions of Regulation T, Regulation U or Regulation X.
          8.06. Governmental Approvals. Except as may have been obtained or made
on or prior to the Effective Date (and which remain in full force and effect on
the Effective Date), no order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by, any
foreign or domestic governmental or public body or authority, or any subdivision
thereof, is required to authorize or is required in connection with (i) the
execution, delivery and performance of any Document or (ii) the legality,
validity, binding effect or enforceability of any Document.
          8.07. Investment Company Act. Neither Holdings nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
          8.08. True and Complete Disclosure. All factual information (taken as
a whole) heretofore or contemporaneously furnished by or on behalf of Holdings
or any of its Subsidiaries in writing to any Agent or any Lender (including,
without limitation, all information contained in the Documents) for purposes of
or in connection with this Agreement, the other Documents or any transaction
contemplated herein or therein is, and all other such factual information (taken
as a whole) hereafter furnished by or on behalf of any such Persons in writing
to any Agent or any Lender will be, true and accurate in all material respects
on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading in any material

-104-



--------------------------------------------------------------------------------



 



respect at such time in light of the circumstances under which such information
was provided, it being understood and agreed that for purposes of this
Section 8.08, such factual information shall not include the Projections or any
projected financial information contained in any financial projections delivered
pursuant to Section 9.01.
          8.09. Financial Condition; Financial Statements. (a) On and as of the
Effective Date, on a pro forma basis after giving effect to the Transaction and
to all Indebtedness (including the Loans) incurred, and to be incurred, and
Liens created, and to be created, by each Credit Party in connection therewith,
with respect to the Borrower (on a stand-alone basis), Holdings and its
Subsidiaries (on a consolidated basis) and the Borrower and its Subsidiaries (on
a consolidated basis) (x) the sum of the assets, at a fair valuation, of the
Borrower (on a stand-alone basis), Holdings and its Subsidiaries (on a
consolidated basis) and the Borrower and its Subsidiaries (on a consolidated
basis) will exceed its or their debts, (y) it has or they have not incurred nor
intended to, nor believes or believe that it or they will, incur debts beyond
its or their ability to pay such debts as such debts mature and (z) it or they
will have sufficient capital with which to conduct its or their business. For
purposes of this Section 8.09(a), “debt” means any liability on a claim, and
“claim” means (i) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (ii) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.
          (b) (i) The audited consolidated statements of financial condition of
the Borrower and its Consolidated Subsidiaries at December 28, 2002, January 3,
2004 and January 1, 2005 and the related consolidated statements of income and
cash flows and changes in shareholders’ equity of the Borrower and its
Consolidated Subsidiaries for the fiscal years of the Borrower ended on such
dates, in each case furnished to the Lenders prior to the Effective Date,
present fairly in all material respects the consolidated financial position of
the Borrower and its Consolidated Subsidiaries at the date of said financial
statements and the results for the respective periods covered thereby and
(ii) the Pro Forma Financial Statements present a good faith estimate of the
consolidated pro forma financial condition of the Borrower and its Consolidated
Subsidiaries and the pro forma results of operations of the Borrower and its
Consolidated Subsidiaries for the respective periods covered thereby (after
giving effect to the Transaction at the date thereof or for the period covered
thereby). All of the financial statements referred to in clause (i) of the
immediately preceding sentence have been prepared in accordance with U.S. GAAP
consistently applied except to the extent provided in the notes to said
financial statements.
          (c) Since December 31, 2005 (but after giving effect to the
Transaction as if same had occurred immediately prior thereto), nothing has
occurred that has had, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

-105-



--------------------------------------------------------------------------------



 



          (d) Except as fully reflected in the financial statements described in
Section 8.10(b) and as otherwise permitted by Section 10.04, (i) there were as
of the Effective Date (and after giving effect to any Loans made on such date),
no liabilities or obligations with respect to Holdings or any of its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, could reasonably be expected to be material to Holdings and its
Subsidiaries taken as a whole and (ii) no Credit Agreement Party knows of any
basis for the assertion against Holdings or any of its Subsidiaries of any such
liability or obligation which, either individually or in the aggregate, has had,
or could reasonably be expected to have, a Material Adverse Effect.
          (e) The Projections have been prepared on a basis consistent with the
financial statements referred to in Section 8.9(b) and are based on good faith
estimates and assumptions made by the management of Holdings, and on the
Effective Date, the Borrower believe that the Projections are reasonable and
attainable, it being recognized by the Lenders that such projections of future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such Projections may differ from the projected results
contained therein. There is no fact known to any Credit Agreement Party or any
of its Subsidiaries which has had, or could reasonably be expected to have, a
Material Adverse Effect, which has not been disclosed herein or in such other
documents, certificates and statements furnished to the Lenders for use in
connection with the transactions contemplated hereby.
          8.10. Security Interests. On and after the Effective Date, each of the
Security Documents creates (or after the execution and delivery thereof will
create), as security for the Obligations covered thereby, a valid and
enforceable perfected security interest in and Lien on all of the Collateral
subject thereto, superior to and prior to the rights of all third Persons, and
subject to no other Liens (except that, subject to the provisions of the
Intercreditor Agreement, (i) the Security Agreement Collateral may be subject to
Permitted Liens, (ii) the Pledge Agreement Collateral may be subject to the
Liens described in clauses (i) and (v) of Section 10.03 and clause (y) of
Section 10.03(iii) and (iii) the security interest and mortgage lien created on
any Mortgaged Property may be subject to the Permitted Encumbrances related
thereto), in favor of the Collateral Agent (or such other trustee or sub-agent
as may be required or desired under local law). No filings or recordings are
required in order to perfect and/or render enforceable as against third parties
the security interests created under any Security Document except for filings or
recordings required in connection with any such Security Document which shall
have been made on or prior to the Effective Date or on or prior to the execution
and delivery thereof as contemplated by Sections 9.11, 9.14 and 10.12.
          8.11. Compliance with ERISA. (a) Schedule VI sets forth, as of the
Effective Date, each Plan and each Multiemployer Plan. Each Plan (and each
related trust, insurance contract or fund) is in compliance in all respects with
its terms and in all respects with all applicable laws, including, without
limitation, ERISA and the Code and in compliance with the following, except to
the extent that any such noncompliances, individually or in the aggregate, would
not result in a Material Adverse Effect; each Plan (and each related trust, if
any) which is intended to be qualified under Section 401(a) of the Code has
received a determination letter from the Internal Revenue Service to the effect
that it meets the requirements of Sections 401(a) and 501(a) of the Code (or the
sponsor has applied for such determination letter within the

-106-



--------------------------------------------------------------------------------



 



remedial amendment period); (1) no Reportable Event has occurred; (2) to the
knowledge of any Senior Officer, no Multiemployer Plan is insolvent or in
reorganization; (3) no Plan has an Unfunded Current Liability; (4) no Plan which
is subject to Section 412 of the Code or Section 302 of ERISA has an accumulated
funding deficiency, within the meaning of such Sections of the Code or ERISA, or
has applied for or received a waiver of an accumulated funding deficiency or an
extension of any amortization period, within the meaning of Section 412 of the
Code or Section 303 or 304 of ERISA; (5) all required contributions with respect
to a Plan and a Multiemployer Plan have been made; (6) neither Holdings nor any
Subsidiary of Holdings nor any ERISA Affiliate has incurred any outstanding
material liability (including any indirect, contingent or secondary liability)
to or on account of a Plan or a Multiemployer Plan pursuant to Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Section 401(a)(29), 4971 or 4975 of the Code or expects to incur any such
material liability under any of the foregoing Sections with respect to any Plan
or a Multiemployer Plan; (7) no condition exists which presents a material risk
to Holdings or any Subsidiary of Holdings or any ERISA Affiliate of incurring a
material liability to or on account of a Plan or a Multiemployer Plan pursuant
to the foregoing provisions of ERISA and the Code; (8) no involuntary
proceedings have been instituted to terminate or appoint a trustee to administer
any Plan which is subject to Title IV of ERISA; (9) no action, suit, proceeding,
hearing, audit or investigation with respect to the administration, operation or
the investment of assets of any Plan (other than routine claims for benefits) is
pending, expected or threatened; (10) using actuarial assumptions and
computation methods consistent with Part 1 of subtitle E of Title IV of ERISA,
the aggregate liabilities of Holdings and its Subsidiaries and ERISA Affiliates
to any Multiemployer Plans in the event of a withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan ended prior
to the date of the most recent Credit Event would not exceed $10,000,000; (11)
each group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) which covers or has covered employees or former
employees of Holdings, any Subsidiary of Holdings, or any ERISA Affiliate has at
all times been operated in compliance with the provisions of Part 6 of subtitle
B of Title I of ERISA and Section 4980B of the Code other than any
non-compliance which would not result in a material liability to Holdings or any
Subsidiary of Holdings; (12) no lien imposed under the Code or ERISA on the
assets of Holdings or any Subsidiary of Holdings or any ERISA Affiliate exists,
is likely to arise on account of any Plan or any Multiemployer Plan; and
(13) and neither Holdings nor any Subsidiary of Holdings maintains or
contributes to (a) any employee welfare benefit plan (as defined in Section 3(1)
of ERISA) which provides benefits to retired employees and/or other former
employees (other than as required by Section 601 of ERISA) or (b) any Plan, the
obligations with respect to which could reasonably be expected to have a
Material Adverse Effect.
          (b) Each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities, except to the
extent that such noncompliances, individually or in the aggregate, would not
result in a Material Adverse Effect. All required contributions with respect to
a Foreign Pension Plan have been made. Neither Holdings nor any of its
Subsidiaries has incurred any material outstanding obligation in connection with
the termination of or withdrawal from any Foreign Pension Plan. The present
value of the accrued benefit liabilities

-107-



--------------------------------------------------------------------------------



 



(whether or not vested) under each Foreign Pension Plan, determined as of the
end of Holdings’ most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities or
alternatively, the Foreign Pension Plan is funded in compliance with applicable
law in all material respects and Holdings and its Subsidiaries have established
adequate reserves for the present value of such accrued benefit liabilities
under such Foreign Pension Plan in the financial statements delivered pursuant
to Section 9.01(a) and (b).
          8.12. Capitalization. (a) On the Effective Date and after giving
effect to the Transaction, the authorized capital stock of Holdings shall
consist of 1,000 shares of common stock, $.001 par value per share (such
authorized shares of common stock, together with any subsequently authorized
shares of common stock of Holdings, the “Holdings Common Stock”), of which 1000
shares are issued and outstanding. All such outstanding shares have been duly
and validly issued, are fully paid and nonassessable and free of preemptive
rights. As of the Effective Date, except as set forth on Part A of Schedule VII
hereto, Holdings does not have outstanding any securities convertible into or
exchangeable for its capital stock or outstanding any rights to subscribe for or
to purchase, or any options for the purchase of, or any agreement providing for
the issuance (contingent or otherwise) of, or any calls, commitments or claims
of any character relating to, its capital stock or any stock appreciation or
similar rights.
          (b) On the Effective Date and after giving effect to the Transaction,
all of the Equity Interests of Intermediate Holdco are owned by Holdings and
pledged pursuant to the Pledge Agreement. Intermediate Holdco does not have
outstanding any securities convertible into or exchangeable for its Equity
Interests or outstanding any rights to subscribe for or to purchase, or any
options for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relating to, its Equity Interests or any equity appreciation or
similar rights.
          (c) On the Effective Date and after giving effect to the Transaction,
the authorized capital stock of the Borrower shall consist of 1000 shares of
common stock, $.001 par value per share, of which 1000 shares were issued and
outstanding, owned by Intermediate Holdco and delivered for pledge pursuant to
the Pledge Agreement. All such outstanding shares have been duly and validly
issued, are fully paid and nonassessable and free of preemptive rights. The
Borrower does not have outstanding any securities convertible into or
exchangeable for its capital stock or outstanding any rights to subscribe for or
to purchase, or any options for the purchase of, or any agreement providing for
the issuance (contingent or otherwise) of, or any calls, commitments or claims
of any character relating to, its capital stock or any stock appreciation or
similar rights.
          8.13. Subsidiaries. On and as of the Effective Date and after giving
effect to the Transaction, Holdings has no Subsidiaries other than Westlake
Wellbeing Company LLC, The California Wellbeing Institute, LLC and Intermediate
Holdco and its Subsidiaries, and Intermediate Holdco has no Subsidiaries other
than those Subsidiaries listed on Schedule VIII. Schedule VIII correctly sets
forth, as of the Effective Date and after giving effect to the Transaction,
(i) the percentage ownership (direct and indirect) of Intermediate Holdco in
each class of capital stock or other Equity Interests of each of its
Subsidiaries and also identifies the

-108-



--------------------------------------------------------------------------------



 



direct owner thereof and (ii) the jurisdiction of organization of each such
Subsidiary. All outstanding shares of capital stock or other Equity Interests of
each Subsidiary of Intermediate Holdco have been duly and validly issued, are
fully paid and non-assessable and, in the case of Non-Wholly Owned Subsidiaries
of the Borrower, have been issued free of preemptive rights. Except as set forth
on Part B of Schedule VII attached hereto, no Subsidiary of Intermediate Holdco
has outstanding any securities convertible into or exchangeable for its capital
stock or other Equity Interests or outstanding any right to subscribe for or to
purchase, or any options or warrants for the purchase of, or any agreement
providing for the issuance (contingent or otherwise) of or any calls,
commitments or claims of any character relating to, its capital stock or other
Equity Interests or any stock appreciation or similar rights. Except for the
existing investments described on Schedule IX, as of the Effective Date, neither
Holdings nor any of its Subsidiaries owns or holds, directly or indirectly, any
capital stock or equity security of, or any other Equity Interests in, any
Person other than its Subsidiaries indicated on Schedule VIII.
          8.14. Intellectual Property, etc. Each of Holdings and each of its
Subsidiaries owns or has the right to use all domestic and foreign patents,
trademarks, permits, domain names, service marks, trade names, copyrights,
licenses, franchises, inventions, trade secrets, proprietary information and
know-how of any type, whether or not written (including, but not limited to,
rights in computer programs and databases) and formulas, or other rights with
respect to the foregoing, and has obtained assignments of all leases, licenses
and other rights of whatever nature, in each case necessary for the conduct of
its business, without any known conflict with the rights of others which, or the
failure to obtain which, as the case may be, individually or in the aggregate,
has had, or could reasonably be expected to have, a Material Adverse Effect.
          8.15. Compliance with Statutes; Agreements, etc. Each of Holdings and
each of its Subsidiaries is in compliance with (i) all applicable statutes,
regulations, rules and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property and (ii) all contracts and agreements
to which it is a party, except such non-compliances as have not had, and could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          8.16. Environmental Matters. (a) Each of Holdings and each of its
Subsidiaries has complied with, and on the date of each Credit Event is in
compliance with, all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws and neither Holdings nor any of its
Subsidiaries is liable for any material penalties, fines or forfeitures for
failure to comply with any of the foregoing. There are no pending or past or, to
the knowledge of any Senior Officer, threatened Environmental Claims against
Holdings or any of its Subsidiaries or any Real Property owned, leased or
operated by Holdings or any of its Subsidiaries (including any such claim
arising out of the ownership, lease or operation by Holdings or any of its
Subsidiaries of any Real Property formerly owned, leased or operated by Holdings
or any of its Subsidiaries but no longer owned, leased or operated by Holdings
or any of its Subsidiaries). There are no facts, circumstances, conditions or
occurrences on any Real Property owned, leased or operated by Holdings or any of
its Subsidiaries (including, to the knowledge of a Senior Officer, any Real
Property formerly owned, leased or operated by Holdings or any of its
Subsidiaries but no longer owned, leased or operated by Holdings or any of its
Subsidiaries) or on any property adjoining or in the vicinity of

-109-



--------------------------------------------------------------------------------



 



any such Real Property that would reasonably be expected (i) to form the basis
of an Environmental Claim against Holdings or any of its Subsidiaries or any
such Real Property or (ii) to cause any such Real Property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Property by Holdings or any of its Subsidiaries under any applicable
Environmental Law.
          (b) Hazardous Materials have not at any time been generated, used,
treated or stored on, or transported to or from, any Real Property owned, leased
or operated by Holdings or any of its Subsidiaries except in compliance with all
applicable Environmental Laws and in connection with the operation, use and
maintenance of such Real Property by Holdings’ or such Subsidiary’s business.
Hazardous Materials have not at any time been Released on or from any Real
Property owned, leased or operated by Holdings or any of its Subsidiaries or by
any person acting for or under contract to Holdings or any of its Subsidiaries,
or to the knowledge of any Credit Agreement Party, by any other Person in
respect of Real Property owned, leased or operated by Holdings or any of its
Subsidiaries (including, to the knowledge of any Credit Agreement Party, any
Real Property owned, leased or operated by Holdings or any of its Subsidiaries
but no longer owned, leased or operated by Holdings or any of its Subsidiaries),
except in compliance with all applicable Environmental Laws in all material
respects.
          (c) Notwithstanding anything to the contrary in this Section 8.16, the
representations made in this Section 8.16 shall only be untrue if the aggregate
effect of all conditions, failures, noncompliances, Environmental Claims,
Hazardous Materials, Releases and presence of underground storage tanks, in each
case of the types described above, has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
          8.17. Properties. All Real Property (other than Real Property with an
individual Fair Market Value less than $1,000,000 as of the Effective Date) and
vessels owned by Holdings or any of its Subsidiaries, and all material
leaseholds leased by Holdings or any of its Subsidiaries, in each case as of the
Effective Date and after giving effect to the Transaction, and the nature of the
interest therein, is correctly set forth in Schedule V (and, to the extent that
any such Real Property (or any portion thereof) constitutes “Principal Property”
(as defined in any of the Existing Senior Note Indentures), Schedule XVII
correctly identifies such Real Property (or the applicable portion thereof) as
“Principal Property”). Each of Holdings and each of its Subsidiaries has good
and marketable title to, or a validly subsisting leasehold interest in, all
material properties owned or leased by it, including all Real Property and
vessels reflected in Schedule XVII and in the financial statements (including
the Pro Forma Financial Statements) referred to in Section 8.10(b) (except
(x) such properties sold in the ordinary course of business since the dates of
the respective financial statements referred to therein, (y) such properties
otherwise sold as permitted by the terms of this Agreement and (z) such Real
Properties owned by the Borrower or any of its Subsidiaries which may be subject
to immaterial defects of title which do not impair the use of such Real Property
or the business conducted by the Borrower or such Subsidiary thereon), free and
clear of all Liens, other than Permitted Liens.
          8.18. Labor Relations. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that has had, or could reasonably be
expected to have, either

-110-



--------------------------------------------------------------------------------



 



individually or in the aggregate, a Material Adverse Effect. There is (i) no
unfair labor practice complaint pending against Holdings or any of its
Subsidiaries or, to the knowledge of any Senior Officer, threatened against any
of them, before the National Labor Relations Board or any similar foreign
tribunal or agency, and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against Holdings or any
of its Subsidiaries or, to the knowledge of any Senior Officer, threatened
against any of them, (ii) no strike, labor dispute, slowdown or stoppage pending
against Holdings or any of its Subsidiaries or, to the knowledge of any Senior
Officer, threatened against Holdings or any of its Subsidiaries and (iii) no
union representation question existing with respect to the employees of Holdings
or any of its Subsidiaries and no union organizing activities are taking place,
except (with respect to any matter specified in clause (i), (ii) or (iii) above,
either individually or in the aggregate) such as has not had, or could
reasonably be expected to have, a Material Adverse Effect.
          8.19. Tax Returns and Payments. Holdings and each of its Subsidiaries
has timely filed (including applicable extensions) with the appropriate taxing
authority, all material returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by or with respect to the income, properties or
operations of Holdings and each of its Subsidiaries. The Returns accurately
reflect in all material respects all liability for taxes of Holdings and each of
its Subsidiaries as a whole for the periods covered thereby. Holdings and each
of its Subsidiaries have paid all material taxes payable by them other than
those contested in good faith and adequately disclosed and for which adequate
reserves have been established in accordance with U.S. GAAP. Except as set forth
on Schedule X hereto, there is no action, suit, proceeding, investigation,
audit, or claim now pending or, to the knowledge of any Senior Officer,
threatened by any authority regarding any taxes relating to Holdings and each of
its Subsidiaries. Except as set forth on Schedule X hereto, neither Holdings nor
any of its Subsidiaries has entered into an agreement or waiver or been
requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes of Holdings or any of
its Subsidiaries, or is aware of any circumstances that would cause the taxable
years or other taxable periods of Holdings or any of its Subsidiaries not to be
subject to the normally applicable statute of limitations.
          8.20. Scheduled Existing Indebtedness. Schedule IV sets forth a true
and complete list of all Indebtedness of Holdings and its Subsidiaries as of the
Effective Date and which is to remain outstanding after giving effect to the
Transaction and the incurrence of Loans and Term Loans on such date (exclusive
of (i) Indebtedness pursuant to this Agreement and the other Credit Documents,
(ii) Indebtedness pursuant to the Term Credit Agreement and the other Term
Credit Documents, (iii) Indebtedness pursuant to the Existing Senior Notes
Documents and the Intermediate Holdco Senior Notes Documents, (iv) intercompany
Indebtedness pursuant to the Intercompany Distribution Transactions,
(v) Indebtedness of Holdings and/or any of its Subsidiaries of the types
described in clauses (viii), (xiii) and (xviii) of Section 10.04, (vi) Synthetic
Lease obligations arising under the lease entered into in connection with the
Sale-Leaseback Transaction, and (vii) immaterial Contingent Obligations of
Subsidiaries of the Borrower that represent guaranties of obligations other than
Indebtedness), in each case showing the aggregate principal amount thereof (and
the aggregate amount of any undrawn commitments with respect thereto) and the
name of the respective borrower and any other entity which directly or
indirectly guarantees such debt. Part A of Schedule IV lists all Indebtedness as
described in

-111-



--------------------------------------------------------------------------------



 



the immediately preceding sentence which is owed to Persons other than Holdings
or any of its Subsidiaries (after giving effect to the consummation of the
Transaction) (with all such Indebtedness being herein called “Third Party
Scheduled Existing Indebtedness”) and Part B of Schedule VI lists all
Indebtedness as described in the immediately preceding sentence which is owed to
Holdings and its Subsidiaries as of February 25, 2006 (with all of such
Indebtedness being herein called “Intercompany Scheduled Existing
Indebtedness”).
          8.21. Insurance. Set forth on Schedule XI hereto is a true, correct
and complete summary of all insurance maintained by Holdings and its
Subsidiaries on and as of the Effective Date, with the amounts insured (and any
deductibles) set forth therein.
          8.22. Transaction. At the time of consummation thereof, each element
of the Transaction shall have been consummated in all material respects in
accordance with the terms of the relevant Documents therefor and all applicable
laws. At the time of consummation thereof, all consents and approvals of, and
filings and registrations with, and all other actions in respect of, all
governmental agencies, authorities or instrumentalities required in order to
make or consummate each element of the Transaction in accordance with the terms
of the relevant Documents therefor and all applicable laws have been obtained,
given, filed or taken and are or will be in full force and effect (or effective
judicial relief with respect thereto has been obtained). Additionally, there
does not exist any judgment, order or injunction prohibiting or imposing
material adverse conditions upon any element of the Transaction, the occurrence
of any Credit Event, or the performance by Holdings or any of its Subsidiaries
of their respective obligations under the Documents and in accordance with all
applicable laws.
          8.23. Special Purpose Corporations. (a) Holdings has no significant
assets (other than (v) cash and Cash Equivalents held by Holdings representing
proceeds from the Wellbeing Project Financing, (w) the Equity Interests of
Intermediate Holdco, Westlake Wellbeing LLC and The California Wellbeing
Institute, LLC, (x) after the issuance thereof, the Equity Interests of each of
the Unrestricted Wellbeing Joint Venture, (y) Intercompany Notes evidencing
intercompany loans permitted to be made by Holdings pursuant to Section 10.05,
and (z) immaterial assets used for the performance of those activities permitted
to be performed by Holdings pursuant to Section 10.01(b)) or liabilities (other
than under this Agreement and the other Documents (including the Term Credit
Documents) to which it is a party (including, the Wellbeing Project Financing
Documents), those liabilities permitted to be incurred by Holdings pursuant to
Section 10.01(b) and, as and when issued from time to time in accordance with
the terms of this Agreement, under Shareholder Subordinated Notes).
          (b) Intermediate Holdco has no significant assets (other than Equity
Interests of the Borrower and Corporate Holdco, Intercompany Notes evidencing
intercompany loans permitted to be made by Intermediate Holdco pursuant to
Section 10.05 and immaterial assets used for the performance of those activities
permitted to be performed by Intermediate Holdco pursuant to Section 10.01(j))
or liabilities (other than under this Agreement and the other Documents to which
it is a party (including the Intermediate Holdco Documents) and those
liabilities permitted to be incurred by Intermediate Holdco pursuant to
Section 10.01(j)).

-112-



--------------------------------------------------------------------------------



 



          (c) Corporate Holdco has no significant assets (other than immaterial
assets used for the performance of those activities permitted to be performed by
Corporate Holdco pursuant to Section 10.01(k)) or liabilities (other than under
this Agreement and the other Documents to which it is a party (including the
Intermediate Holdco Documents and the Term Credit Documents) and those
liabilities permitted to be incurred by Corporate Holdco pursuant to
Section 10.01(k)).
          8.24. Subordination. (a) The subordination provisions contained in the
Existing Senior Notes Documents and, on and after the execution and delivery
thereof, the Permitted Senior Notes Documents and the Permitted Refinancing
Senior Notes Documents are enforceable against (i) the Subsidiary Guarantors
party thereto, (ii) in the case of any Permitted Senior Notes Document or
Permitted Refinancing Senior Notes Document providing for subordination of the
Borrower’s obligations thereunder, the Borrower and (iii) the holders of the
Existing Senior Notes, the Permitted Senior Notes or the Permitted Refinancing
Senior Notes, as the case may be. All Guaranteed Obligations (as defined in the
Subsidiaries Guaranty) of the Subsidiary Guarantors and, in the case of any
Permitted Senior Notes Document or Permitted Refinancing Senior Notes Document
providing for subordination of the Borrower’s obligations thereunder, all
Obligations of the Borrower under the Credit Documents to which it is a party,
are within the definitions of “Guarantor Senior Debt” and “Designated Guarantor
Senior Debt” or “Senior Debt” and “Designated Senior Debt”, as applicable,
included in such subordination provisions.
          (b) On and after the execution and delivery of the Shareholder
Subordinated Notes, the subordination provisions contained therein will be
enforceable against Holdings and the holders of the Shareholder Subordinated
Notes, and all Obligations of Holdings hereunder and under the other Credit
Documents to which it is a party are within the definitions of “Senior Debt”
included in such subordination provisions.
          8.25. Aggregate Borrowing Base Calculation. The calculation by the
Borrower of the Borrowing Base and the valuation thereunder is complete and
accurate in all respects.
          SECTION 9. Affirmative Covenants.
          Each Credit Agreement Party hereby covenants and agrees that as of the
Effective Date and thereafter for so long as this Agreement is in effect and
until the Total Commitment and all Letters of Credit have been terminated, and
the Loans, Notes and Unpaid Drawings, together with interest, Fees and all other
Obligations (other than any indemnities described in Section 13.13 which are not
then due and payable) incurred hereunder, are paid in full:
          9.01. Information Covenants. Holdings or the Borrower will furnish, or
will cause to be furnished, to the Administrative Agent (who shall furnish to
each Lender):
     (a) Monthly Reports. Within 30 days after the end of each Fiscal Month of
the Borrower (other than the last Fiscal Month of each Fiscal Quarter of the
Borrower), the balance sheet of the Borrower and its Consolidated Subsidiaries
(and, if available the Borrower agrees to use its commercially reasonable
efforts to make same available, of the

-113-



--------------------------------------------------------------------------------



 



U.S. Dole Group) as at the end of such Fiscal Month and the related consolidated
statement of income for such Fiscal Month and for the elapsed portion of the
Fiscal Year ended with the last day of such Fiscal Month.
     (b) Quarterly Financial Statements. Within 3 Business Days following the
45th day after the close of the first three quarterly accounting periods in each
Fiscal Year of the Borrower (i) (x) the consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as at the end of such quarterly
accounting period and the related consolidated statements of income and of cash
flows for such quarterly accounting period and for the elapsed portion of the
Fiscal Year ended with the last day of such quarterly accounting period, in each
case setting forth comparative figures for the corresponding quarterly
accounting period in the prior Fiscal Year and the budgeted figures for such
quarterly period as set forth in the respective financial projections
theretofore delivered pursuant to Section 9.01(d), (y) the consolidated balance
sheet of each Business Segment as at the end of such quarterly accounting period
and the related consolidated statement of income of such Business Segment for
such quarterly accounting period and for the elapsed portion of the Fiscal Year
ended with the last day of such quarterly accounting period, in each case
setting forth comparative figures for the corresponding quarterly accounting
period in the prior Fiscal Year, and (z) the consolidated balance sheets of the
U.S. Dole Group and the Non-U.S. Dole Group as at the end of such quarterly
accounting period and the related consolidated statements of income of each such
group for such quarterly accounting period and for the elapsed portion of the
Fiscal Year ended with the last day of such quarterly accounting period, all of
the foregoing of which shall be in reasonable detail and, in the case of the
financial statements described in subclause (x) above, be certified by the
senior financial officer or other Authorized Officer of Holdings or the Borrower
that they fairly present in all material respects in accordance with U.S. GAAP
the financial condition of the Borrower and its Consolidated Subsidiaries as of
the dates indicated and the results of their operations and/or changes in their
cash flows for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period; provided, however, that for any quarterly
accounting period for which the Borrower has filed a Form 10-Q Report with the
SEC and the Chief Financial Officer or other Authorized Officer of Holdings has
delivered to the Administrative Agent a certificate certifying that the Parent
Business Condition has been satisfied for such quarterly accounting period, the
furnishing of (I) the Borrower’s Form 10-Q Report filed with the SEC for such
quarterly accounting period and (II) the consolidated balance sheet of each
Business Segment as at the end of such quarterly accounting period and the
related consolidated statement of income of such Business Segment for such
quarterly accounting period, shall satisfy the requirements of subclause (i) and
(ii) of this Section 9.01(b).
     (c) Annual Financial Statements. Within 3 Business Days following the 90th
day after the close of each Fiscal Year of the Borrower (or, in the case of the
Fiscal Year of the Borrower ended December 31, 2005, on the date on which the
Credit Agreement Parties shall have filed a Form 10-K Report with the SEC for
such Fiscal Year (and, in

-114-



--------------------------------------------------------------------------------



 



any event, no later than April 28, 2006)), (i) (x) the consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as at the end of such
Fiscal Year and the related consolidated statements of income and stockholders’
equity and of cash flows for such Fiscal Year and setting forth comparative
consolidated figures for the preceding Fiscal Year and comparable budgeted
figures for such Fiscal Year as set forth in the respective financial
projections delivered pursuant to Section 9.01(d), (y) the consolidated balance
sheet of each Business Segment as at the end of such Fiscal Year and the related
consolidated statements of income of each Business Segment for such Fiscal Year
and setting forth comparative consolidated figures for the preceding Fiscal Year
and (z) the consolidated balance sheet of each of the U.S. Dole Group and the
Non- U.S. Dole Group as at the end of such Fiscal Year and the related
consolidated statements of income of each such group for such Fiscal Year and
setting forth comparative consolidated figures for the preceding Fiscal Year,
(ii) in the case of the financial statements referred to in subclause (i)(x)
above (except for such comparable budgeted figures), together with a
certification by Deloitte & Touche LLP or such other independent certified
public accountants of recognized national standing as shall be acceptable to the
Administrative Agent, in each case to the effect that (I) such statements fairly
present in all material respects the financial condition of the Borrower and its
Consolidated Subsidiaries as of the dates indicated and the results of their
operations and changes in financial position for the periods indicated in
conformity with U.S. GAAP applied on a basis consistent with prior years and
(II) in the course of its regular audit of the business of the Borrower and its
Consolidated Subsidiaries, which audit was conducted in accordance with U.S.
GAAP (and made without qualification or expression of uncertainty, in each case
as to going concern; provided, that in the case of the report provided in
connection with the Borrower’s fiscal year ended January 3, 2009, the opinion
provided with such financial statements may contain a going concern
qualification or expression of uncertainty so long as the Borrower delivers an
unqualified opinion of Deloitte & Touche LLP with respect to such fiscal year no
later than May 15, 2009), no Default or Event of Default which has occurred and
is continuing has come to their attention or, if such a Default or an Event of
Default has come to their attention, a statement as to the nature thereof, and
(iii) management’s discussion and analysis of the important operational and
financial developments during such Fiscal Year; provided, however, that for any
Fiscal Year for which the Borrower has filed a Form 10-K Report with the SEC and
the Chief Financial Officer or other Authorized Officer of Holdings has
delivered to the Administrative Agent a certificate (x) certifying that the
Parent Business Condition has been satisfied during such Fiscal Year and
(y) setting forth the aggregate amount of Dividends paid to Intermediate Holdco
by the Borrower during such Fiscal Year pursuant to Sections 10.06(iii), (iv),
(v) and (ix), the furnishing of (I) the Borrower’s Form 10-K Report filed with
the SEC for such Fiscal Year and (II) the consolidated balance sheet of each
Business Segment as at the end of such Fiscal Year and the related consolidated
statement of income of such Business Segment for such Fiscal Year, shall satisfy
the requirements of subclause (i) and (iii) of this Section 9.01(c).
     (d) Financial Projections, etc. Not more than 90 days after the
commencement of each Fiscal Year of the Borrower, financial projections in form
reasonably satisfactory to the Administrative Agent (including projected
statements of

-115-



--------------------------------------------------------------------------------



 



income, sources and uses of cash and balance sheets, taking into account any
Significant Asset Sales intended to be consummated during such Fiscal Year)
prepared by the Borrower (i) for the four Fiscal Quarters of such Fiscal Year
prepared in detail and (ii) for each of the immediately succeeding two Fiscal
Years prepared in summary form, in each case, on a consolidated basis, for the
Borrower and its Consolidated Subsidiaries and setting forth, with appropriate
discussion, the principal assumptions upon which such financial projections are
based.
     (e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(a), (b) and (c), (with respect to
clause (c) for each Fiscal Year ended on or after the Initial Borrowing Date), a
certificate of the Chief Financial Officer or other Authorized Officer of the
Borrower to the effect that no Default or Event of Default exists or, if any
Default or Event of Default does exist, specifying the nature and extent
thereof, which certificate shall (i) if delivered in connection with the
financial statements required by Section 9.01(b) or (c), (x) set forth in
reasonable detail the calculations required to establish whether Holdings and
its Subsidiaries were in compliance with the provisions of Sections 5.02, 10.02,
10.04, 10.05, 10.06 and 10.08 (whether or not a Compliance Period is then in
effect) and (y) the calculation of the Senior Secured Leverage Ratio as at the
end of such Fiscal Quarter or Fiscal Year of the Borrower, as the case may be,
(ii) if delivered with the financial statements required by Section 9.01(c), set
forth in reasonable detail (x) the amount of (and the calculations required to
establish the amount of) Excess Cash Flow and Adjusted Excess Cash Flow for the
respective Excess Cash Flow Payment Period and (y) the amount required to be
paid pursuant to Section 4.02(f) on the relevant Excess Cash Payment Date, and
(iii) certify that there have been no changes to Annexes A through G of the
Security Agreement, Annexes A through G of the Pledge Agreement and the annexes
or schedules to any other Security Document, in each case since the Initial
Borrowing Date or, if later, since the date of the most recent certificate
delivered pursuant to this Section 9.01(e), or if there have been any such
changes, a list in reasonable detail of such changes (but, in each case with
respect to this clause (iii), only to the extent that such changes are required
to be reported to the Collateral Agent pursuant to the terms of such Security
Documents) and whether the Credit Agreement Parties and the other Credit Parties
have otherwise taken all actions required to be taken by them pursuant to such
Security Documents in connection with any such changes.
     (f) Notice of Default or Litigation. Promptly, and in any event within five
Business Days after a Senior Officer obtains knowledge thereof, notice of
(i) the occurrence of any event which constitutes a Default or an Event of
Default, which notice shall specify the nature and period of existence thereof
and what action Holdings or such Subsidiary proposes to take with respect
thereto, (ii) any litigation or proceeding pending or threatened (x) against
Holdings or any of its Subsidiaries which has had, or could reasonably be
expected to have, a Material Adverse Effect or (y) with respect to the Term
Credit Agreement, any Existing Senior Notes Document, any Intermediate Holdco
Credit Document or, on and after the execution and delivery thereof any
Permitted Senior Notes Document or any Permitted Refinancing Senior Notes
Document, (iii) any Material Governmental Investigation pending or threatened
against Holdings or any of its

-116-



--------------------------------------------------------------------------------



 



Subsidiaries and (iv) any other event, change or circumstance which has had, or
could reasonably be expected to have, a Material Adverse Effect.
     (g) Management Letters. Promptly upon receipt thereof, a copy of any
“management letter” submitted to Holdings or any of its Subsidiaries by its
independent accountants in connection with any annual, interim or special audit
made by them of the financial statements of Holdings or any of its Subsidiaries
and management’s responses thereto.
     (h) Environmental Matters. Within five Business Days after a Senior Officer
obtains knowledge of any of the following (but only to the extent that any of
the following, either individually or in the aggregate, has had, or could
reasonably be expected to have, (a) a Material Adverse Effect or (b) a remedial
cost to Holdings or any of its Subsidiaries in excess of $15,000,000), written
notice of:
     (i) any pending or threatened Environmental Claim against Holdings or any
of its Subsidiaries or any Real Property owned, leased or operated by Holdings
or any of its Subsidiaries;
     (ii) any condition or occurrence on any Real Property owned, leased or
operated by Holdings or any of its Subsidiaries that (x) results in
noncompliance by Holdings or any of its Subsidiaries with any applicable
Environmental Law or (y) could reasonably be anticipated to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries or any such Real
Property;
     (iii) any condition or occurrence on any Real Property owned, leased or
operated by Holdings or any of its Subsidiaries that could reasonably be
anticipated to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by Holdings or such
Subsidiary, as the case may be, of its interest in such Real Property under any
Environmental Law; and
     (iv) the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Property owned, leased
or operated by Holdings or any of its Subsidiaries.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Holdings’
response or proposed response thereto. In addition, the Borrower agrees to
provide the Lenders (by delivery to the Administrative Agent) with copies of
such detailed reports relating to any of the matters set forth in clauses
(i)-(iv) above as may reasonably be requested by the Administrative Agent or any
Lender.
     (i) Reports. Within 3 Business Days following transmission thereof, copies
of any filings and registrations with, and reports to, the SEC by Holdings or
any of its Subsidiaries and copies of all financial statements, proxy
statements, notices and reports as Holdings or any of its Subsidiaries shall
send generally to the holders of Indebtedness

-117-



--------------------------------------------------------------------------------



 



or (following the public issuance of Equity Interests of Holdings or any of its
Subsidiaries) their Equity Interests in their capacity as such holders (to the
extent not theretofore delivered to the Lenders pursuant to this Agreement).
     (j) New Subsidiaries; etc. Within 3 Business Days after the 45th day
following the close of each of the first three Fiscal Quarters of each Fiscal
Year of Holdings and within 3 Business Days after the 45th day following the
close of each Fiscal Year of Holdings, (x) a list showing each Subsidiary of
Holdings established, created or acquired during the respective Fiscal Quarter
or Fiscal Year, and each Subsidiary which has had any Equity Interests
transferred during the respective Fiscal Quarter or Fiscal Year (in each case
describing in reasonable detail the respective transfer of Equity Interests), in
each case naming the direct owner of all Equity Interests in such Subsidiary and
describing such Equity Interests in reasonable detail, and certifying that each
such Subsidiary, and each Credit Party which owns any Equity Interests therein,
has taken all actions, if any, required pursuant to Sections 9.11 and 10.13 and
the relevant Security Documents and certifying Holdings’ compliance with the
provisions of Section 9.17, and (y) a list of each Domestic Subsidiary of
Holdings, if any, which has not been transferred to Holdings or one or more
Domestic Subsidiary of Holdings pursuant to the requirements of Section 9.17(a)
(by virtue of the first proviso to the second sentence of said Section 9.17(a)),
and specifically stating the reasons therefor.
     (k) Annual Meetings with Lenders. At the request of the Administrative
Agent, Holdings shall, within 120 days after the close of each Fiscal Year of
the Borrower, hold a meeting (which may be by conference call or
teleconference), at a time and place selected by Holdings and reasonably
acceptable to the Administrative Agent, with all of the Lenders that choose to
participate, to review the financial results of the previous Fiscal Year and the
financial condition of the Borrower and its Subsidiaries and the budgets
presented for the current Fiscal Year of the Borrower and its Subsidiaries.
     (l) Notice of Mandatory Repayments. On or prior to the date of any
prepayment of the loans pursuant to Sections 5.02(b) through (f), inclusive,
Holdings or the Borrower shall provide written notice of the amount of the
respective repayment and the calculations therefor (in reasonable detail).
     (m) Compliance with Section 13.19. On or prior to the 90th day after the
Initial Borrowing Date, an appropriate officer in the legal department of
Holdings or the Borrower shall provide a written certification of compliance
with all post-closing requirements set forth in Section 13.19 (including those
actions required pursuant to Schedule XII), specifically listing any items where
such compliance has not yet occurred (and, with respect to any such items where
compliance has not yet occurred, stating the time frame in which it is expected
that such actions shall be taken and the reasons such actions have not been
completed). Without excusing any failure to comply with Section 13.19, if the
certification provided above does not establish complete compliance with all
requirements of Section 13.19 (and Schedule XII), Holdings or the Borrower shall
cause an appropriate officer in its legal department to furnish monthly updates
thereafter, in each case showing in reasonable detail all compliances (and any
non- compliances) with

-118-



--------------------------------------------------------------------------------



 



the requirements of Section 13.19. Such certifications shall no longer be
required after the date upon which Holdings or the Borrower certifies that all
actions required be taken pursuant to Section 13.19 (and Schedule XII) have been
completed.
     (n) Hedging Agreements. At the time of the delivery of the financial
statements provided for in Section 9.01(c), a schedule of all Interest Rate
Protection Agreements and Other Hedging Agreements entered into by Holdings or
any of its Subsidiaries with any Lender and/or any of its affiliates.
     (o) Borrowing Base Certificate. (w) On the Initial Borrowing Date, (x) not
later than 5:00 P.M. (New York time) on the forty-fifth day following the end of
the first Fiscal Month of the Borrower following the Closing Date, (y) not later
than 5:00 P.M. (New York time) on the fifteenth Business Day following the end
of each Fiscal Month of the Borrower thereafter and (z) during the continuance
of a Borrowing Availability Limitation, not later than 5:00 p.m. (New York time)
on the fifth Business Day after the end of each fiscal week of the Borrower (or
at such other times as the Administrative Agent may request), a borrowing base
certificate setting forth the Borrowing Base (with supporting calculations)
substantially in the form of Exhibit M (each, a “Borrowing Base Certificate”),
which shall be prepared (A) as of the end of the first Fiscal Month of 2006 in
the case of the Initial Borrowing Base Certificate and (B) as of the last
Business Day of fiscal month or week, as the case may be, of the Borrower in the
case of each subsequent Borrowing Base Certificate (it being understood,
however, that any Eligible Accounts reflected in any Borrowing Base Certificate
may be as of the last Business Day of fiscal month or week, as the case may be,
of the Borrower) provided, that, upon the occurrence and continuation of a
Default or an Event of Default or if otherwise required by Administrative Agent
in its Permitted Discretion, such Borrowing Base Certificates and any additional
schedules and other information shall be delivered as often as reasonably
requested by Administrative Agent. Each such Borrowing Base Certificate shall
include such supporting information as may be requested from time to time by the
Administrative Agent.
     (p) Field Examinations; Appraisals. Once during each Fiscal Year of
Holdings and, at any time a Default, or Event of Default or Borrowing
Availability Limitation exists, at such other times as the Administrative Agent
may request, (x) an appraisal of the Inventory of the Borrower and its
Subsidiaries and (y) a collateral examination of the Inventory and receivables
of the Borrower and its Subsidiaries, in each case, in scope, and from a
third-party appraiser and a third-party consultant, respectively, satisfactory
to the Collateral Agent and completed at the cost and expense of the Borrower.
     (q) Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to Holdings or its Subsidiaries
as the Administrative Agent or any Lender may reasonably request.
          9.02. Books, Records and Inspections. Each Credit Agreement Party
will, and will cause each of its Subsidiaries to, keep proper books of record
and accounts in which full,

-119-



--------------------------------------------------------------------------------



 



true and correct entries which permit the preparation of financial statements in
accordance with U.S. GAAP and which conform to all requirements of law, shall be
made of all dealings and transactions in relation to its business and
activities. Each Credit Agreement Party will, and will cause each of its
Subsidiaries to, permit officers and designated representatives of the
Administrative Agent or, if any Specified Default or, any Event of Default then
exists, any Lender, to visit and inspect, under guidance of officers of such
Credit Agreement Party or such Subsidiary, any of the properties of such Credit
Agreement Party or such Subsidiary, and to examine the books of account of such
Credit Agreement Party or such Subsidiary and discuss the affairs, finances and
accounts of such Credit Agreement Party or such Subsidiary with, and be advised
as to the same by, its and their officers and independent accountants, all upon
reasonable prior notice and at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or such Lender may reasonably
request.
          9.03. Insurance. (a) Each Credit Agreement Party will, and will cause
each of its Subsidiaries to, (i) maintain, with financially sound and reputable
insurance companies, insurance on all its property in at least such amounts and
against at least such risks as is consistent and in accordance with industry
practice and (ii) furnish to the Administrative Agent, upon request by the
Administrative Agent or any Lender, full information as to the insurance
carried. Such insurance shall in any event include physical damage insurance on
all real and personal property (whether now owned or hereafter acquired) on an
all risk basis and business interruption insurance.
          (b) Each Credit Agreement Party will, and will cause each of its
Subsidiaries to, at all times keep the respective property of such Credit
Agreement Party and its Subsidiaries insured in favor of the Collateral Agent,
and all policies or certificates with respect to such insurance (and any other
insurance maintained by, or on behalf of, any Credit Agreement Party or any of
its Subsidiaries) (i) shall be endorsed to the Collateral Agent’s satisfaction
for the benefit of the Collateral Agent (including, without limitation, by
naming the Collateral Agent as certificate holder, mortgagee and loss payee with
respect to real property, certificate holder and loss payee with respect to
personal property, additional insured with respect to general liability and
umbrella liability coverage and certificate holder with respect to workers’
compensation insurance), (ii) shall state that such insurance policies shall not
be canceled or materially changed without at least 30 days’ prior written notice
thereof by the respective insurer to the Collateral Agent and (iii) shall be
deposited with the Collateral Agent.
          (c) If any Credit Agreement Party or any of its Subsidiaries shall
fail to maintain all insurance in accordance with this Section 9.03, or if any
Credit Agreement Party or any of its Subsidiaries shall fail to so name the
Collateral Agent as an additional insured, mortgagee or loss payee, as the case
may be, or so deposit all certificates with respect thereto, the Administrative
Agent and/or the Collateral Agent shall have the right (but shall be under no
obligation), upon ten Business Days’ notice to Holdings or the Borrower, to
procure such insurance, and the Credit Agreement Parties agree jointly and
severally to reimburse the Administrative Agent or the Collateral Agent, as the
case may be, for all costs and expenses of procuring such insurance.

-120-



--------------------------------------------------------------------------------



 



          9.04. Payment of Taxes. Each Credit Agreement Party will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it, in each case on a
timely basis, and all lawful claims which, if unpaid, might become a lien or
charge upon any properties of the Credit Agreement Parties or any of their
Subsidiaries not otherwise permitted under Section 10.03(i); provided that no
Credit Agreement Party or any of its Subsidiaries shall be required to pay any
such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with U.S. GAAP.
          9.05. Existence; Franchises. Each Credit Agreement Party will do, and
will cause each of its Subsidiaries to do, or cause to be done, all things
necessary to preserve and keep in full force and effect its existence and its
material rights, franchises, authorities to do business, licenses,
certifications, accreditations and patents; provided, however, that nothing in
this Section 9.05 shall prevent (i) sales of assets and other transactions by
Holdings or any of its Subsidiaries in accordance with Section 10.02, (ii) the
withdrawal by Holdings or any of its Subsidiaries of its qualification as a
foreign corporation, partnership or limited liability company, as the case may
be, in any jurisdiction where such withdrawal could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect or
(iii) the dissolution of the Excluded Domestic Subsidiary or any Excluded
Foreign Subsidiary.
          9.06. Compliance with Statutes; etc. (a) Each Credit Agreement Party
will, and will cause each of its Subsidiaries to, comply with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property, except for such noncompliances as,
individually or in the aggregate, have not had, and could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
          (b) Within 5 Business Days after each Credit Agreement Party is
required by applicable law, statute, rule or regulation, such Credit Agreement
Party shall file (or cause to be filed) with the SEC all reports, financial
information and certifications required by applicable law, statute, rule or
regulation.
          9.07. Compliance with Environmental Laws. (a) (i) Each Credit
Agreement Party will comply, and will cause each of its Subsidiaries to comply,
in all material respects with all Environmental Laws applicable to the ownership
or use of its Real Property and vessels now or hereafter owned, leased or
operated by such Credit Agreement Party or any of its Subsidiaries, will
promptly pay or cause to be paid all costs and expenses incurred in connection
with such compliance, and will keep or cause to be kept all such Real Property
and vessels free and clear of any Liens imposed pursuant to such Environmental
Laws and (ii) neither any Credit Agreement Party nor any of its Subsidiaries
will generate, use, treat, store, Release or dispose of, or permit the
generation, use, treatment, storage, Release or disposal of, Hazardous Materials
on any Real Property or vessels owned, leased or operated by such Credit
Agreement Party or any of its Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property, except
as required in the ordinary course of business of Holdings and its Subsidiaries
as conducted on the Original Effective Date and as allowed by (and in compliance

-121-



--------------------------------------------------------------------------------



 



with) applicable law or regulation and except for any failures to comply with
the requirements specified in clause (i) or (ii) above, which, either
individually or in the aggregate, have not had, and could not reasonably be
expected to have, a Material Adverse Effect. If Holdings or any of its
Subsidiaries, or any tenant or occupant of any Real Property or vessel owned,
leased or operated by Holdings or any of its Subsidiaries, causes or permits any
intentional or unintentional act or omission resulting in the presence or
Release of any Hazardous Material (except in compliance with applicable
Environmental Laws), each Credit Agreement Party agrees to undertake, and/or to
cause any of its Subsidiaries, tenants or occupants to undertake, at their sole
expense, any clean up, removal, remedial or other action required pursuant to
Environmental Laws to remove and clean up any Hazardous Materials from any Real
Property or vessel except where the failure to do so has not had, and could not
reasonably be expected to have, a Material Adverse Effect.
          (b) At the written request of the Administrative Agent or the Required
Lenders, which request shall specify in reasonable detail the basis therefor
(which may not simply be a desire for periodic review), at any time and from
time to time, the Credit Agreement Parties will provide, at their sole cost and
expense, an environmental site assessment report concerning any Real Property
now or hereafter owned, leased or operated by Holdings or any of its
Subsidiaries, prepared by an environmental consulting firm reasonably approved
by the Administrative Agent, addressing the matters which gave rise to such
request and estimating the potential costs of any removal, remedial or other
corrective action in connection with any such matter. If a Credit Agreement
Party fails to provide the same within 45 days after such request was made, the
Administrative Agent may order the same, and the Credit Agreement Parties shall
grant and hereby do grant, to the Administrative Agent and the Lenders and their
agents, access to such Real Property and specifically grant the Administrative
Agent and the Lenders and their agents an irrevocable non-exclusive license,
subject to the right of tenants, to undertake such an assessment, all at the
Credit Agreement Parties’ joint and several expense.
          9.08. ERISA. As soon as possible and, in any event, within twenty
(20) Business Days after Holdings, any Subsidiary of Holdings or any ERISA
Affiliate knows or has reason to know of the occurrence of any of the following,
Holdings will deliver to the Administrative Agent written notice of the chief
financial officer, vice president of human resources or other Authorized Officer
of the Borrower setting forth, to the extent known, and in reasonable detail,
such occurrence and the action, if any, that Holdings, such Subsidiary or such
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given to or filed by Holdings, such Subsidiary, the
Plan administrator or such ERISA Affiliate to or with, the PBGC or any other
governmental agency, or a Plan or Multiemployer Plan participant, and any
notices received by Holdings, such Subsidiary or ERISA Affiliate from the PBGC
or other governmental agency or a Plan or Multiemployer Plan participant or the
Plan administrator with respect thereto: that a Reportable Event has occurred
(except to the extent that Holdings has previously delivered to the
Administrative Agent a notice (if any) concerning such event pursuant to the
next clause hereof); that a contributing sponsor (as defined in
Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA is subject
to the advance reporting requirement of PBGC Regulation Section 4043.61 (without
regard to subparagraph (b)(1) thereof), and an event described in subsection
.62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is
reasonably expected to occur with respect to such Plan within the

-122-



--------------------------------------------------------------------------------



 



following 30 days; that an accumulated funding deficiency, within the meaning of
Section 412 of the Code or Section 302 of ERISA, has been incurred or an
application may be or has been made for a waiver or modification of the minimum
funding standard (including any required installment payments) or an extension
of any amortization period under Section 412 of the Code or Section 303 or 304
of ERISA with respect to a Plan; that any contribution required to be made with
respect to a Plan or Multiemployer Plan or Foreign Pension Plan has been made
more than sixty (60) days late; that a Plan or Multiemployer Plan has been or
may be involuntarily terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA; that a Plan or Multiemployer Plan has a material
Unfunded Current Liability; that involuntary proceedings may be or have been
instituted to terminate or appoint a trustee to administer a Plan which is
subject to Title IV of ERISA; that an involuntary proceeding has been instituted
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan
or Multiemployer Plan; that Holdings, any Subsidiary of Holdings or any ERISA
Affiliate will or may incur any material liability (including any indirect,
contingent, or secondary liability) to or on account of the termination of or
withdrawal from a Plan or Multiemployer Plan under Section 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan or Multiemployer
Plan under Section 401(a)(29), 4971, 4975 or 4980 of the Code or Section 409 or
502(i) or 502(l) of ERISA or with respect to a group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under Section 4980B
of the Code; or that Holdings or any Subsidiary of Holdings may incur any
liability pursuant to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) that provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any Plan or
any Foreign Pension Plan in addition to the liability that existed on the
Effective Date pursuant to any such plan or plans by an amount that would be
material to Holdings or any Subsidiary of Holdings. To the extent that the
financial statements set forth with particularity a liability for which notice
would otherwise be required to be given hereunder, a separate notice thereof
shall not be required hereunder. At the request of the Administrative Agent,
Holdings and the Borrower will deliver to the Administrative Agent copies of any
records, documents or other information that must be furnished to the PBGC with
respect to any Plan pursuant to Section 4010 of ERISA. Holdings and the Borrower
will also deliver upon written request to the Administrative Agent a complete
copy of the annual report (on Internal Revenue Service Form 5500-series) of each
Plan (including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed with the Internal Revenue
Service. In addition to any notices delivered to the Administrative Agent
pursuant to the first sentence hereof, copies of annual reports and any records,
documents or other information required to be furnished to the PBGC or any other
government agency, and any material notices received by Holdings, any Subsidiary
of Holdings or any ERISA Affiliate with respect to any Plan or Foreign Pension
Plan or received from any government agency or plan administrator or sponsor or
trustee with respect to any Multiemployer Plan, shall, upon request of the
Administrative Agent, be delivered to the Administrative Agent no later than
twenty (20) Business Days after the date of such request. Holdings and each of
its applicable Subsidiaries shall ensure that all Foreign Pension Plans
administered by it or into which it makes payments obtain or retain (as
applicable) registered status under and as required by applicable law and is
administered in a timely manner in all respects in compliance with all
applicable laws except where the failure to do any of the foregoing has not had,
and could not reasonably be expected to have, a Material Adverse Effect.

-123-



--------------------------------------------------------------------------------



 



          9.09. Good Repair. Each Credit Agreement Party will, and will cause
each of its Subsidiaries to, ensure that its material properties and equipment
required to be used in its business are kept in reasonably good repair, working
order and condition, ordinary wear and tear excepted, and that from time to time
there are made in such properties and equipment all needful and proper repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto, to the extent and in the manner useful or customary for companies in
similar businesses.
          9.10. End of Fiscal Years; Fiscal Quarters. Each Credit Agreement
Party will cause (i) each of its, and each of its Subsidiaries’, fiscal years to
end on the Saturday closest to December 31 of each calendar year and (ii) each
of its, and each of its Subsidiaries’, fiscal quarters to end on the last day of
each period described in the definition of “Fiscal Quarter”; provided that
Foreign Subsidiaries of Holdings (other than the Bermuda Company and the Bermuda
Partnership) shall not be required to maintain the fiscal year and fiscal
quarter ends described above if it is not practicable for such Foreign
Subsidiary to maintain same as a result of foreign statutes, rules or law
applicable to such Foreign Subsidiary.
          9.11. Additional Security; Additional Guaranties; Actions with Respect
to Non-Guarantor Subsidiaries; Further Assurances. (a) Each Credit Agreement
Party will, and will cause its Subsidiaries which are Credit Agreement Parties
or Subsidiary Guarantors to, grant to the Collateral Agent security interests
and mortgages (each, an “Additional Mortgage”) in: (i) each vessel acquired by
such Person after the Initial Borrowing Date and having a value (for such
purpose, using the initial purchase price paid by such Person for such vessel)
in excess of $5,000,000, (ii) such fee-owned (or the equivalent) Real Property
acquired by such Person after the Initial Borrowing Date and having a value (for
such purpose, using the initial purchase price paid by such Person for such Real
Property) in excess of $10,000,000 which is not covered by the original
Mortgages, and (iii) such Leasehold Properties to which a respective landlord
has granted its consent to the delivery of a Mortgage over such Leasehold
Properties (each such Real Property referred to in preceding clause (ii) and
this clause (iii), an “Additional Mortgaged Property”); provided, however, that
if the aggregate value of all Second-Tier Material Real Properties (for such
purpose, using the initial purchase price paid by such Person for the respective
Second-Tier Material Real Property) acquired by such Persons after the Initial
Borrowing Date which are not then covered by Mortgages, equals or exceeds
$20,000,000, each Credit Agreement Party and each Subsidiary Guarantor shall
grant to the Collateral Agent security interests and mortgages in all such
Second-Tier Material Real Properties owned by any such Person which are not then
covered by Mortgages (and not just those required to reduce the aggregate value
of all Second-Tier Material Real Properties (determined as provided above) at
such time below $20,000,000). All such Additional Mortgages shall be granted
pursuant to documentation substantially in the form of a relevant existing
Mortgage or in such other form as is reasonably satisfactory to the
Administrative Agent. All such Additional Mortgages shall constitute valid and
enforceable Second Priority Liens, superior to and prior to the rights of all
third Persons and subject to no other Liens (except as are permitted by
Section 10.03), in favor of the Collateral Agent (or such other trustee or
subagent as may be required or desired under local law). The Additional
Mortgages or instruments related thereto shall be duly recorded or filed in such
manner and in such places as are required by law to create, maintain, effect,
perfect, preserve, maintain and protect the Liens in favor of the Collateral
Agent required to be granted

-124-



--------------------------------------------------------------------------------



 



pursuant to the Additional Mortgages and all taxes, fees and other charges
payable in connection therewith shall be paid in full.
          (b) Each Credit Agreement Party will, and will cause each of its
Subsidiaries to, at its own expense, make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Agent from time to time such vouchers,
invoices, schedules, confirmatory assignments, confirmatory conveyances,
financing statements, transfer endorsements, confirmatory powers of attorney,
certificates, reports and other assurances or confirmatory instruments and take
such further steps relating to the Collateral covered by any of the Security
Documents as the Collateral Agent may reasonably require pursuant to this
Section 9.11. Furthermore, each Credit Agreement Party will cause to be
delivered to the Collateral Agent such opinions of counsel and other related
documents as may be reasonably requested by the Collateral Agent to assure
itself that this Section 9.11 has been complied with.
          (c) Subject to the provisions of following clauses (g) and (h), if at
any time any Domestic Subsidiary of the Borrower is created, established or
acquired, such Subsidiary shall be required to execute and deliver counterparts
of the Subsidiaries Guaranty, the Intercompany Subordination Agreement, the
Intercreditor Agreement and such Security Documents as would have been entered
into by the respective Subsidiary if same had been a Subsidiary Guarantor on the
Initial Borrowing Date, and in each case shall take all action in connection
therewith as would otherwise have been required to be taken pursuant to
Section 6 herein if such Subsidiary had been a Subsidiary Guarantor on the
Initial Borrowing Date.
          (d) In addition to the requirements contained in the Pledge
Agreements, each Credit Agreement Party agrees to pledge and deliver, or cause
to be pledged and delivered, all of the Equity Interests owned by any Credit
Party of each new Unrestricted Subsidiary of Holdings established or created
(and each Subsidiary of Holdings which becomes an Unrestricted Subsidiary) after
the Initial Borrowing Date to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Pledge Agreements, provided that, subject to
the provisions of Section 9.12, in the case of any Foreign Unrestricted
Subsidiary that is a corporation (or treated as such for U.S. tax purposes)
which is owned by a Credit Party, not more than 65% of the total outstanding
voting Equity Interests of such Person shall be required to be pledged in
support of such Credit Party’s obligations (x) as the Borrower under the Credit
Agreement or (y) under its Guaranty in respect of the Obligations of the
Borrower.
          (e) Following any request by the Administrative Agent or the Required
Lenders, Holdings or any other Credit Party, shall, to the maximum extent
permitted by applicable law (but subject to the proviso to preceding clause (d),
to the extent applicable), (x) grant security interests in such of their
Property (other than Excluded Collateral) as may be requested by the
Administrative Agent or the Required Lenders, as the case may be, in which
perfected security interests do not already exist pursuant to the Security
Documents theretofore executed and delivered and, in connection therewith, the
Credit Agreement Parties shall, or shall cause the relevant Subsidiaries of
Holdings which are Credit Parties to, execute and deliver counterparts of (and
thereby become parties to) the applicable Security Documents and/or Additional
Security Documents, in each case in form and substance reasonably satisfactory
to the Administrative Agent and/or (y) with respect to pledges of Equity
Interests of, or promissory

-125-



--------------------------------------------------------------------------------



 



notes issued by, Persons described in Section 13.17, take such action
(including, without limitation, the execution of Additional Security Documents,
the making of filings, etc.) under the local law of the Person whose Equity
Interests or promissory notes are pledged as may be requested in order to
create, preserve, protect or perfect security interests in such Equity Interests
and/or promissory notes.
          (f) The security interests required to be granted pursuant to
Sections 9.11(c), (d) and (e) shall be granted pursuant to the respective
Security Documents already executed and delivered by the Credit Parties (or
other security documentation substantially similar to such Security Documents or
otherwise reasonably satisfactory in form and substance to the Collateral Agent)
and shall constitute valid and enforceable first priority perfected security
interests prior to the rights of all third Persons and subject to no other Liens
(other than Permitted Liens). The Credit Agreement Parties shall (or shall cause
their respective Subsidiaries), (i) at their own expense, to (x) execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record in any appropriate governmental office,
any document or instrument reasonably deemed by the Collateral Agent to be
necessary or desirable for the creation, perfection, maintenance, preservation
and protection of the Liens on its assets intended to be created pursuant to the
relevant Security Documents and (y) take all other actions reasonably requested
by the Collateral Agent (including, without limitation, the furnishing of legal
opinions) in connection with the granting of the security interests required
pursuant to Sections 9.11(c), (d) and (e) and (ii) pay in full all taxes, fees
and other charges payable in connection with the granting of the security
interests required pursuant to Sections 9.11(c), (d) and (e).
          (g) Each Credit Agreement Party agrees that each action required above
by Section 9.11(a) or (b) shall be completed as soon as possible, but in no
event later than 90 days (or, in the case of actions relating to assets located
outside the United States, such greater number of days (not to exceed 120 days)
as the Administrative Agent shall agree to in its sole and absolute discretion
in any given case) after such action is requested to be taken by the
Administrative Agent or the Required Lenders. Each Credit Agreement Party
further agrees that (x) each action required above by Section 9.11(c), (d) and
(f) with respect to a newly formed, created or acquired Domestic Subsidiary,
shall be completed contemporaneously with the formation, creation or acquisition
of such Domestic Subsidiary, (provided that (x) the Credit Documents required to
be executed and delivered pursuant to Section 9.11(c) by such newly formed,
created or acquired Domestic Subsidiary shall not be required to be so executed
and delivered until 45 days after the formation, creation or acquisition of such
Subsidiary, (y) in the case of a Shell Corporation formed, created or
established by the Borrower or any of its Subsidiaries, such actions shall not
be required to be taken (so long as same remains a Shell Corporation) until
60 days after the formation, creation or establishment of such Shell Corporation
and (z) all actions required to be taken pursuant to the last sentence of
Section 9.11(c) and Section 9.11(e) shall be taken as promptly as practicable,
and in any event within 45 days, after Holdings or the Borrower receives the
respective request from the Administrative Agent or the Required Lenders.
          (h) Notwithstanding anything to the contrary contained in clauses
(c) through (g) above, to the extent the taking of any action as described above
by a new Subsidiary acquired

-126-



--------------------------------------------------------------------------------



 



pursuant to a Permitted Acquisition, which is subject to Permitted Acquired Debt
which at such time remains in existence as permitted by Section 10.04(b)(vi),
then to the extent that the terms of the respective Permitted Acquired Debt
prohibit the taking of any actions which would otherwise be required of such
Subsidiary by this Section 9.11, then the time for taking the respective actions
(to the extent prohibited by the terms of the respective Permitted Acquired
Debt) shall be extended until 10 Business Days after the earlier of (i) the date
of repayment of such Permitted Acquired Debt and (ii) the first date on which
the taking of such actions would not violate the terms of the respective issue
of Permitted Acquired Debt. To the extent the terms of any Permitted Acquired
Debt prohibits the taking of actions otherwise required by this Section 9.11,
upon the request of the Administrative Agent or the Required Lenders, each
Credit Agreement Party shall, or shall cause the respective Subsidiaries of
Holdings to, (x) prepay any such Permitted Acquired Debt which is permitted to
be prepaid and/or (y) use reasonable efforts to obtain such consents or
approvals as are needed so that the taking of the actions otherwise specified in
this Section 9.11 would not violate the terms of the respective issue of
Permitted Acquired Debt. Furthermore, to the extent any Subsidiary which is not
a Wholly-Owned Subsidiary is acquired pursuant to a Permitted Acquisition (in
accordance with the limitations contained in the definition thereof), then for
so long as such Subsidiary is not a Wholly-Owned Subsidiary, to the extent
Holdings in good faith determines that the respective Subsidiary is not able,
under applicable requirements of law (whether because of fiduciary duties under
applicable law or other requirements of applicable law) to execute and deliver a
Subsidiaries Guaranty or one or more Security Documents, the respective such
Subsidiary shall not be required to become a Subsidiary Guarantor or execute and
deliver such Security Documents as otherwise required above.
          (i) In the event that the Administrative Agent or the Required Lenders
at any time after the Initial Borrowing Date determine in their reasonable
discretion (whether as a result of a position taken by an applicable bank
regulatory agency or official, or otherwise) that real estate appraisals
satisfying the requirements set forth in 12 C.F.R., Part 34-Subpart C, or any
successor or similar statute, role, regulation, guideline or order (any such
appraisal, a “Required Appraisal”) are or were required to be obtained, or
should be obtained, in connection with any Mortgaged Property or Mortgaged
Properties, then, within 90 days after receiving written notice thereof from the
Administrative Agent or the Required Lenders, as the case may be, Holdings shall
cause such Required Appraisal to be delivered, at the expense of Holdings, to
the Administrative Agent, which Required Appraisal, and the respective
appraiser, shall be satisfactory to the Administrative Agent.
          (j) Notwithstanding anything to the contrary contained above in this
Section 9.11 or elsewhere in this Agreement or the other Credit Documents, no
Credit Party shall be required to grant a security interest in, or Lien on, any
Excluded Collateral (so long as the respective Property constitutes Excluded
Collateral), and the value of any Excluded Collateral shall not be taken into
account in making determinations pursuant to the foregoing clauses of this
Section 9.11.
          9.12. Use of Proceeds. Holdings will, and will cause each of its
Subsidiaries to, use the proceeds of the Loans for the purposes specified in
Section 8.05. No Credit Agreement Party will, nor will it permit any of its
Subsidiaries to, use any of the proceeds of the

-127-



--------------------------------------------------------------------------------



 



Loans or any Letter of Credit to finance the acquisition of any Person that has
not been approved and recommended by the board of directors (or functional
equivalent thereof) or the requisite shareholders of such Person.
          9.13. Ownership of Subsidiaries. (a) Notwithstanding anything to the
contrary contained in this Agreement, (w) Holdings shall at all times own
directly 100% of the Equity Interests of Intermediate Holdco (except that
Intermediate Holdco may be merged with and into Holdings or the Borrower or
liquidated into Holdings), (x) Intermediate Holdco or, following any liquidation
or merger of Intermediate Holdco contemplated by subclause (w) above, Holdings
shall at all times own directly 100% of the capital stock of Corporate Holdco
and the Borrower (except that Corporate Holdco may be merged with and into
Holdings, Intermediate Holdco or the Borrower or liquidated into Holdings,
Intermediate Holdco or the Borrower), (y) the Borrower shall at all times own
directly or indirectly 100% of the capital stock of the Bermuda Company and
(z) subject to the proviso to the first sentence of Section 9.17(a), Holdings
shall at all times own directly or indirectly (through one or more Wholly-Owned
Domestic Subsidiaries (as opposed to through Foreign Subsidiaries)) all of the
capital stock or other Equity Interests (to the extent owned by Holdings or any
of its Subsidiaries) of each Domestic Subsidiary of Holdings. In the event of
any merger or liquidation of Intermediate Holdco in accordance with clause
(w) above, all references in this Agreement or any other Credit Document to
“Intermediate Holdco” shall, as the context requires, mean the surviving company
in such merger or, in the case of a liquidation, Holdings.
          (b) Holdings shall at all times own, directly or indirectly, 100% of
the capital stock or other Equity Interests of its Subsidiaries (except to the
extent (v) with respect to Foreign Subsidiaries, directors’ qualifying shares
and other nominal amounts of shares required by applicable law to be held by
Persons (other than directors) are issued from time to time (so long as the
respective Subsidiary continues to constitute a Wholly-Owned Subsidiary of
Holdings), (w) 100% of the capital stock or other Equity Interests of any such
Subsidiary are sold, transferred or otherwise disposed of pursuant to a
transaction permitted by Section 10.02, (x) less than 100% of the capital stock
or other Equity Interests are acquired in the respective Subsidiary pursuant to
a Permitted Acquisition which meets the criteria specified in the definition of
Permitted Acquisition contained herein, (y) such capital stock or other Equity
Interests are acquired pursuant to an Investment permitted by Sections 10.05(xv)
and (xix) or (z) set forth on Schedule IX).
          9.14. Permitted Acquisitions. (a) Subject to the provisions of this
Section 9.14 and the requirements contained in the definition of Permitted
Acquisition, the Borrower and any of its Wholly-Owned Subsidiaries may from time
to time effect Permitted Acquisitions, so long as (in each case except to the
extent the Required Lenders otherwise specifically agree in writing in the case
of a specific Permitted Acquisition): (i) no Default, Event of Default or
Compliance Period shall be in existence at the time of the consummation of the
proposed Permitted Acquisition or immediately after giving effect thereto;
(ii) the Borrower shall have given the Administrative Agent (on behalf of the
Lenders) at least 10 Business Days’ prior written notice of the proposed
Permitted Acquisition; (iii) all representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on

-128-



--------------------------------------------------------------------------------



 



and as of the date of such Permitted Acquisition (both before and after giving
effect thereto), unless stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date; (iv) the Borrower provides to the
Administrative Agent (on behalf of the Lenders) as soon as available but not
later than 5 Business Days after the execution thereof, a copy of any executed
purchase agreement or similar agreement with respect to such Permitted
Acquisition; (v) after giving effect to such Permitted Acquisition and the
payment of all post-closing purchase price adjustments required (in the good
faith determination of Holdings) in connection with such Permitted Acquisition
(and all other Permitted Acquisitions for which such purchase price adjustments
may be required to be made) and all capital expenditures (and the financing
thereof) reasonably anticipated by Holdings to be made in the business acquired
pursuant to such Permitted Acquisition within the 180-day period (such period
for any Permitted Acquisition, a “Post-Closing Period”) following such Permitted
Acquisition (and in the businesses acquired pursuant to all other Permitted
Acquisitions with Post-Closing Periods ended during the Post-Closing Period of
such Permitted Acquisition), there shall exist no Compliance Period; (vi) such
proposed Permitted Acquisition shall be effected in accordance with the relevant
requirements of Section 9.17; (vii) the Borrower determines in good faith that
Holdings and its Subsidiaries taken as a whole are not likely to assume or
become liable for material increased contingent liabilities as a result of such
proposed Permitted Acquisition (excluding, however, Indebtedness permitted to be
incurred pursuant to Section 10.04 in connection therewith);
(viii) substantially all of the Acquired Entity or Business acquired pursuant to
the respective Permitted Acquisition is in a Qualified Jurisdiction, provided,
however, the respective proposed Permitted Acquisition shall not be required to
meet the requirements set forth above in this clause (viii) if the Maximum
Permitted Consideration payable in connection with such Permitted Acquisition,
when aggregated with the Maximum Permitted Consideration payable in connection
with all other Permitted Acquisitions consummated after the Initial Borrowing
Date in which all or substantially all of the Acquired Entity or Business so
acquired were not in Qualified Jurisdictions, does not exceed $300,000,000; and
(ix) the Borrower shall have delivered to the Administrative Agent on the date
of the consummation of such proposed Permitted Acquisition, an officer’s
certificate executed by an Authorized Officer of the Borrower, certifying to the
best of his knowledge, compliance with the requirements of preceding clauses
(i) through (iii), inclusive, and clauses (v) through (viii), inclusive, and
containing the calculations required by the preceding clauses (iii) and (viii).
          (b) At the time of each Permitted Acquisition involving the creation
or acquisition of an Unrestricted Subsidiary, or the acquisition of capital
stock or other Equity Interests of any Person (other than a Restricted
Subsidiary of the Borrower), all capital stock or other Equity Interests thereof
created or acquired in connection with such Permitted Acquisition shall be
pledged for the benefit of the Secured Creditors as, and to the extent required
by, Section 9.11 and the relevant Security Documents.
          (c) Each Credit Agreement Party shall cause each Subsidiary that is
formed to effect, or is acquired pursuant to, a Permitted Acquisition to comply
with, and to execute and deliver, all of the documentation required by,
Sections 9.11 and 10.13, to the satisfaction of the Administrative Agent.

-129-



--------------------------------------------------------------------------------



 



          (d) The consummation of each Permitted Acquisition shall be deemed to
be a representation and warranty by each Credit Agreement Party that the
certifications by each Credit Agreement Party (or by one or more of its
respective Authorized Officers) pursuant to Section 9.14 are true and correct
and that all conditions thereto have been satisfied and that same is permitted
in accordance with the terms of this Agreement, which representation and
warranty shall be deemed to be a representation and warranty for all purposes
hereunder, including, without limitation, Sections 8 and 11.
          9.15. Maintenance of Company Separateness. Each Credit Agreement Party
will, and will cause each of its Subsidiaries to, satisfy customary Company
formalities, including the holding of regular board of directors’ and
shareholders’ meetings or action by directors or shareholders without a meeting
and the maintenance of Company records. Neither Holdings nor any other Credit
Party shall make any payment to a creditor of any Non-Guarantor Subsidiary in
respect of any liability of any Non-Guarantor Subsidiary, and no bank account of
any Non-Guarantor Subsidiary shall be commingled with any bank account of
Holdings or any other Credit Party. Any financial statements distributed to any
creditors of any Non-Guarantor Subsidiary shall clearly establish or indicate
the corporate separateness of such Non-Guarantor Subsidiary from Holdings and
its other Subsidiaries. Finally, neither Holdings nor any of its Subsidiaries
shall take any action, or conduct its affairs in a manner, which is likely to
result in the Company existence of any Credit Agreement Party, any other Credit
Party or any Non-Guarantor Subsidiaries being ignored, or in the assets and
liabilities of Holdings or any other Credit Party being substantively
consolidated with those of any other such Person or any Non-Guarantor Subsidiary
in a bankruptcy, reorganization or other insolvency proceeding.
          9.16. Performance of Obligations. Each Credit Agreement Party will,
and will cause each of its Subsidiaries to, perform all of its obligations under
the terms of each mortgage, deed of trust, indenture, loan agreement or credit
agreement and each other material agreement, contract or instrument by which it
is bound, except such non-performances as, individually or in the aggregate,
have not caused, and could not reasonably be expected to cause, a Default or
Event of Default hereunder or a Material Adverse Effect.
          9.17. Conduct of Business. (a) The Credit Agreement Parties shall take
all actions so that, at all times from and after the Initial Borrowing Date, all
the assets of Holdings and its Subsidiaries located within the United States,
all Equity Interests in all Domestic Subsidiaries or other U.S. Persons and all
or substantially all of the business of Holdings and its Subsidiaries conducted
in the United States, are, in each case, owned or conducted, as the case may be,
by Holdings and one or more Qualified Obligors which are not direct or indirect
Subsidiaries of any Subsidiary of Holdings which is a Foreign Subsidiary,
provided that if a Foreign Subsidiary (not itself created or established in
contemplation of a Permitted Acquisition) is acquired pursuant to a Permitted
Acquisition which Foreign Subsidiary has (either directly or through one or more
Domestic Subsidiaries) assets or operations in the United States, Holdings shall
have a reasonable period of time (not to exceed 60 days) to effect the transfer
of U.S. assets and operations (including all Equity Interests in any Domestic
Subsidiaries or other U.S. Persons held by it) of the respective Foreign
Subsidiary to one or more Qualified Obligors, provided further, that the
respective transfer shall not be required to be made if Holdings in good faith
determines that such transfer would give rise to adverse tax consequences to
Holdings and its

-130-



--------------------------------------------------------------------------------



 



Subsidiaries or would give rise to any material breach or violation of law or
contract (in which case, Holdings and its Subsidiaries shall transfer such
assets and operations at such time, if any, as such adverse tax consequences or
breach or violation would not exist and, until such time, shall use good faith
efforts so that any growth in the assets or operations of the entity so
acquired, to the extent located in the United States, are made within one or
more Qualified Obligors).
          (b) For the avoidance of doubt, it is understood and agreed that the
foregoing provisions of this Section 9.17 shall not prohibit the acquisition of,
or Investments in, Non-Wholly-Owned Subsidiaries as contemplated by
Section 9.13(b), provided that the Equity Interest owned by Holdings or any of
its Subsidiaries in such Non-Wholly-Owned Subsidiaries, to the extent organized
under the laws of any Qualified Jurisdiction, shall be subject to the
requirements of preceding clause (a).
          9.18. Margin Stock. Each Credit Agreement Party shall take all actions
so that at all times the aggregate value of all Margin Stock (other than
treasury stock) owned by Holdings and its Subsidiaries (for such purpose, using
the initial purchase price paid by Holdings or such Subsidiary for the
respective shares of Margin Stock) shall not exceed $10,000,000. So long as the
aggregate value of Margin Stock (other than treasury stock) owned by Holdings
and its Subsidiaries (determined as provided in the preceding sentence) does not
exceed $10,000,000, all Margin Stock at any time owned by Holdings and its
Subsidiaries shall not constitute Collateral and no security interest shall be
granted therein pursuant to any Credit Document. Without excusing any violation
of the first sentence of this Section 9.18, if at any time the aggregate value
of all Margin Stock (other than treasury stock) owned by Holdings and its
Subsidiaries (determined as provided in the first sentence of this Section 9.18)
exceeds $10,000,000, then (x) all Margin Stock owned by the Credit Parties
(except to the extent constituting Excluded Collateral) shall be pledged, and
delivered for pledge, pursuant to the relevant Security Documents and (y) the
Borrower shall execute and deliver to the Lenders appropriate completed forms
(including, without limitation, Forms G-3 and U-1, as appropriate) establishing
compliance with the Margin Regulations. If at any time any Margin Stock is
required to be pledged as a result of the provisions of the immediately
preceding sentence, repayments of outstanding Obligations shall be required to
be made, and subsequent Credit Events shall only be permitted, in compliance
with the applicable provisions of the Margin Regulations.
          9.19. Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and
Real Estate Purchases. Each Credit Party shall use its reasonable efforts to
obtain a landlord’s agreement, mortgagee agreement or bailee letter, as
applicable, from the lessor of each leased property (including, without
limitation, farms), mortgagee of owned property or bailee with respect to any
warehouse, processor or converter facility or other location where ABL Priority
Collateral with a book value in excess of $5,000,000 is stored or located, which
agreement or letter shall (unless otherwise agreed to in writing by
Administrative Agent) contain a waiver or subordination of all Liens or claims
that the landlord, mortgagee or bailee may assert against the Collateral at that
location, and shall otherwise be reasonably satisfactory in form and substance
to Administrative Agent. With respect to such locations or warehouse space
leased or owned as of the Initial Borrowing Date and thereafter, if the
Collateral Agent has not received a landlord

-131-



--------------------------------------------------------------------------------



 



or mortgagee agreement or bailee letter as of the Initial Borrowing Date (or, if
later, as of the date such location is acquired or leased), any Eligible
Inventory at that location shall, in Administrative Agent’s reasonable
discretion, be subject to such Reserves as may be established by Administrative
Agent in its Permitted Discretion. Each Credit Party shall timely and fully pay
and perform its obligations under all leases and other agreements with respect
to each leased location or public warehouse where any Collateral is or may be
located except to the extent that the same are being contested in good faith.
          9.20. Post-Closing Refinancing. To the extent that the condition set
forth in Section 6.07(a)(i) was not satisfied in accordance with its terms on
the Initial Borrowing Date, on the Intermediate Holdco Prepayment Date,
Intermediate Holdco and Corporate Holdco shall, or shall cause the Intermediate
Holdco Paying Agent (for and on behalf of Intermediate Holdco and Corporate
Holdco) to, prepay all of the outstanding Intermediate Holdco Indebtedness
(other than indemnities not then due and payable) (including, without
limitation, the call or other premiums payable in connection therewith and all
accrued and unpaid interest thereon up to and including the Intermediate Holdco
Prepayment Date) in accordance with, and pursuant to, the terms of the
Intermediate Holdco Credit Agreement and the other Intermediate Holdco Credit
Documents (the “Intermediate Holdco Prepayment Consummation”). In connection
therewith, and the satisfaction of Section 6.07(a)(i), on the Initial Borrowing
Date (with respect to the satisfaction of Section 6.07(a)(i)) or the
Intermediate Holdco Prepayment Date (in connection with the Intermediate Holdco
Prepayment Consummation) and at any time, respectively, thereafter (at the
request of the Administrative Agent or the Intermediate Holdco Paying Agent, as
the case may be, from time to time), the Credit Parties shall take (and use
commercially reasonable efforts to cause the respective lenders to take) such
actions (including, without limitation, executing or obtaining appropriate lien
releases and other documents) as the Administrative Agent or the Intermediate
Holdco Paying Agent, as the case may be, may deem reasonably necessary or
desirable to (x) release any Lien granted to or held by any Person under, and
pursuant to the terms of, the Intermediate Holdco Credit Documents and
(y) terminate and satisfy in full all of the liabilities and obligations at any
time arising under or in respect of the Intermediate Holdco Credit Documents
(including, without limitation, the Intermediate Holdco Indebtedness).
          9.21. Mortgage Amendments. No later than 45 days after the effective
date of Amendment 1 (or such later date as the Administrative Agent shall agree
in its sole discretion), the applicable Credit Parties shall cause to be
executed and/or delivered, as applicable, to the Administrative Agent:

  (a)   with respect to each Mortgage in favor of the Administrative Agent, an
amendment (each, a “Mortgage Amendment”) duly executed and acknowledged by the
applicable Credit Party, in form and substance reasonably satisfactory to the
Collateral Agent;     (b)   with respect to each Mortgage Amendment, an
endorsement or other modification to the existing Mortgage Policy relating to
such Mortgaged Property providing assurance reasonably satisfactory to the
Collateral Agent that the lien on such Mortgaged Property in favor of the
Collateral Agent shall continue to have the enforceability and priority in
effect immediately prior to the effectiveness of Amendment 1;

-132-



--------------------------------------------------------------------------------



 



  (c)   with respect to each Mortgage Amendment, opinions of counsel to the
Credit Parties covering customary matters and in form and substance reasonably
satisfactory to the Collateral Agent;     (d)   with respect to each Mortgaged
Property requested by the Collateral Agent, a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the applicable Credit Parties); and     (e)   a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 9.03 in form and substance satisfactory to the Collateral Agent.

          SECTION 10. Negative Covenants. Each Credit Agreement Party hereby
covenants and agrees that as of the Effective Date and thereafter for so long as
this Agreement is in effect and until the Total Commitment has terminated, no
Letters of Credit, Bank Guaranties or Notes are outstanding and the Loans,
together with interest, Fees and all other Obligations (other than any
indemnities described in Section 13.13 which are not then due and payable)
incurred hereunder, are paid in full:
          10.01. Changes in Business; etc. (a) Holdings and its Subsidiaries
will not engage in any business other than a Permitted Business.
          (b) Notwithstanding the foregoing, Holdings will not engage in any
business and will not own any significant assets (other than its ownership of
(w) cash and Cash Equivalents held by Holdings representing proceeds from the
Wellbeing Project Financing, (x) the Equity Interests of Intermediate Holdco,
(y) Intercompany Notes evidencing intercompany loans permitted to be made by it
pursuant to Section 10.05 and (z) after the issuance thereof, the Equity
Interests of each of the Unrestricted Wellbeing Joint Ventures) or have any
liabilities (other than those liabilities for which it is responsible under this
Agreement, the Documents to which it is a party (including, without limitation,
the Term Credit Documents), any Shareholder Subordinated Note any Interest Rate
Protection Agreement permitted to be entered into pursuant to
Section 10.04(b)(iii) and any Intercompany Note evidencing an intercompany loan
permitted to be incurred by Holdings pursuant to Section 10.05); provided that
Holdings may (i) issue Shareholder Subordinated Notes, shares of Holdings Common
Stock and options and warrants to purchase Holdings Common Stock, (ii) engage in
those activities associated with expenses indirectly paid with Dividends made to
it by Intermediate Holdco pursuant to Section 10.06(iv), (iii) engage in those
activities associated with the purchase and ownership of the Equity Interests of
the Unrestricted Wellbeing Joint Ventures permitted pursuant to
Section 10.05(xx) and (iv) engage in those activities that are incidental to
(x) the maintenance of its corporate existence in compliance with applicable
law, (y) legal, tax and accounting matters in connection with any of the
foregoing activities and (z) the entering into, and performing its obligations
under, this Agreement and the other Documents (including, without limitation,
the Term Credit Documents) to which it is a party.
          (c) Notwithstanding the foregoing, the Bermuda Partnership will not
engage in any business and will not own any significant assets or any cash or
Cash Equivalents (other than its ownership of Equity Interests of Foreign
Subsidiaries) or have any material liabilities

-133-



--------------------------------------------------------------------------------



 



(other than those liabilities for which it is responsible under the Credit
Documents to which it is a party), provided that the Bermuda Partnership may
(I) provide treasury, accounting, logistic and other administrative support
services to its Affiliates on an arms’ length basis and hold and retain cash
earned in connection with the provision of such services, (II) receive and hold
additional cash and Cash Equivalents from its Subsidiaries and/or its
Affiliates, so long as same are promptly (and in any event within one Business
Day of receipt thereof) loaned, distributed and/or contributed, subject to
Section 10.01(d), to its Subsidiaries and/or Affiliates in accordance with the
requirements of Section 10.05 of this Agreement, and (III) engage in those
activities that (i) are incidental to (x) the maintenance of its Company
existence in compliance with applicable law, (y) legal, tax and accounting
matters in connection with any of the foregoing activities and (z) the entering
into, and performing its obligations under, the Credit Documents to which it is
a party and (ii) are otherwise expressly permitted by this Agreement (other than
pursuant to preceding Section 10.01(a)) and the other Credit Documents.
          (d) Notwithstanding anything to the contrary contained above or
elsewhere in this Agreement (including, without limitation, Sections 10.02 and
10.05):
     (i) the Bermuda Partnership Partners shall not collectively own or hold
(x) Property (exclusive of Property leased or operated but not owned) with a
Fair Market Value in excess of $30,000,000 at any time or (y) cash or Cash
Equivalents in an aggregate in excess of $10,000,000; provided that (v) all
assets owned by the Bermuda Partnership Partners on the Effective Date (which
assets shall have a net book value on the Effective Date not to exceed
$25,000,000) shall be excluded for purposes of such determination, (w) any cash
and Cash Equivalents loaned and/or contributed to such Persons by Affiliates of
such Persons shall be excluded for purposes of such determination, so long as
same are promptly (and in any event within one Business Day) loaned and/or
distributed to other Affiliates of such Persons (other than another Bermuda
Partnership Partner) in accordance with the requirements of this Agreement,
(x) any inventory owned by the Bermuda Partnership Partners shall be excluded
for purposes of such determination, (y) any Equity Interests in the Bermuda
Partnership which are held by the Bermuda Partnership Partners shall be excluded
for purposes of such determination and (z) any intercompany receivable owed to a
Bermuda Partnership Partner by Dole Settlement Company shall be excluded for
purposes of such determination, so long as (I) both Dole Settlement Company (as
obligor) and the respective Bermuda Partnership Partner (as obligee) are parties
to the Intercompany Subordination Agreement and (II) such intercompany
receivable is at all times subject to the subordination provisions contained in
the Intercompany Subordination Agreement;
     (ii) no Bermuda Partnership Partner shall merge, consolidate with or be
liquidated or dissolved into any other Person, provided, however, that any
Bermuda Partnership Partner may merge or consolidate with or into any other
Wholly-Owned Domestic Subsidiary of the Borrower formed for the sole purpose of
reincorporating such Bermuda Partnership Partner in a different jurisdiction, so
long as the surviving entity of such merger or consolidation remains a “Bermuda
Partnership Partner” for all purposes of this Agreement and the other Credit
Documents (subject to and bound by all terms and covenants herein and therein
applicable to a “Bermuda Partnership Partner”);

-134-



--------------------------------------------------------------------------------



 



     (iii) no Bermuda Partnership Partner shall engage in any business other
than a business which is the same or reasonably related to the business in which
such Bermuda Partnership Partner is engaged on the Initial Borrowing Date;
     (iv) no later than one Business Day following the date upon which any
Bermuda Partnership Partner receives or generates an Account (as defined in the
U.S. Security Agreement), such Account shall be sold on a non-recourse basis to
Dole Settlement Company (at a discount of 2%) in exchange for a note payable
(which shall at all times be subject to the subordination provisions contained
in the Intercompany Subordination Agreement) and/or the assumption of a payable
or payables owing by such Bermuda Partnership Partner to its relevant Subsidiary
which sells fruit, inventory or other Property, or provides shipping services,
to such Bermuda Partnership Partner (which assumed liabilities shall also be
subject to the subordination provisions contained in the Intercompany
Subordination Agreement); and
     (v) upon the occurrence and during the continuance of any Specified Default
or any Event of Default under Section 11.01 or 11.05, unless otherwise directed
by the Administrative Agent or the Required Lenders, (x) neither the Borrower
nor any of its Subsidiaries shall sell fruit, inventory or other Property to, or
contract to perform shipping services for, any Bermuda Partnership Partner,
(y) the Borrower and its Subsidiaries shall sell to Dole Settlement Company
fruit, inventory and other Property formerly sold to, and shall contract with
Dole Settlement Company to sell shipping services formerly contracted with, any
Bermuda Partnership Partner and (z) no Bermuda Partnership Partner shall be
permitted to receive any Dividends or the proceeds of any intercompany loans or
advances from any of its Affiliates.
          (e) Notwithstanding the foregoing, the Excluded Domestic Subsidiary
will not engage in any business and will not own any assets or have any
liabilities; provided that the Excluded Domestic Subsidiary may engage in those
activities that are incidental to (x) the maintenance or termination of its
corporate existence in compliance with applicable law, and (y) legal, tax and
accounting matters in connection with any of the foregoing activities.
          (f) Notwithstanding the foregoing, no Excluded Bermuda Insurance
Company will engage in any business (other than the insurance related business
conducted by it on the Original Effective Date (including, without limitation,
its business as a captive insurer for Holdings and its Affiliates with respect
to property, casualty and liability insurance (including workers compensation
insurance))) and will not own any Equity Interests or any other significant
assets (other than assets used in the conduct of its business as described
above) or have any liabilities (other than those liabilities under the Documents
to which it is a party and those liabilities incurred in the ordinary course of
its business as described above); provided that an Excluded Bermuda Insurance
Company may engage in those activities that are incidental to (x) the
maintenance of its Company existence in compliance with applicable law,
(y) legal, tax and accounting matters in connection with any of the foregoing
activities and (z) the entering into, and performing its obligations under, this
Agreement and the other Documents to which it is a party.

-135-



--------------------------------------------------------------------------------



 



          (g) Notwithstanding anything to the contrary contained above in this
Section or elsewhere in this Agreement, at no time shall Holdings or any
Subsidiary of Holdings be an obligor or an obligee with respect to any
Intercompany Debt, unless each obligor (including each Person which is a
guarantor thereof) and each obligee with respect thereto are party to the
Intercompany Subordination Agreement; provided however, that the provisions
hereof shall not apply to those Non-Wholly Owned Subsidiaries listed on
Schedule XIV.
          (h) Notwithstanding the foregoing, no Excluded Foreign Subsidiary will
engage in any business or own any assets (other than (x) Equity Interests of
another Excluded Foreign Subsidiary and (y) immaterial assets with a Fair Market
Value not exceeding $25,000) or have any liabilities; provided that any Excluded
Foreign Subsidiary may engage in those activities that are incidental to (x) the
maintenance or termination of its corporate existence in compliance with
applicable law and (y) legal, tax and accounting matters in connection with any
of the foregoing activities.
          (i) Holdings shall not permit any Unrestricted Wellbeing Joint Venture
to engage in any business other than the development, construction and operation
of a well being center/hotel/spa/conference center/studio and reasonably related
extensions thereof (including the promotion of nutritional education, production
and distribution of nutrition- or health-oriented programming on cable
television and the sale of educational videos).
Notwithstanding the foregoing, Intermediate Holdco will not engage in any
business and will not own any significant assets (other than its ownership of
the capital stock of the Borrower and Corporate Holdco and Intercompany Notes
evidencing intercompany loans permitted to be made by it pursuant to
Section 10.05) or have any liabilities (other than those liabilities for which
it is responsible under this Agreement, the Documents (including, without
limitation, the Term Credit Documents) to which it is a party and any
Intercompany Note evidencing an intercompany loan permitted to be incurred by it
pursuant to Section 10.05); provided that Intermediate Holdco may (i) engage in
those activities associated with expenses paid with Dividends made by the
Borrower pursuant to Section 10.06(iv) and (ii) engage in those activities that
are incidental to (x) the maintenance of its corporate existence in compliance
with applicable law, (y) legal, tax and accounting matters in connection with
any of the foregoing activities and (z) the entering into, and performing its
obligations under, this Agreement and the other Documents to which it is a
party.
Notwithstanding the foregoing, Corporate Holdco will not engage in any business
and will not own any significant assets or have any liabilities (other than
those liabilities for which it is responsible under this Agreement and the
Documents (including, without limitation, the Term Credit Documents) to which it
is a party); provided that Corporate Holdco may (i) engage in those activities
associated with expenses indirectly paid with Dividends made by the Borrower
pursuant to Section 10.06(iv) and (ii) engage in those activities that are
incidental to (x) the maintenance of its corporate existence in compliance with
applicable law, (y) legal, tax and accounting matters in connection with any of
the foregoing activities and (z) the entering into, and performing its
obligations under, this Agreement and the other Documents to which it is a
party.

-136-



--------------------------------------------------------------------------------



 



          10.02. Consolidation; Merger; Sale or Purchase of Assets; etc. No
Credit Agreement Party will, nor will permit any of its respective Subsidiaries
to, wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation, or convey, sell, lease or otherwise dispose of all or
any part of its property or assets, or enter into any sale-leaseback
transactions, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (other than purchases or other
acquisitions of inventory, materials and equipment in the ordinary course of
business) of any Person or agree to do any of the foregoing at any future time,
except that the following shall be permitted:
     (i) the Borrower and its Subsidiaries may lease (as lessee) or license (as
licensee) real or personal property (including intellectual property) in the
ordinary course of business (so long as any such lease or license does not
create a Capitalized Lease Obligation);
     (ii) Capital Expenditures by the Borrower and its Subsidiaries;
     (iii) any Investments permitted pursuant to Section 10.05;
     (iv) the Borrower and its Subsidiaries may, in the ordinary course of
business, sell or otherwise dispose of assets (excluding capital stock of, or
other Equity Interests in, Subsidiaries and joint ventures) which, in the
reasonable opinion of such Person, are obsolete, uneconomic or worn-out;
     (v) the Borrower and its Subsidiaries may sell assets (other than (I) the
capital stock or other Equity Interests of any Wholly-Owned Subsidiary unless
all of the capital stock or other Equity Interests of such Wholly-Owned
Subsidiary are sold in accordance with this clause (v) and (II) assets subject
to a Contemplated Asset Sale (which shall be governed by Section 10.02(xviii)),
so long as (v) no Default or Event of Default then exists or would result
therefrom, (w) each such sale is in an arm’s-length transaction and the Borrower
or the respective Subsidiary receives at least Fair Market Value, (x) except for
customary post-closing adjustments (to be paid in cash within 180 days following
the closing of the respective sale or disposition), at least 75% of the total
consideration received by the Borrower or such Subsidiary is paid in cash at the
time of the closing of such sale or disposition (provided that sales of assets
for aggregate consideration of $20,000,000 (taking the Fair Market Value of any
non-cash consideration) in any Fiscal Year of Holdings shall not be subject to
the minimum cash requirement set forth above in this subclause (x)), (y) the Net
Sale Proceeds therefrom are applied and/or reinvested as (and to the extent)
required by Section 5.02(b) and (z) the aggregate amount of the proceeds
received from all assets sold pursuant to this clause (v) shall not exceed
$150,000,000 in any Fiscal Year of Holdings;
     (vi) each of the Borrower and its Subsidiaries may sell or discount, in
each case without recourse and in the ordinary course of business, overdue
accounts receivable arising in the ordinary course of business, but only in
connection with the compromise or collection thereof and not as part of any
financing transaction;

-137-



--------------------------------------------------------------------------------



 



     (vii) each of the Borrower and its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Borrower or any of its Subsidiaries, in
each case so long as no such grant otherwise affects the Collateral Agent’s
security interest in the asset or property subject thereto;
     (viii) subject to Sections 10.01(c) and (d), transfers of assets
(w) pursuant to the Foreign Asset Transfer, (x) among the Qualified Obligors
(other than Holdings, Intermediate Holdco and Corporate Holdco), (y) by any
Subsidiary of the Borrower to any Qualified Obligor (other than Holdings,
Intermediate Holdco and Corporate Holdco), and (z) by any Foreign Subsidiary of
the Borrower to any Wholly-Owned Foreign Subsidiary of the Borrower, in the case
of any such transfer, so long as (I) no Specified Default and no Event of
Default then exists or would exist immediately after giving effect to the
respective transfer, (II) any security interests granted to the Collateral Agent
for the benefit of the Secured Creditors pursuant to the relevant Security
Documents in the assets so transferred shall remain in full force and effect and
perfected and enforceable (to at least the same extent as in effect immediately
prior to such transfer) and (III) if the respective transferor is party to a
Guaranty, the nature and scope of the obligations of such transferor under its
Guaranty are substantially identical to the nature and scope of the obligations
of the respective transferee under its Guaranty;
     (ix) subject to Sections 10.01(c) and (d), (v) Corporate Holdco may be
merged with and into Intermediate Holdco, Holdings or the Borrower in a
transaction in which Intermediate Holdco, Holdings or the Borrower is the
surviving company and Corporate Holdco may be liquidated into Intermediate
Holdco, the Borrower or Holdings, (w) Intermediate Holdco may be merged with and
into Holdings or the Borrower in a transaction in which Holdings or the Borrower
is the surviving corporation and Intermediate Holdco may be liquidated into
Holdings, (x) any Domestic Subsidiary of the Borrower may be merged,
consolidated or liquidated with or into the Borrower (so long as the Borrower is
the surviving corporation of such merger, consolidation or liquidation) or any
Subsidiary Guarantor (so long as a Subsidiary Guarantor is the surviving
corporation of such merger, consolidation or liquidation), and (y) any Foreign
Subsidiary of the Borrower may be merged, consolidated or liquidated with or
into any Wholly-Owned Foreign Subsidiary of the Borrower, so long as such
Wholly-Owned Foreign Subsidiary is the surviving corporation of such merger,
consolidation or liquidation; provided that any such merger, consolidation or
liquidation shall only be permitted pursuant to this Section 10.02 (ix), so long
as (I) no Specified Default and no Event of Default then exists or would exist
immediately after giving effect thereto, (II) any security interests granted to
the Collateral Agent for the benefit of the Secured Creditors in the assets (and
Equity Interests) of any such Person subject to any such transaction shall
remain in full force and effect and perfected and enforceable (to at least the
same extent as in effect immediately prior to such merger, consolidation or
liquidation) and (III) if the Person to be merged, consolidated or liquidated
into another Person as contemplated above is party to a Guaranty, the nature and
scope of the obligations of such Person under its Guaranty are substantially
identical to the nature and scope of the obligations of such other Person under
its Guaranty;

-138-



--------------------------------------------------------------------------------



 



     (x) subject to Sections 10.01(c) and (d), the Borrower and its Subsidiaries
may transfer inventory in a non-cash or cash transfer to Wholly-Owned
Subsidiaries of the Borrower that are not Qualified Obligors, in each case so
long as (I) any such transfer is made in the ordinary course of its business and
consistent with past practice of the Borrower and its Subsidiaries as in effect
on the Effective Date, (II) if the respective transfer is being made to any
Credit Party, all actions needed to maintain the perfection, priority and
enforceability of the security interests, if any, of the Collateral Agent in the
assets so transferred are taken at the time of the respective transfer,
(III) the Borrower reasonably determines that the transfer is not reasonably
likely to be adverse to the interests of the Lenders in any material respect and
(IV) no Specified Default and no Event of Default then exists or would exist
immediately after giving effect to the respective transfer;
     (xi) subject to Sections 10.01(c) and (d), so long as no Specified Default
and no Event of Default exists at the time of the respective transfer or
immediately after giving effect thereto, Qualified Obligors shall be permitted
to transfer additional assets (other than inventory, cash, Cash Equivalents and
Equity Interests in any Credit Party) to other Subsidiaries of the Borrower, so
long as cash in an amount at least equal to the Fair Market Value of the assets
so transferred is received by the respective transferor;
     (xii) the Borrower and its Subsidiaries may sell or exchange specific items
of equipment, so long as the purpose of each such sale or exchange is to acquire
(and results within 90 days of such sale or exchange in the acquisition of)
replacement items of equipment which are useful in a Permitted Business;
     (xiii) the U.S. Dole Group shall be permitted to make Permitted
Acquisitions, so long as such Permitted Acquisitions are effected in accordance
with the requirements of Section 9.14;
     (xiv) one or more Subsidiaries identified to the Agents may sell all of the
Equity Interests of a certain Subsidiary of the Borrower owned by such
Subsidiaries and identified to the Agents, so long as (v) no Default or Event of
Default then exists or would result therefrom, (w) each such sale is in an
arm’s-length transaction and the respective Subsidiary receives at least Fair
Market Value, (x) except for customary post-closing adjustments, at least 20% of
the total consideration received by such Subsidiaries (in the aggregate) is paid
in cash at the time of the closing of such sale or disposition, (y) the Net Sale
Proceeds therefrom are applied and/or reinvested as (and to the extent) required
by Section 5.02(b) and (z) the aggregate amount of the consideration (taking the
Fair Market Value of any non-cash consideration) received from all assets sold
pursuant to Section (xiv), together with the sale or sales made pursuant to
Section 10.02(xx), shall not exceed $50,000,000;
     (xv) the Sale-Lease Back Transaction;
     (xvi) each of the Borrower and its Subsidiaries may sell or liquidate Cash
Equivalents, in each case for cash at fair market value (as reasonably
determined by the Borrower or the respective Subsidiary);

-139-



--------------------------------------------------------------------------------



 



     (xvii) the Borrower and its Subsidiaries may sell inventory to their
respective customers in the ordinary course of business;
     (xviii) each of the Borrower and its Subsidiaries may effect Contemplated
Asset Sales, so long as (i) no Event of Default then exists or would exist
immediately after giving effect thereto, (ii) each such sale is an arms’-length
transaction and the Borrower or the respective Subsidiary receives at least Fair
Market Value, (iii) the consideration therefor consists solely of cash and/or
Permitted Installment Notes (to the extent same may be issued in accordance with
the definition thereof), (iv) at least 50% of the total consideration received
by the Borrower or such Subsidiary is paid in cash at the time of the closing of
such sale, and (v) the Net Sale Proceeds therefrom are applied as, and to the
extent, required by Section 5.02(b);
     (xix) the Borrower and its Domestic Subsidiaries may sell and leaseback
(i) Real Property located in Gaston County, North Carolina (the “Gaston
Property”), to the extent same is not a Principal Property and (ii) Principal
Properties, so long as (v) no Default or Event of Default then exists or would
result therefrom, (w) each such sale is made pursuant to an arm’s-length
transaction, (x) 100% of the total consideration received by the Borrower or
such Subsidiary is paid in cash at the time of the closing of such sale, (y) the
Net Sale Proceeds therefrom equal at least 90% of the Fair Market Value of the
Property subject to such sale-leaseback transaction and (z) the Net Sale
Proceeds therefrom are applied as a mandatory repayment and/or commitment
reduction and/or reinvested, in any case, in accordance with the requirements of
Section 5.02(b); and
     (xx) certain Domestic Subsidiaries of the Borrower identified to the Agents
may sell the Equity Interests of certain other Domestic Subsidiaries identified
to the Agents which own Real Property located in California, and certain
Domestic Subsidiaries identified to the Agents which own Real Property located
in California may sell Real Property and other assets, in each case, so long as
(v) no Default or Event of Default then exists or would result therefrom,
(w) each such sale is in an arm’s-length transaction and the respective
Subsidiary receives at least Fair Market Value, (x) except for customary
post-closing adjustments, at least 75% of the total consideration received by
such Subsidiaries (in the aggregate) is paid in cash at the time of the closing
of such sale, (y) unless on-loaned to an Affiliate of a Borrower in accordance
with the requirements of Sections 10.05 and 10.07 promptly following the
consummation of such sale, any Net Sale Proceeds therefrom received by a
Subsidiary of a Borrower (exclusive of any portion thereof which is distributed
to a minority shareholder of such Subsidiary in accordance with the requirements
of Section 10.06) are applied and/or reinvested as (and to the extent) required
by Section 5.02(b) and (z) the aggregate amount of the consideration (taking the
Fair Market Value of any non-cash consideration) received from such sale or
sales pursuant to Section (xx), together with the sale or sales made pursuant to
Section 10.02(xiv) shall not exceed $50,000,000 (the “California Disposition”).

-140-



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained above in this Section 9.02,
in no event shall Holdings or any of its Subsidiaries enter into any
sale-leaseback transactions, except (x) in accordance with Sections 10.02(xv)
and (xix) above and (y) for the sale-leaseback of (A) the Vessels: Tropical
Mist, Tropical Star and Tropical Sky, (B) the real property, fixtures and
related assets located at 639 South Sanborn Road, Salinas, California and
(C) the approximately 2,895 acres farmed, on the effective date of Amendment 1,
by the Borrower and its Subsidiaries in the following parcels on the island of
Oahu in the State of Hawaii: TMKs 6-4-1-1, 6-4-1-6, 6-4-3-1, 6-4-3-3, 6-4-4-1,
6-4-4-8, 6-5-1-2, 6-5-2-11 and 6-7-9-3. The foregoing provisions of this
Section 10.02 are subject to continued compliance by the Credit Agreement
Parties and their Subsidiaries with the requirements of Sections 9.18, 10.01 and
10.13. To the extent the Required Lenders waive the provisions of this
Section 10.02 with respect to the sale or other disposition of any Collateral,
or any Collateral is sold or otherwise disposed of as permitted by this
Section 10.02, such Collateral (unless transferred to Holdings or a Subsidiary
thereof) shall be sold or otherwise disposed of free and clear of the Liens
created by the Security Documents and the Administrative Agent shall take such
actions (including, without limitation, directing the Collateral Agent to take
such actions) as are appropriate in connection therewith.
          10.03. Liens. No Credit Agreement Party will, nor will permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or
with respect to any property or assets of any kind (real or personal, tangible
or intangible) of Holdings or any of its Subsidiaries, whether now owned or
hereafter acquired, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable or notes with recourse to
Holdings or any of its Subsidiaries) or assign any right to receive income or
permit the filing of any financing statement under the UCC or any other similar
notice of Lien under any similar recording or notice statute; provided that the
provisions of this Section 10.03 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):
     (i) inchoate Liens for taxes, assessments or governmental charges or levies
not yet due and payable or Liens for taxes, assessments or governmental charges
or levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with U.S. GAAP;
     (ii) Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law which were incurred in the ordinary course of
business and which have not arisen to secure Indebtedness for borrowed money,
such as carriers’, warehousemen’s and mechanics’ Liens, statutory landlord’s
Liens, maritime Liens and other similar Liens arising in the ordinary course of
business, and which either (x) do not in the aggregate materially detract from
the value of such property or assets or materially impair the use thereof in the
operation of the business of the Borrower or any of its Subsidiaries or (y) are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or asset subject
to such Lien;

-141-



--------------------------------------------------------------------------------



 



     (iii) (x) Liens created by or pursuant to this Agreement and the Security
Documents, (y) Liens created by or pursuant to the Term Credit Agreement and the
Term Security Documents, in favor of the Term Collateral Agent for the benefit
of the Term Secured Creditors (it being understood and agreed that the
obligations under or relating to the Intermediate Holdco Credit Documents may be
secured by the Intermediate Holdco Collateral pursuant to the Term Pledge
Agreement, on a “second-priority” basis to the obligations under the Term Credit
Documents, all in accordance with the terms of the Term Pledge Agreement), as in
effect on the date hereof and as amended, supplemented or modified from time to
time in accordance with the terms of the Intercreditor Agreement securing
Indebtedness incurred pursuant to clause (xxiii) of Section 10.04 (and, to the
extent described above, Intermediate Holdco Indebtedness) and (z) Liens (but
only on the Collateral of the Credit Parties) securing Permitted Refinancing
Senior Notes issued or given in exchange for, or the proceeds of which are used
to, refinance, renew, replace or refund any of the Existing 2009 Senior Notes or
Existing 2010 Senior Notes, so long as such Permitted Refinancing Senior Notes
constitute Notes Obligations (as defined in the Intercreditor Agreement) and are
otherwise permitted to be secured by the definition of “Permitted Refinancing
Senior Notes”;
     (iv) Liens in existence on the Initial Borrowing Date which are listed, and
the property subject thereto described, in Schedule XVIII, but only to the
respective date, if any, set forth in such Schedule XVIII for the removal,
replacement and termination of any such Liens, plus renewals, replacements and
extensions of such Liens, provided that (x) the aggregate principal amount of
the Indebtedness, if any, secured by such Liens does not increase from that
amount outstanding at the time of any such renewal, replacement or extension and
(y) any such renewal, replacement or extension does not encumber any additional
assets or properties of the Borrower or any of its Subsidiaries;
     (v) Liens (x) arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 11.09,
(y) arising in connection with the deposit or payment of cash or other Property
with or to any court or other governmental authority in connection with any
pending claim or litigation and (z) arising in connection with the deposit of
cash or other Property in connection with the issuance of stay and appeal bonds,
provided that the Fair Market Value of all Property (including cash) subject to
Liens pursuant to this clause (v) (whether pledged, paid, deposited or
otherwise) shall not exceed at any time the sum of (1) $75,000,000 (net of any
insurance proceeds actually received (and not returned) by the Borrower and its
Subsidiaries in connection therewith) plus (2) in the case of Properties of
Subsidiaries of the Borrower located outside the United States and subject to a
Lien pursuant to this clause (v), an additional $50,000,000 (net of any
insurance proceeds actually received (and not returned) by the Borrower and its
Subsidiaries in connection therewith), if (and only if), in the case of this
sub-clause (2), the Borrower shall have caused to be delivered to the
Administrative Agent an opinion of counsel in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent to the effect that
such counsel expects a favorable judicial outcome with respect to the judgment,
decree, attachment, claim or litigation that gave rise to the Lien on the
respective Property, provided further, however, that (I) in no event shall the
Fair Market Value of all Property (including cash)

-142-



--------------------------------------------------------------------------------



 



of Holdings and its Subsidiaries located in the United States and subject to
Liens pursuant to this clause (v) (whether pledged, paid, deposited or
otherwise) exceed $25,000,000 at any time and (II) in the case of any
non-consensual attachment on the Property of any Subsidiary of the Borrower
located outside the United States, the Fair Market Value of such Property shall
not be included for purposes of calculating compliance with the immediately
preceding proviso;
     (vi) Liens (other than any Lien imposed by ERISA) (x) incurred or deposits
made in the ordinary course of business of the Borrower and its Subsidiaries in
connection with workers’ compensation, unemployment insurance and other types of
social security, (y) to secure the performance by the Borrower and its
Subsidiaries of tenders, statutory obligations (other than excise taxes not
described in Section 10.03(i)), surety and customs bonds, statutory bonds, bids,
leases, government contracts, trade contracts, performance and return of money
bonds and other similar obligations (exclusive of (I) obligations for the
payment of borrowed money and (II) stay and appeal bonds and other obligations
described in Section 10.03(v) above) or (z) to secure the performance by the
Borrower and its Subsidiaries of leases of Real Property, to the extent incurred
or made in the ordinary course of business consistent with past practices,
provided that the aggregate Fair Market Value of all Property pledged or
deposited at any time pursuant to preceding sub-clauses (y) and (z) shall not
exceed $25,000,000 in the aggregate (it being understood that letters of credit
and bank guaranties issued in support of customs bonds, licensing arrangements
and similar obligations do not constitute Property pledged or deposited to
support such obligations);
     (vii) licenses, sublicenses, leases or subleases granted to third Persons
in the ordinary course of business not interfering in any material respect with
the business of the Borrower or any of its Subsidiaries;
     (viii) (x) Permitted Encumbrances and (y) easements, rights-of-way,
restrictions, encroachments, municipal and zoning ordinances and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
Holdings or any of its Subsidiaries;
     (ix) Liens of a lessor arising under any operating lease entered into by
the Borrower and its Subsidiaries in the ordinary course of business and
relating solely to such lease and the assets leased thereunder;
     (x) Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations permitted pursuant to Section 10.04(b)(iv),
provided that (x) such Liens only serve to secure the payment of Indebtedness
arising under such Capitalized Lease Obligation and (y) the Lien encumbering the
asset giving rise to the Capitalized Lease Obligation does not encumber any
other asset of the Borrower or any of its Subsidiaries;

-143-



--------------------------------------------------------------------------------



 



     (xi) Liens arising pursuant to purchase money mortgages or security
interests securing Indebtedness representing the purchase price (or financing of
the purchase price within 30 days after the respective purchase) of assets
acquired after the Initial Borrowing Date by the Borrower and its Subsidiaries,
provided that (x) any such Liens attach only to the assets so purchased, (y) the
Indebtedness secured by any such Lien does not exceed 100% of the Fair Market
Value or the purchase price of the property being purchased at the time of the
incurrence of such Indebtedness and (z) the Indebtedness secured thereby is
permitted to be incurred pursuant to Section 10.04(b)(iv);
     (xii) Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Subsidiary of the Borrower in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition, provided that (i) any Indebtedness that is secured by such Liens is
permitted to exist under Section 10.04(b)(vi), (ii) such Liens are not incurred
in connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any other asset of the Borrower or any of its
Subsidiaries and (iii) such Liens do not apply to ABL Priority Collateral;
     (xiii) restrictions imposed in the ordinary course of business and
consistent with past practices on the sale or distribution of designated
inventory pursuant to agreements with customers under which such inventory is
consigned by the customer or such inventory is designated for sale to one or
more customers;
     (xiv) Liens in favor of customs or revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (xv) bankers’ liens, rights of setoff and other similar liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more of
the accounts described below, in each case granted in the ordinary course of
business in favor of the bank or banks with which the accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements, provided that in no case shall any such Liens secure
(either directly or indirectly) the repayment of any Indebtedness;
     (xvi) Liens securing Permitted Refinancing Indebtedness permitted pursuant
to Section 10.04(b)(vii) to the extent such Liens comply with clause (b)(ii) of
the definition of Permitted Refinancing Indebtedness;
     (xvii) Liens on the assets of a Foreign Subsidiary (other than the Bermuda
Partnership) securing Indebtedness incurred by such Foreign Subsidiary in
accordance with the terms of Section 10.04(b)(viii);
     (xviii) Liens over promissory notes evidencing grower loans pledged in
favor of financial institutions securing Indebtedness permitted to be incurred
pursuant to clause (x) of Section 10.04(b)(xviii)(x);

-144-



--------------------------------------------------------------------------------



 



     (xix) other Liens of the Borrower or any Subsidiary of the Borrower that
(w) were not incurred in connection with borrowed money, (x) do not materially
impair the use of such Property in the operation of the business of the Borrower
or such Subsidiary, (y) do not encumber any Accounts or Inventory or other ABL
Priority Collateral and (z) do not secure obligations in excess of $100,000,000
in the aggregate for all such Liens; and
     (xx) until the Intermediate Holdco Prepayment Consummation, Liens may be
created (and exist) on the Intermediate Holdco Prepayment Funds (and proceeds
thereof) in favor of the Intermediate Holdco Paying Agent to secure the
repayment of the Intermediate Holdco Indebtedness as required pursuant to
Sections 6.07 and 9.20 hereof.
In connection with the granting of Liens of the type described in clauses (iv),
(ix), (x), (xi), (xii), (xvi), (xvii), (xix) and (xx) of this Section 10.03 by
the Borrower or any of its Subsidiaries, the Administrative Agent and the
Collateral Agent shall be authorized, at the request of any Credit Agreement
Party, to take any actions deemed appropriate by it in connection therewith
(including, without limitation, by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the assets subject to such Liens).
          10.04. Indebtedness. (a) No Credit Agreement Party will, nor will
permit any of its Subsidiaries to contract, create, incur, assume or suffer to
exist (collectively, “incur”) any Indebtedness; provided, however, that the
Borrower and each Domestic Subsidiary of the Borrower which is a Credit Party
may incur Indebtedness (which may be guaranteed by any Credit Party) so long as:
(i) the Total Leverage Ratio at such time does not exceed 5.50:1.00; (ii) the
Senior Secured Leverage Ratio at such time does not exceed 3.00:1.00 (in each
case, both immediately prior to the incurrence of such Indebtedness and
immediately after giving effect thereto); and (iii) no Default or Event of
Default then exists or would result therefrom.
          (b) The foregoing limitations in Section 10.04(a) will not apply to
the following (each, a “Permitted Indebtedness”):
     (i) Indebtedness incurred pursuant to this Agreement, and the other Credit
Documents;
     (ii) Scheduled Existing Indebtedness outstanding on the Initial Borrowing
Date and listed on Schedule IV, without giving effect to any subsequent
extension, renewal or refinancing thereof, except that Scheduled Existing
Indebtedness may be refinanced through one or more issuances of Permitted
Refinancing Indebtedness in accordance with Section 10.04(b)(vii) below;
     (iii) Indebtedness of (x) the Borrower under Interest Rate Protection
Agreements entered into to protect them against fluctuations in interest rates
in respect of Indebtedness otherwise permitted under this Agreement and
(y) Holdings under an Interest Rate Protection Agreement entered into to protect
it against fluctuations in

-145-



--------------------------------------------------------------------------------



 



interest rates in respect of the Wellbeing Project Financing, in each case, so
long as the entering into of such Interest Rate Protection Agreements are bona
fide hedging activities and are not for speculative purposes;
     (iv) Capitalized Lease Obligations and Indebtedness of the Borrower and its
Subsidiaries representing purchase money Indebtedness secured by Liens permitted
pursuant to Section 10.03(xi), provided that the sum of (x) the aggregate
Capitalized Lease Obligations outstanding at any time plus (y) the aggregate
principal amount of such purchase money Indebtedness outstanding at any time
shall not exceed $25,000,000;
     (v) intercompany Indebtedness of (w) the Borrower and its Subsidiaries to
the extent permitted by Sections 10.05(vi) and (xvii), (x) the Borrower owed to
Intermediate Holdco to the extent permitted by Section 10.05(xxii),
(y) Intermediate Holdco owed to the Borrower or Holdings to the extent permitted
by Section 10.05(xxi) or (xxii), as the case may be, and (z) Holdings owed to
Intermediate Holdco to the extent permitted by Section 10.05(xxi);
     (vi) Indebtedness of a Subsidiary of the Borrower acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness) (such Indebtedness,
“Permitted Acquired Debt”), provided that (x) such Indebtedness (A) is not
secured by Liens on ABL Priority Collateral and (B) was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition and (C) the aggregate principal amount of all Indebtedness
outstanding pursuant to this Section 10.05(vi) at any time (exclusive of any
such Indebtedness held by a Qualified Obligor which is not guaranteed by
Holdings or any of its other Subsidiaries and is not secured by a Lien on any
Property of Holdings or any of its Subsidiaries), when added to the aggregate
principal amount of Permitted Refinancing Indebtedness outstanding pursuant to
Section 10.04(b)(vii) at any time (except to the extent incurred to refinance
Scheduled Existing Indebtedness or Permitted Acquired Debt held by a Qualified
Obligor which is not guaranteed by Holdings or any of its other Subsidiaries and
is not secured by a Lien on any Property of Holdings or any of its Subsidiaries
and successive refinancings of the foregoing), shall not exceed $50,000,000;
     (vii) Permitted Refinancing Indebtedness, so long as (x) no Specified
Default, Event of Default or Compliance Period is in existence at the time of
the incurrence of such Permitted Refinancing Indebtedness and immediately after
giving effect thereto and (y) the aggregate principal amount of Permitted
Refinancing Indebtedness outstanding pursuant to this Section 10.05(vii) at any
time (except to the extent incurred to refinance Scheduled Existing Indebtedness
or Permitted Acquired Debt held by a Qualified Obligor which is not guaranteed
by Holdings or any of its other Subsidiaries and is not secured by a Lien on any
Property of Holdings or any of its Subsidiaries and successive refinancings of
the foregoing), when added to the aggregate principal amount of Permitted
Acquired Debt outstanding pursuant to Section 10.04(b)(vi) at any time
(exclusive of any such Indebtedness held by a Qualified Obligor which is not
guaranteed by Holdings or any of

-146-



--------------------------------------------------------------------------------



 



its other Subsidiaries and is not secured by a Lien on any Property of Holdings
or any of its Subsidiaries), shall not exceed $50,000,000;
     (viii) Indebtedness of Foreign Subsidiaries of the Borrower (other than the
Bermuda Partnership) under lines of credit to any such Foreign Subsidiary from
Persons other than Holdings or any of its Subsidiaries, the proceeds of which
Indebtedness are used for such Foreign Subsidiary’s working capital and other
general corporate purposes, provided that the aggregate principal amount of all
such Indebtedness outstanding at any time for all such Foreign Subsidiaries
shall not exceed $50,000,000;
     (ix) Indebtedness of Holdings under Shareholder Subordinated Notes issued
pursuant to Section 10.06(ii), so long as the aggregate outstanding principal
amount of Shareholder Subordinated Notes does not at any time exceed $5,000,000;
     (x) additional unsecured Indebtedness of the Borrower consisting of
unsecured guarantees by the Borrower of (x) obligations (which guaranteed
obligations do not themselves constitute Indebtedness) of one or more
Wholly-Owned Subsidiaries of the Borrower, (y) leases pursuant to which one or
more Wholly-Owned Subsidiaries of the Borrower are the respective lessees and
(z) Indebtedness of Wholly-Owned Subsidiaries of the Borrower of the type
permitted pursuant to Section 10.04(b)(xiv);
     (xi) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business, so long as such Indebtedness is extinguished within five
Business Days of the incurrence thereof;
     (xii) Indebtedness in respect of (x) Other Hedging Agreements to the extent
permitted by clause (x) of Section 10.05(xii) and (y) Commodity Agreements to
the extent permitted by clause (y) of Section 10.05(xii);
     (xiii) (x) Indebtedness of the Borrower or any of its Subsidiaries
evidenced by completion guarantees and performance and surety bonds (but
excluding appeal, performance and other bonds and/or guaranties issued in
respect of obligations arising in connection with litigation) incurred in the
ordinary course of business for purposes of insuring the performance of the
Borrower or such Subsidiary in an aggregate amount not to exceed $50,000,000 at
any time outstanding, (y) Indebtedness of the Borrower or any of its
Subsidiaries evidenced by appeal, performance and other bonds and/or guaranties
issued in respect of obligations arising in connection with litigation for
purposes of insuring the performance of the Borrower or such Subsidiary in an
aggregate amount not to exceed $50,000,000 at any time outstanding and
(z) Indebtedness of the Borrower or any of its Subsidiaries evidenced by appeal
bonds and/or guaranties issued in respect of obligations arising in connection
with the European Commission Decision pending appeal by the Borrower or such
Subsidiaries of such decision in an aggregate amount not to exceed €45,000,000
at any time outstanding;

-147-



--------------------------------------------------------------------------------



 



     (xiv) Indebtedness of the Borrower or any Subsidiary of the Borrower
arising from agreements of the Borrower or a Subsidiary of the Borrower
providing for indemnification, adjustment of purchase price or other similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary of the Borrower permitted
under this Agreement (other than guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or Subsidiary for
the purpose of financing such acquisition), provided that the maximum assumable
liability (as measured by the reserves reasonably established on such Person’s
financial statements) in respect of all such Indebtedness shall at no time
exceed the gross proceeds actually received by the Borrower and its Subsidiaries
in connection with such dispositions;
     (xv) unsecured Indebtedness of the Borrower evidenced by a guaranty of the
Indebtedness or other obligations of any other Person (including Indebtedness of
Foreign Subsidiaries permitted pursuant to Section 10.04((viii) above), so long
as the aggregate amount of the Contingent Obligations of the Borrower pursuant
to this Section 10.05(xv) does not exceed $25,000,000 at any time;
     (xvi) (I) unsecured Indebtedness of the Borrower incurred under the
Existing 2011 Senior Notes and the Existing 2011 Senior Notes Indenture and of
the Subsidiary Guarantors (and so long as same remain Subsidiary Guarantors)
under senior subordinated guarantees of the obligations of the Borrower provided
under the Existing 2011 Senior Notes Documents to which they are a party, in an
aggregate principal amount not to exceed $200,000,000 (less the amount of any
repayments of principal thereof after the Effective Date), (II) unsecured
Indebtedness of the Borrower incurred under the Existing 2009 Senior Notes and
the Existing 2009 Notes Indenture and of the Subsidiary Guarantors (and so long
as same remain Subsidiary Guarantors) under senior subordinated guarantees of
the obligations of the Borrower provided under the Existing 2009 Senior Notes
Documents to which they are a party, in an aggregate principal amount not to
exceed $350,000,000 (less the amount of any repayments of principal thereof
after the Initial Borrowing Date), (III) unsecured Indebtedness of the Borrower
incurred under the Existing 2013 Senior Notes and the Existing 2013 Notes
Indenture and of the Subsidiary Guarantors (and so long as same remain
Subsidiary Guarantors) under senior subordinated guarantees of the obligations
of the Borrower provided under the Existing 2013 Senior Notes Documents to which
they are a party, in an aggregate principal amount not to exceed $155,000,000
(less the amount of any repayments of principal thereof after the Initial
Borrowing Date), (IV) unsecured Indebtedness of the Borrower incurred under
Permitted Senior Notes and the other Permitted Senior Notes Documents and of the
Subsidiary Guarantors (and so long as same remain Subsidiary Guarantors) under
subordinated guarantees of the obligations of the Borrower provided under the
Permitted Senior Notes Documents to which they are a party, so long as such
Indebtedness is incurred in accordance with the requirements of the definition
of Permitted Senior Notes, (V) unsecured Indebtedness of the Borrower incurred
under the Existing

-148-



--------------------------------------------------------------------------------



 



2010 Senior Notes and the Existing 2010 Senior Notes Indenture and of the
Subsidiary Guarantors (and so long as same remain Subsidiary Guarantors) under
subordinated guarantees of the obligations of the Borrower provided under the
Existing 2010 Senior Notes Documents to which they are a party, in an aggregate
principal amount not to exceed $400,000,000 (less the amount of any repayments
of principal thereof after the Initial Borrowing Date), and (VI) on or prior to
the Intermediate Holdco Prepayment Date, Indebtedness of Intermediate Holdco and
Corporate Holdco under the Intermediate Holdco Credit Documents in an aggregate
principal amount at any time outstanding not to exceed $150,000,000 (as such
amount may be reduced by any repayments of principal of the Intermediate Holdco
Indebtedness, and (VII) Indebtedness of the Borrower incurred under the
Permitted Refinancing Senior Notes and the other Permitted Refinancing Senior
Notes Documents and of the Subsidiary Guarantors (and so long as same remain
Subsidiary Guarantors) under senior subordinated guarantees of the obligations
of the Borrower provided under the Permitted Refinancing Senior Notes Documents
to which it is a party, so long as such Indebtedness is incurred in accordance
with the requirements of the definition of Permitted Refinancing Senior Notes;
     (xvii) Indebtedness of Foreign Subsidiaries of the Borrower under bank
guaranties and letters of credit issued by financial institutions (on behalf of
such Foreign Subsidiaries) in an aggregate amount not to exceed $50,000,000 at
any time;
     (xviii) (x) Indebtedness of Foreign Subsidiaries incurred in connection
with grower loan programs in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding and (y) unsecured Indebtedness of the
Borrower evidenced by a guaranty of Indebtedness permitted pursuant to preceding
subclause (x) of this Section 10.04(b)(xviii);
     (xix) Indebtedness of the Borrower or any of its Subsidiaries incurred in
connection with vehicle inventory loans in an aggregate principal amount not to
exceed $5,000,000 at one time outstanding;
     (xx) Indebtedness of the Borrower which may be deemed to exist under its
non-qualified excess savings plan for employees;
     (xxi) Indebtedness of Holdings under the Wellbeing Project Financing
Documents in an aggregate principal amount at any time outstanding not to exceed
the Wellbeing Project Financing Debt Cap Amount at such time, so long as
(A) such Indebtedness is incurred in accordance with the requirements of the
definition of “Wellbeing Project Financing” and (B) no Default or Event of
Default is in existence at the time of the respective incurrence of such
Wellbeing Project Financing and immediately after giving effect thereto; and
     (xxii) additional unsecured Indebtedness of the Borrower and its
Subsidiaries (other than the Bermuda Partnership Partners and the Bermuda
Partnership) not otherwise permitted hereunder not exceeding $100,000,000 in
aggregate principal amount at any time outstanding, provided that no such
additional Indebtedness shall be incurred at any time a Default or Event of
Default then exists or would result therefrom; and

-149-



--------------------------------------------------------------------------------



 



   (xxiii) Holdings, Intermediate Holdco, the Borrower, the Bermuda Company and
the Subsidiary Guarantors (as defined in the Term Credit Agreement) may incur
and remain liable with respect to the Indebtedness under the Term Credit
Agreement and the other Term Credit Documents.
          In addition, notwithstanding anything to the contrary contained above
in clauses (a) and (b) of this Section 10.04, (x) in no event shall any
Subsidiary of Holdings guarantee any Indebtedness of Holdings under any
Wellbeing Project Financing Document or incur any other obligation under, or
with respect to, any Wellbeing Project Financing Document having any element of
recourse to such Subsidiary or to such Subsidiary’s assets or properties, and
(y) Holdings shall not permit any Unrestricted Wellbeing Joint Venture to incur
any Indebtedness or any other obligation having any element of recourse to any
Subsidiary of Holdings or to any assets or properties of any Subsidiary of
Holdings.
          10.05. Advances; Investments; Loans. No Credit Agreement Party will,
nor will permit any of its Subsidiaries to, directly or indirectly, lend money
or extend credit or make advances to any Person, or purchase or acquire any
stock, obligations or securities of, or any other Equity Interest in, or make
any capital contribution to, any Person, or purchase or own a futures contract
or otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or hold any
cash or Cash Equivalents (each of the foregoing an “Investment” and,
collectively, “Investments”), except:
     (i) (w) the Borrower and its Subsidiaries may acquire and hold cash and
Cash Equivalents; provided, however, that at any time a Loan is outstanding, the
aggregate amount of Unrestricted Cash held by any the Borrower and its Domestic
Subsidiaries shall not exceed $25,000,000 for any period of five consecutive
Business Days, (x) Intermediate Holdco may hold cash and Cash Equivalents (I) in
a de minimis amount representing proceeds from the initial capital contribution
made in connection with its formation and (II) representing the proceeds of any
Indebtedness permitted to be incurred, or Dividends permitted to be received, by
it pursuant to the terms of this Agreement, so long as (in the case of preceding
subclause (II)) Intermediate Holdco utilizes such cash and/or Cash Equivalents
within the time periods required, and for the purposes permitted, by this
Agreement, (y) Corporate Holdco may hold cash and Cash Equivalents in a de
minimis amount representing proceeds from the initial capital contribution made
in connection with its formation and (z) Holdings may hold cash and Cash
Equivalents (I) in a de minimis amount representing proceeds from the initial
capital contribution made in connection with its formation and (II) representing
the proceeds of any Indebtedness permitted to be incurred, or Dividends
permitted to be received, by it pursuant to the terms of this Agreement
(including cash and Cash Equivalents held by Holdings representing proceeds from
the Wellbeing Project Financing), so long as (in the case of preceding subclause
(II)) Holdings utilizes such cash or Cash Equivalents within the time periods
required, and for the purposes permitted, by this Agreement;
     (ii) the Borrower and its Subsidiaries may acquire and hold receivables
owing to it, if created or acquired in the ordinary course of business and
payable or

-150-



--------------------------------------------------------------------------------



 



dischargeable in accordance with customary trade terms (including the dating of
receivables) of the Borrower or such Subsidiary;
     (iii) the Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers, trade creditors, licensees, licensors and customers
and in good faith settlement of delinquent obligations of, and other disputes
with, suppliers, trade creditors, licensees, licensors and customers arising in
the ordinary course of business;
     (iv) Interest Rate Protection Agreements entered into in compliance with
Section 10.04(iii) shall be permitted;
     (v) (x) Investments constituting Intercompany Scheduled Existing
Indebtedness in existence on the Initial Borrowing Date (and any refinancings
thereof permitted pursuant to Section 10.04(b)(vii) and consistent with the
definition of Permitted Refinancing Indebtedness) and (y) such other Investments
in existence on the Initial Borrowing Date and listed on Schedule IX (without
giving effect to any additions thereto or replacements thereof); provided that
any additional Investments made with respect to the Investments described in
preceding subclause (y) of this Section 10.05(v) shall be permitted only if
independently justified under the other provisions of this Section 10.05;
     (vi) (w) Qualified Obligors (other than Holdings, Intermediate Holdco and
Corporate Holdco) may make intercompany loans to each other, (x) Qualified
Obligors may make intercompany loans to any Foreign Subsidiary of the Borrower,
(y) any Wholly-Owned Foreign Subsidiary of the Borrower may make intercompany
loans to any Qualified Obligor and (z) Foreign Subsidiaries may make
intercompany loans to each other, provided that (I) unless the respective
obligor under such intercompany loan reasonably determines that the execution,
delivery and performance of an Intercompany Note is prohibited by, or that such
Intercompany Note would not be enforceable against such obligor under,
applicable local law, any such intercompany loan made pursuant to this
Section 10.05(vi) (other than any such loan made to a Non-Wholly Owned
Subsidiary) shall be evidenced by an Intercompany Note, (II) at no time shall
the aggregate outstanding principal amount of all such intercompany loans made
pursuant to subclause (x) of this Section 10.05(vi) above, when added to the
aggregate amount of capital contributions made pursuant to (and in reliance on)
Section 10.05(viii)(y) (for this purpose, taking the Fair Market Value of any
Property (other than cash) so contributed at the time of such contribution),
exceed $350,000,000 (determined without regard to write-downs or write-offs
thereof), (III) no intercompany loans may be made pursuant to subclause (x) of
this Section 10.05(vi) at any time any Specified Default or any Event of Default
is in existence (or would be in existence after giving effect thereto),
(IV) subject to the exception specified in the proviso to Section 10.01(g), each
intercompany loan made pursuant to this Section 10.05(vi) shall be subject to
subordination as, and to the extent required by, the Intercompany Subordination
Agreement and (V) any intercompany loans made pursuant to this Section 10.05(vi)
shall cease to be permitted hereunder if the obligor or obligee thereunder
ceases to constitute a Qualified Obligor or a Foreign Subsidiary of the Borrower
as contemplated above;

-151-



--------------------------------------------------------------------------------



 



     (vii) (x) loans by the Borrower and its Subsidiaries to officers, employees
and directors of Holdings and its Subsidiaries for bona fide business purposes,
in each case incurred in the ordinary course of business, in an aggregate
outstanding principal amount not to exceed $5,000,000 at any time outstanding
(determined without regard to any write-downs or write-offs of such loans and
advances) shall be permitted and (y) advances of reimbursable expenses by the
Borrower and its respective Subsidiaries to officers, employees and directors of
Holdings and its Subsidiaries for bona fide purposes, in each case incurred in
the ordinary course of business;
     (viii) (w) any Wholly-Owned Foreign Subsidiary of the Borrower may make
capital contributions to any Qualified Obligor, (x) any Qualified Obligor may
make capital contributions to any of its direct Wholly-Owned Subsidiaries that
is a Qualified Obligor, (y) any Non-Guarantor Subsidiary may make capital
contributions to any of its direct Wholly-Owned Subsidiaries that is a
Non-Guarantor Subsidiary, and (z) any Qualified Obligor may make capital
contributions to any of their respective direct Foreign Subsidiaries; provided
that (I) at no time shall the aggregate amount of the capital contributions made
pursuant to subclause (z) of this Section 10.05(viii) (for this purpose,
(1) taking the Fair Market Value of any Property (other than cash) so
contributed at the time of such contribution and (2) excluding capital
contributions made to a Foreign Subsidiary which are promptly contributed, in
turn, to a Foreign Subsidiary in reliance on subclause (z) above), when added to
the aggregate outstanding principal amount of all intercompany loans made
pursuant to subclause (x) of Section 10.05(vi) above (determined without regard
to write-downs or write-offs thereof), exceed $350,000,000, and (II) no
contributions may be made pursuant to subclause (y) or (z) of this Section
10.05(viii) at any time any Specified Default or any Event of Default is in
existence (or would be in existence after giving effect thereto);
     (ix) the U.S. Dole Group may make Permitted Acquisitions in accordance with
the relevant requirements of Section 9.14 and the component definitions therein;
     (x) the Borrower and its Subsidiaries may own the capital stock of, or
other Equity Interests in, their respective Subsidiaries created or acquired in
accordance with the terms of this Agreement;
     (xi) the Borrower and its Subsidiaries may acquire and hold non-cash
consideration issued by the purchaser of assets in connection with a sale of
such assets to the extent permitted by Sections 10.02(v), (xiv) and (xviii);
     (xii) the Borrower and its Subsidiaries may enter into (x) Other Hedging
Agreements in the ordinary course of business providing protection against
fluctuations in currency values in connection with the operations of the
Borrower or any of its Subsidiaries and (y) Commodity Agreements in the ordinary
course of business providing protection against fluctuations in prices of
commodities used in the operations of the Borrower and its Subsidiaries, in each
case, so long as management of the Borrower or such Subsidiary, as the case may
be, has determined in good faith that the entering into of

-152-



--------------------------------------------------------------------------------



 



such Other Hedging Agreements or Commodity Agreements, as the case may be, are
bona fide hedging activities and are not for speculative purposes;
     (xiii) Holdings may acquire and hold obligations of one or more officers,
directors or other employees of Holdings or any of its Subsidiaries in
connection with such officers’, directors’ or employees’ acquisition of shares
of capital stock of Holdings, so long as no cash is paid by Holdings or any of
its Subsidiaries to such officers, directors or employees in connection with the
acquisition of any such obligations;
     (xiv) loans or advances by any Subsidiary of Holdings in connection with
grower loan programs; provided that (I) at no time shall the aggregate
outstanding principal amount of all such loans and advances made pursuant to
this Section 10.05(xv) exceed $75,000,000 (determined without regard to
write-downs or write-offs thereof), (II) no loans or advances may be made
pursuant to this Section 10.05(xiv) at any time any Specified Default or any
Event of Default is in existence (or would be in existence after giving effect
thereto), and (III) in the event a loan or advance made by a Credit Party
pursuant to this Section 10.05(xv) is evidenced by a promissory note, such
promissory note shall be pledged to the Collateral Agent pursuant to the
relevant Foreign Security Document (except to the extent local law or the
relevant grower loan documents prohibit such pledge or such note is required to
be pledged to secure Indebtedness incurred pursuant to clause (x) of clause
(x) of Section 10.04(b)(xviii);
     (xv) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower and its Subsidiaries may acquire Equity Interests in
Persons (who, after giving effect to such acquisition, become Non-Wholly Owned
Subsidiaries of the Borrower or such Subsidiary); provided that the aggregate
amount of the Investments made pursuant to this Section 10.05(xv) after the
Effective Date shall not exceed $50,000,000 (without regard to any write-downs
or write-offs thereof);
     (xvi) any Non-Wholly Owned Subsidiary of the Borrower may make loans to its
shareholders generally so long as (x) the Borrower or its respective Subsidiary
which owns the Equity Interest in the Subsidiary making such loans receives at
least its proportionate share of such loans (based upon its relative holding of
the Equity Interests in the Subsidiary making such loans), (y) unless the
entering into of the Intercompany Subordination Agreement requires the consent
of the minority shareholder of such Non-Wholly Owned Subsidiary (and such
consent is not obtained), such Non-Wholly-Owned Subsidiary (as obligee of such
loan) and the Borrower or such other Subsidiary (as obligor of such loan) shall
be subject to the provisions of the Intercompany Subordination Agreement and
(z) the aggregate outstanding principal amount of all loans pursuant to this
clause (xvi) which are not subject to the subordination provisions of the
Intercompany Subordination Agreement shall not exceed $50,000,000 at any time;
     (xvii) Investments constituting guaranties permitted by Section 10.04;
     (xviii) the Bermuda Partnership Partners may make additional Investments in
the Bermuda Partnership not otherwise permitted by this Section, so long as
(w) the Bermuda Partnership promptly (and in any event within one Business Day
of receipt thereof) uses

-153-



--------------------------------------------------------------------------------



 



100% of the cash proceeds of such Investment to make a prepayment on the
intercompany loan owing by it to the Bermuda Company and incurred pursuant to
the Intercompany Distribution Transactions, and (x) any Investment in the form
of an intercompany loan or advance pursuant to this clause (xviii) shall be
subject to subordination as, and to the extent required by, the Intercompany
Subordination Agreement;
     (xix) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower and its respective Subsidiaries may make Investments not
otherwise permitted by Section (i) through (xviii) and succeeding Section (xxi);
provided that (x) the aggregate amount of Investments made pursuant to this
Section (xix) after the Initial Borrowing Date shall not exceed $100,000,000
(determined without regard to any write-downs or write-offs thereof);
     (xx) so long as no Default or Event of Default then exists or would result
therefrom, Holdings may from time to time (I) make cash common equity
contributions, and/or intercompany loans to, Westlake Wellbeing Company, and
(II) make cash common equity contributions, and/or intercompany loans, to
Wellbeing IP Holdco and/or Wellbeing Edco; provided that (x) Holdings shall at
all times own or hold at least 85% of the Equity Interests of Westlake Wellbeing
Company (on a fully diluted basis) and at least 50% of the Equity Interests of
each of Wellbeing IP Holdco and Wellbeing Edco (on a fully diluted basis),
(y) all of the Equity Interests of each of the Unrestricted Wellbeing Joint
Ventures held by Holdings shall have been delivered and pledged by Holdings to
the Collateral Agent pursuant to the Pledge Agreement, and (z) each Investment
made by Holdings pursuant to this clause (xx) in the form of an intercompany
loan shall be evidenced by an Intercompany Note pledged to the Collateral Agent
pursuant to the Pledge Agreement;
     (xxi) the Borrower may make intercompany loans to Intermediate Holdco, and
Intermediate Holdco may make intercompany loans to Holdings, at the times and
for the purposes described below, so long as (i) no Default, Event of Default or
Compliance Period then exists or would result therefrom, (ii) each such
intercompany loan is permitted pursuant to the terms of the Term Credit
Documents, the Existing Senior Notes Documents and the Intermediate Holdco
Credit Documents and, on and after the execution and delivery thereof, the
Permitted Senior Notes Documents and the Permitted Refinancing Senior Notes
Documents, (iii) no such intercompany loan by the Borrower to Intermediate
Holdco shall be made, unless the proceeds thereof are promptly (and in any event
within 5 Business Days of the making of such intercompany loan or, in the case
of the following clause (C) by the Intermediate Holdco Prepayment Date)
(A) on-loaned by Intermediate Holdco to Holdings for use within the time periods
required by, and for the purposes described in, immediately succeeding clause
(iv), (B) Dividended by Intermediate Holdco to Holdings for use within the time
periods required by, and for the purposes described in, subclause (v) of
Section 10.06(ix) or (C) utilized by Intermediate Holdco to pay amounts owing
pursuant to the Intermediate Holdco Indebtedness as contemplated by
Section 9.20, (iv) the proceeds of each such intercompany loan received by
Holdings shall be utilized by Holdings promptly (and, in any event, within
30 days of

-154-



--------------------------------------------------------------------------------



 



the receipt of such proceeds) to make an Investment in one or more Unrestricted
Wellbeing Joint Ventures pursuant to Section 10.05(xx) or the purposes of
financing the construction and start-up of the Wellbeing Project and/or the
operations of the Unrestricted Wellbeing Joint Ventures and (v) each such
intercompany loan shall be evidenced by an Intercompany Note pledged by the
Borrower or Intermediate Holdco, as the case may be, to the Collateral Agent
pursuant to the Pledge Agreement; and
     (xxii) (x) Intermediate Holdco may make intercompany loans to the Borrower
with the proceeds from any Investment made in it by Holdings with the proceeds
of (I) any Equity Infusion or (II) Wellbeing Project Financing, so long as each
such intercompany loan shall be evidenced by an Intercompany Note pledged by
Intermediate Holdco to the Collateral Agent pursuant to the Pledge Agreement and
(y) Holdings may make intercompany loans to Intermediate Holdco with the
proceeds from (I) any Equity Infusion or (II) the incurrence of any Wellbeing
Project Financing, so long as each such intercompany loan shall be evidenced by
an Intercompany Note pledged by Holdings to the Collateral Agent pursuant to the
Pledge Agreement.
          10.06. Restricted Payments; etc. No Credit Agreement Party will, nor
will permit any of its Subsidiaries to, declare or pay any dividends (other than
dividends payable solely in non-redeemable common stock or comparable common
equity interests of Holdings or any such Subsidiary, as the case may be) or
return any equity capital to, its stockholders, partners, members or other
equity holders or authorize or make any other distribution, payment or delivery
of property or cash to its stockholders, partners, members or other equity
holders as such, or redeem, retire, purchase or otherwise acquire, directly or
indirectly, for a consideration, any shares of any class of its capital stock or
other Equity Interests, now or hereafter outstanding (or any warrants for or
options or stock appreciation rights in respect of any of such shares or other
Equity Interests), or set aside any funds for any of the foregoing purposes, and
no Credit Agreement Party will permit any of its Subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of the capital
stock or other Equity Interests of any direct or indirect parent of such
Subsidiary now or hereafter outstanding (or any options or warrants or stock
appreciation rights issued by such Person with respect to its capital stock or
other Equity Interests) (all of the foregoing “Dividends”) or make any payments
in respect of any outstanding Shareholder Subordinated Notes or Intercompany
Debt, except that:
     (i) (x) any Subsidiary of the Borrower may pay Dividends to the Borrower or
any Wholly-Owned Subsidiary of the Borrower and (y) any non-Wholly-Owned
Subsidiary of the Borrower may pay cash Dividends to its shareholders generally
so long as the Borrower or its Subsidiary which owns the Equity Interest in the
Subsidiary paying such Dividends receives at least its proportionate share
thereof (based upon its relative holding of the Equity Interests in the
Subsidiary paying such Dividends and taking into account the relative
preferences, if any, of the various classes of Equity Interests of such
Subsidiary); provided that any Dividend made pursuant to preceding clause (x) to
any Wholly-Owned Subsidiary that is not a Credit Party may only be made if (A)
(I) no Specified Default and no Event of Default then exists or would result
therefrom and (II) such Wholly-Owned Subsidiary promptly distributes and/or
transfer any Property received pursuant to such Dividend (directly or indirectly
through other Wholly-Owned

-155-



--------------------------------------------------------------------------------



 



Subsidiaries) to a Credit Party or (B) the Subsidiary making such Dividend is
not a Credit Party; provided however, that, subject to Section 10.01(d)(v), any
such Dividend may be made to the Bermuda Partnership notwithstanding the
existence of an Event of Default (other than an Event of Default under
Section 11.01 or 11.05) so long as (a) the Bermuda Partnership complies with
clause (II) of the preceding proviso and (b) the Bermuda Partnership Partners
are (after giving effect to the receipt of any Dividend from Bermuda
Partnership) in compliance with the requirements of Section 10.01(d);
     (ii) Holdings may redeem or purchase shares of Holdings Common Stock or
options to purchase Holdings Common Stock, as the case may be, held by former
officers or employees of Holdings or any of its Subsidiaries following the
death, disability, retirement or termination of employment of such officers or
employees, provided that (w) the only consideration paid by Holdings in respect
of such redemptions and/or purchases shall be cash and Shareholder Subordinated
Notes, (x) the sum of (A) the aggregate amount paid by Holdings in cash in
respect of all such redemptions and/or purchases plus (B) the aggregate amount
of all principal and interest payments made on Shareholder Subordinated Notes,
shall not exceed $2,000,000 in any Fiscal Year of Holdings, and (z) at the time
of any redemption or purchase pursuant to this Section 10.06(ii), no Specified
Default or Event of Default shall then exist or result therefrom;
     (iii) (A) the Borrower may pay cash Dividends to Intermediate Holdco, so
long as (x) no Specified Default or Event of Default then exists or would result
therefrom and (y) the cash proceeds thereof are promptly used by Intermediate
Holdco to pay the cash Dividend described in succeeding clause (B) and
(B) Intermediate Holdco may pay cash Dividends to Holdings, so long as (x) no
Specified Default or Event of Default then exists or would result therefrom and
(y) the cash proceeds thereof are promptly used by Holdings for the purposes
described in Section 10.06(ii);
     (iv) (A) the Borrower may pay cash Dividends to Intermediate Holdco, so
long as the proceeds thereof are promptly used by Intermediate Holdco to pay its
operating expenses in the ordinary course of business (including, without
limitation, professional fees and expenses) and other similar corporate overhead
costs and expenses, (B) the Borrower may pay cash Dividends to Intermediate
Holdco, so long as Intermediate Holdco promptly contributes such proceeds to
Corporate Holdco and the proceeds of such contribution are promptly used by
Corporate Holdco to pay its operating expenses in the ordinary course of
business (including, without limitation, professional fees and expenses) and
other similar corporate overhead costs and expenses, and (C) the Borrower may
pay cash Dividends to Intermediate Holdco, which, in turn, may pay cash
Dividends to Holdings, so long as the proceeds thereof are promptly used by
Holdings to pay operating expenses in the ordinary course of its business
(including, without limitation, professional fees and expenses) and other
similar corporate overhead costs and expenses;
     (v) the Borrower may pay cash Dividends to Intermediate Holdco, and
Intermediate Holdco may in turn pay cash Dividends to Holdings, in the amounts
and at the times of any payment by Holdings in respect of its taxes (or taxes of
its consolidated

-156-



--------------------------------------------------------------------------------



 



group), provided that (x) the amount of cash Dividends paid pursuant to this
clause (v) to enable Holdings to pay taxes at any time shall not exceed the
amount of such taxes owing by Holdings at such time and (y) any refunds received
by Holdings attributable to the Borrower or any of its Subsidiaries shall be
promptly returned by Holdings to Intermediate Holdco, and, in turn, by
Intermediate Holdco to the Borrower, provided further that (A) in no event shall
the amount of Dividends paid by the Borrower and its Subsidiaries pursuant to
this Section 10.06(v) in respect of any taxable year for which the Borrower and
any of its Subsidiaries are included in a consolidated federal income tax
return, or a consolidated, combined or unitary state or local tax return with
any Person other than the Borrower and its Subsidiaries (such other Person or
Persons included in such returns, together with the Borrower and its
Subsidiaries, the “Affiliated Group”) exceed, in the aggregate, the lesser of
(I) the amount of such federal income tax or state or local tax, as the case may
be (the “Relevant Separate Tax Liability”), that the Borrower and its
Subsidiaries would have been obligated to pay if the Borrower and its
Subsidiaries had filed a separate consolidated federal income tax return or a
separate consolidated, combined or unitary state or local tax return, as the
case may be, for such year and all prior taxable years (with the Borrower as the
common parent of such affiliated group) and (II) the product of (a) the federal
income or state or local tax liability, as the case may be, of the Affiliated
Group for such year and (b) a fraction, (x) the numerator of which is an amount
equal to the Relevant Separate Tax Liability of the Borrower and its
Subsidiaries for such year and (y) the denominator of which is the aggregate of
the total separate federal income, state or local tax liability, as the case may
be, that each member of the Affiliated Group (treating the Borrower and its
Subsidiaries as a single member and all other members of the Affiliated Group as
one separate member) would have incurred for such year if such members had filed
separate federal income tax returns or separate consolidated, combined or
unitary state or local tax returns, as the case may be, for such year and all
prior taxable years and (B) each Unrestricted Wellbeing Joint Venture shall be
required to contribute to Holdings (and shall concurrently or prior to any
payment of any Dividend by the Borrower pursuant to this Section 10.06(v) have
contributed to Holdings) its allocable share (as reasonably determined by
Holdings in good faith) of all tax liabilities of Holdings and its consolidated
Subsidiaries;
     (vi) Holdings and its Subsidiaries may make payments with respect to
Intercompany Debt, so long as the respective payment is permitted to be made in
accordance with the terms of the Intercompany Subordination Agreement; provided
that, in no event shall the Borrower be permitted to repay any Intercompany Debt
incurred by it from Intermediate Holdco pursuant to Section 10.05(xxi), unless
the conditions set forth in subclauses (i), (ii), (iii) and (iv) of
Section 10.06(ix) shall have been satisfied at such time (for such purposes,
treating each reference to the making of a Dividend in said subclauses as if it
were a reference to the repayment of such Intercompany Debt);
     (vii) Holdings may make payments of interest and principal on the
Shareholder Subordinated Notes in accordance with the terms thereof, so long as
the sum of (A) the aggregate amount paid by Holdings in cash in respect of all
redemptions and/or purchases of Holdings Common Stock pursuant to
Section 10.06(ii) plus (B) the aggregate amount of

-157-



--------------------------------------------------------------------------------



 



all principal and interest payments made on Shareholder Subordinated Notes, does
not exceed $2,000,000 in any Fiscal Year of Holdings;
     (viii) Holdings may pay regularly scheduled Dividends on Qualified
Preferred Stock issued by it pursuant to the terms thereof solely through the
issuance of additional shares of such Qualified Preferred Stock rather than in
cash;
     (ix) the Borrower may pay cash Dividends to Intermediate Holdco, and
Intermediate Holdco may pay cash Dividends to Holdings, at the times and for the
purposes described below, so long as (i) no Default or Event of Default then
exists or would result therefrom, (ii) the aggregate amount of such cash
Dividends shall not exceed the aggregate amount of cash common equity
contributions received by the Borrower from Intermediate Holdco (including not
more than $28,500,000 received prior to the Effective Date), to and including
the date of such cash Dividend, pursuant to clause (v) of Section 10.05(viii) or
Section 10.05(xix), in each case only to the extent such cash common equity
contributions were funded by Intermediate Holdco with proceeds from the
incurrence of any Wellbeing Project Financing, (iii) each such Dividend is
permitted pursuant to the terms of the Existing Senior Notes Documents and, on
and after the execution and delivery thereof, the Permitted Senior Notes
Documents and the Permitted Refinancing Senior Notes Documents, (iv) no such
Dividend by the Borrower to Intermediate Holdco shall be paid, unless the
proceeds thereof are promptly (and in any event within 5 Business Days of the
payment of such Dividend) (A) Dividended by Intermediate Holdco to Holdings for
use within the time periods required by, and for the purposes described in,
immediately succeeding clause (v) and (B) on-loaned by Intermediate Holdco to
Holdings for use within the time periods required by, and for the purposes
described in, Sub-clause (v) of preceding Section 10.05(xxi) and (v) the
proceeds of each such Dividend received by Holdings shall be utilized by
Holdings promptly (and, in any event, within 30 days of the payment of such
Dividend) to make an Investment in one or more Unrestricted Wellbeing Joint
Ventures pursuant to Section 10.05(xx) for the purposes of financing the
Wellbeing Project and/or the operations of the Unrestricted Wellbeing Joint
Ventures;
     (x) the Refinancing may be consummated in accordance with the requirements
of this Agreement;
     (xi) so long as no Default and no Event of Default then exists or would
result therefrom, any Existing Senior Notes, any Permitted Senior Notes and any
Permitted Refinancing Senior Notes may be refinanced with any Permitted
Refinancing Senior Notes in accordance with the requirements of this Agreement;
     (xii) so long as no Specified Default and no Event of Default then exists
or would result therefrom, any Scheduled Existing Indebtedness, any Permitted
Acquired Debt and any Permitted Refinancing Indebtedness incurred to refinance
same may be refinanced with Permitted Refinancing Indebtedness in accordance
with the requirements of this Agreement; and, so long as no Event of Default has
occurred and is continuing or

-158-



--------------------------------------------------------------------------------



 



would result therefrom, the Existing Senior Notes and any Permitted Refinancing
Senior Notes may be exchanged for Equity Interests of Holdings permitted by
Section 10.10(a);
     (xiii) in addition to the actions permitted above, the Borrower and its
Subsidiaries may make Investments (and, without duplication, may repurchase or
redeem (so long as any repurchased Indebtedness is promptly cancelled) any
Indebtedness otherwise described in Section 10.09(a)(i)), so long as (I) no
Default or Event of Default then exists or would result therefrom, (II) the
aggregate amount of cash expended pursuant to this Section 10.06 (xiii) to
effect such Investments after the Effective Date does not exceed the sum of (x)
$50,000,000 and (y) the aggregate amount of Retained Excess Cash Flow Amount at
the time such Investment is made and (III) to the extent any such Investment (or
any part thereof) is made in reliance on preceding clause (II)(y), calculations
are made by the Borrower of compliance with Section 10.04(a) (regardless of
whether any Indebtedness is then being incurred pursuant to said
Section 10.04(a)) for the Calculation Period most recently ended prior to the
date of the respective repurchase or redemption (determined on a Pro Forma Basis
after giving effect to such Investment and the incurrence of any Indebtedness to
finance same), as set forth in a certificate by an Authorized Officer of the
Borrower furnished to the Administrative Agent on the date of such Investment,
and such calculations shall show that, after giving effect to the respective
Investment (and any contemporaneous Investments) and any Indebtedness being
incurred in connection therewith, the Borrower would be permitted to incur at
least $1 of additional Indebtedness pursuant to Section 10.04(a) at such time;
provided that, to the extent that such Investments constitute redemptions and/or
repurchases of Existing Senior Notes, Permitted Senior Notes and/or Permitted
Refinancing Senior Notes from time to time (whether redeemed in accordance with
the terms of the indenture therefor and/or repurchased on the open market), all
such Existing Senior Notes, Permitted Senior Notes or Permitted Refinancing
Senior Notes, as the case may be, so repurchased or redeemed are promptly
cancelled by the Borrower; and
   (xiv) in addition to the actions permitted above, the Borrower and its
Subsidiaries may make Investments (and, without duplication, may repurchase or
redeem) in any Existing 2009 Senior Notes or Existing 2010 Senior Notes so long
as (I) no Default or Event of Default then exists or would result therefrom,
(II) the aggregate amount of cash expended pursuant to this Section 10.06(xiv)
to effect such Investments after the Effective Date does not exceed $50,000,000,
(III) after giving effect to such Investments, redemptions and repurchases, the
Borrower (A) would be in compliance with Section 9.13 of the Term Credit
Agreement (as in effect on the effective date of Amendment 1) as of the most
recently completed test date and (B) has not less than $70,000,000 of Borrowing
Availability and (IV) all such Existing 2009 Senior Notes or Existing 2010
Senior Notes so repurchased or redeemed are promptly cancelled by the Borrower.
          10.07. Transactions with Affiliates. No Credit Agreement Party will,
nor will permit any of its Subsidiaries to, enter into any transaction or series
of transactions with any Affiliate of Holdings or any of its Subsidiaries other
than in the ordinary course of business and on terms and conditions
substantially as favorable to such Credit Agreement Party or such

-159-



--------------------------------------------------------------------------------



 



Subsidiary as would be reasonably expected to be obtainable by such Credit
Agreement Party or such Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate; provided that the following
shall in any event be permitted: (i) the Transaction; (ii) intercompany
transactions among the Borrower and its Subsidiaries to the extent expressly
permitted by Sections 10.02, 10.04, 10.05 and 10.06 and intercompany
transactions among Holdings and its Subsidiaries to the extent expressly
provided in clauses (xx), (xxi) and (xxii) of Section 10.05; (iii) the payment
of consulting or other fees to the Borrower by any of its Subsidiaries in the
ordinary course of business; (iv) customary fees to non-officer directors of the
Borrower and its respective Subsidiaries; (v) the Borrower and its Subsidiaries
may enter into the employment arrangements with respect to the procurement of
services with their respective officers and employees in the ordinary course of
business; (vi) Dividends may be paid by Holdings to the extent permitted by
Section 10.06; (vii) the payment of customary fees (excluding management fees)
to the Agents and their Affiliates for services rendered (including, without
limitation, any underwriting discounts and commissions); (viii) transactions
between the Borrower and/or any of its Subsidiaries and their respective
Affiliates listed on Schedule XVI hereto; and (ix) the California Disposition
and any loan of all or a portion of the Net Sale Proceeds therefrom to an
Affiliate of the Borrower, so long as (and only so long as) such transactions
would not (in the absence of this clause (ix) and, for such purpose, assuming
same were in the “ordinary course of business”) give rise to a violation of this
Section 10.07. In no event shall any management, consulting or similar fee be
paid or payable by Holdings or any of its Subsidiaries to any Affiliate (other
than the Borrower or any other Credit Party), except as specifically provided in
this Section 10.07.
          10.08. Fixed Charge Coverage Ratio. During any Compliance Period, the
Borrower shall not permit (i) the Fixed Charge Coverage Ratio to be less than
1.00:1.00 for the four Fiscal Quarters most recently ended for which financial
statements are available immediately prior to the beginning of such Compliance
Period and (ii) the Fixed Charge Coverage Ratio for each four-Fiscal Quarter
period ending during such Compliance Period to be less than 1.00:1.00. Within
five Business Days of (x) the first day of a Compliance Period and (y) the last
Business Day of any Fiscal Quarter during which a Compliance Period is
occurring, Holdings shall provide to Administrative Agent a Compliance
Certificate calculating the Fixed Charge Coverage Ratio based on the most recent
quarterly financial statements delivered pursuant to Section 9.01(b).
          10.09. Limitation on Voluntary Payments and Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; Issuances of Capital Stock; etc. (a) No Credit Agreement Party
will, and no Credit Agreement Party will permit any of its Subsidiaries to:
     (i) make (or give any notice in respect of) any voluntary or optional
payment or prepayment on or redemption, repurchase or acquisition for value of
(including, without limitation, by way of depositing with the trustee with
respect thereto or any other Person money or securities before due for the
purpose of paying when due), or any prepayment, repurchase, redemption or
acquisition for value as a result of any asset sale, change of control or
similar event of any Existing Indebtedness or, after the incurrence or issuance
thereof, any Permitted Refinancing Indebtedness, any Shareholder Subordinated

-160-



--------------------------------------------------------------------------------



 



Note, any Qualified Preferred Stock, any Permitted Acquired Debt, any Permitted
Refinancing Senior Note, except to the extent expressly permitted under
Section 10.06(xi), (xii), (xiii) and or (xiv), in the case of Permitted Acquired
Debt, required by Section 9.11(h);
     (ii) amend or modify, or permit the amendment or modification of, any
provision of any Existing Senior Notes Document or any Intermediate Holdco
Credit Document or, on and after the execution and delivery thereof, any
Wellbeing Project Financing Document, any Permitted Senior Notes Document and
any Permitted Refinancing Senior Notes Document, in any such case other than any
technical or clarifying amendments, modifications or changes to any such
Documents that are not in any way adverse to the interests of the Lenders and do
not relate to the subordination provisions contained therein or, in the case of
any Wellbeing Project Financing Document, amendments, modifications or changes
which do not result in the Wellbeing Project Financing ceasing to meet the
requirements of “Wellbeing Project Financing” as set forth in the definition
thereof; or
     (iii) amend, modify or change any Permitted Acquired Debt, any Permitted
Refinancing Indebtedness, any Tax Allocation Agreement, any Management
Agreement, any Qualified Preferred Stock, its certificate of incorporation
(including, without limitation, by the filing or modification of any certificate
of designation), by-laws, certificate of partnership, partnership agreement,
certificate of limited liability company, limited liability company agreement
(or equivalent organizational documents) or any agreement entered into by it,
with respect to its capital stock or other Equity Interests (including any
Shareholders’ Agreement), or enter into any new Tax Allocation Agreement,
Management Agreement or agreement with respect to its capital stock or other
Equity Interests, other than (A) any change to Permitted Acquired Debt or
Permitted Refinancing Indebtedness as a result of the refinancing thereof as
permitted by Section 10.09(a), (B) any amendments or modifications to Permitted
Refinancing Debt or Qualified Preferred Stock consistent with the definitions
thereof provided herein and (C) any amendments, modifications or changes
pursuant to this Section 10.09(a) and any such new agreements pursuant to this
Section 10.09(a), (x) which do not adversely affect the interests of the Lenders
in any material respect, (y), in the case of any Management Agreement, which
does not involve the payment by Holdings or any of its Subsidiaries of any
amount which could give rise to a violation of this Agreement and (z) any
amendment to such Person’s respective certificates of incorporation or other
organizational documents to authorize the issuance of capital stock or other
Equity Interests otherwise permitted to be issued pursuant to the terms of this
Agreement.
          (b) Neither Holdings nor any of its Subsidiaries shall designate any
Indebtedness (other than the Obligations) as “Designated Guarantor Senior Debt”
or “Designated Senior Debt” for purposes of the Existing Senior Notes Documents
or, on and after the execution and delivery thereof, the Permitted Senior Notes
Documents and the Permitted Refinancing Senior Notes Documents.

-161-



--------------------------------------------------------------------------------



 



          10.10. Limitation on Issuance of Equity Interests. (a) Holdings will
not issue (i) any Preferred Equity (or any options, warrants or rights to
purchase Preferred Equity) (other than Qualified Preferred Stock issued pursuant
to clause (c) below) or (ii) any redeemable common stock or equivalent common
Equity Interests.
          (b) Neither Intermediate Holdco nor the Borrower shall, nor shall
permit any of its Subsidiaries to, issue any capital stock or other Equity
Interests (including by way of sales of treasury stock), except (i) for
transfers and replacements of then outstanding shares of capital stock or other
Equity Interests, (ii) for stock splits, stock dividends and additional
issuances which do not decrease the aggregate percentage ownership of Holdings
and its Subsidiaries in any class of the capital stock or other Equity Interests
of such Subsidiaries, (iii) in the case of Foreign Subsidiaries of the Borrower,
to qualify directors to the extent required by applicable law, (iv) Subsidiaries
formed after the Initial Borrowing Date pursuant to Section 10.13 may issue
capital stock or other Equity Interests in accordance with the requirements of
Section 10.13 and (v) issuances of Equity Interests (including Preferred Equity)
by any Wholly-Owned Subsidiary of the Borrower to one or more other Wholly-Owned
Subsidiaries of the Borrower. All capital stock or other Equity Interests issued
in accordance with this Section 10.10(b) shall, to the extent required by the
relevant Security Document, be delivered to the Collateral Agent for pledge
pursuant to such Security Document.
          (c) Holdings may from time to time (i) issue Qualified Preferred
Stock, so long as (x) no Default or Event of Default shall exist at the time of
any such issuance or immediately after giving effect thereto, and (y) with
respect to each issuance of Qualified Preferred Stock, the gross cash proceeds
therefrom (or in the case of Qualified Preferred Stock directly issued as
consideration for a Permitted Acquisition, the Fair Market Value thereof of the
assets received therefor) shall be at least equal to 100% of the liquidation
preference thereof at the time of issuance and (ii) issue additional shares of
Qualified Preferred Stock to pay in kind regularly scheduled Dividends on
Qualified Preferred Stock theretofore issued in compliance with this Section
10.10(c).
          10.11. Limitation on Certain Restrictions on Subsidiaries. No Credit
Agreement Party will, nor will permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective,
any encumbrance or restriction on the ability of any such Subsidiary to (x) pay
dividends or make any other distributions on its capital stock or any other
Equity Interests or participation in its profits owned by Holdings or any
Subsidiary of Holdings, or pay any Indebtedness owed to Holdings or a Subsidiary
of Holdings, (y) make loans or advances to Holdings or any Subsidiary of
Holdings or (z) transfer any of its properties or assets to Holdings or any of
its Subsidiaries, except for such encumbrances or restrictions existing under or
by reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, (iii) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Borrower or a Subsidiary of the
Borrower, (iv) customary provisions restricting assignment of any licensing
agreement (in which the Borrower or any of its Subsidiaries is the licensee) or
any other contract entered into by the Borrower or any Subsidiary of the
Borrower in the ordinary course of business, (v) any agreement or instrument
governing Permitted Acquired Debt, which encumbrance or restriction is not
applicable to any Person or the properties or assets of any Person, other than
the Person or the properties or assets of the

-162-



--------------------------------------------------------------------------------



 



Person acquired pursuant to the respective Permitted Acquisition and so long as
the respective encumbrances or restrictions were not created (or made more
restrictive) in connection with or in anticipation of the respective Permitted
Acquisition, (vi) restrictions applicable to any Non-Wholly Owned Subsidiary
existing at the time of the acquisition thereof as a result of an Investment
pursuant to Section 10.05 or a Permitted Acquisition effected in accordance with
Section 9.14; provided that the restrictions applicable to such joint venture
are not made more burdensome, from the perspective of the Borrower and its
Subsidiaries, than those as in effect immediately before giving effect to the
consummation of the respective Investment or Permitted Acquisition; (vii) any
restriction or encumbrance with respect to assets subject to Liens permitted by
Sections 10.03(iv), (x), (xi), (xii) and (xvi); (viii) the Existing 2011 Senior
Notes Documents; (ix) the Existing 2010 Senior Notes Documents; (x) the Existing
2009 Senior Notes Documents; (xi) the Existing 2013 Senior Notes Documents;
(xii) the Intermediate Holdco Credit Documents; (xiii) the Term Credit
Documents; (xiv) the Wellbeing Project Financing Documents; (xv) on and after
the execution and delivery thereof, the Permitted Senior Notes Documents; and
(xvi) on and after the execution and delivery thereof, the Permitted Senior
Refinancing Notes Documents.
          10.12. Limitation on the Creation of Subsidiaries and Joint Ventures.
(a) Except as otherwise specifically provided in immediately succeeding clause
(b), Holdings will not, and will not permit any of its Subsidiaries to,
establish, create or acquire after the Initial Borrowing Date any Subsidiary,
provided that the Borrower and its Wholly-Owned Subsidiaries shall be permitted
to establish or create Wholly-Owned Subsidiaries so long as (A) at least 1
Business Day’s (or such longer period as is acceptable to the Administrative
Agent in any given case) of such establishment, creation or acquisition, as the
case may be, written notice thereof is given to the Administrative Agent
(provided that no such notice shall be required to be given in the case of a
Shell Corporation), (B) subject to Sections 9.11(d) and 9.12, the Equity
Interests of each such new Wholly-Owned Subsidiary (if same is an Unrestricted
Subsidiary) are pledged pursuant to, and to the extent required by, the
applicable Pledge Agreements and, if such Equity Interests constitute
certificated Equity Interests, the certificates representing such Equity
Interests, together with stock or other powers duly executed in blank, are
delivered to the Collateral Agent for the benefit of the Secured Creditors,
(C) to the extent such new Wholly-Owned Subsidiary is required, in accordance
with the applicable provisions of Section 9.11, to become a Subsidiary
Guarantor, (i) such new Wholly-Owned Subsidiary executes and delivers
counterparts of the Subsidiaries Guaranty, the Intercompany Subordination
Agreement, the Intercreditor Agreement and such Security Documents as would have
been entered into by the respective Subsidiary if same had been a Subsidiary
Guarantor on the Initial Borrowing Date, and takes all action in connection
therewith as would otherwise have been required to be taken pursuant to
Section 6 if such new Wholly-Owned Subsidiary had been a Credit Party on the
Initial Borrowing Date, and (D) such new Wholly-Owned Subsidiary, to the extent
requested by any Agent or the Required Lenders, takes all other actions required
pursuant to Section 9.11 (including, without limitation, to, at its own expense,
execute, acknowledge and deliver, or cause the execution, acknowledgement and
delivery of, and thereafter register, file or record in any appropriate
governmental office, any document or instrument reasonably deemed by the
Collateral Agent to be necessary or desirable for the creation and perfection of
the Liens on its assets intended to be created pursuant to the applicable
Security Documents); provided that (x) the Credit Documents required to be
executed and delivered pursuant to clause (C) by such

-163-



--------------------------------------------------------------------------------



 



newly formed, created or acquired Subsidiary shall not be required to be so
executed and delivered until 45 days after the formation, creation or
acquisition of such Subsidiary, and (y) in the case of a Shell Corporation
created or established by the Borrower or any of its Wholly-Owned Subsidiaries,
the actions described in clauses (B) and (C) and applicable to such Shell
Corporation shall not be required to be taken (so long as same remains a Shell
Corporation) until 60 days after the creation or establishment of such Shell
Corporation.
          (b) In addition to Subsidiaries of the Borrower created pursuant to
preceding clause (a), the Borrower and its Subsidiaries may establish, acquire
or create, and make Investments in, Non-Wholly Owned Subsidiaries after the
Initial Borrowing Date as a result of Permitted Acquisitions (subject to the
limitations contained in the definition thereof) and Investments expressly
permitted to be made pursuant to Section 10.05, provided that (x) all Equity
Interests of each such Non-Wholly Owned Subsidiary which is an Unrestricted
Subsidiary shall be pledged by any Credit Party which owns same to the extent
required by the Pledge Agreements, and (y) any actions required to be taken
pursuant to Section 9.11 in connection with the establishment of, or Investments
in, the respective Subsidiaries are taken in accordance with the requirements of
said Section 9.11.
          10.13. Special Restrictions Relating to Principal Property. No Credit
Agreement Party will, nor will permit any Subsidiary Guarantor to, (i) own or
acquire any Principal Property (other than the Principal Properties designated
on Schedule XVII hereto) or (ii) directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become liable for or suffer to exist any
Indebtedness secured by a Lien on any Principal Property; provided however that,
notwithstanding the foregoing, (x) the Borrower and its Subsidiaries may acquire
(by way of third-party purchase) up to (but not more than) two Principal
Properties after the Initial Borrowing Date and, thereafter, own such Principal
Properties and (y) the Borrower and its Subsidiaries may own additional
Principal Properties which are not Principal Properties on the Initial Borrowing
Date (or, if acquired after the Initial Borrowing Date, on such date of
acquisition) if (x) the respective Principal Property becomes a Principal
Property after the Initial Borrowing Date (or such date of acquisition) as a
result of the making of capital expenditures or other investments in such
Property by the Borrower or the respective Subsidiary or (y) the respective
Principal Property is constructed by the Borrower or the respective Subsidiary.
          10.14. No Additional Deposit Accounts; etc. The Borrower will not, and
will not permit any Subsidiary Guarantor, directly or indirectly, open, maintain
or otherwise have any checking, savings, deposit, securities or other accounts
at any bank or other financial institution where cash or Cash Equivalents are or
may be deposited or maintained with any Person, other than (i) the Core
Concentration Account, (ii) the Collection Accounts set forth on Part A of
Schedule III, and (iii) the Excluded Deposit Accounts; provided that the
Borrower or any Subsidiary Guarantor may open new Collection Accounts, not set
forth in such Schedule III, so long as prior to opening any such account (i) the
Administrative Agent has consented in writing to such opening (which consent
shall not be unreasonably withheld or delayed), (ii) the Borrower has delivered
an updated Schedule III to the Administrative Agent listing such new account if
such account is a Collection Account and (iii) in the case of any new Collection
Account), the financial institution with which such account is opened, together
with the Borrower or the

-164-



--------------------------------------------------------------------------------



 



Subsidiary Guarantor which has opened such account and the Collateral Agent have
executed and delivered to the Administrative Agent a Cash Management Control
Agreement.
          SECTION 11. Events of Default.
          Upon the occurrence of any of the following specified events (each, an
“Event of Default”):
          11.01. Payments. The Borrower shall (i) default in the payment when
due of any principal of any Loan or Note, (ii) default, and such default shall
continue for three or more Business Days, in the payment when due of any Unpaid
Drawing, any interest on any Loan or Note or any Fees or (iii) default, and such
default shall continue for 10 or more Business Days after notice to the Borrower
by the Administrative Agent or any Lender, in the payment when due of any other
amounts owing hereunder or under any other Credit Document; or
          11.02. Representations, etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
(other than a Foreign Security Document) or in any statement or certificate
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or
          11.03. Covenants. Holdings or any of its Subsidiaries shall
(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Sections 9.01(e)(i), 9.10, 9.11, 9.14, 9.17, 9.18, 9.19
or 10, or (b) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 9.01(o) and such default shall
continue unremedied for at least one Business Day or (c) default in the due
performance or observance by it of any term, covenant or agreement contained in
this Agreement (other than those referred to in Sections 11.01, 11.02 or clause
(a) or clause (b) of this Section 11.03) and such default shall continue
unremedied for a period of at least 30 days; or
          11.04. Default Under Other Agreements. (a) Holdings or any of its
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) beyond the period of grace, if any, provided in the
instrument or agreement under which Indebtedness was created or (ii) default in
the observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause (determined without regard to whether any notice is
required), any such Indebtedness to become due prior to its stated maturity; or
(b) any Indebtedness (other than the Obligations) of Holdings or any of its
Subsidiaries shall be declared to be (or shall become) due and payable, or shall
be required to be prepaid other than by a regularly scheduled required
prepayment, prior to the stated maturity thereof; provided that it shall not
constitute an Event of Default pursuant to clause (a) or (b) of this Section
11.04 unless the principal amount of any one issue of such Indebtedness, or the
aggregate amount of all such Indebtedness referred to in clauses (a) and
(b) above, equals or exceeds $25,000,000; or

-165-



--------------------------------------------------------------------------------



 



          11.05. Bankruptcy, etc. Holdings or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against
Holdings or any of its Subsidiaries and the petition is not controverted within
10 days, or is not dismissed within 60 days, after commencement of the case; or
a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of Holdings or any of its
Subsidiaries; or Holdings or any of its Subsidiaries commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to Holdings or any of
its Subsidiaries; or there is commenced against Holdings or any of its
Subsidiaries any such proceeding which remains undismissed for a period of
60 days; or Holdings or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or Holdings or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or
Holdings or any of its Subsidiaries makes a general assignment for the benefit
of creditors; or any Company action is taken by Holdings or any of its
Subsidiaries for the purpose of effecting any of the foregoing; or
          11.06. ERISA. (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days which will result in a
Material Adverse Effect, any Plan which is subject to Title IV of ERISA shall
have had or is likely to have a trustee appointed to administer such Plan
pursuant to Section 4042(b) of ERISA, any Plan or Multiemployer Plan which is
subject to Title IV of ERISA is, shall have been or is likely to be
involuntarily terminated or to be the subject of termination proceedings under
ERISA, any Plan subject to Title IV of ERISA shall have an Unfunded Current
Liability, a contribution required to be made with respect to a Plan subject to
Title IV of ERISA or Multiemployer Plan or a Foreign Pension Plan has not been
made within 60 days of when due, Holdings or any Subsidiary of Holdings or any
ERISA Affiliate has incurred or is likely to incur any liability to or on
account of a Plan subject to Title IV of ERISA or Multiemployer Plan under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971 or 4975 of the Code or on account of a group
health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the
Code) under Section 4980B of the Code, or Holdings or any Subsidiary of Holdings
has incurred or is likely to incur liabilities pursuant to one or more employee
welfare benefit plans (as defined in Section 3(1) of ERISA) that provide
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA) or Plans or Foreign Pension Plans, a “default” within
the meaning of Section 4219(c)(5) of ERISA, shall occur with respect to any Plan
or Multiemployer Plan; (b) there shall result from any such event or events
described above in this Section 10.06 the imposition of a

-166-



--------------------------------------------------------------------------------



 



lien, the granting of a security interest, or a liability or a material risk of
incurring a liability resulting from any event described in clause (a) above;
and (c) such lien, security interest or liability, individually and/or in the
aggregate, in the reasonable opinion of the Required Lenders, has had, or could
reasonably be expected to have, a Material Adverse Effect; or
          11.07. Security Documents. (a) Any Security Document shall cease to be
in full force and effect (except in accordance with the terms thereof), or
shall, subject to the Intercreditor Agreement, cease to give the Collateral
Agent for the benefit of the Secured Creditors the Liens, rights, powers and
privileges purported to be created thereby (including, without limitation, a
perfected security interest in, and Lien on, all of the Collateral), in favor of
the Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 10.03), and subject to no other Liens (except as
permitted by Section 10.03), or (b) any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any such Security Document and such default
shall continue beyond any cure or grace period specifically applicable thereto
pursuant to the terms of any such Security Document; provided that the failure
to have a perfected and enforceable Lien on Collateral in favor of the
Collateral Agent shall not give rise to an Event of Default under this
Section 11.07, unless the aggregate fair market value of all Collateral over
which the Collateral Agent fails to have a perfected and enforceable Lien
(exclusive of Collateral that is the subject of an Excluded Event) equals or
exceeds $10,000,000; or
          11.08. Guaranties. Any Guaranty or any provision thereof shall cease
to be in full force or effect as to the relevant Guarantor, or any Guarantor or
Person acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under the relevant Guaranty, or any Guarantor shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to its Guaranty; or
          11.09. Judgments. One or more judgments or decrees shall be entered
against Holdings or any of its Subsidiaries involving a liability (to the extent
not paid or covered by a reputable and solvent insurance company (with any
portion of any judgment or decree not so covered to be included in any
determination hereunder)) equal to or in excess of $25,000,000 for all such
judgments and decrees and all such judgments or decrees shall either be final
and non-appealable or shall not have been vacated, discharged or stayed or
bonded pending appeal for any period of 60 consecutive days; provided, however,
that for the avoidance of doubt, the European Commission Decision shall be
deemed to have been stayed for so long as such decision is not final and
non-appealable and the Borrower and its applicable Subsidiaries are diligently
pursuing an appeal of such decision and have complied with all requirements of
the European Commission with respect to the posting of bonds, bank guarantees or
other security for the European Commission Decision (after giving effect to any
waiver by the European Commission of any such requirements); provided, further,
that the rendering of any other such judgment(s) or decree(s) by courts outside
of the United States and Bermuda shall not be an Event of Default under this
Section 11.09 unless (i) Holdings and its Subsidiaries which are subject to the
judgment(s) or decree(s), as of the date of the issuance of such judgment(s) or
decree(s) (or any later date while such judgment(s) or decree(s) are still in
effect) have at least $25,000,000 in net assets (determined on a book basis
without regard to any write-down or

-167-



--------------------------------------------------------------------------------



 



write-off of such assets as a result of such judgment(s) or decree(s)) located
in the jurisdictions (i.e., the relevant country or countries or any larger
jurisdiction of the respective court(s)) of the courts rendering such
judgment(s) or decree(s) (which is (or are) final and non-appealable or has (or
have) not been vacated, discharged, stayed or bonded pending appeal for any
period of 60 consecutive days) or (ii) an order or orders enforcing such
judgment(s) or decree(s) (which is (or are) final and non-appealable or has (or
have) not been vacated, discharged, stayed or bonded pending appeal for any
period of 60 consecutive days) is entered by a court or courts of competent
jurisdiction in a jurisdiction or jurisdictions where Holdings and/or its
Subsidiaries subject to the order, as of the date of the entry of such order of
enforcement (or any later date while any such order is still in effect), have at
least $25,000,000 in net assets located in such jurisdiction or jurisdictions
(determined on a book basis without regard to any write-down or write-off of
such assets as a result of such judgment(s) or decree(s)); or
          11.10. Ownership. A Change of Control shall have occurred; or
          11.11. Denial of Liability. Any Credit Agreement Party shall deny its
obligations under this Agreement, any Note or any other Credit Document;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to Holdings or the Borrower,
take any or all of the following actions, without prejudice to the rights of any
Agent or any Lender to enforce its claims against any Credit Party (provided
that if an Event of Default specified in Section 11.05 shall occur with respect
to the Borrower, the result which would occur upon the giving of written notice
by the Administrative Agent as specified in clauses (i) and (ii) below shall
occur automatically without the giving of any such notice): (i) declare the
Total Commitment terminated, whereupon the Revolving Loan Commitment of each
Lender shall forthwith terminate immediately and any Commitment Commission and
any other Fees shall forthwith become due and payable without any other notice
of any kind; (ii) declare the principal of and any accrued interest in respect
of all Loans and all Obligations owing hereunder (including Unpaid Drawings) to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; (iii) enforce, as Collateral Agent (or direct the
Collateral Agent to enforce), subject to the Intercreditor Agreement, any or all
of the Liens and security interests created pursuant to the Security Documents;
(iv) terminate any Letter of Credit which may be terminated in accordance with
its terms; (v) direct the Borrower to pay (and the Borrower agrees that upon
receipt of such notice, or upon the occurrence of an Event of Default specified
in Section 11.05 with respect to the Borrower, it will pay) to the
Administrative Agent at the Payment Office such additional amount of cash, to be
held as security by the Administrative Agent, as is equal to the aggregate
Stated Amount of all Letters of Credit issued for the account of the Borrower
and then outstanding; and (vi) apply any cash collateral held by the
Administrative Agent as provided in Section 5.02 to the repayment of the
Obligations.
          SECTION 12. The Administrative Agent.
          12.01. Appointment. The Lenders hereby irrevocably designate and
appoint DBNY as Administrative Agent (for purposes of this Section 12 and
Section 13.01, the term

-168-



--------------------------------------------------------------------------------



 



“Administrative Agent” also shall include DBNY in its capacity as Collateral
Agent pursuant to the Security Documents) to act as specified herein and in the
other Credit Documents. Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, the Administrative Agent to take such action on its behalf under the
provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Administrative Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. The
Administrative Agent may perform any of its respective duties hereunder by or
through its officers, directors, agents, employees or affiliates.
          12.02. Nature of Duties. (a) The Administrative Agent shall not have
any duties or responsibilities except those expressly set forth in this
Agreement and in the other Credit Documents. Neither the Administrative Agent
nor any of its officers, directors, agents, employees or affiliates shall be
liable for any action taken or omitted by it or them hereunder or under any
other Credit Document or in connection herewith or therewith, unless caused by
its or their gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). The duties of
the Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.
          (b) Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document, the Lead Arranger is named as such for
recognition purposes only, and in its capacity as such shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement or the
other Credit Documents or the transactions contemplated hereby and thereby; it
being understood and agreed that the Lead Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 12.06 and 13.01. Without
limitation of the foregoing, the Lead Arranger shall not, solely by reason of
this Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.
          12.03. Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of Holdings and its Subsidiaries in connection with the making and the
continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of
Holdings and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any

-169-



--------------------------------------------------------------------------------



 



Note with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter. The Administrative Agent shall not be responsible to any Lender or
the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of Holdings or any of its Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
financial condition of Holdings or any of its Subsidiaries or the existence or
possible existence of any Default or Event of Default.
          12.04. Certain Rights of the Administrative Agent. If the
Administrative Agent requests instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, the Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders;
and the Administrative Agent shall not incur liability to any Lender by reason
of so refraining. Without limiting the foregoing, neither any Lender nor the
holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.
          12.05. Reliance. The Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, statement, certificate, telex, teletype or telecopier message,
cablegram, radiogram, order or other document or telephone message signed, sent
or made by any Person that the Administrative Agent believed to be the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
any other Credit Document and its duties hereunder and thereunder, upon advice
of counsel selected by the Administrative Agent.
          12.06. Indemnification. To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders (determined as if there were no Defaulting Lenders) for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s (or such affiliate’s)
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
          12.07. The Administrative Agent in its Individual Capacity. With
respect to its obligation to make Loans, or issue or participate in Letters of
Credit, under this Agreement, the Administrative Agent shall have the rights and
powers specified herein for a “Lender” and may exercise the same rights and
powers as though it were not performing the duties specified herein;

-170-



--------------------------------------------------------------------------------



 



and the term “Lender,” “Required Lenders,” “Holders of Notes” or any similar
terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.
          12.08. Holders. (a) The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
a written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
          (b) Without limiting the provisions of preceding clause (a), the
parties hereto acknowledge and agree that any Agent hereunder may also act in
individual or agency capacities in connection with other financings, including,
without limitation, pursuant to the Term Credit Documents. The parties hereto
agree to each of the Agents acting in such other individual and agency
capacities, and shall not raise any claim in connection therewith (except to the
extent resulting from the gross negligence or willful misconduct of the
respective such Person as an Agent hereunder).
          12.09. Resignation by the Administrative Agent. (a) The Administrative
Agent may resign from the performance of all its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 15
Business Days’ prior written notice to the Lenders and, unless a Default or an
Event of Default under Section 11.05 then exists, the Borrower. Any such
resignation by an Administrative Agent hereunder shall also constitute its
resignation as an Issuing Lender and the Swingline Lender, in which case the
resigning Administrative Agent (x) shall not be required to issue any further
Letters of Credit or make any additional Swingline Loans hereunder and (y) shall
maintain all of its rights as Issuing Lender or Swingline Lender, as the case
may be, with respect to any Letters of Credit issued by it, or Swingline Loans
made by it, prior to the date of such resignation. Such resignation shall take
effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.
          (b) Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).

-171-



--------------------------------------------------------------------------------



 



          (c) If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed, provided that the Borrower’s consent shall not be required if an Event
of Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above.
          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 20th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
          (e) Upon a resignation of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Administrative Agent for all of
its actions and inactions while serving as the Administrative Agent.
          12.10. Collateral Matters. (a) Each Lender authorizes and directs the
Collateral Agent to enter into the Security Documents and the Intercreditor
Agreement. Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. The Collateral Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time prior to an Event of Default, to take
any action with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Security Documents.
          (b) The Lenders hereby authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral (i) upon termination of the Revolving Loan Commitments
(and all Letters of Credit) and payment and satisfaction of all of the
Obligations (other than inchoate indemnification obligations) at any time
arising under or in respect of this Agreement or the Credit Documents or the
transactions contemplated hereby or thereby, (ii) constituting property being
sold or otherwise disposed of (to Persons other than Holdings and its
Subsidiaries) upon the sale or other disposition thereof in compliance with
Section 10.02, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 13.12), (iv) as otherwise may be expressly provided in the relevant
Security Documents. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Collateral Agent’s

-172-



--------------------------------------------------------------------------------



 



authority to release particular types or items of Collateral pursuant to this
Section 12.10 or (v) constituting Equity Interests or assets of any Subsidiary
of the Borrower upon the liquidation or dissolution of such Subsidiary in a
transaction permitted by the Credit Documents.
          (c) The Collateral Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Credit Party or is cared for, protected or insured or that the Liens
granted to the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).
          12.11. Delivery of Information. The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Credit Party, any Subsidiary, the Required
Lenders, any Lender or any other Person under or in connection with this
Agreement or any other Credit Document except (i) as specifically provided in
this Agreement or any other Credit Document and (ii) as specifically requested
from time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of the Administrative Agent at the time of receipt of such request
and then only in accordance with such specific request.
          SECTION 13. Miscellaneous.
          13.01. Payment of Expenses, etc.The Borrower hereby agrees to:
(i) whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and disbursements of White &
Case LLP and the Administrative Agent’s other counsel and consultants) in
connection with the preparation, execution, delivery and administration of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto, of the Administrative Agent and its Affiliates in connection
with its or their syndication efforts with respect to this Agreement and of the
Administrative Agent and, after the occurrence of an Event of Default, each of
the Issuing Lenders and Lenders in connection with the enforcement of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable fees and
disbursements of counsel and consultants (including, without limitation, any
inventory consultants) for the Administrative Agent and, after the occurrence of
an Event of Default,

-173-



--------------------------------------------------------------------------------



 



counsel for each of the Issuing Lenders and Lenders); (ii) pay and hold the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all present and future stamp, excise and other
similar documentary taxes with respect to the foregoing matters and save the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to the
Administrative Agent, such Issuing Lender or such Lender) to pay such taxes; and
(iii) indemnify the Administrative Agent, each Issuing Lender and each Lender,
and each of their respective officers, directors, employees, representatives,
advisors, agents, affiliates, trustees and investment advisors from and hold
each of them harmless against any and all liabilities, obligations (including
removal or remedial actions), losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses and disbursements (including reasonable
attorneys’ and consultants’ fees and disbursements) incurred by, imposed on or
assessed against any of them as a result of, or arising out of, or in any way
related to, or by reason of, (a) any investigation, litigation or other
proceeding (whether or not the Administrative Agent, any Issuing Lender or any
Lender is a party thereto and whether or not such investigation, litigation or
other proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the use of any Letter of Credit or the proceeds of any Loans hereunder or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) the actual or alleged
presence of Hazardous Materials in the air, surface water or groundwater or on
the surface or subsurface of any Real Property at any time owned, leased or
operated by Holdings or any of its Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials by Holdings or any
of its Subsidiaries at any location, whether or not owned, leased or operated by
Holdings or any of its Subsidiaries, the non-compliance by Holdings or any of
its Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property, or any Environmental Claim asserted
against Holdings, any of its Subsidiaries or any Real Property at any time
owned, leased or operated by Holdings or any of its Subsidiaries, including, in
each case, without limitation, the reasonable fees and disbursements of counsel
and other consultants incurred in connection with any such investigation,
litigation or other proceeding (but excluding any losses, liabilities, claims,
damages or expenses to the extent incurred by reason of the gross negligence or
willful misconduct of the Person to be indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable decision)). To the extent
that the undertaking to indemnify, pay or hold harmless the Administrative
Agent, any Issuing Lender or any Lender set forth in the preceding sentence may
be unenforceable because it is violative of any law or public policy, the
Borrower shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.
          13.02. Right of Setoff. (a) In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, each Issuing Lender and each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by

-174-



--------------------------------------------------------------------------------



 



the Administrative Agent, such Issuing Lender or such Lender (including, without
limitation, by branches and agencies of the Administrative Agent, such Issuing
Lender or such Lender wherever located) to or for the credit or the account of
Holdings or any of its Subsidiaries against and on account of the Obligations
and liabilities of the Credit Parties to the Administrative Agent, such Issuing
Lender or such Lender under this Agreement or under any of the other Credit
Documents, including, without limitation, all interests in Obligations purchased
by such Lender pursuant to Section 13.04(b), and all other claims of any nature
or description arising out of or connected with this Agreement or any other
Credit Document, irrespective of whether or not the Administrative Agent, such
Issuing Lender or such Lender shall have made any demand hereunder and although
said Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured.
          (b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE
LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR
TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE
ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT
OF THE REQUIRED LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF
SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE
OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.
          13.03. Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telegraphic, telecopier or cable communication) and mailed,
telegraphed, telecopied, cabled or delivered: if to any Credit Party, at the
address specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified on Schedule II; and if to
the Administrative Agent, at the Notice Office; or, as to any Credit Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
the Borrower and the Administrative Agent. All such notices and communications
shall, when mailed, telegraphed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or overnight courier, as the case may be, or sent by
telecopier, except that notices and

-175-



--------------------------------------------------------------------------------



 



communications to the Administrative Agent and the Borrower shall not be
effective until received by the Administrative Agent or the Borrower, as the
case may be.
          13.04. Benefit of Agreement; Assignments; Participations. (a) This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, neither Holdings nor the Borrower may assign or transfer any of its
rights, obligations or interest hereunder without the prior written consent of
the Lenders and, provided further, that, although any Lender may transfer,
assign or grant participations in its rights hereunder, such Lender shall remain
a “Lender” for all purposes hereunder (and may not transfer or assign all or any
portion of its Revolving Loan Commitments hereunder except as provided in
Sections 2.13 and 13.04(b)) and the transferee, assignee or participant, as the
case may be, shall not constitute a “Lender” hereunder and, provided, further,
that no Lender shall transfer or grant any participation under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the final scheduled maturity of any Loan, Note or Letter
of Credit (unless such Letter of Credit is not extended beyond the Revolving
Loan Maturity Date) in which such participant is participating, or reduce the
rate or extend the time of payment of interest or Fees thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof (it being understood that
any amendment or modification to the financial definitions in this Agreement or
to Section 13.07(a) shall not constitute a reduction in the rate of interest or
Fees payable hereunder), or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Revolving Loan Commitment (or the
available portion thereof) or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by Holdings or the Borrower
of any of its rights and obligations under this Agreement or (iii) release all
or substantially all of the Collateral under all of the Security Documents
(except as expressly provided in the Credit Documents) supporting the Loans or
Letters of Credit hereunder in which such participant is participating. In the
case of any such participation, the participant shall not have any rights under
this Agreement or any of the other Credit Documents (the participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the participant relating
thereto) and all amounts payable by the Borrower hereunder shall be determined
as if such Lender had not sold such participation.
          (b) Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its Revolving
Loan Commitments and related outstanding Obligations (or, if the Revolving Loan
Commitments with respect to the relevant Tranche have terminated, outstanding
Obligations) hereunder to (i)(A) its parent company and/or any affiliate of such
Lender which is at least 50% owned by such Lender or its parent company or
(B) to one or more other Lenders or any affiliate of any such other Lender which
is at least 50% owned by such other Lender or its parent company (provided that
any fund that invests in loans and is managed or advised by the same investment
advisor of another fund which is a Lender (or by an Affiliate of such investment
advisor) shall be treated as an affiliate of

-176-



--------------------------------------------------------------------------------



 



such other Lender for the purposes of this sub-clause (x)(i)(B)), or (ii) in the
case of any Lender that is a fund that invests in loans, any other fund that
invests in loans and is managed or advised by the same investment advisor of any
Lender or by an Affiliate of such investment advisor or (y) assign all, or if
less than all, a portion equal to at least $10,000,000 in the aggregate for the
assigning Lender or assigning Lenders, of such Revolving Loan Commitments and
related outstanding Obligations (or, if the Revolving Loan Commitments with
respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to one or more Eligible Transferees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Transferee), each of which assignees shall become a
party to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement, provided that (i) at such time, Schedule I shall be deemed modified
to reflect the Revolving Loan Commitments and/or outstanding Loans, as the case
may be, of such new Lender and of the existing Lenders, (ii) upon the surrender
of the relevant Notes by the assigning Lender (or, upon such assigning Lender’s
indemnifying the Borrower for any lost Note pursuant to a customary
indemnification agreement) new Notes will be issued, at the Borrower’s expense,
to such new Lender and to the assigning Lender upon the request of such new
Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 2.05 (with appropriate modifications) to the extent
needed to reflect the revised Revolving Loan Commitments and/or outstanding
Loans, as the case may be, (iii) the consent of the Administrative Agent and the
Issuing Lender and, so long as no Default or Event of Default then exists and
the Syndication Date has theretofore occurred, the Borrower, shall be required
in connection with any such assignment pursuant to clause (y) above (such
consent, in any case, not to be unreasonably withheld, delayed or conditioned),
(iv) the Administrative Agent shall receive at the time of each such assignment,
from the assigning or assignee Lender, the payment of a non-refundable
assignment fee of $3,500 and (v) no such transfer or assignment will be
effective until recorded by the Administrative Agent on the Register pursuant to
Section 13.15. To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Revolving Loan Commitments and
outstanding Loans. At the time of each assignment pursuant to this Section
13.04(b) to a Person which is not already a Lender hereunder and which is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) for Federal income tax purposes, the respective assignee Lender shall, to
the extent legally entitled to do so, provide to the Borrower the appropriate
Internal Revenue Service Forms (and, if applicable, a Section 5.04(b)(ii)
Certificate) described in Section 5.04(b). To the extent that an assignment of
all or any portion of a Lender’s Revolving Loan Commitments and related
outstanding Obligations pursuant to Section 2.13 or this Section 13.04(b) would,
at the time of such assignment, result in increased costs under Section 2.10,
3.06 or 5.04 from those being charged by the respective assigning Lender prior
to such assignment, then the Borrower shall not be obligated to pay such
increased costs (although the Borrower, in accordance with and pursuant to the
other provisions of this Agreement, shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).
          (c) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the

-177-



--------------------------------------------------------------------------------



 



Administrative Agent (but without the consent of the Administrative Agent or the
Borrower), any Lender which is a fund may pledge all or any portion of its Loans
and Notes to its trustee or to a collateral agent providing credit or credit
support to such Lender in support of its obligations to such trustee, such
collateral agent or a holder of such obligations, as the case may be. No pledge
pursuant to this clause (c) shall release the transferor Lender from any of its
obligations hereunder or substitute (by foreclosure or otherwise) any such
pledgee or assignee for such Lender as a party thereto.
          (d) Any Lender which assigns all of its Revolving Loan Commitments
and/or Loans hereunder in accordance with Section 13.04(b) shall cease to
constitute a “Lender” hereunder, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 2.10,
2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), which shall survive as to such
assigning Lender.
          13.05. No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing between the Borrower or any other
Credit Party and the Administrative Agent, the Collateral Agent, any Issuing
Lender or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights,
powers and remedies herein or in any other Credit Document expressly provided
are cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.
          13.06. Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of the Obligations
hereunder, the Administrative Agent shall distribute such payment to the Lenders
entitled thereto (other than any Lender that has consented in writing to waive
its pro rata share of any such payment) pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received.
          (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans, Unpaid Drawings, Commitment Commission or Letter of Credit Fees,
of a sum which with respect to the related sum or sums received by other Lenders
is in a greater proportion than the total of such Obligation then owed and due
to such Lender bears to the total of such Obligation then owed and due to all of
the Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or

-178-



--------------------------------------------------------------------------------



 



warranty from the other Lenders an interest in the Obligations of the respective
Credit Party to such Lenders in such amount as shall result in a proportional
participation by all the Lenders in such amount; provided that if all or any
portion of such excess amount is thereafter recovered from such Lenders, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.
          (c) Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
          13.07. Calculations; Computations. (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with U.S. GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by Holdings to the Lenders), provided that (i) except as otherwise specifically
provided herein, all computations determining the Excess Cash Flow, the Senior
Leverage Ratio, the Total Leverage Ratio and compliance with Sections 3, 9.14
and 9, including in each case definitions used therein, shall, in each case,
utilize United States accounting principles and policies in effect at the time
of the preparation of, and in conformity with those used to prepare, the
historical consolidated audited financial statements of the Borrower delivered
to the Lenders pursuant to Section 7.10(b) of the Original Credit Agreement for
Fiscal Year 2005, (ii) to the extent expressly required pursuant to the
provisions of this Agreement, certain calculations shall be made on a Pro Forma
Basis and (iii) for purposes of determining compliance with any incurrence or
expenditure tests set forth in Sections 9 and/or 10, any amounts so incurred or
expended (to the extent incurred or expended in a currency other than Dollars)
shall be converted into Dollars on the basis of the exchange rates (as shown on
Reuters ECB page 37 or, if same does not provide such exchange rates, on such
other basis as is reasonably satisfactory to the Administrative Agent) as in
effect on the date of such incurrence or expenditure under any provision of any
such Section that has an aggregate Dollar limitation provided for therein (and
to the extent the respective incurrence or expenditure test regulates the
aggregate amount outstanding at any time and it is expressed in terms of
Dollars, all outstanding amounts originally incurred or spent in currencies
other than Dollars shall be converted into Dollars on the basis of the exchange
rates (as shown on Reuters ECB page 37 or, if same does not provide such
exchange rates, on such other basis as is reasonably satisfactory to the
Administrative Agent) as in effect on the date of any new incurrence or
expenditures made under any provision of any such Section that regulates the
Dollar amount outstanding at any time).
          (b) All computations of interest, Commitment Commission and other Fees
hereunder shall be made on the basis of a year of 360 days (except for interest
calculated by reference to (x) the Prime Lending Rate, which shall be based on a
year of 365 or 366 days, as applicable and (y) Sterling LIBOR, which shall be
based on a year of 365 days) for the actual number of days (including the first
day but excluding the last day; except that in the case of Letter of Credit Fees
and Facing Fees, the last day shall be included) occurring in the period for
which such interest, Commitment Commission or Fees are payable.

-179-



--------------------------------------------------------------------------------



 



          13.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF
JURY TRIAL. (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF HOLDINGS AND THE BORROWER HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH OF HOLDINGS AND
THE BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS
LACK PERSONAL JURISDICTION OVER HOLDINGS OR THE BORROWER, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER HOLDINGS OR THE BORROWER. EACH OF
HOLDINGS AND THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
HOLDINGS OR THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH OF HOLDINGS
AND THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST HOLDINGS OR THE BORROWER IN ANY OTHER
JURISDICTION.
          (b) EACH OF HOLDINGS AND THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

-180-



--------------------------------------------------------------------------------



 



          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          13.09. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
          13.10. Effectiveness. This Agreement shall become effective on the
date (the “Effective Date”) on which Holdings, the Borrower, the Administrative
Agent, the Lead Arranger and each of the Lenders shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered the
same to the Administrative Agent at the Notice Office or, in the case of the
Lenders, shall have given to the Administrative Agent telephonic (confirmed in
writing), written or telex notice (actually received) at such office that the
same has been signed and mailed to it. The Administrative Agent will give
Holdings, the Borrower and each Lender prompt written notice of the occurrence
of the Effective Date.
          13.11. Headings Descriptive. The headings of the several Sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
          13.12. Amendment or Waiver; etc. (a) Neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party hereto or thereto and
the Required Lenders (although additional parties may be added to (and annexes
may be modified to reflect such additions), and Subsidiaries of the Borrower may
be released from, the Subsidiaries Guaranty and the Security Documents in
accordance with the provisions hereof and thereof without the consent of the
other Credit Parties party thereto or the Required Lenders), provided that no
such change, waiver, discharge or termination shall, without the consent of each
Lender (other than a Defaulting Lender) (with Obligations being directly
affected in the case of following clause (i) or clause (ix)), (i) extend the
final scheduled maturity of any Loan or Note or extend the stated expiration
date of any Letter of Credit beyond the Revolving Loan Maturity Date, or reduce
the rate or extend the time of payment of interest or Fees thereon (except in
connection with the waiver of applicability of any post-default increase in
interest rates), or reduce (or forgive) the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 13.07(a) shall not constitute a reduction in the
rate of interest or Fees for the purposes of this clause (i)), (ii) release all
or substantially all of (x) the Collateral (except as expressly provided in the
Credit Documents) under all the Security Documents or (y) the Guarantors under
the Guaranties, (iii) amend, modify or waive any provision of this
Section 13.12(a) (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional

-181-



--------------------------------------------------------------------------------



 



extensions of credit of the type provided to the Revolving Loan Commitments on
the Effective Date), (iv) reduce the “majority” voting threshold specified in
the definition of Required Lenders (it being understood that, with the consent
of the Required Lenders, additional extensions of credit pursuant to this
Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Revolving Loan Commitments are
included on the Effective Date), (v) consent to the assignment or transfer by
Holdings or the Borrower of any of its rights and obligations under this
Agreement, (vi) increase the advance rates applicable to the Borrowing Base over
those in effect on the Initial Borrowing Date (it being understood that the
establishment, modification or elimination of Reserves and adjustment,
establishment and elimination of criteria for Eligible Accounts and Eligible
Inventory, in each case by Administrative Agent in accordance with the terms
hereof, will not be deemed such an increase in advance rates), (vii) increase
the percentage of the Borrowing Base for which Agent Advances may be made
pursuant to Section 2.01(e), (viii) increase the Total Commitment (other than as
contemplated by Section 2.14) or (ix) or increase the Revolving Loan Commitment
of any Lender; provided further, that no such change, waiver, discharge or
termination shall (1) without the consent of each Issuing Lender, amend, modify
or waive any provision of Section 1 or alter its rights or obligations with
respect to Letters of Credit, (2) without the consent of the Swingline Lender,
alter the Swingline Lender’s rights or obligations with respect to Swingline
Loans, (3) without the consent of the Administrative Agent, amend, modify or
waive any provision of Section 12 or any other provision as same relates to the
rights or obligations of the Administrative Agent, or (4) without the consent of
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent.
          (b) If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders (or,
at the option of the Borrower, if the respective Lender’s consent is required
with respect to less than all Tranches of Loans (or related Revolving Loan
Commitments), to replace only the Revolving Loan Commitments and/or Loans of the
respective non-consenting Lender which gave rise to the need to obtain such
Lender’s individual consent) with one or more Replacement Lenders pursuant to
Section 2.13 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed change, waiver, discharge or termination or
(B) terminate such non-consenting Lender’s Revolving Loan Commitment (if such
Lender’s consent is required as a result of its Revolving Loan Commitment) the
outstanding Loans of such Lender which gave rise to the need to obtain such
Lender’s consent and/or cash collateralize its applicable RL Percentage of the
Letter of Credit of Outstandings, in accordance with Sections 4.02(b) and/or
5.01(b), provided that, unless the Revolving Loan Commitments which are
terminated and Loans which are repaid pursuant to preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of the Revolving Loan Commitments and/or outstanding Loans of
existing Lenders (who in each case must specifically consent thereto), then in
the case of any action pursuant to preceding clause (B), the Required Lenders
(determined after giving effect to the proposed action) shall specifically
consent thereto, provided, further, that the

-182-



--------------------------------------------------------------------------------



 



Borrower shall not have the right to replace a Lender, terminate its Revolving
Loan Commitment or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 13.12(a).
          13.13. Survival. All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.
          13.14. Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).
          13.15. Register. The Borrower hereby designates the Administrative
Agent to serve as its agent, solely for purposes of this Section 13.15, to
maintain a register (the “Register”) on which it will record the Revolving Loan
Commitments from time to time of each of the Lenders, the Loans made by each of
the Lenders and each repayment in respect of the principal amount of the Loans
of each Lender. Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligations in respect of such
Loans. With respect to any Lender, the transfer of the Revolving Loan
Commitments of such Lender and the rights to the principal of, and interest on,
any Loan made pursuant to such Revolving Loan Commitments shall not be effective
until such transfer is recorded on the Register maintained by the Administrative
Agent with respect to ownership of such Revolving Loan Commitments and Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Revolving Loan Commitments and Loans shall remain owing to the transferor.
The registration of assignment or Revolving Loan transfer of all or part of any
Revolving Loan Commitments and Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender. The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 13.15.
          13.16. Confidentiality. (a) Subject to the provisions of clause (b) of
this Section 13.16, each Lender agrees that it will use its reasonable efforts
not to disclose without the prior consent of Holdings (other than to its
employees, auditors, advisors or counsel or to

-183-



--------------------------------------------------------------------------------



 



another Lender if such Lender or such Lender’s holding or parent company in its
sole discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 13.16 to the same extent as such Lender) any information with respect to
Holdings or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document, provided that any
Lender may disclose any such information (i) as has become generally available
to the public other than by virtue of a breach of this Section 13.16(a) by the
respective Lender, (ii) as may be required or appropriate in any report,
statement or testimony submitted to any municipal, state or Federal regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States or elsewhere) or their successors,
(iii) as may be required or appropriate in respect to any summons or subpoena or
in connection with any litigation, (iv) in order to comply with any law, order,
regulation or ruling applicable to such Lender, (v) to the Administrative Agent
or the Collateral Agent, (vi) to any direct or indirect contractual counterparty
in any swap, hedge or similar agreement (or to any such contractual
counterparty’s professional advisor), so long as such contractual counterparty
(or such professional advisor) agrees to be bound by the provisions of this
Section 13.16 and (vii) to any prospective or actual transferee or participant
in connection with any contemplated transfer or participation of any of the
Notes or Commitments or any interest therein by such Lender, provided that such
prospective transferee agrees to be bound by the confidentiality provisions
contained in this Section 13.16.
          (b) Each of Holdings and the Borrower hereby acknowledges and agrees
that each Lender may share with any of its affiliates, and such affiliates may
share with such Lender, any information related to Holdings or any of its
Subsidiaries (including, without limitation, any non-public customer information
regarding the creditworthiness of Holdings and its Subsidiaries), provided such
Persons shall be subject to the provisions of this Section 13.16 to the same
extent as such Lender.
          13.17. Special Provisions Regarding Pledges of Equity Interests in,
and Promissory Notes Owed by, Persons Not Organized in the United States. The
parties hereto acknowledge and agree that the provisions of the various Security
Documents executed and delivered by the Credit Parties require that, among other
things, all promissory notes executed by, and capital stock and other Equity
Interests in, various Persons owned by the respective Credit Party be pledged,
and delivered for pledge, pursuant to the Security Documents. The parties hereto
further acknowledge and agree that each Credit Party shall be required to take
all actions under the laws of the jurisdiction in which such Credit Party is
organized to create and perfect all security interests granted pursuant to the
various Security Documents and to take all actions under the laws of the United
States and any State thereof to perfect the security interests in the capital
stock and other Equity Interests of, and promissory notes issued by, any Person
organized under the laws of said jurisdictions (in each case, to the extent said
capital stock, other Equity Interests or promissory notes are owned by any
Credit Party). Except as provided in the immediately preceding sentence, to the
extent any Security Document requires or provides for the pledge of promissory
notes issued by, or capital stock or other Equity Interests in, any Person
organized under the laws of a jurisdiction other than those specified in the
immediately preceding sentence, it is acknowledged that, as of the Initial
Borrowing Date, no actions have been required to be taken to perfect, under
local law of the jurisdiction of the Person who issued

-184-



--------------------------------------------------------------------------------



 



the respective promissory notes or whose capital stock or other Equity Interests
are pledged, under the Security Documents. The Borrower hereby agrees that,
following any request by the Administrative Agent or the Required Lenders to do
so, the Borrower will, and will cause its Subsidiaries to, take such actions
(including, without limitation, the execution of Additional Security Documents,
the making of any filings and the delivery of appropriate legal opinions) under
the local law of any jurisdiction with respect to which such actions have not
already been taken as are determined by the Administrative Agent or the Required
Lenders to be necessary or desirable in order to fully perfect, preserve or
protect the security interests granted pursuant to the various Security
Documents under the laws of such jurisdictions. If requested to do so pursuant
to this Section 13.17, all such actions shall be taken in accordance with the
provisions of this Section 13.17 and Section 9.12 and within the time periods
set forth therein. All conditions and representations contained in this
Agreement and the other Credit Documents shall be deemed modified to the extent
necessary to effect the foregoing and so that same are not violated by reason of
the failure to take actions under local law (but only with respect to capital
stock of, other Equity Interests in, and promissory notes issued by, Persons
organized under laws of jurisdictions other than the United States and any State
thereof) not required to be taken in accordance with the provisions of this
Section 13.17, provided that to the extent any representation or warranty would
not be true because the foregoing actions were not taken, the respective
representation of warranties shall be required to be true and correct in all
material respects at such time as the respective action is required to be taken
in accordance with the foregoing provisions of Section 9.12 and this
Section 13.17.
          13.18. Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title
111 of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies Holdings and the Borrower that pursuant to the requirements of the Act,
it is required to obtain, verify and record information that identifies
Holdings, the Borrower and the other Credit Parties and other information that
will allow such Lender to identify Holdings, the Borrower and the other Credit
Parties in accordance with the Act.
          13.19. Post-Closing Actions. Notwithstanding anything to the contrary
contained in this Agreement or the other Credit Documents, the parties hereto
acknowledge and agree that:
          (a) UCC Filings; Filings with respect to Intellectual Property; etc.
(i) Holdings and its Subsidiaries were not required to have filed (or cause to
have filed) on or prior to the Initial Borrowing Date Financing Statements (Form
UCC-1) or any filings with the United States Patent and Trademark Office or the
United States Copyright Office necessary to perfect the security interest
purported to be created by the Security Agreement or the Pledge Agreement, as
applicable. Not later than the fifth day (or such later date as may be agreed by
the Administrative Agent) after the Initial Borrowing Date, Holdings and its
Subsidiaries shall have filed (or cause to have filed) all of such Financing
Statements (Form UCC-1) and any filings with the United States Patent and
Trademark Office or the United States Copyright Office necessary to perfect the
security interest purported to be created by the Security Agreement or the
Pledge Agreement, as the case may be.

-185-



--------------------------------------------------------------------------------



 



          (b) Real Estate. Holdings and its Subsidiaries shall be required to
take the actions specified in Part A of Schedule XII as promptly as practicable,
and in any event within the time periods set forth in Part A of said
Schedule XII. The provisions of Part A of said Schedule XII shall be deemed
incorporated by reference herein as fully as if set forth herein in its
entirety.
          (c) Cash Management Control Agreements. Within 45 days or such later
date the Administrative Agent agrees to, following the Initial Borrowing Date,
(i) the applicable Credit Agreement Parties, the Collateral Agent and the
applicable Collection Banks shall have entered into one or more Cash Management
Control Agreements pursuant to Section 5.03 with respect to each Collection
Account listed on Schedule III, (ii) the applicable Credit Agreement Parties,
the Collateral Agent and the applicable banks shall have entered into one or
more Cash Management Control Agreements with respect to each other Deposit
Account (other than the Excluded Deposit Accounts) and (iii) the Borrower, the
Collateral Agent and the applicable bank shall have entered into a Cash
Management Control Agreement with respect to the Core Concentration Account.
          (d) Other Actions. Holdings and its Subsidiaries shall be required to
take the actions specified in Parts B and C of Schedule XII as promptly as
practicable, and in any event within the time periods set forth in Parts B and C
of said Schedule XII. The provisions of Parts B and C of said Schedule XII shall
be deemed incorporated by reference herein as fully as if set forth herein in
its entirety.
          All conditions precedent and representations contained in this
Agreement and the other Credit Documents shall be deemed modified to the extent
necessary to effect the foregoing (and to permit the taking of the actions
described above within the time periods required above, rather than as elsewhere
provided in the Credit Documents), provided that (x) to the extent any
representation and warranty would not be true because the foregoing actions were
not taken on the Initial Borrowing Date, the respective representation and
warranty shall be required to be true and correct in all material respects at
the time the respective action is taken (or was required to be taken) in
accordance with the foregoing provisions of this Section 13.19 and (y) all
representations and warranties relating to the Security Documents shall be
required to be true immediately after the actions required to be taken by
Section 13.19 have been taken (or were required to be taken). The acceptance of
the benefits of each Credit Event shall constitute a representation, warranty
and covenant by the Borrower to each of the Lenders that the actions required
pursuant to this Section 13.19 will be, or have been, taken within the relevant
time periods referred to in this Section 13.19 and that, at such time, all
representations and warranties contained in this Agreement and the other Credit
Documents shall then be true and correct without any modification pursuant to
this Section 13.19, and the parties hereto acknowledge and agree that the
failure to take any of the actions required above, within the relevant time
periods required above, shall give rise to an immediate Event of Default
pursuant to this Agreement.
          SECTION 14. Credit Agreement Party Guaranty.
          14.01. The Guaranty. In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder, and in recognition of the direct
benefits to be received

-186-



--------------------------------------------------------------------------------



 



by each Credit Agreement Party from the proceeds of the Loans, the issuance of
the Letters of Credit, each Credit Agreement Party Guarantor hereby agrees with
the Lenders as follows: each Credit Agreement Party Guarantor hereby
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety the full and prompt payment when due, whether upon maturity, acceleration
or otherwise, of any and all of its Guaranteed Obligations to the Guaranteed
Creditors. If any or all of the Guaranteed Obligations of any Credit Agreement
Party Guarantor to the Guaranteed Creditors becomes due and payable hereunder,
each Credit Agreement Party Guarantor unconditionally promises to pay such
indebtedness to the Guaranteed Creditors, or order, on demand, together with any
and all expenses which may be incurred by the Guaranteed Creditors in collecting
any of the Guaranteed Obligations. This Credit Agreement Party Guaranty is a
guaranty of payment and not of collection. This Credit Agreement Party Guaranty
is a continuing one and all liabilities to which it applies or may apply under
the terms hereof shall be conclusively presumed to have been created in reliance
hereon. If claim is ever made upon any Guaranteed Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including the Borrower), then and in such event the
respective Credit Agreement Party Guarantor agrees that any such judgment,
decree, order, settlement or compromise shall be binding upon such Credit
Agreement Party Guarantor, notwithstanding any revocation of this Credit
Agreement Party Guaranty or any other instrument evidencing any liability of the
Borrower, and each Credit Agreement Party Guarantor shall be and remain liable
to the aforesaid payees hereunder for the amount so repaid or recovered to the
same extent as if such amount had never originally been received by any such
payee.
          14.02. Bankruptcy. Additionally, each Credit Agreement Party Guarantor
unconditionally and irrevocably guarantees the payment of any and all of the
Guaranteed Obligations to the Guaranteed Creditors whether or not due or payable
by the Borrower upon the occurrence of any of the events specified in
Section 11.05, and unconditionally promises to pay such indebtedness to the
Guaranteed Creditors, or order, on demand.
          14.03. Nature of Liability. The liability of each Credit Agreement
Party Guarantor hereunder is exclusive and independent of any security for or
other guaranty of the Guaranteed Obligations whether executed by such Credit
Agreement Party Guarantor, any other guarantor or by any other party, and the
liability of each Credit Agreement Party Guarantor hereunder is not affected or
impaired by (a) any direction as to application of payment by the Borrower or
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Guaranteed
Obligations, or (c) any payment on or in reduction of any such other guaranty or
undertaking, or (d) any dissolution, termination or increase, decrease or change
in personnel by the Borrower, or (e) any payment made to the Guaranteed
Creditors on the Guaranteed Obligations which any such Guaranteed Creditor
repays to the Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each Credit Agreement Party Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding, or
(f) any action or inaction of the type described in Section 14.05, or (g)

-187-



--------------------------------------------------------------------------------



 



the lack of validity or enforceability of any Credit Document or any other
instrument relating thereto.
          14.04. Independent Obligation. No invalidity, irregularity or
unenforceability of all or any part of the Guaranteed Obligations or of any
security therefor shall affect, impair or be a defense to this Credit Agreement
Party Guaranty, and this Credit Agreement Party Guaranty shall be primary,
absolute and unconditional notwithstanding the occurrence of any event or the
existence of any other circumstances which might constitute a legal or equitable
discharge of, or a defense available to, a surety or guarantor except
indefeasible payment in full in cash of the Guaranteed Obligations. The
obligations of each Credit Agreement Party Guarantor hereunder are independent
of the obligations of the Borrower, any other guarantor or any other party and a
separate action or actions may be brought and prosecuted against any Credit
Agreement Party Guarantor whether or not action is brought against the Borrower,
any other guarantor or any other party and whether or not the Borrower, any
other guarantor or any other party be joined in any such action or actions. Each
Credit Agreement Party Guarantor waives, to the full extent permitted by law,
the benefit of any statute of limitations affecting its liability hereunder or
the enforcement thereof. Any payment by the Borrower or other circumstance that
operates to toll any statute of limitations as to the Borrower shall operate to
toll the statute of limitations as to the relevant Credit Agreement Party
Guarantor.
          14.05. Authorization. Each Credit Agreement Party Guarantor authorizes
the Guaranteed Creditors without notice or demand (except as shall be required
by applicable statute and cannot be waived), and without affecting or impairing
its liability hereunder, from time to time to:
     (a) change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and this Credit Agreement Party Guaranty shall
apply to the Guaranteed Obligations as so changed, extended, renewed, increased
or altered;
     (b) take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, impair, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset there
against;
     (c) exercise or refrain from exercising any rights against the Borrower or
others or otherwise act or refrain from acting;
     (d) release or substitute any one or more endorsers, guarantors, the
Borrower or other obligors;
     (e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly

-188-



--------------------------------------------------------------------------------



 



in respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of the Borrower to
its creditors other than the Guaranteed Creditors;
     (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Guaranteed Creditors regardless
of what liability or liabilities of the Borrower remain unpaid;
     (g) consent to or waive any breach of, or any act, omission or default
under, this Agreement, any other Credit Document, or any of the instruments or
agreements referred to herein or therein, or otherwise amend, modify or
supplement this Agreement, any other Credit Document, or any of such other
instruments or agreements; and/or
     (h) take any other action that would, under otherwise applicable principles
of common law, give rise to a legal or equitable discharge of, or a defense
available to, such Credit Agreement Party Guarantor from its liabilities under
this Credit Agreement Party Guarantor Guaranty.
          14.06. Reliance. It is not necessary for the Guaranteed Creditors to
inquire into the capacity or powers of the Borrower or the officers, directors,
partners or agents acting or purporting to act on their behalf, and any
Guaranteed Obligations made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder.
          14.07. Subordination. Any of the indebtedness of the Borrower now or
hereafter owing to any Credit Agreement Party Guarantor is hereby subordinated
to the Guaranteed Obligations of the Borrower owing to the Guaranteed Creditors;
and if the Administrative Agent so requests at a time when an Event of Default
exists, all such indebtedness of the Borrower to such Credit Agreement Party
Guarantor shall be collected, enforced and received by such Credit Agreement
Party Guarantor in trust for the benefit of the Guaranteed Creditors and be paid
over to the Administrative Agent on behalf of the Guaranteed Creditors on
account of the Guaranteed Obligations of the Borrower to the Guaranteed
Creditors, but without affecting or impairing in any manner the liability of any
Credit Agreement Party Guarantor under the other provisions of this Credit
Agreement Party Guarantor Guaranty. Prior to the transfer by any Credit
Agreement Party Guarantor of any note or negotiable instrument evidencing any of
the indebtedness of the Borrower to such Credit Agreement Party Guarantor, such
Credit Agreement Party Guarantor shall mark such note or negotiable instrument
with a legend that the same is subject to this subordination. Without limiting
the generality of the foregoing, each Credit Agreement Party Guarantor hereby
agrees with the Guaranteed Creditors that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this Credit
Agreement Party Guarantor Guaranty (whether contractual, under Section 509 of
the Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash.
          14.08. Waiver. (a) Each Credit Agreement Party Guarantor waives any
right (except as shall be required by applicable statute and cannot be waived)
to require any Guaranteed Creditor to (i) proceed against any the Borrower, any
other guarantor or any other party, (ii) proceed against or exhaust any security
held from the Borrower, any other guarantor or

-189-



--------------------------------------------------------------------------------



 



any other party or (iii) pursue any other remedy in any Guaranteed Creditor’s
power whatsoever. Each Credit Agreement Party Guarantor waives any defense based
on or arising out of any defense of the Borrower, any other guarantor or any
other party, other than indefeasible payment in full in cash of the Guaranteed
Obligations, based on or arising out of the disability of the Borrower, any
other guarantor or any other party, or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower other than indefeasible payment in full in cash
of the Guaranteed Obligations. The Guaranteed Creditors may, at their election,
foreclose on any security held by the Administrative Agent, the Collateral Agent
or any other Guaranteed Creditor by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Guaranteed Creditors may have against the Borrower or any other
party, or any security, without affecting or impairing in any way the liability
of any Credit Agreement Party Guarantor hereunder except to the extent the
Guaranteed Obligations have been indefeasibly paid in full in cash. Each Credit
Agreement Party Guarantor waives any defense arising out of any such election by
the Guaranteed Creditors, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
such Credit Agreement Party Guarantor against the Borrower or any other party or
any security.
          (b) Each Credit Agreement Party Guarantor waives all presentments,
demands for performance, protests and notices, including, without limitation,
notices of nonperformance, notices of protest, notices of dishonor, notices of
acceptance of this Credit Agreement Party Guarantor Guaranty, and notices of the
existence, creation or incurring of new or additional Guaranteed Obligations.
Each Credit Agreement Party Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which such Credit
Agreement Party Guarantor assumes and incurs hereunder, and agrees that the
Guaranteed Creditors shall have no duty to advise any Credit Agreement Party
Guarantor of information known to them regarding such circumstances or risks.
          (c) Until such time as the Guaranteed Obligations have been paid in
full in cash, each Credit Agreement Party Guarantor hereby waives all rights of
subrogation which it may at any time otherwise have as a result of this Credit
Agreement Party Guarantor Guaranty (whether contractual, under Section 509 of
the Bankruptcy Code, or otherwise) to the claims of the Guaranteed Creditors
against the Borrower or any other guarantor of the Guaranteed Obligations and
all contractual, statutory or common law rights of reimbursement, contribution
or indemnity from the Borrower or any other guarantor which it may at any time
otherwise have as a result of this Credit Agreement Party Guarantor Guaranty.
          (d) Each Credit Agreement Party Guarantor hereby acknowledges and
affirms that it understands that to the extent the Guaranteed Obligations are
secured by Real Property located in California, such Credit Agreement Party
Guarantor shall be liable for the full amount of the liability hereunder
notwithstanding the foreclosure on such Real Property by trustee sale or any
other reason impairing such Credit Agreement Party Guarantor’s or any Guaranteed
Creditor’s right to proceed against the Borrower or any other guarantor of the
Guaranteed

-190-



--------------------------------------------------------------------------------



 



Obligations. In accordance with Section 2856 of the California Code of Civil
Procedure, each Credit Agreement Party Guarantor hereby waives:
     (i) all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to such Credit Agreement Party Guarantor by reason of Sections 2787 to 2855,
inclusive, 2899 and 3433 of the California Code of Civil Procedure;
     (ii) all rights and defenses that such Credit Agreement Party Guarantor may
have because the Guaranteed Obligations are secured by Real Property located in
California, meaning, among other things, that: (A) the Guaranteed Creditors may
collect from such Credit Agreement Party Guarantor without first foreclosing on
any real or personal property collateral pledged by any Credit Party, and (B) if
the Guaranteed Creditors foreclose on any Real Property collateral pledged by
any Credit Party, (1) the amount of the Guaranteed Obligations may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price, and (2) the Guaranteed
Creditors may collect from such Credit Agreement Party Guarantor even if the
Guaranteed Creditors, by foreclosing on the Real Property collateral, have
destroyed any right such Credit Agreement Party Guarantor may have to collect
from the Borrower, it being understood that this is an unconditional and
irrevocable waiver of any rights and defenses such Credit Agreement Party
Guarantor may have because the Guaranteed Obligations are secured by Real
Property (including, without limitation, any rights or defenses based upon
Section 580a, 580d or 726 of the California Code of Civil Procedure); and
     (iii) all rights and defenses arising out of an election of remedies by the
Guaranteed Creditors, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for the Guaranteed Obligations,
has destroyed such Credit Agreement Party Guarantor’s rights of subrogation and
reimbursement against the Borrower by the operation of Section 580d of the
California Code of Civil Procedure or otherwise.
          (e) Each Credit Agreement Party Guarantor warrants and agrees that
each of the waivers set forth above is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law of public policy, such waivers shall be
effective only to the maximum extent permitted by law.
          14.09. Payments. All payments made by a Credit Agreement Party
Guarantor pursuant to this Section 14 shall be made in the respective Applicable
Currency in which the Guaranteed Obligations are then due and payable (giving
effect, in the circumstances contemplated by Section 2.14, to any conversion
occurring pursuant thereto). All payments made by a Credit Agreement Party
Guarantor pursuant to this Section 14 will be made without setoff, counterclaim
or other defense, and shall be subject to the provisions of Sections 5.03, 5.04
and 13.23.
*      *      *

-191-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Agreement as of the date first
above written.
Address:

            DHM HOLDING COMPANY, INC.,
      as a Guarantor
      By:           Name:           Title:           DOLE HOLDING COMPANY, LLC,
      as a Guarantor
      By:           Name:           Title:           DOLE FOOD COMPANY, INC.
      By:           Name:           Title:           DEUTSCHE BANK AG NEW YORK
BRANCH,
      Individually and as Administrative Agent
      By:           Name:           Title:           DEUTSCHE BANK SECURITIES
INC.,
      as Lead Arranger
      By:           Name:           Title:      

S-1



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF APRIL 12, 2006,
AMONG DHM HOLDING COMPANY, INC., DOLE HOLDING COMPANY, LLC, DOLE FOOD COMPANY,
INC., THE LENDERS PARTY HERETO FROM TIME TO TIME, DEUTSCHE BANK AG NEW YORK
BRANCH, AS ADMINISTRATIVE AGENT, AND DEUTSCHE BANK SECURITIES INC., AS LEAD
ARRANGER

NAME OF INSTITUTION:
      By:           Name:           Title:        

S-2



--------------------------------------------------------------------------------



 



EXHIBIT B TO AMENDMENT NO. 1
 
 
AMENDED AND RESTATED INTERCREDITOR AGREEMENT
dated as of March 18, 2009
among
DHM HOLDING COMPANY, INC.,
DOLE HOLDING COMPANY, LLC,
DOLE FOOD COMPANY, INC.,
the other GRANTORS from time to time party hereto,
DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent
under the ABL Credit Agreement,
DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent
under the Term Credit Agreement
and
U.S. Bank National Association, as Collateral Agent
under the Notes Security Documents
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page
 
           
SECTION 1.
  DEFINITIONS     2
 
           
1.1.
  Defined Terms     2
1.2.
  Terms Generally     23
 
           
SECTION 2.
  TL PRIORITY COLLATERAL     23
 
           
2.1.
  Lien Priorities     23
2.2.
  Exercise of Remedies     26
2.3.
  Payments Over     31
2.4.
  Other Agreements     31
2.5.
  Insolvency or Liquidation Proceedings     43
2.6.
  Reliance; Waivers; Etc.     48
 
           
SECTION 3.
  ABL PRIORITY COLLATERAL     51
 
           
3.1.
  Lien Priorities     51
3.2.
  Exercise of Remedies     53
3.3.
  Payments Over     58
3.4.
  Other Agreements     59
3.5.
  Insolvency or Liquidation Proceedings     71
3.6.
  Reliance; Waivers; Etc.     75
 
           
SECTION 4.
  COOPERATION WITH RESPECT TO ABL PRIORITY COLLATERAL     78
 
           
4.1.
  Consent to License to Use Intellectual Property     78
4.2.
  Access to Information     79
4.3.
  Access to Property to Process and Sell Inventory     79
4.4.
  Term Collateral Agent Assurances     82
4.5.
  Grantor Consent     82
 
           
SECTION 5.
  APPLICATION OF PROCEEDS     82
 
           
5.1.
  Application of Proceeds in Distributions by the Term Collateral Agent     82
5.2.
  Application of Proceeds in Distributions by the ABL Collateral Agent     84
 
           
SECTION 6.
  MISCELLANEOUS     85
 
           
6.1.
  Conflicts     86
6.2.
  Effectiveness; Continuing Nature of This Agreement; Severability     86
6.3.
  Amendments; Waivers     86
6.4.
  Information Concerning Financial Condition of Holdings and Its Subsidiaries  
  86
6.5.
  Submission to Jurisdiction; Waivers     87
6.6.
  Notices     88
6.7.
  Further Assurances     88

-i-



--------------------------------------------------------------------------------



 



                      Page
 
           
6.8.
  APPLICABLE LAW     89
6.9.
  Binding on Successors and Assigns     89
6.10.
  Specific Performance     89
6.11.
  Headings     89
6.12.
  Counterparts     89
6.13.
  Authorization; No Conflict     89
6.14.
  No Third Party Beneficiaries     90
6.15.
  Provisions Solely to Define Relative Rights     90
6.16.
  Additional Grantors     90
6.17.
  Avoidance Issues     91
6.18.
  Intercreditor Agreement     91
6.19.
  Foreign Collateral     91
6.20.
  Cash Collateral (Term Credit Agreement)     91
6.21.
  Credit-Linked Deposits     92

Exhibit A            Form of Intercreditor Agreement Joinder

-ii-



--------------------------------------------------------------------------------



 



          This AMENDED AND RESTATED INTERCREDITOR AGREEMENT is dated as of
March 18, 2009 and is by and among DHM HOLDING COMPANY, INC., a Delaware
corporation (“Holdings”), DOLE HOLDING COMPANY, LLC, a Delaware limited
liability company (“Intermediate Holdco”), DOLE FOOD COMPANY, INC., a Delaware
corporation (the “Company”), the other GRANTORS (as defined in Section 1.1) from
time to time party hereto, DEUTSCHE BANK AG NEW YORK BRANCH (in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise, “DBAG”), as ABL Collateral Agent (as defined below), DBAG, as Term
Collateral Agent (as defined below) and U.S. Bank National Association (in its
individual capacity, and any successor corporation thereto by merger,
consolidation or otherwise, “U.S. Bank”), as Notes Collateral Agent (as defined
below).
RECITALS:
          WHEREAS, certain of the Grantors have entered into a Credit Agreement,
dated as of April 12, 2006 (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “ABL Credit Agreement”),
among Holdings, Intermediate Holdco, the Company, as borrower, the lenders from
time to time party thereto (the “ABL Lenders”), DBAG, as administrative agent
(in such capacity and together with its successors and assigns in such capacity,
the “ABL Administrative Agent”), DBAG, as collateral agent (in such capacity and
together with its successors and assigns in such capacity, the “ABL Collateral
Agent”), Banc of America Securities LLC (in its individual capacity, and any
successor corporation thereto by merger, consolidation or otherwise, “BAS”), as
syndication agent, Deutsche Bank Securities Inc. (in its individual capacity,
and any successor corporation thereto by merger, consolidation or otherwise,
“DBSI”), as lead arranger and DBSI and BAS, as book running managers;
          WHEREAS, pursuant to the various ABL Credit Documents, Grantors have
provided guarantees and security for the ABL Obligations;
          WHEREAS, certain of the Grantors have entered into a Credit Agreement,
dated as of April 12, 2006 (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “Term Credit Agreement”
and, together with the ABL Credit Agreement, the “Credit Agreements”), among
Holdings, Intermediate Holdco, the Company, as a borrower (in such capacity, the
“U.S. Term Borrower”) and Solvest, Ltd., a company organized under the laws of
Bermuda, as a borrower (in such capacity the “Bermuda Term Borrower” and,
together with the U.S. Term Borrower, the “Term Borrowers”), the lenders from
time to time party thereto (the “Term Lenders” and, together with the ABL
Lenders, the “Lenders”), DBAG, as administrative agent (in such capacity and
together with its successors and assigns in such capacity, the “Term
Administrative Agent” and, together with the ABL Administrative Agent, the
“Administrative Agents”) and as deposit bank, DBAG, as collateral agent (in such
capacity and together with its successors and assigns in such capacity, the
“Term Collateral Agent”), DBSI, as lead arranger and sole book runner, BAS, as
syndication agent and The Bank of Nova Scotia (in its individual capacity, and
any successor corporation thereto by merger, consolidation or otherwise, “Scotia
Capital”), as syndication agent;

 



--------------------------------------------------------------------------------



 



          WHEREAS, pursuant to the various Term Documents, Grantors have
provided guarantees and security for the Term Obligations;
          WHEREAS, the Company is party to an Indenture dated as of March 18,
2009 (as amended, restated, supplemented, waived, Refinanced or otherwise
modified from time to time, the “Indenture”), among the Company, the guarantors
identified therein and U.S. Bank, as trustee (in such capacity and together with
its successors and assigns in such capacity, the “Trustee”), and as collateral
agent for the holders of Notes Obligations (in such capacity and together with
its successors and assigns in such capacity, the “Notes Collateral Agent” and,
together with the ABL Collateral Agent and the Term Collateral Agent, the
“Collateral Agents” and together with the Administrative Agents and the Trustee,
the “Agents”);
          WHEREAS, pursuant to the various Notes Documents, Grantors have
provided guarantees and security for the Notes Obligations;
          WHEREAS, the Company and the other Grantors have secured the ABL
Obligations under the ABL Credit Agreement and any other ABL Documents
(including any Permitted Refinancing thereof) with a First Priority Lien on the
ABL Priority Collateral and a Second Priority Lien on the TL Priority
Collateral;
          WHEREAS, the Company and the other Grantors have secured the Term
Obligations under the Term Credit Agreement and any other Term Documents
(including any Permitted Refinancing thereof) with a First Priority Lien on the
TL Priority Collateral and a Second Priority Lien on the ABL Priority
Collateral; and
          WHEREAS, the Company and the other Grantors intend to secure the Notes
Obligations under the Indenture and any other Notes Documents with a Third
Priority Lien on the TL Priority Collateral and a Third Priority Lien on the ABL
Priority Collateral.
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION 15. Definitions.
           15.01. Defined Terms. The following terms when used in this
Agreement, including its preamble and recitals, shall have the following
meanings:
          “ABL Administrative Agent” shall have the meaning set forth in the
recitals hereto.
          “ABL Collateral Agent” shall have the meaning set forth in the
recitals hereto and includes any New ABL Agent to the extent set forth in
Section 3.4(g).
          “ABL Collateral Priority Lien” shall have the meaning set forth in
Section 3.4(a)(iv).
          “ABL Credit Agreement” shall have the meaning set forth in the
recitals hereto.

-2-



--------------------------------------------------------------------------------



 



          “ABL Documents” shall mean the ABL Credit Agreement and the Credit
Documents (as defined in the ABL Credit Agreement) and each of the other
agreements, documents and instruments providing for or evidencing any ABL
Obligations (including any Permitted Refinancing of any ABL Obligations), and
any other document or instrument executed or delivered at any time in connection
with any ABL Obligations (including any Permitted Refinancing of any ABL
Obligations), together with any amendments, replacements, modifications,
extensions, renewals or supplements to, or restatements of, any of the
foregoing.
          “ABL Lenders” shall have the meaning set forth in the recitals hereto.
          “ABL Obligations” shall mean all obligations (including guaranty
obligation) of every nature of each Grantor from time to time owed to the ABL
Secured Parties or any of them, under any ABL Document (including any ABL
Document in respect of a Permitted Refinancing of any ABL Obligations), whether
for principal, premium, interest (including interest which, but for the filing
of a petition in bankruptcy with respect to Holdings or any of its Subsidiaries,
would have accrued on any ABL Obligation (including any Permitted Refinancing of
any ABL Obligations), whether or not a claim is allowed against such Person for
such interest in the related bankruptcy proceeding), reimbursement of amounts
drawn under (and obligations to cash collateralize) letters of credit and bank
guaranties, fees, expenses, indemnification or otherwise.
          “ABL Permitted Liens” shall mean the “Permitted Liens” under, and as
defined in, the ABL Credit Agreement as originally in effect.
          “ABL Priority Collateral” shall mean, subject to the relevant
provisions of Sections 6.21 and 6.22, all interests of each Grantor in the
following, in each case whether now owned or existing or hereafter acquired or
arising and wherever located, including (1) all rights of each Grantor to
receive moneys due and to become due under or pursuant to the following, (2) all
rights of each Grantor to receive return of any premiums for or proceeds of any
insurance, indemnity, warranty or guaranty with respect to the following or to
receive condemnation proceeds with respect to the following, (3) all claims of
each Grantor for damages arising out of or for breach of or default under any of
the following, and (4) all rights of each Grantor to terminate, amend,
supplement, modify or waive performance under any of the following, to perform
thereunder and to compel performance and otherwise exercise all remedies
thereunder:
     (i) all Accounts and Receivables, but for purposes of this clause
(i) excluding rights to payment for any property which specifically constitutes
TL Priority Collateral (and not by virtue of clause (xi) of the definition
thereof) which has been or is to be sold, leased, licensed, assigned or
otherwise disposed of;
     (ii) all Chattel Paper;
     (iii) all Deposit Accounts and all cash, checks, other negotiable
instruments, funds and other property held therein or credited thereto, and all
Money (in each case, other than the Asset Sale Proceeds Account, and all cash,
checks, securities, financial assets or other property held therein or credited
thereto which constitute TL Priority Collateral and all identifiable proceeds of
any TL Priority Collateral);
     (iv) all Inventory;

-3-



--------------------------------------------------------------------------------



 



     (v) to the extent evidencing or governing any of the items referred to in
the preceding clauses (i) through (iv), all General Intangibles, Instruments
(including, without limitation, Promissory Notes) and Letter of Credit Rights;
provided that to the extent any of the foregoing also relates to TL Priority
Collateral, only that portion related to the items referred to in the preceding
clauses (i) through (iv) as being included in the ABL Priority Collateral shall
be included in the ABL Priority Collateral;
     (vi) to the extent relating to any of the items referred to in the
preceding clauses (i) through (v), all Documents and Insurance; provided that to
the extent any of the foregoing also relates to TL Priority Collateral only that
portion related to the items referred to in the preceding clauses (i) through
(v) as being included in the ABL Priority Collateral shall be included in the
ABL Priority Collateral;
     (vii) to the extent relating to any of the items referred to in the
preceding clauses (i) through (vi), all Supporting Obligations; provided that to
the extent any of the foregoing also relates to TL Priority Collateral only that
portion related to the items referred to in the preceding clauses (i) through
(vi) as being included in the ABL Priority Collateral shall be included in the
ABL Priority Collateral;
     (viii) all books, Records, Receivables Records and Collateral Records
relating to the foregoing (including without limitation all books, databases,
customer lists, engineer drawings, Records, Receivables Records and Collateral
Records, whether tangible or electronic, which contain any information relating
to any of the foregoing); and
     (ix) all Cash Proceeds, products, accessions, rents and profits of or in
respect of any of the foregoing (including without limitation, all insurance
proceeds) and all collateral security, guarantees and other Collateral Support
given by any Person with respect to any of the foregoing.
Notwithstanding anything to the contrary contained above or in the definition of
the TL Priority Collateral, to the extent proceeds of Collateral are
identifiable proceeds received from the sale or disposition of all or
substantially all of the Capital Stock of any of the Domestic Subsidiaries of
Holdings which is a Grantor or all or substantially all of the assets of any
such Domestic Subsidiary, such proceeds shall constitute (1) first, in an amount
equal to the net book value of the Accounts (as described in clause (i) above,
and excluding any Accounts to the extent excluded pursuant to said clause (i))
and Inventory owned by such Domestic Subsidiary at the time of such sale, ABL
Priority Collateral and (2) second, to the extent in excess of the amounts
described in preceding clause (1), TL Priority Collateral.
          “ABL Priority Collateral Enforcement Actions” shall have the meaning
set forth in Section 4.3(a).
          “ABL Priority Collateral Lien” shall have the meaning set forth in
Section 3.4(a).
          “ABL Priority Collateral Processing and Sale Period” shall have the
meaning set forth in Section 4.3(a).

-4-



--------------------------------------------------------------------------------



 



          “ABL Secured Parties” shall mean the lenders (including, in any event,
each letter of credit issuer and each swingline lender) and agents under the ABL
Credit Agreement and shall include all former lenders and agents under the ABL
Credit Agreement to the extent that any ABL Obligations owing to such Persons
were incurred while such Persons were lenders or agents under the ABL Credit
Agreement and such ABL Obligations have not been paid or satisfied in full and
all new ABL Secured Parties to the extent set forth in Section 3.4(g).
          “ABL Security Agreement” shall mean the Security Agreement (as defined
in the ABL Credit Agreement).
          “ABL Security Documents” shall mean the ABL Security Agreement and the
other Security Documents (as defined in the ABL Credit Agreement) and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any ABL Obligations (including any Permitted Refinancing of any ABL Obligations)
or under which rights or remedies with respect to such Liens are governed,
together with any amendments, replacements, modifications, extensions, renewals
or supplements to, or restatements of, any of the foregoing.
          “ABL Standstill Period” shall have the meaning set forth in
Section 2.2(a).
          “Account” shall mean any “account” as such term is defined in the UCC
as in effect in the State of New York on the date hereof, and in any event shall
include but shall not be limited to, all rights to payment of any monetary
obligation, whether or not earned by performance, (i) for property that has been
or is to be sold, leased, licensed, assigned or otherwise disposed of, (ii) for
services rendered or to be rendered, (iii) for a policy of insurance issued or
to be issued, (iv) for a secondary obligation incurred or to be incurred,
(v) for energy provided or to be provided, (vi) for the use or hire of a vessel
under a charter or other contract, (vii) arising out of the use of a credit or
charge card or information contained on or for use with the card, or (viii) as
winnings in a lottery or other game of chance operated or sponsored by a State,
governmental unit of a State, or person licensed or authorized to operate the
game by a State or governmental unit of a State. Without limiting the foregoing,
the term “account” shall include all Health-Care-Insurance Receivables.
          “Additional Junior Lien Agreement” shall mean any agreement covering
any additional indebtedness issued by the Company constituting secured
obligations under the Notes Security Documents (pursuant to a joinder agreement
thereto), to the extent such secured indebtedness is permitted to be incurred in
accordance with the Indenture, the Term Credit Agreement and the ABL Credit
Agreement and the terms of such joinder agreement subject the agent and the
holders of such indebtedness to the terms of this Agreement.
          “Administrative Agents” shall have the meaning set forth in the
recitals hereto.
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including but not limited to all directors
and officers of such Person), controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the

-5-



--------------------------------------------------------------------------------



 



management and policies of such other Person, whether through the ownership of
voting securities, by contract or otherwise; provided, however, that neither any
Agent nor any Lender (nor any Affiliate thereof) shall be considered an
Affiliate of Holdings or any Subsidiary thereof.
          “Agents” shall have the meaning set forth in the recitals hereto.
          “Agreement” shall mean this Amended and Restated Intercreditor
Agreement as the same may be amended, modified, restated and/or supplemented
from time to time in accordance with its terms.
          “Asset Sale Proceeds Account” shall mean one or more Deposit Accounts
established by the TL Collateral Agent into which there shall be deposited
proceeds of sales or dispositions of TL Priority Collateral (to the extent such
proceeds constitute TL Priority Collateral).
          “Bankruptcy Code” shall mean Title 11 of the United States Code
entitled “Bankruptcy,” as now and hereafter in effect, or any successor statute.
          “Bankruptcy Law” shall mean the Bankruptcy Code, and any similar
federal or state or non-U.S. law or statute for the supervision, administration
or relief of debtors, including, without limitation, bankruptcy or insolvency
laws.
          “BAS” shall have the meaning set forth in the recitals hereto.
          “Bermuda Guaranteed Obligations” shall have the meaning set forth in
the definition of Term Obligations.
          “Bermuda Term Borrower” shall have the meaning set forth in the
recitals hereto.
          “Business Day” shall mean any day except Saturday, Sunday and any day
which shall be in New York, New York, a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close.
          “Capital Lease” shall mean, as applied to any Person, any lease of any
property (whether real, person or mixed) by that Person as lessee that, in
conformity with U.S. GAAP, is or should be accounted for as a capital lease on
the balance sheet of that Person.
          “Capital Stock” shall mean any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation), including without limitation, partnership interests and
membership interests, and any and all warrants, rights or options to purchase or
other arrangements or rights to acquire any of the foregoing.
          “Capitalized Lease Obligations” shall mean, with respect to any
Person, all obligations under Capital Leases of such Person, in each case taken
at the amount thereof accounted for as indebtedness in accordance with U.S.
GAAP.

-6-



--------------------------------------------------------------------------------



 



          “Cash Proceeds” shall mean all proceeds of any Collateral received by
any Grantor consisting of cash and checks.
          “Chattel Paper” shall mean “chattel paper” as such term is defined in
Article 9 of the UCC, as in effect in the State of New York on the date hereof.
Without limiting the foregoing, the term “Chattel Paper” shall in any event
include all “tangible chattel paper” and all “electronic chattel paper”, as each
term is defined in Article 9 of the UCC as in effect in the State of New York on
the date hereof.
          “Collateral” shall mean all property (whether real, personal, movable
or immovable) with respect to which any security interests have been granted (or
purported to be granted) by any Grantor pursuant to any ABL Security Document,
Term Security Document or Notes Security Document.
          “Collateral Agents” shall have the meaning set forth in the recitals
hereto.
          “Collateral Records” shall mean all books, records, ledger cards,
files, correspondence, customer lists, blueprints, technical specifications,
manuals, computer software, computer printouts, tapes, disks and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.
          “Collateral Support” shall mean all property (real or personal)
assigned, hypothecated or otherwise securing any Collateral and shall include
any security agreement or other agreement granting a lien or security interest
in such real or personal property.
          “Commercial Tort Claims” shall mean all “commercial tort claims” as
such term is defined in Article 9 of the UCC as in effect in the State of New
York on the date hereof.
          “Commodities Accounts” shall mean all “commodity accounts” as such
term is defined in Article 9 of the UCC as in effect in the State of New York on
the date hereof.
          “Company” shall have the meaning set forth in the recitals hereto.
          “Comparable ABL Security Document” shall mean, in relation to any
Collateral subject to any Lien created under any Term Security Document or Notes
Security Document, that ABL Security Document which creates (or purports to
create) a Lien on the same Collateral, granted by the same Grantor, as the same
may be amended, modified or otherwise supplemented from time to time in
accordance with the terms hereof, thereof and the Credit Agreements and the
Indenture.
          “Comparable Notes Security Document” shall mean, in relation to any
Collateral subject to any Lien created under any Term Security Document or ABL
Security Document, that Notes Security Document which creates (or purports to
create) a Lien on the same Collateral, granted by the same Grantor, as the same
may be amended, modified or otherwise supplemented from time to time in
accordance with the terms hereof, thereof, the Credit Agreements and the
Indenture.

-7-



--------------------------------------------------------------------------------



 



          “Comparable Term Security Document” shall mean, in relation to any
Collateral subject to any Lien created under any ABL Security Document or Notes
Security Document, that Term Security Document which creates (or purports to
create) a Lien on the same Collateral, granted by the same Grantor, as the same
may be amended, modified or otherwise supplemented from time to time in
accordance with the terms hereof, thereof and the Credit Agreements and the
Indenture.
          “Contingent Obligation” shall mean, as to any Person, any obligation
of such Person as a result of such Person being a general partner of any other
Person, unless the underlying obligation is expressly made non-recourse as to
such general partner, and any obligation of such Person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the lesser of (x) the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith and (y) the stated amount
of such Contingent Obligation.
          “Copyright Licenses” shall mean any and all agreements providing for
the granting of any right in or to Copyrights (whether such Grantor is licensee
or licensor thereunder).
          “Copyrights” shall mean any United States or foreign copyright
(including community designs), now or hereafter owned by any Grantor, including,
but not limited to, copyrights in software and databases, and all Mask Works (as
defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
not registered, and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor (whether in the United States Copyright
Office or any foreign equivalent office), (ii) all extensions and renewals
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
rights to sue for past, present and future infringements thereof and (v) all
Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and proceeds of suit.
          “Credit Agreements” shall have the meaning set forth in the recitals
hereto.
          “DBAG” shall have the meaning set forth in the recitals hereto.

-8-



--------------------------------------------------------------------------------



 



          “DBSI” shall have the meaning set forth in the recitals hereto.
          “Defaulting ABL Secured Party” shall have the meaning set forth in
Section 3.4(h).
          “Defaulting Term Secured Party” shall have the meaning set forth in
Section 2.4(h).
          “Deposit Account” shall mean a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.
          “DIP Financing” shall have the meaning set forth in Section 2.5(a).
          “Discharge of ABL Obligations” shall mean, except to the extent
otherwise provided in Section 3.4(f), the occurrence of all of the following:
     (i) termination or expiration of all commitments to extend credit that
would constitute ABL Obligations;
     (ii) payment in full in cash of the principal of and interest and premium
(if any) on all ABL Obligations (other than any undrawn letters of credit or
bank guaranties);
     (iii) discharge or cash collateralization (at 110% of the aggregate undrawn
amount) of all outstanding letters of credit and bank guaranties constituting
ABL Obligations; and
     (iv) payment in full in cash of all other ABL Obligations that are
outstanding and unpaid at the time the termination, expiration, discharge and/or
cash collateralization set forth in clauses (i) through (iii) above have
occurred (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other contingent liabilities in respect of which no
claim or demand for payment has been made at such time).
          “Discharge of Term Obligations” shall mean, except to the extent
otherwise provided in Section 2.4(f), the occurrence of all of the following:
     (i) termination or expiration of all commitments to extend credit that
would constitute Term Obligations (including, without limitation the Bermuda
Guaranteed Obligations);
     (ii) payment in full in cash of the principal of and interest and premium
(if any) on all Term Obligations (other than any undrawn letters of credit or
bank guaranties) including, without limitation, any such Term Obligations
constituting Bermuda Guaranteed Obligations;
     (iii) discharge or cash collateralization (at 110% of the aggregate undrawn
amount) of all outstanding letters of credit and bank guaranties constituting
Term

-9-



--------------------------------------------------------------------------------



 



Obligations including, without limitation, outstanding letters of credit and
bank guaranties constituting Bermuda Guaranteed Obligations; and
     (iv) payment in full in cash of all other Term Obligations (including,
without limitation, Bermuda Guaranteed Obligations) that are outstanding and
unpaid at the time the termination, expiration, discharge and/or cash
collateralization set forth in clauses (i) through (iii) above have occurred
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other contingent liabilities in respect of which no claim or demand
for payment has been made at such time).
          “Documents” shall mean all “documents” as such term is defined in
Article 9 of the UCC in the State of New York on the date hereof.
          “Domestic Subsidiary” shall have the meaning provided in the Term
Credit Agreement as originally in effect.
          “Eligible ABL Purchaser” shall have the meaning set forth in
Section 2.4(h).
          “Eligible Term Purchaser” shall have the meaning set forth in
Section 3.4(h).
          “Equipment” shall mean any “equipment” as such term is defined in
Article 9 of the UCC as in effect in the State of New York on the date hereof,
and in any event, shall include, but shall not be limited to, all machinery,
equipment, furnishings, appliances, furniture, fixtures, tools, and vehicles now
or hereafter owned by any Grantor in each case, regardless of whether
characterized as equipment under the UCC) and (y) and any and all additions,
substitutions and replacements of any of the foregoing and all accessions
thereto, wherever located, whether or not at any time of determination
incorporated or installed therein or attached thereto, and all replacements
therefore, together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto.
          “First Priority” shall mean, (i) with respect to any Lien purported to
be created on any ABL Priority Collateral pursuant to any ABL Security Document,
that such Lien is prior in right to any other Lien thereon, other than any ABL
Permitted Liens (excluding ABL Permitted Liens as described in clause (iii) of
Section 10.03 of the ABL Credit Agreement) applicable to such ABL Priority
Collateral which as a matter of law (and giving effect to any actions taken
pursuant to the last paragraph of Section 10.03 of the ABL Credit Agreement)
have priority over the respective Liens on such ABL Priority Collateral created
pursuant to the relevant ABL Security Document and (ii) with respect to any Lien
purported to be created on any TL Priority Collateral pursuant to any Term
Security Document, that such Lien is prior in right to any other Lien thereon,
other than any TL Permitted Liens (excluding TL Permitted Liens as described in
clause (iii) of Section 9.03 of the Term Credit Agreement) applicable to such TL
Priority Collateral which as a matter of law (and giving effect to any actions
taken pursuant to the last paragraph of Section 9.03 of the Term Credit
Agreement) have priority over the respective Liens on such TL Priority
Collateral created pursuant to the relevant Term Security Document.
          “Fixtures” shall mean all “fixtures” as such term is defined in
Article 9 of the UCC as in effect in the State of New York on the date hereof.

-10-



--------------------------------------------------------------------------------



 



          “Foreign Subsidiary” shall have the meaning provided in the Term
Credit Agreement as originally in effect.
          “General Intangibles” shall mean “general intangibles” as defined in
Article 9 of the UCC as in effect in the State of New York on the date hereof.
          “Goods” shall mean “goods” as such term is defined in Article 9 of the
UCC as in effect in the State of New York on the date hereof.
          “Grantors” shall mean Holdings, Intermediate Holdco, the Company and
each of their respective Domestic Subsidiaries that have executed and delivered,
or may from time to time hereafter execute and deliver, an ABL Security
Document, a Term Security Document or a Notes Security Document.
          “Health-Care-Insurance Receivable” shall mean any
“health-care-insurance receivable” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.
          “Hedge Agreement” shall mean any Interest Rate Protection Agreement
and any Other Hedging Agreement.
          “Holdings” shall have the meaning set forth in the recitals hereto.
          “Indebtedness” shall mean, as to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn or paid under all
letters of credit, bankers’ acceptances, bank guaranties and similar obligations
issued for the account of such Person and all unpaid drawings and unreimbursed
payments in respect of such letters of credit, bankers’ acceptances, bank
guaranties and similar obligations, (iii) all indebtedness of the types
described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the fair market value
of the property to which such Lien relates as determined in good faith by such
Person), (iv) the aggregate amount of all Capitalized Lease Obligations of such
Person, (v) all obligations of such Person to pay a specified purchase price for
goods or services, whether or not delivered or accepted, i.e., take-or-pay and
similar obligations, (vi) all Contingent Obligations of such Person, and
(vii) all obligations under any Interest Rate Protection Agreement, any Other
Hedging Agreement or under any similar type of agreement and (viii) obligations
arising under Synthetic Leases.
          “Indenture” shall have the meaning set forth in the recitals hereto
and shall also include any Additional Junior Lien Agreement.
          “Insolvency or Liquidation Proceeding” shall mean any of the
following: (i) the filing by any Grantor of a voluntary petition in bankruptcy
under any provision of any bankruptcy law (including, without limitation, the
Bankruptcy Code) or a petition to take advantage of any receivership or
insolvency laws, including, without limitation, any petition

-11-



--------------------------------------------------------------------------------



 



seeking the dissolution, winding up, total or partial liquidation,
reorganization, composition, arrangement, adjustment or readjustment or other
relief of such Grantor, such Grantor’s debts or such Grantor’s assets or the
appointment of a trustee, receiver, liquidator, custodian or similar official
for such Grantor or a material part of such Grantor’s property; (ii) the
admission in writing by such Grantor of its inability to pay its debts generally
as they become due; (iii) the appointment of a receiver, liquidator, trustee,
custodian or other similar official for such Grantor or all or a material part
of such Grantor’s assets; (iv) the filing of any petition against such Grantor
under any bankruptcy law (including, without limitation, the Bankruptcy Code) or
other receivership or insolvency law, including, without limitation, any
petition seeking the dissolution, winding up, total or partial liquidation,
reorganization, composition, arrangement, adjustment or readjustment or other
relief of such Grantor, such Grantor’s debts or such Grantor’s assets or the
appointment of a trustee, receiver, liquidator, custodian or similar official
for such Grantor or a material part of such Grantor’s property; (v) the general
assignment by such Grantor for the benefit of creditors or any other marshalling
of the assets and liabilities of such Grantor; or (vi) a corporate (or similar)
action taken by such Grantor to authorize any of the foregoing.
          “Instrument” shall mean “instruments” as such term is defined in
Article 9 of the UCC as in effect in the State of New York on the date hereof
(provided, however, Instruments shall not include any Instruments received in
connection with grower loans extended in accordance with Section 9.05 of the
Term Credit Agreement, Section 10.05 of the ABL Credit Agreement to the extent
local law or the relevant grower loan documents prohibit such pledge).
          “Insurance” shall mean (i) all insurance policies covering any or all
of the Collateral (regardless of whether the ABL Collateral Agent, the Term
Collateral Agent or the Notes Collateral Agent is the loss payee or additional
insured thereof) and (ii) any key man life insurance policies.
          “Intellectual Property” shall mean, collectively, the Copyrights, the
Copyright Licenses, the Patents, the Patent Licenses, the Trademarks, the
Trademark Licenses, the Trade Secrets, and the Trade Secret Licenses.
          “Intercreditor Agreement Joinder” shall mean an agreement
substantially in the form of Exhibit A.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement, interest rate floor agreement or other similar agreement
or arrangement.
          “Intermediate Holdco” shall have the meaning set forth in the recitals
hereto.
          “Inventory” shall mean merchandise, inventory and goods, and all
additions, substitutions and replacements thereof and all accessions thereto,
wherever located, together with all goods, supplies, incidentals, packaging
materials, labels, materials and any other items used or usable in
manufacturing, processing, packaging or shipping same, in all stages of
production from raw materials through work in process to finished goods, and all
products and proceeds of whatever sort and wherever located, any portion thereof
which may be returned, rejected,

-12-



--------------------------------------------------------------------------------



 



reclaimed or repossessed by any of the Collateral Agents from any Grantor’s
customers, and shall specifically include all “inventory” as such term is
defined in the UCC as in effect in the State of New York on the date hereof.
          “Investment Accounts” shall mean all Securities Accounts, Commodities
Accounts and Deposit Accounts.
          “Investment Property” shall mean all “investment property” as such
term is defined in Article 9 of the UCC as in effect in the State of New York on
the date hereof.
          “Joint Venture” shall mean a joint venture, partnership or other
similar arrangement, whether in corporate, partnership or other legal form;
provided, in no event shall any corporate subsidiary of any Person be considered
to be a Joint Venture to which such Person is a party.
          “Lender” shall have the meaning set forth in the recitals hereto.
          “Letter of Credit Rights” shall mean “letter-of-credit rights” as such
term is defined in Article 9 of the UCC as in effect in the State of New York on
the date hereof.
          “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance, charge, lien (statutory or
other), charge, preference, priority or other security agreement of any kind or
nature whatsoever (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any similar recording or notice
statute or other law, and any lease having substantially the same effect as the
foregoing).
          “Material Contract” shall mean any contract or other arrangement to
which Holdings or any of its Subsidiaries is a party (other than the Term
Documents, the ABL Documents and the Notes Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonable be expected to
have a Material Adverse Effect (as defined in the Term Credit Agreement as
originally in effect).
          “Money” shall mean “money” as defined in the UCC as in effect in the
State of New York on the date hereof.
          “New ABL Agent” shall have the meaning set forth in Section 3.4(g).
          “New Term Agent” shall have the meaning set forth in Section 2.4(g).
          “Notes” shall mean (x) the new series of 13 7/8% Senior Secured Notes
due 2014 issued pursuant to the terms of the Indenture on the date hereof and
(y) any Indebtedness issued pursuant to any Additional Junior Lien Agreement.
          “Notes Collateral Agent” shall have the meaning set forth in the
recitals hereto.
          “Notes Documents” shall mean the Indenture and each of the other
agreements, documents and instruments providing for or evidencing any Notes
Obligations (including any

-13-



--------------------------------------------------------------------------------



 



Permitted Refinancing of any Notes Obligations), and any other document or
instrument executed or delivered at any time in connection with any Notes
Obligations (including any Permitted Refinancing of any Notes Obligations),
together with any amendments, replacements, modifications, extensions, renewals
or supplements to, or restatements of, any of the foregoing.
          “Noteholders” shall mean the holders of the Notes.
          “Notes Obligations” shall mean all obligations (including guaranty
obligation) of every nature of each Grantor from time to time owed to the
Noteholders or any of them, under any Notes Document (including any Notes
Document in respect of a Permitted Refinancing of any Notes Obligations),
whether for principal, premium, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to Holdings or any of its
Subsidiaries, would have accrued on any Notes Obligations (including any
Permitted Refinancing of any Notes Obligations), whether or not a claim is
allowed against such Person for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under (and obligations to cash
collateralize) letters of credit and bank guaranties, fees, expenses,
indemnification or otherwise.
          “Notes Permitted Liens” shall mean “Permitted Liens” under, and as
defined in, the Indenture.
          “Notes Secured Parties” shall mean the Notes Collateral Agent, any
other agent or trustee for the Noteholders pursuant to the terms of the
Indenture and the Notes Documents and the Noteholders.
          “Notes Security Agreement” shall mean the Security Agreement (as
defined in the Indenture).
          “Notes Security Documents” shall mean the Notes Security Agreement and
the other Security Documents (as defined in the Indenture) and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any Notes Obligations (including any Permitted Refinancing of any Notes
Obligations) or under which rights or remedies with respect to such Liens are
governed, together with any amendments, replacements, modifications, extensions,
renewals or supplements to, or restatements of, any of the foregoing. For the
avoidance of doubt, “Notes Security Documents” shall not include any ABL
Documents or any Term Documents.
          “Other Hedging Agreements” shall mean any foreign exchange contracts,
currency swap agreements or other similar agreements or arrangements designed to
protect against fluctuations in currency values.
          “Patent Licenses” shall mean all agreements providing for the granting
of any right in or to Patents (whether such Grantor is licensee or licensor
thereunder).
          “Patents” shall mean all patents (whether United States or foreign) in
or to which any Grantor now has or hereafter has any right, title or interest
therein and certificates of invention, or similar industrial property rights,
and applications for any of the foregoing, including, but not limited to:
(i) all reissues, divisions, continuations (including, but not limited to,
continuations-in-part and improvements thereof), extensions, renewals, and
reexaminations

-14-



--------------------------------------------------------------------------------



 



thereof, (ii) all rights corresponding thereto throughout the world, (ii) all
inventions and improvements described therein, (iii) all rights to sue for past,
present and future infringements thereof, (iv) all licenses, claims, damages,
and proceeds of suit arising therefrom, and (v) all Proceeds of the foregoing,
including licenses, royalties, income, payments, claims, damages, and proceeds
of suit.
          “Permitted Refinancing” shall mean, as to any Indebtedness, the
Refinancing of such Indebtedness (“Refinancing Indebtedness”) to refinance such
existing Indebtedness; provided that, in the case of such Refinancing
Indebtedness, the following conditions are satisfied:
     (i) the weighted average life to maturity of such Refinancing Indebtedness
shall be greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced, and the first scheduled principal payment in
respect of such Refinancing Indebtedness shall not be earlier than the first
scheduled principal payment in respect of the Indebtedness being refinanced;
     (ii) the principal amount of such Refinancing Indebtedness shall be less
than or equal to the principal amount then outstanding of the Indebtedness being
refinanced, except to the extent an increase in the principal amount thereof is
permitted at such time pursuant to the ABL Documents, the Term Documents and the
Notes Documents which then remain in effect; and
     (iii) the terms applicable to such Refinancing Indebtedness and, if
applicable, the related guarantees of such Refinancing Indebtedness, shall not
violate the applicable requirements contained in any Term Documents or ABL
Documents which remain outstanding after giving effect to the respective
Permitted Refinancing.
          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
          “Pledged ABL Priority Collateral” shall have the meaning set forth in
Section 3.4(f).
          “Pledged Debt” shall mean all Indebtedness owed to a Grantor issued by
the obligors named therein, the instruments evidencing such Indebtedness, and
all interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Indebtedness.
          “Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests and Pledged Trust Interests.
          “Pledged LLC Interests” shall mean all interests in any limited
liability company and the certificates, if any, representing such limited
liability company interests and any interest of a Grantor on the books and
records of such limited liability company or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time

-15-



--------------------------------------------------------------------------------



 



to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests.
          “Pledged Partnership Interests” shall mean all interests in any
general partnership, limited partnership, limited liability partnership or other
partnership and the certificates, if any, representing such partnership
interests and any interest of a Grantor on the books and records of such
partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests.
          “Pledged Stock” shall mean all shares of capital stock owned by a
Grantor, and the certificates, if any, representing such shares and any interest
of a Grantor in the entries on the books of the issuer of such shares or on the
books of any securities intermediary pertaining to such shares, and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares.
          “Pledged TL Priority Collateral” shall have the meaning set forth in
Section 2.4(f).
          “Pledged Trust Interests” shall mean all interests in a Delaware
business trust or other trust (whether under the laws of the State of Delaware
or otherwise) and the certificates, if any, representing such trust interests
and any interest of a Grantor on the books and records of such trust or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
trust interests.
          “Proceeds” shall mean all “proceeds” as such term is defined in
Article 9 of the UCC as in effect in the State of New York on the date hereof
and, in any event, shall also include, but not be limited to, (i) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to either
Collateral Agent or any Grantor from time to time with respect to any of the
Collateral, (ii) any and all payments (in any form whatsoever) made or due and
payable to any Grantor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental authority (or any person acting under color of
governmental authority) and (iii) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.
          “Processing and Sale Period” shall have the meaning set forth in
Section 4.3(a).
          “Promissory Note” shall mean a “promissory note” as such term is
defined in Article 9 of the UCC as in effect in the State of New York on the
date hereof.
          “Receivables” shall mean all rights to payment, whether or not earned
by performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or

-16-



--------------------------------------------------------------------------------



 



Investment Property, together with all of a Grantor’s rights, if any, in any
goods or other property giving rise to such right to payment and all Collateral
Support and Supporting Obligations related thereto and all Receivables Records.
          “Receivables Records” shall mean (i) all original copies of all
documents, instruments or other writings or electronic records or other Records
evidencing Receivables, (ii) all books, correspondence, credit or other files,
Records, ledger sheets or cards, invoices, and other papers relating to
Receivables, including, without limitation, all tapes, cards, computer tapes,
computer discs, computer runs, record keeping systems and other papers and
documents relating to Receivables, whether in the possession or under the
control of a Grantor or any computer bureau or agent from time to time acting
for a Grantor or otherwise, (iii) all evidences of the filing of financing
statements and the registration of other instruments in connection therewith,
and amendments, supplements or other modifications thereto, notices to other
creditors or secured parties, and certificates, acknowledgments, or other
writings, including, without limitation, lien search reports, from filing or
other registration officers, (iv) all credit information, reports and memoranda
relating thereto and (v) all other written or nonwritten forms of information
related in any way to the foregoing or any Receivable.
          “Record” shall have the meaning specified in Article 9 of the UCC as
in effect in the State of New York on the date hereof.
          “Recovery” shall have the meaning set forth in Section 6.17.
          “Refinance” shall mean, in respect of any Indebtedness, to refinance,
extend, renew, retire, defease, amend, modify, supplement, restructure, replace,
refund or repay, or to issue other Indebtedness, in exchange or replacement for,
such Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.
          “Second Priority” shall mean, (i) with respect to any Lien purported
to be created on any TL Priority Collateral pursuant to the ABL Security
Documents, that such Lien is prior in right to any other Lien thereon, other
than (x) Liens permitted pursuant to clause (y) of Section 10.03(iii) of the ABL
Credit Agreement and (y) TL Permitted Liens permitted to be prior to the Liens
on the TL Priority Collateral in accordance with clause (ii) of the definition
“First Priority” contained herein; provided that in no event shall any such TL
Permitted Lien be permitted (on a consensual basis) to be junior and subordinate
to any ABL Permitted Liens as described in clause (x) above and senior in
priority to the relevant Liens created pursuant to the ABL Security Documents
and (ii) with respect to any Lien purported to be created on any ABL Priority
Collateral pursuant to the Term Security Documents, that such Lien is prior in
right to any other Lien thereon, other than (x) Liens permitted pursuant to
clause (y) of Section 9.03(iii) of the Term Credit Agreement and (y) ABL
Permitted Liens permitted to be prior to the Liens on the ABL Priority
Collateral in accordance with clause (i) of the definition “First Priority”
contained herein; provided that in no event shall any such ABL Permitted Lien be
permitted (on a consensual basis) to be junior and subordinate to any TL
Permitted Liens as described in clause (x) above and senior in priority to the
relevant Liens created pursuant to the Term Security Documents.
          “Scotia Capital” shall have the meaning set forth in the recitals
hereto.

-17-



--------------------------------------------------------------------------------



 



          “Secured Hedge Counterparty” shall have the meaning provided in the
Term Credit Agreement as originally in effect.
          “Secured Parties” shall mean the ABL Secured Parties, the Term Secured
Parties and the Notes Secured Parties.
          “Securities” shall mean all “securities” as such term is defined in
Article 8 of the UCC as in effect in the State of New York on the date hereof,
any stock, shares, partnership interests, voting trust certificates,
certificates of interest or participation in any profit sharing agreement or
arrangement, options, warrants, bonds, debentures, notes, or other evidences of
indebtedness, secured or unsecured, convertible, subordinated or otherwise, or
in general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.
          “Securities Accounts” shall mean all “securities accounts” as such
term is defined in Article 8 of the UCC as in effect in the State of New York on
the date hereof.
          “Securities Entitlements” shall mean all “securities entitlements” as
such term is defined in Article 8 of the UCC as in effect in the State of New
York on the date hereof.
          “Subsequent ABL Collateral Priority Lien” shall have the meaning set
forth in Section 3.4(b).
          “Subsequent Term Collateral Priority Lien” shall have the meaning set
forth in Section 2.4(b).
          “Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
          “Supporting Obligations” shall mean any “supporting obligation” as
such term is defined in the UCC as in effect in the State of New York on the
date hereof, now or hereafter owned by any Grantor, or in which any Grantor has
any rights, and, in any event, shall include, but shall not be limited to all of
such Grantor’s rights in any Letter-of-Credit Right or secondary obligation that
supports the payment or performance of, and all security for, any Collateral
consisting of Accounts, Chattel Paper, Documents, General Intangibles,
Instruments or Investment Properties.
          “Synthetic Lease” shall mean, as applied to any Person, any lease
(including leases that may be terminated by the lessee at any time) of any
property (whether real, personal

-18-



--------------------------------------------------------------------------------



 



or mixed), (i) that is not a capital lease in accordance with U.S. GAAP and
(ii) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.
          “Term Administrative Agent” shall have the meaning set forth in the
recitals hereto.
          “Term Borrower” shall have the meaning set forth in the recitals
hereto.
          “Term Collateral Agent” shall have the meaning set forth in the
recitals hereto and includes any New Term Agent to the extent set forth in
Section 2.4(g).
          “Term Collateral Priority Lien” shall have the meaning set forth in
Section 2.4(a).
          “Term Credit Agreement” shall have the meaning set forth in the
recitals hereto.
          “Term Documents” shall mean (x) the Term Credit Agreement and the
Credit Documents (as defined in the Term Credit Agreement), (y) each Interest
Rate Protection Agreement or Other Hedging Agreement with one or more Secured
Hedge Counterparties which is secured pursuant to one or more of the Security
Documents (as defined in the Term Credit Agreement) and (z) each of the other
agreements, documents and instruments providing for or evidencing any Term
Obligation (including any Permitted Refinancing of any Term Obligation), and any
other document or instrument executed or delivered at any time in connection
with any Term Obligation (including any Permitted Refinancing of any Term
Obligation), together with any amendments, replacements, modifications,
extensions, renewals or supplements to, or restatements of, any of the
foregoing.
          “Term Lenders” shall have the meaning set forth in the recitals
hereto.
          “Term Obligations” shall mean all obligations (including guaranty
obligations) of every nature of each Grantor, from time to time owed to the Term
Secured Parties or any of them, under any Term Document (including any Term
Document in respect of a Permitted Refinancing of any Term Obligations), whether
for principal, premium, interest (including interest which, but for the filing
of a petition in bankruptcy with respect to such Person, would have accrued on
any Term Obligation (including any Permitted Refinancing of any Term
Obligations), whether or not a claim is allowed against Holdings or any of its
Subsidiaries for such interest in the related bankruptcy proceeding),
reimbursement of amounts drawn under (and obligations to cash collateralize)
letters of credit and bank guaranties, fees, expenses, indemnification or
otherwise. For the avoidance of doubt, it is specifically agreed that (x) each
Grantor has provided a full and unconditional guarantee of all obligations of
the Bermuda Term Borrower under the Term Documents (the “Bermuda Guaranteed
Obligations”), (y) each Grantor has granted a Lien on its Collateral to secure
the Bermuda Guaranteed Obligations and (z) the Bermuda Guaranteed Obligations
constitute a portion of the Term Obligations.
          “Term Pledge Agreement” shall mean the U.S. Pledge Agreement (as
defined in the Term Credit Agreement).

-19-



--------------------------------------------------------------------------------



 



          “Term Secured Parties” shall mean the lenders and agents under the
Term Credit Agreement (including, without limitation, the holders of Bermuda
Guaranteed Obligations) and the Secured Hedge Counterparties and shall include
all former lenders and agents under the Term Credit Agreement and Secured Hedge
Counterparties to the extent that any Term Obligations owing to such Persons
were incurred while such Persons were lenders or agents under the Term Credit
Agreement or Secured Hedge Counterparties and such Term Obligations have not
been paid or satisfied in full and all new Term Secured Parties to the extent
set forth in Section 2.4(f) hereof.
          “Term Security Agreement” shall mean the U.S. Security Agreement (as
defined in the Term Credit Agreement).
          “Term Security Documents” shall mean the Term Security Agreement and
the other Security Documents (as defined in the Term Credit Agreement) and any
other agreement, document or instrument pursuant to which a Lien is granted
securing any Term Obligations (including any Permitted Refinancing of any Term
Obligation) or under which rights or remedies with respect to such Liens are
governed, together with any amendments, replacements, modifications, extensions,
renewals or supplements to, or restatements of, any of the foregoing.
          “Term Standstill Period” shall have the meaning set forth in
Section 3.2(a).
          “Third Priority” shall mean, with respect to any Lien purported to be
created on any Collateral pursuant to the Notes Security Documents, that such
Lien is prior in right to any other Lien thereon other than Liens securing the
ABL Obligations, Liens securing the Term Obligations and Liens securing
obligations permitted to be secured prior to the ABL Obligations and the Term
Obligations pursuant to the definitions of First Priority and Second Priority
contained herein.
          “TL Permitted Liens” shall mean the “Permitted Liens” under, and as
defined in, the Term Credit Agreement as in effect on the Restatement Effective
Date (as defined therein).
          “TL Priority Collateral” shall mean, subject to the relevant
provisions of Sections 6.21 and 6.22, all interests of each Grantor in the
following, in each case whether now owned or existing or hereafter acquired or
arising and wherever located, including (1) all rights of each Grantor to
receive moneys due and to become due under or pursuant to the following, (2) all
rights of each Grantor to receive return of any premiums for or proceeds of any
insurance, indemnity, warranty or guaranty with respect to the following or to
receive condemnation proceeds with respect to the following, (3) all claims of
each Grantor for damages arising out of or for breach of or default under any of
the following, and (4) all rights of each Grantor to terminate, amend,
supplement, modify or waive performance under any of the following, to perform
thereunder and to compel performance and otherwise exercise all remedies
thereunder:
     (i) the Asset Sale Proceeds Account;
     (ii) all Equipment;
     (iii) all Fixtures;

-20-



--------------------------------------------------------------------------------



 



     (iv) all General Intangibles, including, without limitation, Material
Contracts (in each case other than General Intangibles evidencing or governing
ABL Priority Collateral);
     (v) all Instruments (other than Instruments evidencing or governing or
attached to (to the extent so attached) ABL Priority Collateral);
     (vi) all Letter of Credit Rights (other than Letter of Credit Rights
addressed in clause (v) of the definition of “ABL Priority Collateral” herein);
     (vii) without duplication, all Pledged Equity Interests, all Pledged Debt,
all Securities, all Security Entitlements and all Securities Accounts (in each
case, other than any Collateral specifically listed as ABL Priority Collateral
and any Supporting Obligations supporting ABL Priority Collateral);
     (viii) all Intellectual Property;
     (ix) all Commercial Tort Claims;
     (x) all real property (including leasehold interests) on which the Grantors
are required to provide a Lien to the Term Secured Parties pursuant to the Term
Credit Agreement and any title insurance with respect to such real property and
the proceeds thereof;
     (xi) except to the extent constituting, or relating to, the ABL Priority
Collateral, all other personal property (whether tangible or intangible) of such
Grantor;
     (xii) to the extent constituting, or relating to, any of the items referred
to in the preceding clauses (i) through (xi), all Documents and Insurance;
provided that to the extent any of the foregoing also relates to ABL Priority
Collateral only that portion related to the items referred to in the preceding
clauses (i) through (xi) as being included in the TL Priority Collateral shall
be included in the TL Priority Collateral;
     (xiii) to the extent relating to any of the items referred to in the
preceding clauses (i) through (xii), all Supporting Obligations; provided that
to the extent any of the foregoing also relates to ABL Priority Collateral only
that portion related to the items referred to in the preceding clauses
(i) through (xii) as being included in the TL Priority Collateral shall be
included in the TL Priority Collateral;
     (xiv) all books, Records and Collateral Records relating to the foregoing
(including without limitation all books, databases, customer lists, engineer
drawings, Records and Collateral Records, whether tangible or electronic, which
contain any information relating to any of the foregoing); provided that to the
extent any of such books, Records and Collateral Records also relates to ABL
Priority Collateral only that portion related to the items referred to in the
preceding clauses (i) through (xiii) as being included in the TL Priority
Collateral shall be included in the TL Priority Collateral; and

-21-



--------------------------------------------------------------------------------



 



     (xv) all Cash Proceeds and, solely to the extent not constituting ABL
Priority Collateral, non-Cash Proceeds, products, accessions, rents and profits
of or in respect of any of the foregoing and all collateral security, guarantees
and other Collateral Support given by any Person with respect to any of the
foregoing.
Notwithstanding anything to the contrary contained above or in the definition of
ABL Priority Collateral, to the extent proceeds of Collateral are identifiable
proceeds received from the sale or disposition of all or substantially all of
the Capital Stock of any of the Domestic Subsidiaries of Holdings which is a
Grantor or all or substantially all of the assets of any such Domestic
Subsidiary, such proceeds shall constitute (1) first, in an amount equal to the
net book value of the Accounts (as described in clause (i) of the definition of
ABL Priority Collateral, and excluding any Accounts to the extent excluded
pursuant to said clause (i)) and Inventory owned by such Domestic Subsidiary at
the time of such sale, ABL Priority Collateral and (2) second, to the extent in
excess of the amounts described in preceding clause (1), TL Priority Collateral.
          “TL Priority Collateral Enforcement Action Notice” shall have the
meaning set forth in Section 4.3(a).
          “TL Priority Collateral Enforcement Actions” shall have the meaning
set forth in Section 4.3(a).
          “Trademark Licenses” shall mean any and all agreements providing for
the granting of any right in or to Trademarks (whether such Grantor is licensee
or licensor thereunder).
          “Trademarks” shall mean (i) all United States and foreign trademarks,
trade names, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, all registrations and applications for any of the
foregoing, (ii) all extensions or renewals of any of the foregoing, (iii) all of
the goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (v) all
Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages, and proceeds of suit.
          “Trade Secret Licenses” shall mean any and all agreements providing
for the granting of any right in or to Trade Secrets (whether a Grantor is
licensee or licensor thereunder).
          “Trade Secrets” shall mean all trade secrets and all other
confidential or proprietary information and know-how whether or not such Trade
Secret has been reduced to a writing or other tangible form, including all
documents and things embodying, incorporating, or referring in any way to such
Trade Secret, including but not limited to: (i) any secretly held existing
engineering or other data, information, production procedures and other know-how
relating to the design manufacture, assembly, installation, use, operation,
marketing, sale and/or servicing of any products or business of any Grantor
worldwide, (ii) the right to sue for past, present and future misappropriation
or other violation of any Trade Secret, and (iii) all Proceeds

-22-



--------------------------------------------------------------------------------



 



of the foregoing, including licenses, royalties, income, payments, claims,
damages, and proceeds of suit.
          “Trustee” shall have the meaning set forth in the recitals hereto.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the relevant jurisdiction.
          “U.S. Bank” shall have the meaning set forth in the recitals hereto.
          “U.S. GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time.
          “U.S. Term Borrower” shall have the meaning set forth in the recitals
hereto.
          15.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement, (d) all references herein to Exhibits or Sections
shall be construed to refer to Exhibits or Sections of this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (f) terms
defined in the UCC but not otherwise defined herein shall have the same meanings
herein as are assigned thereto in the UCC, (g) reference to any law means such
law as amended, modified, codified, replaced or re-enacted, in whole or in part,
and in effect on the date hereof, including rules, regulations, enforcement
procedures and any interpretations promulgated thereunder, and (h) references to
Sections or clauses shall refer to those portions of this Agreement, and any
references to a clause shall, unless otherwise identified, refer to the
appropriate clause within the same Section in which such reference occurs.
SECTION 16. TL Priority Collateral.
          16.01. Lien Priorities.
          (a) Relative Priorities. Notwithstanding (i) the time, manner, order
or method of grant, creation, attachment or perfection of any Liens securing the
ABL Obligations or the Notes Obligations granted on the TL Priority Collateral
or of any Liens securing the Term Obligations granted on the TL Priority
Collateral, (ii) the validity or enforceability of the security interests and
Liens granted in favor of any Collateral Agent or any Secured Party on the TL
Priority Collateral, (iii) the date on which any ABL Obligations, Term
Obligations or

-23-



--------------------------------------------------------------------------------



 



Notes Obligations is extended, (iv) any provision of the UCC or any other
applicable law, including any rule for determining priority thereunder or under
any other law or rule governing the relative priorities of secured creditors,
including with respect to real property or fixtures, (v) any provision set forth
in any ABL Document, any Term Document or any Notes Document (other than this
Agreement), (vi) the possession or control by any Collateral Agent or any
Secured Party or any bailee of all or any part of any TL Priority Collateral as
of the date hereof or otherwise, or (vii) any other circumstance whatsoever, the
ABL Collateral Agent, on behalf of itself and the ABL Secured Parties, and the
Notes Collateral Agent, on behalf of itself and the Notes Secured Parties hereby
agree that:
     (i) any Lien on the TL Priority Collateral securing any Term Obligations
now or hereafter held by or on behalf of the Term Collateral Agent or any Term
Secured Parties or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to (x) any Lien on the TL
Priority Collateral securing any of the ABL Obligations and (y) any Lien on the
TL Priority Collateral securing any of the Notes Obligations;
     (ii) any Lien on the TL Priority Collateral now or hereafter held by or on
behalf of the ABL Collateral Agent, any ABL Secured Parties, the Notes
Collateral Agent, any Notes Secured Parties or any agent or trustee therefor
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the TL Priority Collateral securing any Term Obligations;
     (iii) any Lien on the TL Priority Collateral securing any ABL Obligations
now or hereafter held by or on behalf of the ABL Collateral Agent or any ABL
Secured Parties or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Lien on the TL
Priority Collateral securing any of the Notes Obligations; and
     (iv) any Lien on the TL Priority Collateral now or hereafter held by or on
behalf of the Notes Collateral Agent, any Notes Secured Party or any agent or
trustee therefor regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the TL Priority Collateral securing
any ABL Obligations.
All Liens on the TL Priority Collateral securing any Term Obligations shall be
and remain senior in all respects and prior to all Liens on the TL Priority
Collateral securing (x) any ABL Obligations and (y) any Notes Obligations for
all purposes, whether or not such Liens securing any Term Obligations are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person. All Liens on the TL Priority Collateral securing
any ABL Obligations shall be and shall remain senior in all respects and prior
to all Liens on the TL Priority Collateral securing any Notes Obligations for
all purposes, whether or not such Liens securing any ABL Obligations are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person.

-24-



--------------------------------------------------------------------------------



 



          (b) Prohibition on Contesting Liens. Each of the ABL Collateral Agent,
for itself and on behalf of each ABL Secured Party, the Term Collateral Agent,
for itself and on behalf of each Term Secured Party, and the Notes Collateral
Agent for itself and on behalf of each Notes Secured Party, agrees that it shall
not (and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), (i) the priority, validity or enforceability of a Lien held by or
on behalf of any of the Term Secured Parties in the TL Priority Collateral, by
or on behalf of any of the ABL Secured Parties in the TL Priority Collateral or
by or on behalf of any of the Notes Secured Parties in the TL Priority
Collateral, as the case may be or (ii) the validity or enforceability of any ABL
Security Document (or any ABL Obligations thereunder), any Term Security
Document (or any Term Obligations thereunder) or any Notes Security Document (or
any Notes Obligations thereunder); provided that nothing in this Agreement shall
be construed to prevent or impair the rights of any of the Collateral Agents or
any Secured Party to enforce this Agreement, including the priority of the Liens
on the TL Priority Collateral securing the Term Obligations, the ABL Obligations
and the Notes Obligations as provided in Sections 2.1(a), 2.2(a) and 2.2(b).
          (c) No New Liens. So long as the Discharge of Term Obligations has not
occurred, the parties hereto agree that the Company or any other Grantor shall
not grant or permit any additional Liens on any asset or property of any Grantor
to secure any ABL Obligation or Notes Obligation unless it has granted or
contemporaneously grants (x)(i) a First Priority Lien on such asset or property
to secure the Term Obligations if such asset or property constitutes TL Priority
Collateral or (ii) a Second Priority Lien on such asset or property to secure
the Term Obligations if such asset or property constitutes ABL Priority
Collateral, (y)(i) a Second Priority Lien on such asset or property to secure
the ABL Obligations if such asset or property constitutes TL Priority Collateral
or (ii) a First Priority Lien on such asset or property to secure the ABL
Obligations if such asset or property constitutes ABL Priority Collateral and
(z) a Third Priority Lien on such asset or property to secure the Notes
Obligations. To the extent that the provisions of clause (x)(i) in the
immediately preceding sentence are not complied with for any reason, without
limiting any other rights and remedies available to the Term Collateral Agent
and/or the Term Secured Parties, each of the ABL Collateral Agent, on behalf of
ABL Secured Parties, and the Notes Collateral Agent, on behalf of the Notes
Secured Parties, agrees that any amounts received by or distributed to any of
them pursuant to or as a result of Liens on the TL Priority Collateral granted
in contravention of such clause (x)(i) of this Section 2.1(c) shall be subject
to Section 2.3.
          (d) Effectiveness of Lien Priorities. Each of the parties hereto
acknowledges that the Lien priorities provided for in this Agreement shall not
be affected or impaired in any manner whatsoever, including, without limitation,
on account of: (i) the invalidity, irregularity or unenforceability of all or
any part of the ABL Documents, the Term Documents or the Notes Documents;
(ii) any amendment, change or modification of any ABL Documents, Term Documents
or Notes Documents; or (iii) any impairment, modification, change, exchange,
release or subordination of or limitation on, any liability of, or stay of
actions or lien enforcement proceedings against, Holdings or any of its
Subsidiaries party to any of the ABL Documents, the Term Documents or the Notes
Documents, its property, or its estate in bankruptcy resulting from any
bankruptcy, arrangement, readjustment, composition,

-25-



--------------------------------------------------------------------------------



 



liquidation, rehabilitation, similar proceeding or otherwise involving or
affecting any Secured Party.
          16.02. Exercise of Remedies.
          (a) So long as the Discharge of Term Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against Holdings, the Company or any other Grantor:
     (i) none of the ABL Collateral Agent, the ABL Secured Parties, the Notes
Collateral Agent or the Notes Secured Parties (x) will exercise or seek to
exercise any rights or remedies (including, without limitation, setoff) with
respect to any TL Priority Collateral (including, without limitation, the
exercise of any right under any lockbox agreement, account control agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement in
respect of TL Priority Collateral to which the ABL Collateral Agent, the Notes
Collateral Agent, any ABL Secured Party or any Notes Secured Party is a party)
or institute or commence, or join with any Person (other than the Term
Collateral Agent and the Term Secured Parties) in commencing any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure), enforcement, collection or execution; provided, however, that the
ABL Collateral Agent may exercise any or all such rights after the passage of a
period of 180 days from the date of delivery of a notice in writing to the Term
Collateral Agent of the ABL Collateral Agent’s intention to exercise its right
to take such actions (the “ABL Standstill Period”); provided, further, however,
notwithstanding anything herein to the contrary, neither the ABL Collateral
Agent nor any ABL Secured Party will exercise any rights or remedies with
respect to any TL Priority Collateral if, notwithstanding the expiration of the
ABL Standstill Period, the Term Collateral Agent or Term Secured Parties shall
have commenced the exercise of any of their rights or remedies with respect to
all or any portion of the TL Priority Collateral (prompt notice of such exercise
to be given to the ABL Collateral Agent) and are pursuing the exercise thereof,
(y) will contest, protest or object to any foreclosure proceeding or action
brought by the Term Collateral Agent or any Term Secured Party with respect to,
or any other exercise by the Term Collateral Agent or any Term Secured Party of
any rights and remedies relating to, the TL Priority Collateral under the Term
Documents or otherwise, or (z) subject to the rights of the ABL Collateral Agent
under clause (i)(x) above, will object to the forbearance by the Term Collateral
Agent or the Term Secured Parties from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the TL Priority Collateral, in each case so long as the respective interests of
the ABL Secured Parties and the Notes Secured Parties attach to the proceeds
thereof subject to the relative priorities described in Section 2.1; provided,
that the Notes Collateral Agent and the Notes Secured Parties will not object to
the forbearance by the ABL Collateral Agent or the ABL Secured Parties from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the TL Priority Collateral, in each case
so long as the interests of the Notes Secured Parties attach to the proceeds
thereof subject to the relative priorities described in Section 2.1; provided,
however, that nothing in this Section 2.2(a) shall be construed to authorize
(A) the ABL Collateral Agent, any ABL Secured Party, the Notes Collateral Agent
or any Notes Secured Party to

-26-



--------------------------------------------------------------------------------



 



sell any TL Priority Collateral free of the Lien of the Term Collateral Agent or
any Term Secured Party or (B) the Notes Collateral Agent or any Notes Secured
Party to sell any TL Priority Collateral free of the Lien of the ABL Collateral
Agent or any ABL Secured Party; and
     (ii) subject to Section 4, the Term Collateral Agent and the Term Secured
Parties shall have the exclusive right to enforce rights, exercise remedies
(including set off and the right to credit bid their debt) and make
determinations regarding the disposition of, or restrictions with respect to,
the TL Priority Collateral without any consultation with or the consent of the
ABL Collateral Agent, any ABL Secured Party, the Notes Collateral Agent or any
Notes Secured Party; provided, that:
     the ABL Collateral Agent may take any action (not adverse to the prior
Liens on the TL Priority Collateral securing the Term Obligations, or the rights
of any Term Collateral Agent or the Term Secured Parties to exercise remedies in
respect thereof) in order to preserve or protect its Lien on the TL Priority
Collateral;
     the Notes Collateral Agent may take any action (not adverse to the prior
Liens on the TL Priority Collateral securing the Term Obligations and the ABL
Obligations, or the rights of any Term Collateral Agent, the Term Secured
Parties, any ABL Collateral Agent or the ABL Secured Parties to exercise
remedies in respect thereof) in order to preserve or protect its Lien on the TL
Priority Collateral;
     the ABL Secured Parties and the Notes Secured Parties shall be entitled to
file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Secured Parties or the Notes Secured Parties, as applicable, including without
limitation any claims secured by the TL Priority Collateral, if any, in each
case in accordance with the terms of this Agreement;
     the ABL Secured Parties and the Notes Secured Parties shall be entitled to
file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
the Bankruptcy Law or applicable non-bankruptcy law, in each case in accordance
with the terms of this Agreement;
     the ABL Secured Parties and the Notes Secured Parties shall be entitled to
vote on any plan of reorganization and file any proof of claim in an Insolvency
or Liquidation Proceeding or otherwise and other filings and make any arguments
and motions that are, in each case, in accordance with the terms of this
Agreement, with respect to the TL Priority Collateral; and
     the ABL Collateral Agent or any ABL Secured Party may exercise any of its
rights or remedies with respect to the TL Priority Collateral after the

-27-



--------------------------------------------------------------------------------



 



termination of the ABL Standstill Period to the extent permitted by clause
(i)(x) above.
Subject to Section 4, in exercising rights and remedies with respect to the TL
Priority Collateral, the Term Collateral Agent and the Term Secured Parties may
enforce the provisions of the Term Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion. Such exercise and enforcement shall include the rights of
an agent appointed by them to sell or otherwise dispose of TL Priority
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC of any applicable jurisdiction and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.
          (b) Following the Discharge of Term Obligations, so long as the
Discharge of ABL Obligations has not occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against Holdings, the Company or
any other Grantor:
     (i) none of the Notes Collateral Agent and the Notes Secured Parties
(x) will exercise or seek to exercise any rights or remedies (including, without
limitation, setoff) with respect to any TL Priority Collateral (including,
without limitation, the exercise of any right under any lockbox agreement,
account control agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement in respect of TL Priority Collateral to which the Notes
Collateral Agent or any Notes Secured Party is a party) or institute or
commence, or join with any Person (other than the ABL Collateral Agent and the
ABL Secured Parties) in commencing any action or proceeding with respect to such
rights or remedies (including any action of foreclosure), enforcement,
collection or execution; (y) will contest, protest or object to any foreclosure
proceeding or action brought by the ABL Collateral Agent or any ABL Secured
Party with respect to, or any other exercise by the ABL Collateral Agent or any
ABL Secured Party of any rights and remedies relating to, the TL Priority
Collateral under the ABL Documents or otherwise, or (z) will object to the
forbearance by the ABL Collateral Agent or the ABL Secured Parties from bringing
or pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the TL Priority Collateral, in each case so long
as the respective interests of the Notes Secured Parties attach to the proceeds
thereof subject to the relative priorities described in Section 2.1; and
     (ii) the ABL Collateral Agent and the ABL Secured Parties shall have the
exclusive right to enforce rights, exercise remedies (including set off and the
right to credit bid their debt) and make determinations regarding the
disposition of, or restrictions with respect to, the TL Priority Collateral
without any consultation with or the consent of the Notes Collateral Agent or
any Notes Secured Party; provided, that:
     the Notes Collateral Agent may take any action (not adverse to the prior
Liens on the TL Priority Collateral securing the ABL Obligations, or the rights
of any ABL Collateral Agent or the ABL Secured Parties to exercise remedies in
respect thereof) in order to preserve or protect its Lien on the TL Priority
Collateral;

-28-



--------------------------------------------------------------------------------



 



     the Notes Secured Parties shall be entitled to file any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any person objecting to or otherwise
seeking the disallowance of the claims of the Notes Secured Parties, including
without limitation any claims secured by the TL Priority Collateral, if any, in
each case in accordance with the terms of this Agreement;
     the Notes Secured Parties shall be entitled to file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Grantors arising under either the Bankruptcy Law or
applicable non-bankruptcy law, in each case in accordance with the terms of this
Agreement; and
     the Notes Secured Parties shall be entitled to vote on any plan of
reorganization and file any proof of claim in an Insolvency or Liquidation
Proceeding or otherwise and other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement, with
respect to the TL Priority Collateral.
In exercising rights and remedies with respect to the TL Priority Collateral,
the ABL Collateral Agent and the ABL Secured Parties may enforce the provisions
of the ABL Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of TL Priority Collateral upon foreclosure, to
incur expenses in connection with such sale or disposition, and to exercise all
the rights and remedies of a secured creditor under the UCC of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.
          (c) Each of the ABL Collateral Agent, on behalf of itself and the ABL
Secured Parties and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, agree that they will not take or receive any TL Priority
Collateral or any proceeds of TL Priority Collateral in connection with the
exercise of any right or remedy (including setoff) with respect to any TL
Priority Collateral unless and until the Discharge of Term Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of
Section 2.2(a) or in Section 4. Following the Discharge of Term Obligations, the
Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
agrees that it will not take or receive any TL Priority Collateral or any
proceeds of TL Priority Collateral in connection with the exercise of any right
or remedy (including setoff) with respect to any TL Priority Collateral unless
and until the Discharge of ABL Obligations has occurred. Without limiting the
generality of the foregoing, (x) unless and until the Discharge of Term
Obligations has occurred, except as expressly provided in the proviso in clause
(ii) of Section 2.2(a) or in Section 4, the sole right of the ABL Collateral
Agent, the ABL Secured Parties with respect to the TL Priority Collateral is to
hold a Lien on the TL Priority Collateral pursuant to the ABL Documents for the
period and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of Term Obligations has occurred in
accordance with the terms hereof, the Term Documents and applicable law and (y)
unless and until the Discharge of Term Obligations and Discharge of ABL
Obligations have occurred, except as expressly provided in the proviso in clause
(ii) of

-29-



--------------------------------------------------------------------------------



 



Section 2.2(a) and the proviso in clause (ii) of Section 2.2(b), the sole right
of the Notes Collateral Agent and the Notes Secured Parties with respect to the
TL Priority Collateral is to hold a Lien on the TL Priority Collateral pursuant
to the Notes Documents for the period and to the extent granted therein and to
receive a share of the proceeds thereof, if any, after the Discharge of Term
Obligations and the Discharge of ABL Obligations has occurred in accordance with
the terms hereof, the Term Documents, the ABL Documents and applicable law.
          (d) Subject to the proviso in clause (ii) of Section 2.2(a), the
proviso in clause (ii) of Section 2.2(b) and Section 4:
     (i) the ABL Collateral Agent, for itself and on behalf of the ABL Secured
Parties, agrees that the ABL Collateral Agent and the ABL Secured Parties will
not take any action that would hinder any exercise of remedies under the Term
Documents with respect to the TL Priority Collateral or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the TL Priority Collateral, whether by foreclosure or otherwise,
     (ii) the Notes Collateral Agent, for itself and on behalf of the Notes
Secured Parties, agrees that the Notes Collateral Agent and the Notes Secured
Parties will not take any action that would hinder any exercise of remedies
under the Term Documents or the ABL Documents with respect to the TL Priority
Collateral or is otherwise prohibited hereunder, including any sale, lease,
exchange, transfer or other disposition of the TL Priority Collateral, whether
by foreclosure or otherwise,
     (iii) the ABL Collateral Agent, for itself and on behalf of the ABL Secured
Parties, hereby waives any and all rights it or the ABL Secured Parties may have
as a junior lien creditor with respect to the TL Priority Collateral or
otherwise to object to the manner in which the Term Collateral Agent or the Term
Secured Parties seek to enforce or collect the Term Obligations or the Liens
granted in any of the TL Priority Collateral, regardless of whether any action
or failure to act by or on behalf of the Term Collateral Agent or Term Secured
Parties is adverse to the interest of the ABL Secured Parties, and
     (iv) the Notes Collateral Agent, for itself and on behalf of the Notes
Secured Parties, hereby waives any and all rights it or the Notes Secured
Parties may have as a junior lien creditor with respect to the TL Priority
Collateral or otherwise to object to the manner in which the Term Collateral
Agent, the Term Secured Parties, the ABL Collateral Agent or the ABL Secured
Parties seek to enforce or collect the Term Obligations or the ABL Obligations
or the Liens granted in any of the TL Priority Collateral, regardless of whether
any action or failure to act by or on behalf of the Term Collateral Agent, Term
Secured Parties, the ABL Collateral Agent or the ABL Secured Parties is adverse
to the interest of the Notes Secured Parties.
          (e) The ABL Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any ABL Document (other than
this Agreement) shall be deemed to restrict in any way the rights and remedies
of the Term

-30-



--------------------------------------------------------------------------------



 



Collateral Agent or the Term Secured Parties with respect to the TL Priority
Collateral as set forth in this Agreement and the Term Documents.
          (f) The Notes Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Notes Document (other than
this Agreement) shall be deemed to restrict in any way the rights and remedies
of the Term Collateral Agent, the Term Secured Parties, the ABL Collateral Agent
or the ABL Secured Parties with respect to the TL Priority Collateral as set
forth in this Agreement, the Term Documents and the ABL Documents.
          16.03. Payments Over.
          (a) So long as the Discharge of Term Obligations has not occurred, any
TL Priority Collateral, cash proceeds thereof or non-cash proceeds not
constituting ABL Priority Collateral received by the ABL Collateral Agent, the
Notes Collateral Agent, any ABL Secured Parties or any Notes Secured Parties in
connection with the exercise of any right or remedy (including set off) relating
to the TL Priority Collateral in contravention of this Agreement shall be
segregated and held in trust and forthwith paid over to the Term Collateral
Agent for the benefit of the Term Secured Parties in the same form as received,
with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct. The Term Collateral Agent is hereby authorized to make any
such endorsements as agent for the ABL Collateral Agent, any such ABL Secured
Parties, the Notes Collateral Agent or any such Notes Secured Parties. This
authorization is coupled with an interest and is irrevocable until such time as
this Agreement is terminated in accordance with its terms.
          (b) Following the Discharge of Term Obligations, so long as the
Discharge of ABL Obligations has not occurred, any TL Priority Collateral, cash
proceeds thereof or non-cash proceeds received by the Notes Collateral Agent or
any Notes Secured Parties in connection with the exercise of any right or remedy
(including setoff) relating to the TL Priority Collateral in contravention of
this Agreement shall be segregated and held in trust and forthwith paid over to
the ABL Collateral Agent for the benefit of the ABL Secured Parties in the same
form as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The ABL Collateral Agent is hereby authorized
to make any such endorsements as agent for the Notes Collateral Agent or any
such Notes Secured Parties. This authorization is coupled with an interest and
is irrevocable until such time as this Agreement is terminated in accordance
with its terms.
          16.04. Other Agreements.
          (a) Releases by Term Collateral Agent.
     (i) If, in connection with:
          the exercise of any Term Collateral Agent’s remedies in respect of the
TL Priority Collateral provided for in Section 2.2(a), including any sale,
lease, exchange, transfer or other disposition of any such TL Priority
Collateral; or

-31-



--------------------------------------------------------------------------------



 



          any sale, lease, exchange, transfer or other disposition of any TL
Priority Collateral permitted under the terms of the Term Documents, the ABL
Documents and the Notes Documents (whether or not an event of default
thereunder, and as defined therein, has occurred and is continuing),
the Term Collateral Agent, for itself or on behalf of any of the Term Secured
Parties, releases any of its Liens on any part of the TL Priority Collateral
other than, in the case of clause (2) above, (A) in connection with the
Discharge of Term Obligations and (B) after the occurrence and during the
continuance of any event of default under the ABL Credit Agreement or the
Indenture, then the Liens, if any, of the ABL Collateral Agent, for itself or
for the benefit of the ABL Secured Parties and the Notes Collateral Agent, for
itself and on behalf of the Notes Secured Parties, on such TL Priority
Collateral (but not the Proceeds thereof, which shall be subject to the
priorities set forth in this Agreement) shall be automatically, unconditionally
and simultaneously released and the ABL Collateral Agent, for itself or on
behalf of any such ABL Secured Parties, and the Notes Collateral Agent, for
itself and on behalf of the Notes Secured Parties, promptly shall execute and
deliver to the Term Collateral Agent or such Grantor such termination
statements, releases and other documents as the Term Collateral Agent or such
Grantor may request to effectively confirm such release; provided that in the
case of clause (a)(i) above, any proceeds of such disposition shall be applied
in accordance with this Agreement.
     (ii) Until the Discharge of Term Obligations occurs, the ABL Collateral
Agent, for itself and on behalf of the ABL Secured Parties and the Notes
Collateral Agent, for itself and on behalf of the Notes Secured Parties, hereby
irrevocably constitute and appoint the Term Collateral Agent and any officer or
agent of the Term Collateral Agent, with full power of substitution, as its true
and lawful attorney in fact with full irrevocable power and authority in the
place and stead of the ABL Collateral Agent or the Notes Collateral Agent or
such holder or in the Term Collateral Agent’s own name, from time to time in the
Term Collateral Agent’s discretion, for the purpose of carrying out the terms of
this Section 2.4(a) with respect to TL Priority Collateral, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes of this Section 2.4(a) with respect
to TL Priority Collateral, including any endorsements or other instruments of
transfer or release.
     (iii) Until the Discharge of Term Obligations occurs, to the extent that
the Term Secured Parties (a) have released any Lien on TL Priority Collateral
and any such Lien is later reinstated or (b) obtain any new First Priority Liens
on assets constituting TL Priority Collateral from Grantors, then the ABL
Secured Parties shall be granted a Second Priority Lien on any such TL Priority
Collateral and the Notes Secured Parties shall be granted a Third Priority Lien
or any such TL Priority Collateral.
     (iv) If, prior to the Discharge of Term Obligations, a subordination of the
Term Collateral Agent’s Lien on any TL Priority Collateral is permitted (or in
good faith believed by the Term Collateral Agent to be permitted) under the Term
Credit Agreement and the ABL Credit Agreement to another Lien permitted under
the Term Credit Agreement, the ABL Credit Agreement and the Indenture (a “Term
Collateral Priority Lien”), then the Term Collateral Agent is authorized to
execute and deliver a subordination agreement with respect thereto in form and
substance satisfactory to it, and

-32-



--------------------------------------------------------------------------------



 



the ABL Collateral Agent, for itself and on behalf of the ABL Secured Parties
and the Notes Collateral Agent, for itself and on behalf of the Notes Secured
Parties, shall promptly execute and deliver to the Term Collateral Agent an
identical subordination agreement subordinating (x) the Liens of the ABL
Collateral Agent for the benefit of (and on behalf of) the ABL Secured Parties
to such Term Collateral Priority Lien and (y) the Liens of the Notes Collateral
Agent for the benefit of (and on behalf of) the Notes Secured Parties to such
Term Collateral Priority Lien.
          (b) Releases by ABL Collateral Agent.
     (i) Following the Discharge of Term Obligations, but prior to the Discharge
of ABL Obligations, if, in connection with:
          the exercise of any ABL Collateral Agent’s remedies in respect of the
TL Priority Collateral provided for in Section 2.2(b), including any sale,
lease, exchange, transfer or other disposition of any such TL Priority
Collateral; or
          any sale, lease, exchange, transfer or other disposition of any TL
Priority Collateral permitted under the terms of the ABL Documents and the Notes
Documents (whether or not an event of default thereunder, and as defined
therein, has occurred and is continuing),
the ABL Collateral Agent, for itself or on behalf of any of the ABL Secured
Parties, releases any of its Liens on any part of the TL Priority Collateral
other than, in the case of clause (2) above, (A) in connection with the
Discharge of ABL Obligations and (B) after the occurrence and during the
continuance of any event of default under the Indenture, then the Liens, if any,
of the Notes Collateral Agent, for itself or for the benefit of the Notes
Secured Parties, on such TL Priority Collateral (but not the Proceeds thereof,
which shall be subject to the priorities set forth in this Agreement) shall be
automatically, unconditionally and simultaneously released and the Notes
Collateral Agent, for itself or on behalf of any such Notes Secured Parties,
promptly shall execute and deliver to the ABL Collateral Agent or such Grantor
such termination statements, releases and other documents as the ABL Collateral
Agent or such Grantor may request to effectively confirm such release; provided
that in the case of clause (b)(i) above, any proceeds of such disposition shall
be applied in accordance with this Agreement.
     (ii) Following the Discharge of Term Obligations and until the Discharge of
ABL Obligations occurs, the Notes Collateral Agent, for itself and on behalf of
the Notes Secured Parties, hereby irrevocably constitute and appoint the ABL
Collateral Agent and any officer or agent of the ABL Collateral Agent, with full
power of substitution, as its true and lawful attorney in fact with full
irrevocable power and authority in the place and stead of the Notes Collateral
Agent or such holder or in the ABL Collateral Agent’s own name, from time to
time in the ABL Collateral Agent’s discretion, for the purpose of carrying out
the terms of this Section 2.4(b) with respect to TL Priority Collateral, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this
Section 2.4(b) with respect to TL Priority Collateral, including any
endorsements or other instruments of transfer or release.

-33-



--------------------------------------------------------------------------------



 



     (iii) Following the Discharge of Term Obligations and until the Discharge
of ABL Obligations occurs, to the extent that the ABL Secured Parties (a) have
released any Lien on TL Priority Collateral and any such Lien is later
reinstated or (b) obtain any new Second Priority Liens on assets constituting TL
Priority Collateral from Grantors, then the Notes Secured Parties shall be
granted a Third Priority Lien on any such TL Priority Collateral.
     (iv) If, prior to the Discharge of ABL Obligations, a subordination of the
ABL Collateral Agent’s Lien on any TL Priority Collateral is permitted (or in
good faith believed by the ABL Collateral Agent to be permitted) under the ABL
Credit Agreement to another Lien permitted under the ABL Credit Agreement and
the Indenture (a “Subsequent Term Collateral Priority Lien”), then the ABL
Collateral Agent is authorized to execute and deliver a subordination agreement
with respect thereto in form and substance satisfactory to it, and the Notes
Collateral Agent, for itself and on behalf of the Notes Secured Parties, shall
promptly execute and deliver to the ABL Collateral Agent an identical
subordination agreement subordinating the Liens of the Notes Collateral Agent
for the benefit of (and on behalf of) the Notes Secured Parties to such
Subsequent Term Collateral Priority Lien.
          (c) Insurance. Unless and until the Discharge of Term Obligations has
occurred, the Term Collateral Agent and the Term Secured Parties shall have the
sole and exclusive right, subject to the rights of the Grantors under the Term
Documents, to adjust settlement for any insurance policy covering the TL
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) in respect of the TL Priority Collateral. Following the Discharge
of Term Obligations, unless and until the Discharge of ABL Obligations has
occurred, the ABL Collateral Agent and the ABL Secured Parties shall have the
sole and exclusive right, subject to the rights of the Grantors under the ABL
Documents, to adjust settlement for any insurance policy covering the TL
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) in respect of the TL Priority Collateral.
          (d) Amendments to ABL Security Documents or Notes Security Documents.
     (i) Without the prior written consent of the Term Collateral Agent, no ABL
Security Document or Notes Security Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new ABL Document or new Notes Document, would
contravene the provisions of this Agreement. Grantors agree that each ABL
Security Document and Notes Security Document shall include the following
language (with any necessary modifications to give effect to applicable
definitions) (or language to similar effect approved by the Term Collateral
Agent):
“Notwithstanding anything herein to the contrary, the liens and security
interests granted to [the ABL Collateral Agent] [the Notes Collateral Agent]
pursuant to this Agreement in any TL Priority Collateral and the exercise of any
right or remedy by [the ABL Collateral Agent] [the Notes Collateral Agent] with
respect

-34-



--------------------------------------------------------------------------------



 



to any TL Priority Collateral hereunder are subject to the provisions of the
Intercreditor Agreement, dated as of [April 12, 2006] [March 18, 2009] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among DHM HOLDING COMPANY, INC., a Delaware
corporation, DOLE HOLDING COMPANY, LLC, a Delaware limited liability company,
DOLE FOOD COMPANY, INC., a Delaware corporation (the “Company”), the other
GRANTORS from time to time party thereto, DEUTSCHE BANK AG NEW YORK BRANCH, as
ABL Collateral Agent, DBAG, as Term Collateral Agent, U.S. BANK NATIONAL
ASSOCIATION, as Notes Collateral Agent and certain other persons party or that
may become party thereto from time to time. In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.”
In addition, Grantors agree that (x) each mortgage in favor of the ABL Secured
Parties or the Notes Secured Parties covering any TL Priority Collateral shall
contain such other language as the Term Collateral Agent may reasonably request
to reflect the subordination of such mortgage to the mortgage in favor of the
Term Secured Parties covering such TL Priority Collateral and (y) each mortgage
in favor of the Notes Secured Parties covering any TL Priority Collateral shall
contain such other language as the ABL Collateral Agent may reasonably request
to reflect the subordination of such mortgage to the mortgage in favor of the
ABL Secured Parties covering such TL Priority Collateral.
     (ii) In the event any Term Collateral Agent or the Term Secured Parties and
the relevant Grantor enter into any amendment, waiver or consent in respect of
any of the Term Security Documents for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
Term Security Document or changing in any manner the rights of the Term
Collateral Agent, such Term Secured Parties, the Company or any other Grantor
thereunder, in each case with respect to or relating to the TL Priority
Collateral, then such amendment, waiver or consent shall apply automatically to
any comparable provision of (x) the Comparable ABL Security Document without the
consent of the ABL Collateral Agent or the ABL Secured Parties and without any
action by the ABL Collateral Agent, the Company or any other Grantor and (y) the
Comparable Notes Security Document without the consent of the Notes Collateral
Agent or the Notes Secured Parties and without any action by the Notes
Collateral Agent, the Company or any other Grantor, provided, that (A) no such
amendment, waiver or consent shall have the effect of (i) removing assets that
constitute TL Priority Collateral subject to the Lien of the ABL Security
Documents or the Notes Security Documents, except to the extent that a release
of such Lien is permitted or required by Section 2.4(a) and provided that there
is a corresponding release of such Lien securing the Term Obligations,
(ii) imposing duties on the ABL Collateral Agent or the Notes Collateral Agent
without its consent or (iii) permitting other liens on the TL Priority
Collateral not permitted under the terms of the ABL Documents, the Notes
Documents or Section 2.5 and (B) notice of such amendment, waiver or consent
shall have been given to the ABL Collateral Agent and the Notes Collateral Agent
within ten (10) Business Days after the effective date of such amendment, waiver
or consent.

-35-



--------------------------------------------------------------------------------



 



     (iii) Following the Discharge of Term Obligations, in the event any ABL
Collateral Agent or the ABL Secured Parties and the relevant Grantor enter into
any amendment, waiver or consent in respect of any of the ABL Security Documents
for the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any ABL Security Document or changing in any
manner the rights of the ABL Collateral Agent, such ABL Secured Parties, the
Company or any other Grantor thereunder, in each case with respect to or
relating to the TL Priority Collateral, then such amendment, waiver or consent
shall apply automatically to any comparable provision of the Comparable Notes
Security Document without the consent of the Notes Collateral Agent or the Notes
Secured Parties and without any action by the Notes Collateral Agent, the
Company or any other Grantor, provided, that (A) no such amendment, waiver or
consent shall have the effect of (i) removing assets that constitute TL Priority
Collateral subject to the Lien of the Notes Security Documents, except to the
extent that a release of such Lien is permitted or required by Section 2.4(b)
and provided that there is a corresponding release of such Lien securing the ABL
Obligations, (ii) imposing duties on the Notes Collateral Agent without its
consent or (iii) permitting other liens on the TL Priority Collateral not
permitted under the terms of the Notes Documents or Section 2.5 and (B) notice
of such amendment, waiver or consent shall have been given to the Notes
Collateral Agent within ten (10) Business Days after the effective date of such
amendment, waiver or consent.
          (e) Rights As Unsecured Creditors. Except as otherwise set forth in
Section 2.1 and the Notes Documents, the ABL Collateral Agent, the ABL Secured
Parties, the Notes Collateral Agent and the Notes Secured Parties may exercise
rights and remedies as unsecured creditors against the Company or any other
Grantor that has guaranteed the ABL Obligations or the Notes Obligations in
accordance with the terms of the ABL Documents, the Notes Documents and
applicable law. Except as otherwise set forth in Section 2.1, nothing in this
Agreement shall prohibit the receipt by the ABL Collateral Agent, any ABL
Secured Parties, the Notes Collateral Agent or any Notes Secured Parties of the
required payments of interest, principal and other amounts in respect of the ABL
Obligations and Notes Obligations, as applicable, so long as such receipt is not
the direct or indirect result of the exercise by the ABL Collateral Agent, any
ABL Secured Parties, the Notes Collateral Agent or any Notes Secured Parties of
rights or remedies as a secured creditor (including set off) in respect of the
TL Priority Collateral in contravention of this Agreement or enforcement in
contravention of this Agreement of any Lien held by any of them.
          (f) Bailee for Perfection.
     (i) The Term Collateral Agent agrees to hold that part of the TL Priority
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) to the extent that possession or control thereof is
taken to perfect a Lien thereon under the UCC (such TL Priority Collateral being
the “Pledged TL Priority Collateral”) as collateral agent for the Term Secured
Parties and as bailee for and, with respect to any collateral that cannot be
perfected in such manner, as agent for, the ABL Collateral Agent (on behalf of
the ABL Secured Parties) and the Notes Collateral Agent (on behalf of the Notes
Secured Parties) and any assignee thereof and act as such agent under all
control agreements relating to the Pledged TL Priority Collateral, in each case
solely for the purpose of perfecting the security

-36-



--------------------------------------------------------------------------------



 



interest granted under the Term Documents, the ABL Documents and the Notes
Documents, as applicable, subject to the terms and conditions of this
Section 2.4(f). Following the Discharge of Term Obligations, the ABL Collateral
Agent agrees to hold the Pledged TL Priority Collateral as collateral agent for
the ABL Secured Parties and as bailee for and, with respect to any collateral
that cannot be perfected in such manner, as agent for, the Notes Collateral
Agent (on behalf of the Notes Secured Parties) and any assignee thereof solely
for the purpose of perfecting the security interest granted under the ABL
Documents and the Notes Documents, as applicable, subject to the terms and
conditions of this Section 2.4(f). As security for the payment and performance
in full of all the Notes Obligations and ABL Obligations each Grantor hereby
grants to the Term Collateral Agent for the benefit of the Notes Secured Parties
and the ABL Secured Parties a lien on and security interest in all of the right,
title and interest of such Grantor, in and to and under the Pledged TL Priority
Collateral wherever located and whether now existing or hereafter arising or
acquired from time to time. As security for the payment and performance in full
of all the Notes Obligations, each Grantor hereby grants to the ABL Collateral
Agent for the benefit of the Notes Secured Parties a lien on and security
interest in all of the right, title and interest of such Grantor, in and to and
under the Pledged TL Priority Collateral wherever located and whether now
existing or hereafter arising or acquired from time to time.
     (ii) Subject to the terms of this Agreement, (x) until the Discharge of
Term Obligations has occurred, the Term Collateral Agent shall be entitled to
deal with the Pledged TL Priority Collateral in accordance with the terms of the
Term Documents as if the Liens of the ABL Collateral Agent under the ABL
Security Documents and the Liens of the Notes Collateral Agent under the Notes
Security Documents did not exist and (y) following the Discharge of Term
Obligations and until the Discharge of ABL Obligations has occurred, the ABL
Collateral Agent shall be entitled to deal with the Pledged TL Priority
Collateral in accordance with the terms of the ABL Documents as if the Liens of
the Notes Collateral Agent under the Notes Security Documents did not exist. The
rights of the ABL Collateral Agent and the Notes Collateral Agent shall at all
times be subject to the terms of this Agreement and to the Term Collateral
Agent’s rights under the Term Documents.
     (iii) The Term Collateral Agent shall have no obligation whatsoever to any
Term Secured Party, the ABL Collateral Agent, any ABL Secured Party, the Notes
Collateral Agent or any Notes Secured Party to ensure that the Pledged TL
Priority Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this
Section 2.4(f). The duties or responsibilities of the Term Collateral Agent
under this Section 2.4(f) shall be limited solely to holding the Pledged TL
Priority Collateral as bailee or agent in accordance with this Section 2.4(f).
The ABL Collateral Agent shall have no obligation whatsoever to any ABL Secured
Party, the Notes Collateral Agent or any Notes Secured Party to ensure that the
Pledged TL Priority Collateral is genuine or owned by any of the Grantors or to
preserve rights or benefits of any Person except as expressly set forth in this
Section 2.4(f). The duties or responsibilities of the ABL Collateral Agent under
this Section 2.4(f) shall be limited solely to holding the Pledged TL Priority
Collateral as bailee or agent in accordance with this Section 2.4(f).

-37-



--------------------------------------------------------------------------------



 



     (iv) The Term Collateral Agent acting pursuant to this Section 2.4(f) shall
not have by reason of the Term Security Documents, the ABL Security Documents,
the Notes Security Documents, this Agreement or any other document a fiduciary
relationship in respect of any Term Secured Party, the ABL Collateral Agent, any
ABL Secured Party, the Notes Collateral Agent or any Notes Secured Party. The
ABL Collateral Agent acting pursuant to this Section 2.4(f) shall not have by
reason of the ABL Security Documents, the Notes Security Documents, this
Agreement or any other document a fiduciary relationship in respect of any ABL
Secured Party, the Notes Collateral Agent or any Notes Secured Party.
     (v) Upon the Discharge of Term Obligations under the Term Documents to
which the Term Collateral Agent is a party, the Term Collateral Agent shall
deliver or cause to be delivered the remaining Pledged TL Priority Collateral
(if any) in its possession or in the possession of its agents or bailees,
together with any necessary endorsements, first, to the ABL Collateral Agent to
the extent ABL Obligations remain outstanding, second, to the Notes Collateral
Agent to the extent Notes Obligations remain outstanding and third, to the
applicable Grantor to the extent no Term Obligations, ABL Obligations or Notes
Obligations remain outstanding (in each case, so as to allow such Person to
obtain control of such Pledged TL Priority Collateral) and will cooperate with
the ABL Collateral Agent or Notes Collateral Agent, as applicable, in assigning
(without recourse to or warranty by the Term Collateral Agent or any Term
Secured Party or agent or bailee thereof) control over any other Pledged TL
Priority Collateral under its control. The Term Collateral Agent further agrees
to take all other action reasonably requested by such Person in connection with
such Person obtaining a first priority interest in the Pledged TL Priority
Collateral or as a court of competent jurisdiction may otherwise direct.
Following the Discharge of Term Obligations and upon the Discharge of ABL
Obligations under the ABL Documents to which the ABL Collateral Agent is a
party, the ABL Collateral Agent shall deliver or cause to be delivered the
remaining Pledged TL Priority Collateral (if any) in its possession or in the
possession of its agents or bailees, together with any necessary endorsements,
first, to the Notes Collateral Agent to the extent Notes Obligations remain
outstanding, and second, to the applicable Grantor to the extent no ABL
Obligations or Notes Obligations remain outstanding (in each case, so as to
allow such Person to obtain control of such Pledged TL Priority Collateral) and
will cooperate with the Notes Collateral Agent in assigning (without recourse to
or warranty by the ABL Collateral Agent or any ABL Secured Party or agent or
bailee thereof) control over any other Pledged TL Priority Collateral under its
control. The ABL Collateral Agent further agrees to take all other action
reasonably requested by such Person in connection with such Person obtaining a
first priority interest in the Pledged TL Priority Collateral or as a court of
competent jurisdiction may otherwise direct.
     (vi) Notwithstanding anything to the contrary herein, if, for any reason,
any ABL Obligations remain outstanding upon the Discharge of Term Obligations,
all rights of the Term Collateral Agent hereunder and under the Term Security
Documents, the ABL Security Documents or the Notes Security Documents (1) with
respect to the delivery and control of any part of the TL Priority Collateral,
and (2) to direct, instruct, vote upon or otherwise influence the maintenance or
disposition of such TL Priority Collateral, shall immediately, and (to the
extent permitted by law) without further action

-38-



--------------------------------------------------------------------------------



 



on the part of either of the Notes Collateral Agent, the ABL Collateral Agent or
the Term Collateral Agent, pass to the ABL Collateral Agent, who shall
thereafter hold such rights for the benefit of the ABL Secured Parties and as
bailee for and, with respect to any collateral that cannot be perfected in such
manner, as agent for, the Notes Secured Parties. Each of the Term Collateral
Agent and the Grantors agrees that it will, if any ABL Obligations or Notes
Obligations remain outstanding upon the Discharge of Term Obligations, take any
other action required by any law or reasonably requested by the ABL Collateral
Agent or the Notes Collateral Agent, in connection with the ABL Collateral
Agent’s establishment and perfection of a First Priority security interest in
the TL Priority Collateral and the Notes Collateral Agent’s establishment and
perfection of a Second Priority security interest in the TL Priority Collateral.
     (vii) Notwithstanding anything to the contrary contained herein, if for any
reason, prior to the Discharge of the ABL Obligations, the Term Collateral Agent
or the Notes Collateral Agent acquires possession of any Pledged ABL Priority
Collateral, the Term Collateral Agent or the Notes Collateral Agent shall hold
same as bailee and/or agent to the same extent as is provided in preceding
clause (i) with respect to Pledged TL Priority Collateral, provided that as soon
as is practicable the Term Collateral Agent or the Notes Collateral Agent shall
deliver or cause to be delivered such Pledged ABL Priority Collateral to the ABL
Collateral Agent in a manner otherwise consistent with the requirements of
preceding clause (v).
          (g) When Discharge of Term Obligations Deemed to Not Have Occurred.
Notwithstanding anything to the contrary herein, if at any time after the
Discharge of Term Obligations has occurred (or concurrently therewith) the
Company or any other Grantor immediately thereafter (or concurrently therewith)
enters into any Permitted Refinancing of any Term Obligations, then such
Discharge of Term Obligations shall automatically be deemed not to have occurred
for all purposes of this Agreement (other than with respect to any actions taken
prior to the date of such designation as a result of the occurrence of such
first Discharge of Term Obligations), and the obligations under the Permitted
Refinancing shall automatically be treated as Term Obligations (together with
Interest Rate Protection Agreements and Other Hedging Agreements on the basis
provided in the definition of “Term Documents” contained herein) for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, the term “Term Credit
Agreement” shall be deemed appropriately modified to refer to such Permitted
Refinancing and the Term Collateral Agent under such Term Documents shall be a
Term Collateral Agent for all purposes hereof and the new secured parties under
such Term Documents (together with Secured Hedge Counterparties as provided
herein) shall automatically be treated as Term Secured Parties for all purposes
of this Agreement. Upon receipt of a notice stating that the Company or any
other Grantor has entered into a new Term Document in respect of a Permitted
Refinancing of Term Obligations (which notice shall include the identity of the
new collateral agent, such agent, the “New Term Agent”), and delivery by the New
Term Agent of an Intercreditor Agreement Joinder, the ABL Collateral Agent and
the Notes Collateral Agent shall promptly (i) enter into such documents and
agreements (including amendments or supplements to this Agreement) as the
Company or such New Term Agent shall reasonably request in order to provide to
the New Term Agent the rights contemplated hereby, in each case consistent in
all material respects with the terms of this Agreement and (ii) deliver to the
New Term Agent any Pledged TL Priority

-39-



--------------------------------------------------------------------------------



 



Collateral held by the ABL Collateral Agent or the Notes Collateral Agent
together with any necessary endorsements (or otherwise allow the New Term Agent
to obtain control of such Pledged TL Priority Collateral). The New Term Agent
shall agree to be bound by the terms of this Agreement. If the new Term
Obligations under the new Term Documents are secured by assets of the Grantors
of the type constituting TL Priority Collateral that do not also secure the ABL
Obligations and the Notes Obligations, then the ABL Obligations shall be secured
at such time by a Second Priority Lien on such assets to the same extent
provided in the ABL Security Documents with respect to the other TL Priority
Collateral and the Notes Obligations shall be secured at such time by a Third
Priority Lien on such assets to the same extent provided in the Notes Security
Documents with respect to the other TL Priority Collateral. If the new Term
Obligations under the new Term Documents are secured by assets of the Grantors
of the type constituting ABL Priority Collateral that do not also secure the ABL
Obligations and the Notes Obligations, then the ABL Obligations shall be secured
at such time by a First Priority Lien on such assets to the same extent provided
in the ABL Security Documents with respect to the other ABL Priority Collateral
and the Notes Obligations shall be secured at such time by a Third Priority Lien
on such assets to the same extent provided in the Notes Security Documents with
respect to the other ABL Priority Collateral.
          (h) Option to Purchase Term Obligations.
     (i) Without prejudice to the enforcement of remedies by the Term Collateral
Agent and the Term Secured Parties, any Person or Persons (in each case who must
meet all eligibility standards contained in all relevant Term Documents) at any
time or from time to time designated by the holders of more than 50% in
aggregate outstanding principal amount of the ABL Obligations under the ABL
Credit Agreement as being entitled to exercise all default purchase options as
to the Term Obligations then outstanding (an “Eligible ABL Purchaser”) shall
have the right to purchase by way of assignment (and shall thereby also assume
all commitments and duties of the Term Secured Parties), at any time during the
exercise period described in clause (iii) below of this Section 2.4(h), all, but
not less than all, of the Term Obligations (other than the Term Obligations of a
Defaulting Term Secured Party (as defined below)), including all principal of
and accrued and unpaid interest and fees on and all prepayment or acceleration
penalties and premiums in respect of all Term Obligations outstanding at the
time of purchase; provided that at the time of (and as a condition to) any
purchase pursuant to this Section 2.4(h), all commitments pursuant to any then
outstanding Term Credit Agreement shall have terminated and all Hedge Agreements
constituting Term Documents also shall have been terminated in accordance with
their terms. Any purchase pursuant to this Section 2.4(h)(i) shall be made as
follows:
          for (x) a purchase price equal to the sum of (A) (I) in the case of
all loans, advances or other similar extensions of credit that constitute Term
Obligations (including unreimbursed amounts drawn in respect of letters of
credit and bank guaranties, but excluding the undrawn amount of then outstanding
letters of credit and bank guaranties), 100% of the principal amount thereof and
all accrued and unpaid interest thereon through the date of purchase (without
regard, however, to any acceleration prepayment penalties or premiums other than
customary breakage costs) and (II) in the case of all credit-linked deposits (or
equivalents) related to the foregoing Obligations set forth in preceding clause

-40-



--------------------------------------------------------------------------------



 



(I) (which credit-linked deposits, for the avoidance of doubt, will continue to
be held by the applicable deposit bank for application pursuant to the terms of
the Term Credit Agreement and it being understood and agreed that upon any
drawing under any letter of credit or any bank guaranty, such deposit bank and
the Term Administrative Agent shall apply the credit-linked deposits deposited
with the deposit bank to repay the respective unpaid drawing or unreimbursed
payment, as the case may be, in accordance with the terms of the Term Credit
Agreement), 100% of the aggregate amount of such credit-linked deposits and all
accrued and unpaid interest thereon through the date of purchase, (B) in the
case of any Hedge Agreement, the aggregate amount then owing to each Secured
Hedge Counterparty (which is a Term Secured Party) thereunder pursuant to the
terms of the respective Hedge Agreement, including without limitation all
amounts owing to such Secured Hedge Counterparty (which is a Term Secured Party)
as a result of the termination (or early termination) thereof (in each case, to
the extent of its interest as a Term Secured Party) plus (C) all accrued and
unpaid fees, expenses, indemnities and other amounts through the date of
purchase; and (y) an obligation on the part of the respective Eligible ABL
Purchasers (which shall be expressly provided in the assignment documentation
described below) to reimburse each issuing lender and bank guaranty issuer (or,
any Term Secured Party required to pay same) for all amounts thereafter drawn
with respect to any letters of credit and any bank guaranties constituting Term
Obligations which remain outstanding after the date of any purchase pursuant to
this Section 2.4 (except to the extent of the credit-linked deposits actually
held at such time by the deposit bank under the Term Credit Agreement which are
required, in accordance with the provisions of the Term Credit Agreement, to be
applied to pay same);
          with the purchase price described in preceding clause (i)(1)(x)
payable in cash on the date of purchase against transfer to the respective
Eligible ABL Purchaser or Eligible ABL Purchasers (without recourse and without
any representation or warranty whatsoever, whether as to the enforceability of
any Term Obligation or the validity, enforceability, perfection, priority or
sufficiency of any Lien securing, or guarantee or other supporting obligation
for, any Term Obligation or as to any other matter whatsoever, except the
representation and warranty that the transferor owns free and clear of all Liens
and encumbrances (other than participation interests not prohibited by the Term
Credit Agreement, in which case the purchase price described in preceding clause
(i)(1)(x) shall be appropriately adjusted so that the Eligible ABL Purchaser or
Eligible ABL Purchasers do not pay amounts represented by any participation
interest which remains in effect), and has the right to convey, whatever claims
and interests it may have in respect of the Term Obligations); provided that the
purchase price in respect of any outstanding letter of credit that remains
undrawn on the date of purchase shall be payable in cash as and when such letter
of credit is drawn upon (i) first, from the credit-linked deposits which then
remain on deposit in accordance with the terms of the Term Credit Agreement (as
described in clause (1)(A)(11) above), until the amounts contained therein have
been exhausted, and (ii) thereafter, directly by the respective Eligible ABL
Purchaser or Eligible ABL Purchasers;
          with the purchase price described in preceding clause (i)(l)(x)
accompanied by a waiver by the ABL Collateral Agent (on behalf of itself and the
other ABL Secured

-41-



--------------------------------------------------------------------------------



 



Parties) of all claims arising out of this Agreement and the transactions
contemplated hereby as a result of exercising the purchase option contemplated
by this Section 2.4(h);
          with all amounts payable to the various Term Secured Parties in
respect of the assignments described above to be distributed to them by the Term
Collateral Agent in accordance with their respective holdings of the various
Term Obligations; and
          with such purchase to be made pursuant to assignment documentation in
form and substance reasonably satisfactory to, and prepared by counsel for, the
Term Collateral Agent (with the cost of such counsel to be paid by the Grantors
or, if the Grantors do not make such payment, by the respective Eligible ABL
Purchaser or Eligible ABL Purchasers, who shall have the right to obtain
reimbursement of same from the Grantors); it being understood and agreed that
the Term Collateral Agent and each other Term Secured Party shall retain all
rights to indemnification as provided in the relevant Term Documents for all
periods prior to any assignment by them pursuant to the provisions of this
Section 2.4(h). The relevant assignment documentation shall also provide that,
if for any reason (other than the gross negligence or willful misconduct of the
Term Collateral Agent (as determined by a court of competent jurisdiction in a
final and non-appealable judgment)), the amount of credit-linked deposits held
by the deposit bank under the terms of the Term Documents is at any time less
than the full amounts owing with respect to any letter of credit and/or any bank
guaranty described above (including facing, fronting, facility and similar fees)
then the respective Eligible ABL Purchaser or Eligible ABL Purchasers shall
promptly reimburse the Term Collateral Agent (who shall pay the respective
issuing lender and/or bank guaranty issuer, as the case may be) the amount of
deficiency.
     (ii) The right to exercise the purchase option described in
Section 2.4(h)(i) above shall be exercisable and legally enforceable upon at
least ten (10) Business Days’ prior written notice of exercise (which notice,
once given, shall be irrevocable and fully binding on the respective Eligible
ABL Purchaser or Eligible ABL Purchasers) given to the Term Collateral Agent by
an Eligible ABL Purchaser. Neither the Term Collateral Agent nor any Term
Secured Party shall have any disclosure obligation to any Eligible Term
Purchaser, the ABL Collateral Agent or any ABL Secured Party in connection with
any exercise of such purchase option.
     (iii) The right to purchase the Term Obligations as described in this
Section 2.4(h) may be exercised (by giving the irrevocable written notice
described in preceding clause (ii)) during the period that (1) begins on the
date occurring three Business Days after the first to occur of (x) the date of
the acceleration of the final maturity of the loans under the Term Credit
Agreement, (y) the occurrence of the final maturity of the loans under the Term
Credit Agreement or (z) the occurrence of an Insolvency or Liquidation
Proceeding with respect to the Company or any other Grantor which constitutes an
event of default under the Term Credit Agreement (in each case, so long as the
acceleration, failure to pay amounts due at final maturity or such Insolvency or
Liquidation Proceeding constituting an event of default has not been rescinded
or cured within such 10 Business Day period, and so long as any unpaid amounts
constituting Term Obligations remain owing); provided that if there is any
failure to meet the condition described in the proviso

-42-



--------------------------------------------------------------------------------



 



of preceding clause (i) hereof, the aforementioned date shall be extended until
the first date upon which such condition is satisfied, and (2) ends on the 90th
day after the start of the period described in clause (1) above.
     (iv) The obligations of the Term Secured Parties to sell their respective
Term Obligations under this Section 2.4(h) are several and not joint and
several. To the extent any Term Secured Party breaches its obligation to sell
its Term Obligations under this Section 2.4(h) (a “Defaulting Term Secured
Party”), nothing in this Section 2.4(h) shall be deemed to require the Term
Collateral Agent or any Term Secured Party to purchase such Defaulting Term
Secured Party’s Term Obligations for resale to the holders of ABL Obligations
and in all cases, the Term Collateral Agent and each Term Secured Party
complying with the terms of this Section 2.4(h) shall not be deemed to be in
default of this Agreement or otherwise be deemed liable for any action or
inaction of any Defaulting Term Secured Party; provided that nothing in this
clause (iv) shall require any Eligible ABL Purchaser to purchase less than all
of the Term Obligations.
     (v) Each Grantor irrevocably consents to any assignment effected to one or
more Eligible ABL Purchasers pursuant to this Section 2.4(h) (so long as they
meet all eligibility standards contained in all relevant Term Documents, other
than obtaining the consent of any Grantor to an assignment to the extent
required by such Term Documents) for purposes of all Term Documents and hereby
agrees that no further consent from such Grantor shall be required.
          16.05. Insolvency or Liquidation Proceedings.
          (a) Finance and Sale Issues.
     (i) Until the Discharge of Term Obligations has occurred, if the Company or
any other Grantor shall be subject to any Insolvency or Liquidation Proceeding
and the Term Collateral Agent shall desire to permit the use of cash collateral
constituting TL Priority Collateral on which the Term Collateral Agent or any
other creditor has a Lien or to permit the Company or any other Grantor to
obtain financing, whether from the Term Secured Parties or any other entity
under Section 363 or Section 364 of the Bankruptcy Code or any similar
Bankruptcy Law (each, a “DIP Financing”), then the ABL Collateral Agent, on
behalf of itself and the ABL Secured Parties and the Notes Collateral Agent, on
behalf of itself and the Notes Secured Parties, agree that they will raise no
objection to such use of cash collateral constituting TL Priority Collateral or
to the fact that such DIP Financing may be granted Liens on the TL Priority
Collateral and will not request adequate protection or any other relief in
connection therewith (except, as expressly, agreed by the Term Collateral Agent
or to the extent permitted by Section 2.5(c)) and, to the extent the Liens on
the TL Priority Collateral securing the Term Obligations are subordinated or
pari passu with the Liens on the TL Priority Collateral securing such DIP
Financing, the ABL Collateral Agent and the Notes Collateral Agent will
subordinate their Liens in the TL Priority Collateral to the Liens securing such
DIP Financing (and all obligations relating thereto). The ABL Collateral Agent,
on behalf of the ABL Secured Parties, and the Notes Collateral Agent, on behalf
of itself and the Notes Secured Parties, agree that they will not raise any
objection or oppose a sale or other disposition of any TL

-43-



--------------------------------------------------------------------------------



 



Priority Collateral free and clear of its Liens (subject to attachment of
proceeds with respect to the Second Priority Lien on the TL Priority Collateral
in favor of the ABL Collateral Agent and the Third Priority Lien on the TL
Priority Collateral in favor of the Notes Collateral Agent in the same order and
manner as otherwise set forth herein) or other claims under Section 363 of the
Bankruptcy Code if the Term Secured Parties have consented to such sale or
disposition of such assets.
     (ii) Following the Discharge of Term Obligations and until the Discharge of
ABL Obligations has occurred, if the Company or any other Grantor shall be
subject to any Insolvency or Liquidation Proceeding and the ABL Collateral Agent
shall desire to permit the Company or any other Grantor to obtain a DIP
Financing, then the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, agrees that it will raise no objection to such use of cash
collateral constituting TL Priority Collateral or to the fact that such DIP
Financing may be granted Liens on the TL Priority Collateral and will not
request adequate protection or any other relief in connection therewith (except,
as expressly, agreed by the ABL Collateral Agent or to the extent permitted by
Section 2.5(c)) and, to the extent the Liens on the TL Priority Collateral
securing the ABL Obligations are subordinated or pari passu with the Liens on
the TL Priority Collateral securing such DIP Financing, the Notes Collateral
Agent will subordinate its Liens in the TL Priority Collateral to the Liens
securing such DIP Financing (and all obligations relating thereto). Following
the Discharge of Term Obligations, the Notes Collateral Agent, on behalf of the
Notes Secured Parties, agrees that it will not raise any objection or oppose a
sale or other disposition of any TL Priority Collateral free and clear of its
Liens (subject to attachment of proceeds with respect to the Third Priority Lien
on the TL Priority Collateral in favor of the Notes Collateral Agent in the same
order and manner as otherwise set forth herein) or other claims under
Section 363 of the Bankruptcy Code if the ABL Secured Parties have consented to
such sale or disposition of such assets.
          (b) Relief from the Automatic Stay. Until the Discharge of Term
Obligations has occurred, the ABL Collateral Agent, on behalf of itself and the
ABL Secured Parties and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, agree that none of them shall seek relief from the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of the TL Priority Collateral without the prior written consent of the
Term Collateral Agent. Following the Discharge of Term Obligations, until the
Discharge of ABL Obligations has occurred, the Notes Collateral Agent, on behalf
of itself and the Notes Secured Parties, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the TL Priority Collateral without the
prior written consent of the ABL Collateral Agent.
          (c) Adequate Protection.
     (i) The ABL Collateral Agent, on behalf of itself and the ABL Secured
Parties and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, agree that none of them shall contest (or support any other
person contesting) (i) any request by the Term Collateral Agent or the Term
Secured Parties for adequate protection with respect to any TL Priority
Collateral or (ii) any objection by the Term Collateral Agent or the Term
Secured Parties to any motion, relief, action or proceeding based on

-44-



--------------------------------------------------------------------------------



 



the Term Collateral Agent or the Term Secured Parties claiming a lack of
adequate protection with respect to the TL Priority Collateral. Notwithstanding
the foregoing provisions in this Section 2.5(c), in any Insolvency or
Liquidation Proceeding, (A) if the Term Secured Parties (or any subset thereof)
are granted adequate protection in the form of additional collateral in the
nature of assets constituting TL Priority Collateral in connection with any DIP
Financing, then the ABL Collateral Agent, on behalf of itself or any of the ABL
Secured Parties and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, may seek or request adequate protection in the form of a
Lien on such additional collateral, which Lien of the ABL Collateral Agent will
be subordinated to the Liens securing the Term Obligations and such DIP
Financing (and all obligations relating thereto) on the same basis as the other
Liens on TL Priority Collateral securing the ABL Obligations are so subordinated
to the Term Obligations under this Agreement and which Lien of the Notes
Collateral Agent will be subordinated to the Liens securing the Term
Obligations, such DIP Financing (and all obligations relating thereto) and the
ABL Obligations on the same basis as the other Liens on TL Priority Collateral
securing the Notes Obligations are so subordinated to the Term Obligations and
ABL Obligations under this Agreement, and (B) in the event the ABL Collateral
Agent, on behalf of itself and the ABL Secured Parties or the Notes Collateral
Agent, on behalf of itself and the Notes Secured Parties, seek or request
adequate protection in respect of TL Priority Collateral securing ABL
Obligations or the Notes Obligations, as applicable, and such adequate
protection is granted in the form of additional collateral in the nature of
assets constituting TL Priority Collateral, then the ABL Collateral Agent, on
behalf of itself or any of the ABL Secured Parties and the Notes Collateral
Agent, on behalf of itself and the Notes Secured Parties, agree that the Term
Collateral Agent shall also be granted a senior Lien on such additional
collateral as security for the Term Obligations and for any such DIP Financing
provided by the Term Secured Parties and that any Lien on such additional
collateral securing the ABL Obligations and the Notes Obligations shall be
subordinated to the Liens on such collateral securing the Term Obligations and
any such DIP Financing provided by the Term Secured Parties (and all obligations
relating thereto) and to any other Liens granted to the Term Secured Parties as
adequate protection on the same basis as the other Liens on TL Priority
Collateral securing the ABL Obligations and the Notes Obligations are so
subordinated to such Term Obligations under this Agreement.
     (ii) Prior to the Discharge of ABL Obligations, the Notes Collateral Agent,
on behalf of itself and the Notes Secured Parties, agrees that none of them
shall contest (or support any other person contesting) (i) any request by the
ABL Collateral Agent or the ABL Secured Parties for adequate protection with
respect to any TL Priority Collateral or (ii) any objection by the ABL
Collateral Agent or the ABL Secured Parties to any motion, relief, action or
proceeding based on the ABL Collateral Agent or the ABL Secured Parties claiming
a lack of adequate protection with respect to the TL Priority Collateral.
Notwithstanding the foregoing provisions in this Section 2.5(c), in any
Insolvency or Liquidation Proceeding, (A) if the ABL Secured Parties (or any
subset thereof) are granted adequate protection in the form of additional
collateral in the nature of assets constituting TL Priority Collateral in
connection with any DIP Financing, then the Notes Collateral Agent, on behalf of
itself and the Notes Secured Parties, may seek or request adequate protection in
the form of a Lien on such additional collateral, which

-45-



--------------------------------------------------------------------------------



 



Lien will be subordinated to the Liens securing the ABL Obligations and such DIP
Financing (and all obligations relating thereto) on the same basis as the other
Liens on TL Priority Collateral securing the Notes Obligations are so
subordinated to the ABL Obligations under this Agreement, and (B) in the event
the Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
seek or request adequate protection in respect of TL Priority Collateral
securing the Notes Obligations, and such adequate protection is granted in the
form of additional collateral in the nature of assets constituting TL Priority
Collateral, then the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, agree that the ABL Collateral Agent shall also be granted a
senior Lien on such additional collateral as security for the ABL Obligations
and for any such DIP Financing provided by the ABL Secured Parties and that any
Lien on such additional collateral securing the Notes Obligations shall be
subordinated to the Liens on such collateral securing the ABL Obligations and
any such DIP Financing provided by the ABL Secured Parties (and all obligations
relating thereto) and to any other Liens granted to the ABL Secured Parties as
adequate protection on the same basis as the other Liens on TL Priority
Collateral securing the Notes Obligations are so subordinated to such ABL
Obligations under this Agreement.
          (d) No Waiver. Subject to the proviso in clause (ii) of
Section 2.2(a), nothing contained herein shall prohibit or in any way limit the
Term Collateral Agent or any Term Secured Party from objecting in any Insolvency
or Liquidation Proceeding or otherwise to any action taken by the ABL Collateral
Agent, any of the ABL Secured Parties, the Notes Collateral Agent or any of the
Notes Secured Parties in respect of the TL Priority Collateral, including the
seeking by the ABL Collateral Agent, any ABL Secured Parties, the Notes
Collateral Agent or any Notes Secured Parties of adequate protection in respect
thereof or the asserting by the ABL Collateral Agent, any ABL Secured Parties,
the Notes Collateral Agent or any Notes Secured Parties of any of its rights and
remedies under the ABL Documents, the Notes Documents or otherwise in respect
thereof. Subject to the proviso in clause (ii) of Section 2.2(b), nothing
contained herein shall prohibit or in any way limit the ABL Collateral Agent or
any ABL Secured Party from objecting in any Insolvency or Liquidation Proceeding
or otherwise to any action taken by the Notes Collateral Agent or any of the
Notes Secured Parties in respect of the TL Priority Collateral, including the
seeking by the Notes Collateral Agent or any Notes Secured Parties of adequate
protection in respect thereof or the asserting by the Notes Collateral Agent or
any Notes Secured Parties of any of its rights and remedies under the Notes
Documents or otherwise in respect thereof.
          (e) Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of Term
Obligations, on account of ABL Obligations and on account of Notes Obligations,
then, to the extent the debt obligations distributed on account of the Term
Obligations, on account of the ABL Obligations and on account of Notes
Obligations are secured by Liens upon the same property, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations.

-46-



--------------------------------------------------------------------------------



 



          (f) Post-Petition Interest.
     (i) None of the ABL Collateral Agent, any ABL Secured Party, the Notes
Collateral Agent or any Notes Secured Party shall oppose or seek to challenge
any claim by the Term Collateral Agent or any Term Secured Party for allowance
in any Insolvency or Liquidation Proceeding of Term Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the Term
Secured Party’s Lien on the TL Priority Collateral, without regard to the
existence of the Lien of the ABL Collateral Agent on behalf of the ABL Secured
Parties on the TL Priority Collateral or the Lien of the Notes Collateral Agent
on behalf of the Notes Secured Parties on the TL Priority Collateral. None of
the Notes Collateral Agent or any Notes Secured Party shall oppose or seek to
challenge any claim by the ABL Collateral Agent or any ABL Secured Party for
allowance in any Insolvency or Liquidation Proceeding of ABL Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the ABL Secured Party’s Lien on the TL Priority Collateral, without
regard to the existence of the Lien of the Notes Collateral Agent on behalf of
the Notes Secured Parties on the TL Priority Collateral.
     (ii) Neither the Term Collateral Agent nor any other Term Secured Party
shall oppose or seek to challenge any claim by the ABL Collateral Agent, any ABL
Secured Party, the Notes Collateral Agent or any Notes Secured Party for
allowance in any Insolvency or Liquidation Proceeding of ABL Obligations or
Notes Obligations consisting of post-petition interest, fees or expenses to the
extent of the value of the Lien of the ABL Collateral Agent on behalf of the ABL
Secured Parties on the TL Priority Collateral or the Lien of the Notes
Collateral Agent on behalf of the Notes Secured Parties on the TL Priority
Collateral (after taking into account the Lien of the Term Secured Parties on
the TL Priority Collateral and with respect to the Lien of the Notes Collateral
Agent, after taking into account the Lien of the ABL Secured Parties on the TL
Priority Collateral). Neither the ABL Collateral Agent nor any other ABL Secured
Party shall oppose or seek to challenge any claim by the Notes Collateral Agent
or any Notes Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Notes Obligations consisting of post-petition interest, fees or
expenses to the extent of the value of the Lien of the Notes Collateral Agent on
behalf of the Notes Secured Parties on the TL Priority Collateral (after taking
into account the Lien of the Term Secured Parties and the ABL Secured Parties on
the TL Priority Collateral).
          (g) Waiver. The ABL Collateral Agent, for itself and on behalf of the
ABL Secured Parties, and the Notes Collateral Agent, for itself and on behalf of
the Notes Secured Parties, waive any claim they may hereafter have against any
Term Secured Party arising out of the election of any Term Secured Party of the
application of Section 111l(b)(2) of the Bankruptcy Code, and/or out of any cash
collateral or financing arrangement or out of any grant of a security interest
in connection with the TL Priority Collateral in any Insolvency or Liquidation
Proceeding.

-47-



--------------------------------------------------------------------------------



 



          16.06. Reliance; Waivers; Etc.
          (a) Reliance. Other than any reliance on the terms of this Agreement,
the ABL Collateral Agent, on behalf of itself and the ABL Secured Parties, and
the Notes Collateral Agent, for itself and on behalf of the Notes Secured
Parties, acknowledge that they and such ABL Secured Parties and such Notes
Secured Parties have, independently and without reliance on the Term Collateral
Agent or any Term Secured Parties, and based on documents and information deemed
by them appropriate, made their own credit analysis and decision to enter into
such ABL Documents and Notes Documents and be bound by the terms of this
Agreement and they will continue to make their own credit decision in taking or
not taking any action under the ABL Credit Agreement, the Indenture or this
Agreement.
          (b) No Warranties or Liability. The ABL Collateral Agent, on behalf of
itself and the ABL Secured Parties, and the Notes Collateral Agent, for itself
and on behalf of the Notes Secured Parties, acknowledge and agree that the Term
Collateral Agent and the Term Secured Parties have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Term
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. The Term Secured Parties will be entitled to manage and supervise
their respective loans and extensions of credit under their respective Term
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The Term Collateral Agent and the Term Secured
Parties shall have no duty to the ABL Collateral Agent, any of the ABL Secured
Parties, the Notes Collateral Agent or any of the Notes Secured Parties to act
or refrain from acting in a manner which allows, or results in, the occurrence
or continuance of an event of default or default under any agreements with the
Company or any other Grantor (including the Term Documents, the ABL Documents
and the Notes Documents), regardless of any knowledge thereof which they may
have or be charged with.
          (c) No Waiver of Lien Priorities.
     (i) No right of the Term Secured Parties, the Term Collateral Agent or any
of them to enforce any provision of this Agreement or any Term Document shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of the Company or any other Grantor or by any act or failure to act by
any Term Secured Party or the Term Collateral Agent, or by any noncompliance by
any Person with the terms, provisions and covenants of this Agreement, any of
the Term Documents, any of the ABL Documents or any of the Notes Documents,
regardless of any knowledge thereof which the Term Collateral Agent or the Term
Secured Parties, or any of them, may have or be otherwise charged with.
     (ii) Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Company and the other Grantors under the Term
Documents and subject to the provisions of Section 2.4(c)), the Term Secured
Parties, the Term Collateral Agent and any of them may, at any time and from
time to time in accordance with the Term Documents and/or applicable law,
without the consent of, or notice to, the ABL Collateral Agent, any ABL Secured
Party, the Notes Collateral Agent or any Notes Secured Party, without incurring
any liabilities to the ABL Collateral Agent, any ABL

-48-



--------------------------------------------------------------------------------



 



Secured Party, the Notes Collateral Agent or any Notes Secured Party and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of the ABL
Collateral Agent, any ABL Secured Party, the Notes Collateral Agent or any Notes
Secured Party is affected, impaired or extinguished thereby) do any one or more
of the following:
          sell, exchange, realize upon, enforce or otherwise deal with in any
manner (subject to the terms hereof) and in any order any part of the TL
Priority Collateral or any liability of the Company or any other Grantor to the
Term Secured Parties or the Term Collateral Agent, or any liability incurred
directly or indirectly in respect thereof;
          settle or compromise any Term Obligation or any other liability of the
Company or any other Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof; and
          exercise or delay in or refrain from exercising any right or remedy
against the Company or any security or any other Grantor or any other Person,
elect any remedy and otherwise deal freely with the Company, any other Grantor
or any TL Priority Collateral and any security and any guarantor or any
liability of the Company or any other Grantor to the Term Secured Parties or any
liability incurred directly or indirectly in respect thereof.
     (iii) The ABL Collateral Agent, on behalf of itself and the ABL Secured
Parties and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, also agree that the Term Secured Parties and the Term
Collateral Agent shall have no liability to the ABL Collateral Agent, any ABL
Secured Party, the Notes Collateral Agent or any Notes Secured Party, and the
ABL Collateral Agent, on behalf of itself and the ABL Secured Parties and the
Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
hereby waive any claim against any Term Secured Party or the Term Collateral
Agent, arising out of any and all actions which the Term Secured Parties or the
Term Collateral Agent may take or permit or omit to take with respect to:
          the Term Documents (other than this Agreement);
          the collection of the Term Obligations; or
     the foreclosure upon, or sale, liquidation or other disposition of, any TL
Priority Collateral.
The ABL Collateral Agent, on behalf of itself and the ABL Secured Parties and
the Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
agree that the Term Secured Parties and the Term Collateral Agent have no duty
to the ABL Collateral Agent, the ABL Secured Parties, the Notes Collateral Agent
or the Notes Secured Parties in respect of the maintenance or preservation of
the TL Priority Collateral, the Term Obligations or otherwise.
     (iv) The Notes Collateral Agent, on behalf of itself and the Notes Secured
Parties, also agrees that the ABL Secured Parties and the ABL Collateral Agent
shall have no liability to the Notes Collateral Agent or any Notes Secured
Party, and the Notes

-49-



--------------------------------------------------------------------------------



 



Collateral Agent, on behalf of itself and the Notes Secured Parties, hereby
waives any claim against any ABL Secured Party or the ABL Collateral Agent,
arising out of any and all actions which the ABL Secured Parties or the ABL
Collateral Agent may take or permit or omit to take with respect to:
          the ABL Documents (other than this Agreement);
          the collection of the ABL Obligations; or
          the foreclosure upon, or sale, liquidation or other disposition of,
any TL Priority Collateral.
The Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
agrees that the ABL Secured Parties and the ABL Collateral Agent have no duty to
the Notes Collateral Agent or the Notes Secured Parties in respect of the
maintenance or preservation of the TL Priority Collateral, the ABL Obligations
or otherwise.
     (v) The ABL Collateral Agent, on behalf of itself and the ABL Secured
Parties, and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties agree not to assert and hereby waive, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the TL Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.
     (vi) The Notes Collateral Agent, on behalf of itself and the Notes Secured
Parties, agrees not to assert and hereby waive, to the fullest extent permitted
by law, any right to demand, request, plead or otherwise assert or otherwise
claim the benefit of, any marshalling, appraisal, valuation or other similar
right that may otherwise be available under applicable law with respect to the
TL Priority Collateral or any other similar rights a junior secured creditor may
have under applicable law.
          (d) Obligations Unconditional. All rights, interests, agreements and
obligations of the Term Collateral Agent and the Term Secured Parties and the
ABL Collateral Agent, the ABL Secured Parties, the Notes Collateral Agent and
the Notes Secured Parties, respectively, hereunder shall remain in full force
and effect irrespective of:
     (i) any lack of validity or enforceability of any Term Document, any ABL
Document or any Notes Document;
     (ii) except as otherwise set forth in the Agreement, any change permitted
hereunder in the time, manner or place of payment of, or in any other terms of,
all or any of the Term Obligations, the ABL Obligations or the Notes
Obligations, or any amendment or waiver or other modification permitted
hereunder, whether by course of conduct or otherwise, of the terms of any Term
Document, any ABL Document or any Notes Document;

-50-



--------------------------------------------------------------------------------



 



     (iii) any exchange of any security interest in any TL Priority Collateral
or any amendment, waiver or other modification permitted hereunder, whether in
writing or by course of conduct or otherwise, of all or any of the Term
Obligations, the ABL Obligations or the Notes Obligations;
     (iv) the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor; or
     (v) any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the Term Obligations, or of the ABL Collateral Agent or any ABL Secured Party,
or of the Notes Collateral Agent or any Notes Secured Party in respect of this
Agreement.
SECTION 17. ABL Priority Collateral.
          17.01. Lien Priorities.
          (a) Relative Priorities. Notwithstanding (i) the time, manner, order
or method of grant, creation, attachment or perfection of any Liens securing the
Term Obligations or the Notes Obligations granted on the ABL Priority Collateral
or of any Liens securing the ABL Obligations granted on the ABL Priority
Collateral, (ii) the validity or enforceability of the security interests and
Liens granted in favor of any Collateral Agent or any Secured Party on the ABL
Priority Collateral, (iii) the date on which any ABL Obligations, Term
Obligations or Notes Obligations are extended, (iv) any provision of the UCC or
any other applicable law, including any rule for determining priority thereunder
or under any other law or rule governing the relative priorities of secured
creditors, including with respect to real property or fixtures, (v) any
provision set forth in any ABL Document, any Term Document or any Notes Document
(other than this Agreement), (vi) the possession or control by any Collateral
Agent or any Secured Party or any bailee of all or any part of any ABL Priority
Collateral as of the date hereof or otherwise, or (vii) any other circumstance
whatsoever, the Term Collateral Agent, on behalf of itself and the Term Secured
Parties, and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, hereby agree that:
     (i) any Lien on the ABL Priority Collateral securing any ABL Obligations
now or hereafter held by or on behalf of the ABL Collateral Agent or any ABL
Secured Parties or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to (x) any Lien on the ABL
Priority Collateral securing any of the Term Obligations and (y) any Lien on the
ABL Priority Collateral securing any of the Notes Obligations;
     (ii) any Lien on the ABL Priority Collateral now or hereafter held by or on
behalf of the Term Collateral Agent, any Term Secured Parties, the Notes
Collateral Agent, any Notes Secured Parties or any agent or trustee therefor
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the ABL Priority Collateral securing any ABL Obligations;

-51-



--------------------------------------------------------------------------------



 



     (iii) any Lien on the ABL Priority Collateral securing any Term Obligations
now or hereafter held by or on behalf of the Term Collateral Agent or any Term
Secured Parties or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Lien on the ABL
Priority Collateral securing any of the Notes Obligations; and
     (iv) any Lien on the ABL Priority Collateral now or hereafter held by or on
behalf of the Notes Collateral Agent, any Notes Secured Party or any agent or
trustee therefor regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the ABL Priority Collateral securing
any Term Obligations.
All Liens on the ABL Priority Collateral securing any ABL Obligations shall be
and remain senior in all respects and prior to all Liens on the ABL Priority
Collateral securing (x) any Term Obligations and (y) any Notes Obligations for
all purposes, whether or not such Liens securing any ABL Obligations are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person. All Liens on the ABL Priority Collateral securing
any Term Obligations shall be and remain senior in all respects and prior to all
Liens on the ABL Priority Collateral securing any Notes Obligations for all
purposes, whether or not such Liens securing any Term Obligations are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person.
          (b) Prohibition on Contesting Liens. Each of the Term Collateral
Agent, for itself and on behalf of each Term Secured Party, the ABL Collateral
Agent, for itself and on behalf of each ABL Secured Party, and the Notes
Collateral Agent, for itself and on behalf of each Notes Secured Party, agrees
that it shall not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), (i) the priority, validity or enforceability of a Lien held by or
on behalf of any of the ABL Secured Parties in the ABL Priority Collateral, by
or on behalf of any of the Term Secured Parties in the ABL Priority Collateral
or by or on behalf of any of the Notes Secured Parties in the ABL Priority
Collateral, as the case may be, or (ii) the validity or enforceability of any
Term Security Document (or any Term Obligations thereunder), any ABL Security
Document (or any ABL Obligations thereunder) or any Notes Security Document (or
any Notes Obligations thereunder); provided that nothing in this Agreement shall
be construed to prevent or impair the rights of any of the Collateral Agents or
any Secured Party to enforce this Agreement, including the priority of the Liens
on the ABL Priority Collateral securing the ABL Obligations, the Term
Obligations and the Notes Obligations as provided in Sections 3.1(a), 3.2(a) and
3.2(b).
          (c) No New Liens. So long as the Discharge of ABL Obligations has not
occurred, the parties hereto agree that the Company or any other Grantor shall
not grant or permit any additional Liens on any asset or property of any Grantor
to secure any Term Obligation or Notes Obligation unless it has granted or
contemporaneously grants (x)(i) a First Priority Lien on such asset or property
to secure the ABL Obligations if such asset or property constitutes ABL Priority
Collateral or (ii) a Second Priority Lien on such asset or property to secure
the ABL Obligations if such asset or property constitutes TL Priority
Collateral, (y)(i) a

-52-



--------------------------------------------------------------------------------



 



Second Priority Lien on such asset or property to secure the Term Obligations if
such asset or property constitutes ABL Priority Collateral or (ii) a First
Priority Lien on such asset or property to secure the Term Obligations if such
asset or property constitutes TL Priority Collateral and (z) a Third Priority
Lien on such asset or property to secure the Notes Obligations. To the extent
that the provisions of clause (x)(i) in the immediately preceding sentence are
not complied with for any reason, without limiting any other rights and remedies
available to the ABL Collateral Agent and/or the ABL Secured Parties, each of
the Term Collateral Agent, on behalf of Term Secured Parties, and the Notes
Collateral Agent, on behalf of the Notes Secured Parties, agrees that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens on the ABL Priority Collateral granted in contravention of such clause
(x)(i) of this Section 3.1(c) shall be subject to Section 3.3.
          (d) Effectiveness of Lien Priorities. Each of the parties hereto
acknowledges that the Lien priorities provided for in this Agreement shall not
be affected or impaired in any manner whatsoever, including, without limitation,
on account of: (i) the invalidity, irregularity or unenforceability of all or
any part of the ABL Documents, the Term Documents or the Notes Documents;
(ii) any amendment, change or modification of any ABL Documents, Term Documents
or Notes Documents; or (iii) any impairment, modification, change, exchange,
release or subordination of or limitation on, any liability of, or stay of
actions or lien enforcement proceedings against, Holdings or any of its
Subsidiaries party to any of the ABL Documents, the Term Documents or the Notes
Documents, its property, or its estate in bankruptcy resulting from any
bankruptcy, arrangement, readjustment, composition, liquidation, rehabilitation,
similar proceeding or otherwise involving or affecting any Secured Party.
          17.02. Exercise of Remedies.
          (a) So long as the Discharge of ABL Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against Holdings, the Company or any other Grantor:
     (i) none of the Term Collateral Agent, the Term Secured Parties, the Notes
Collateral Agent or the Notes Secured Parties (x) will exercise or seek to
exercise any rights or remedies (including, without limitation, setoff) with
respect to any ABL Priority Collateral (including, without limitation, the
exercise of any right under any lockbox agreement, account control agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement in
respect of ABL Priority Collateral to which the Term Collateral Agent, any Term
Secured Party, the Notes Collateral Agent or any Notes Secured Party is a party)
or institute or commence or join with any Person (other than the ABL Collateral
Agent and the ABL Secured Parties) in commencing any action or proceeding with
respect to such rights or remedies (including any action of foreclosure,
enforcement, collection or execution); provided, however, that the Term
Collateral Agent may exercise any or all such rights after the passage of a
period of 180 days from the date of delivery of a notice in writing to the ABL
Collateral Agent of the Term Collateral Agent’s intention to exercise its right
to take such actions (the “Term Standstill Period”); provided, further, however,
notwithstanding anything herein to the contrary, neither the Term Collateral
Agent nor any Term Secured Party will exercise any rights or remedies

-53-



--------------------------------------------------------------------------------



 



with respect to any ABL Priority Collateral if, notwithstanding the expiration
of the Term Standstill Period, the ABL Collateral Agent or ABL Secured Parties
shall have commenced the exercise of any of their rights or remedies with
respect to all or any portion of the ABL Priority Collateral (prompt notice of
such exercise to be given to the Term Collateral Agent) and are pursuing the
exercise thereof, (y) will contest, protest or object to any foreclosure
proceeding or action brought by the ABL Collateral Agent or any ABL Secured
Party with respect to, or any other exercise by the ABL Collateral Agent or any
ABL Secured Party of any rights and remedies relating to, the ABL Priority
Collateral under the ABL Documents or otherwise, or (z) subject to the rights of
the Term Collateral Agent under clause (i)(x) above, will object to the
forbearance by the ABL Collateral Agent or the ABL Secured Parties from bringing
or pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the ABL Priority Collateral, in each case so long
as the respective interests of the Term Secured Parties and the Notes Secured
Parties attach to the proceeds thereof subject to the relative priorities
described in Section 3.1; provided, that the Notes Collateral Agent and the
Notes Secured Parties will not object to the forbearance by the Term Collateral
Agent or the Term Secured Parties from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the ABL Priority Collateral, in each case so long as the interests of the Notes
Secured Parties attach to the proceeds thereof subject to the relative
priorities described in Section 3.1; provided, however, that nothing in this
Section 3.2(a) shall be construed to authorize (A) the Term Collateral Agent,
any Term Secured Party, the Notes Collateral Agent or any Notes Secured Party to
sell any ABL Priority Collateral free of the Lien of the ABL Collateral Agent or
any ABL Secured Party or (B) the Notes Collateral Agent or any Notes Secured
Party to sell any ABL Priority Collateral free of the Lien of the Term
Collateral Agent or any Term Secured Party; and
     (ii) the ABL Collateral Agent and the ABL Secured Parties shall have the
exclusive right to enforce rights, exercise remedies (including setoff and the
right to credit bid their debt) and make determinations regarding the
disposition of, or restrictions with respect to, the ABL Priority Collateral
without any consultation with or the consent of the Term Collateral Agent, any
Term Secured Party, the Notes Collateral Agent or any Notes Secured Party;
provided, that:
     the Term Collateral Agent may take any action (not adverse to the prior
Liens on the ABL Priority Collateral securing the ABL Obligations, or the rights
of any ABL Collateral Agent or the ABL Secured Parties to exercise remedies in
respect thereof) in order to preserve or protect its Lien on the ABL Priority
Collateral;
     the Notes Collateral Agent may take any action (not adverse to the prior
Liens on the ABL Priority Collateral securing the ABL Obligations and the Term
Obligations, or the rights of any ABL Collateral Agent, the ABL Secured Parties,
any Term Collateral Agent or the Term Secured Parties to exercise remedies in
respect thereof) in order to preserve or protect its Lien on the ABL Priority
Collateral;

-54-



--------------------------------------------------------------------------------



 



     the Term Secured Parties and the Notes Secured Parties shall be entitled to
file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Term
Secured Parties or the Notes Secured Parties, as applicable, including without
limitation any claims secured by the ABL Priority Collateral, if any, in each
case in accordance with the terms of this Agreement;
     the Term Secured Parties and the Notes Secured Parties shall be entitled to
file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
the Bankruptcy Law or applicable non-bankruptcy law, in each case in accordance
with the terms of this Agreement;
     the Term Secured Parties and the Notes Secured Parties shall be entitled to
vote on any plan of reorganization and file any proof of claim in an Insolvency
or Liquidation Proceeding or otherwise and other filings and make any arguments
and motions that are, in each case, in accordance with the terms of this
Agreement, with respect to the ABL Priority Collateral; and
     the Term Collateral Agent or any Term Secured Party may exercise any of its
rights or remedies with respect to the ABL Priority Collateral after the
termination of the Term Standstill Period to the extent permitted by clause
(i)(x) above.
          In exercising rights and remedies with respect to the ABL Priority
Collateral, the ABL Collateral Agent and the ABL Secured Parties may enforce the
provisions of the ABL Documents and exercise remedies thereunder, all in such
order and in such manner as they may determine in the exercise of their sole
discretion. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of ABL Priority Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured creditor under the UCC of
any applicable jurisdiction and of a secured creditor under Bankruptcy Laws of
any applicable jurisdiction.
          (b) Following the Discharge of ABL Obligations, so long as the
Discharge of Term Obligations has not occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against Holdings, the Company or
any other Grantor:
     (i) none of the Notes Collateral Agent and the Notes Secured Parties
(x) will exercise or seek to exercise any rights or remedies (including, without
limitation, setoff) with respect to any ABL Priority Collateral (including,
without limitation, the exercise of any right under any lockbox agreement,
account control agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement in respect of ABL Priority Collateral to which the
Notes Collateral Agent or any Notes Secured Party is a party) or institute or
commence, or join with any Person (other than the Term Collateral Agent and the
Term Secured Parties) in commencing any action or proceeding with respect to
such rights or remedies (including any action of foreclosure), enforcement,
collection or execution; (y)

-55-



--------------------------------------------------------------------------------



 



will contest, protest or object to any foreclosure proceeding or action brought
by the Term Collateral Agent or any Term Secured Party with respect to, or any
other exercise by the Term Collateral Agent or any Term Secured Party of any
rights and remedies relating to, the ABL Priority Collateral under the Term
Documents or otherwise, or (z) will object to the forbearance by the Term
Collateral Agent or the Term Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the ABL Priority Collateral, in each case so long as the respective
interests of the Notes Secured Parties attach to the proceeds thereof subject to
the relative priorities described in Section 3.1; and
     (ii) the Term Collateral Agent and the Term Secured Parties shall have the
exclusive right to enforce rights, exercise remedies (including setoff and the
right to credit bid their debt) and make determinations regarding the
disposition of, or restrictions with respect to, the ABL Priority Collateral
without any consultation with or the consent of the Notes Collateral Agent or
any Notes Secured Party; provided, that:
     the Notes Collateral Agent may take any action (not adverse to the prior
Liens on the ABL Priority Collateral securing the Term Obligations, or the
rights of any Term Collateral Agent or the Term Secured Parties to exercise
remedies in respect thereof) in order to preserve or protect its Lien on the ABL
Priority Collateral;
     the Notes Secured Parties shall be entitled to file any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any person objecting to or otherwise
seeking the disallowance of the claims of the Notes Secured Parties, including
without limitation any claims secured by the ABL Priority Collateral, if any, in
each case in accordance with the terms of this Agreement;
     the Notes Secured Parties shall be entitled to file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Grantors arising under either the Bankruptcy Law or
applicable non-bankruptcy law, in each case in accordance with the terms of this
Agreement; and
     the Notes Secured Parties shall be entitled to vote on any plan of
reorganization and file any proof of claim in an Insolvency or Liquidation
Proceeding or otherwise and other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement, with
respect to the ABL Priority Collateral.
          In exercising rights and remedies with respect to the ABL Priority
Collateral, the Term Collateral Agent and the Term Secured Parties may enforce
the provisions of the Term Documents and exercise remedies thereunder, all in
such order and in such manner as they may determine in the exercise of their
sole discretion. Such exercise and enforcement shall include the rights of an
agent appointed by them to sell or otherwise dispose of ABL Priority Collateral
upon foreclosure, to incur expenses in connection with such sale or disposition,
and to exercise

-56-



--------------------------------------------------------------------------------



 



all the rights and remedies of a secured creditor under the UCC of any
applicable jurisdiction and of a secured creditor under Bankruptcy Laws of any
applicable jurisdiction.
          (c) Each of the Term Collateral Agent, on behalf of itself and the
Term Secured Parties, and the Notes Collateral Agent, on behalf of itself and
the Notes Secured Parties, agrees that it will not take or receive any ABL
Priority Collateral or any proceeds of ABL Priority Collateral in connection
with the exercise of any right or remedy (including set-off) with respect to any
ABL Priority Collateral unless and until the Discharge of ABL Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of
Section 3.2(a). Following the Discharge of ABL Obligations, the Notes Collateral
Agent, on behalf of itself and the Notes Secured Parties, agrees that it will
not take or receive any ABL Priority Collateral or any proceeds of ABL Priority
Collateral in connection with the exercise of any right or remedy (including
setoff) with respect to any ABL Priority Collateral unless and until the
Discharge of Term Obligations has occurred. Without limiting the generality of
the foregoing, (x) unless and until the Discharge of ABL Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of
Section 3.2(a), the sole right of the Term Collateral Agent and the Term Secured
Parties with respect to the ABL Priority Collateral is to hold a Lien on the ABL
Priority Collateral pursuant to the Term Documents for the period and to the
extent granted therein and to receive a share of the proceeds thereof, if any,
after the Discharge of ABL Obligations has occurred in accordance with the terms
hereof, the Term Documents and applicable law and (y) unless and until the
Discharge of ABL Obligations and the Discharge of Term Obligations have
occurred, except as expressly provided in the proviso in clause (ii) of
Section 3.2(a) and the proviso in clause (ii) of Section 3.2(b), the sole right
of the Notes Collateral Agent and the Notes Secured Parties with respect to the
ABL Priority Collateral is to hold a Lien on the ABL Priority Collateral
pursuant to the Notes Documents for the period and to the extent granted therein
and to receive a share of the proceeds thereof, if any, after the Discharge of
ABL Obligations and the Discharge of Term Obligations have occurred in
accordance with the terms hereof, the ABL Documents, the Term Documents and
applicable law.
          (d) Subject to the proviso in clause (ii) of Section 3.2(a), the
proviso in clause (ii) of Section 3.2(b):
     (i) the Term Collateral Agent, for itself and on behalf of the Term Secured
Parties, agrees that the Term Collateral Agent and the Term Secured Parties will
not take any action that would hinder any exercise of remedies under the ABL
Documents with respect to the ABL Priority Collateral or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the ABL Priority Collateral, whether by foreclosure or otherwise;
     (ii) the Notes Collateral Agent, for itself and on behalf of the Notes
Secured Parties, agrees that the Notes Collateral Agent and the Notes Secured
Parties will not take any action that would hinder any exercise of remedies
under the ABL Documents or the Term Documents with respect to the ABL Priority
Collateral or is otherwise prohibited hereunder, including any sale, lease,
exchange, transfer or other disposition of the ABL Priority Collateral, whether
by foreclosure or otherwise;

-57-



--------------------------------------------------------------------------------



 



     (iii) the Term Collateral Agent, for itself and on behalf of the Term
Secured Parties, hereby waives any and all rights it or the Term Secured Parties
may have as a junior lien creditor with respect to the ABL Priority Collateral
or otherwise to object to the manner in which the ABL Collateral Agent or the
ABL Secured Parties seek to enforce or collect the ABL Obligations or the Liens
granted in any of the ABL Priority Collateral, regardless of whether any action
or failure to act by or on behalf of the ABL Collateral Agent or ABL Secured
Parties is adverse to the interest of the Term Secured Parties; and
     (iv) the Notes Collateral Agent, for itself and on behalf of the Notes
Secured Parties, hereby waives any and all rights it or the Notes Secured
Parties may have as a junior lien creditor with respect to the ABL Priority
Collateral or otherwise to object to the manner in which the ABL Collateral
Agent, the ABL Secured Parties, the Term Collateral Agent or the Term Secured
Parties seek to enforce or collect the ABL Obligations or the Term Obligations
or the Liens granted in any of the ABL Priority Collateral, regardless of
whether any action or failure to act by or on behalf of the ABL Collateral
Agent, the ABL Secured Parties, the Term Collateral Agent or the Term Secured
Parties is adverse to the interest of the Notes Secured Parties.
          (e) The Term Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Term Document (other than
this Agreement) shall be deemed to restrict in any way the rights and remedies
of the ABL Collateral Agent or the ABL Secured Parties with respect to the ABL
Priority Collateral as set forth in this Agreement and the ABL Documents.
          (f) The Notes Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Notes Document (other than
this Agreement) shall be deemed to restrict in any way the rights and remedies
of the ABL Collateral Agent, the ABL Secured Parties, the Term Collateral Agent
or the Term Secured Parties with respect to the ABL Priority Collateral as set
forth in this Agreement, the ABL Documents and the Term Documents.
          17.03. Payments Over.
          (a) So long as the Discharge of ABL Obligations has not occurred, any
ABL Priority Collateral, cash proceeds thereof or non-cash proceeds not
constituting TL Priority Collateral received by the Term Collateral Agent, the
Notes Collateral Agent, any Term Secured Parties or any Notes Secured Parties in
connection with the exercise of any right or remedy (including setoff) relating
to the ABL Priority Collateral in contravention of this Agreement shall be
segregated and held in trust and forthwith paid over to the ABL Collateral Agent
for the benefit of the ABL Secured Parties in the same form as received, with
any necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The ABL Collateral Agent is hereby authorized to make any such
endorsements as agent for the Term Collateral Agent, any such Term Secured
Parties, the Notes Collateral Agent or any such Notes Secured Parties. This
authorization is coupled with an interest and is irrevocable until such time as
this Agreement is terminated in accordance with its terms.

-58-



--------------------------------------------------------------------------------



 



          (b) Following the Discharge of ABL Obligations, so long as the
Discharge of Term Obligations has not occurred, any ABL Priority Collateral,
cash proceeds thereof or non-cash proceeds received by the Notes Collateral
Agent or any Notes Secured Parties in connection with the exercise of any right
or remedy (including setoff) relating to the ABL Priority Collateral in
contravention of this Agreement shall be segregated and held in trust and
forthwith paid over to the Term Collateral Agent for the benefit of the Term
Secured Parties in the same form as received, with any necessary endorsements or
as a court of competent jurisdiction may otherwise direct. The Term Collateral
Agent is hereby authorized to make any such endorsements as agent for the Notes
Collateral Agent or any such Notes Secured Parties. This authorization is
coupled with an interest and is irrevocable until such time as this Agreement is
terminated in accordance with its terms.
          17.04. Other Agreements.
          (a) Releases by ABL Collateral Agent.
     (i) If, in connection with:
     the exercise of any ABL Collateral Agent’s remedies in respect of the ABL
Priority Collateral provided for in Section 3.2(a), including any sale, lease,
exchange, transfer or other disposition of any such ABL Priority Collateral; or
     any sale, lease, exchange, transfer or other disposition of any ABL
Priority Collateral permitted under the terms of the ABL Documents, the Term
Documents and the Notes Documents (whether or not an event of default
thereunder, and as defined therein, has occurred and is continuing),
the ABL Collateral Agent, for itself or on behalf of any of the ABL Secured
Parties, releases any of its Liens on any part of the ABL Priority Collateral
other than, in the case of clause (2) above, (A) in connection with the
Discharge of ABL Obligations and (B) after the occurrence and during the
continuance of any event of default under the Term Credit Agreement or the
Indenture, then the Liens, if any, of the Term Collateral Agent, for itself or
for the benefit of the Term Secured Parties, and of the Notes Collateral Agent,
for itself or for the benefit of the Notes Secured Parties, on such ABL Priority
Collateral (but not the Proceeds thereof, which shall be subject to the
priorities set forth in this Agreement) shall be automatically, unconditionally
and simultaneously released and the Term Collateral Agent, for itself or on
behalf of any such Term Secured Parties, and the Notes Collateral Agent, for
itself or on behalf of any such Notes Secured Parties, promptly shall execute
and deliver to the ABL Collateral Agent or such Grantor such termination
statements, releases and other documents as the ABL Collateral Agent or such
Grantor may request to effectively confirm such release; provided that in the
case of clause (a)(i) above, any proceeds of such disposition shall be applied
in accordance with this Agreement.
     (ii) Until the Discharge of ABL Obligations occurs, the Term Collateral
Agent, for itself and on behalf of the Term Secured Parties, and the Notes
Collateral Agent, for itself and an on behalf of the Notes Secured Parties,
hereby irrevocably constitute and appoint the ABL Collateral Agent and any
officer or agent of the ABL Collateral Agent, with full power of substitution,
as its true and lawful attorney in fact

-59-



--------------------------------------------------------------------------------



 



with full irrevocable power and authority in the place and stead of the Term
Collateral Agent, the Notes Collateral Agent or such holder or in the ABL
Collateral Agent’s own name, from time to time in the ABL Collateral Agent’s
discretion, for the purpose of carrying out the terms of this Section 3.4(a)
with respect to ABL Priority Collateral, to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 3.4(a) with respect to ABL Priority
Collateral, including any endorsements or other instruments of transfer or
release.
     (iii) Until the Discharge of ABL Obligations occurs, to the extent that the
ABL Secured Parties (a) have released any Lien on ABL Priority Collateral and
any such Lien is later reinstated or (b) obtain any new First Priority Liens on
assets constituting ABL Priority Collateral from Grantors, then the Term Secured
Parties shall be granted a Second Priority Lien on any such ABL Priority
Collateral and the Notes Secured Parties shall be grated a Third Priority Lien
on any such ABL Priority Collateral.
     (iv) If, prior to the Discharge of ABL Obligations, a subordination of the
ABL Collateral Agent’s Lien on any ABL Priority Collateral is permitted (or in
good faith believed by the ABL Collateral Agent to be permitted) under the ABL
Credit Agreement and the Term Credit Agreement to another Lien permitted under
the ABL Credit Agreement, the Term Credit Agreement and the Indenture (an “ABL
Collateral Priority Lien”), then the ABL Collateral Agent is authorized to
execute and deliver a subordination agreement with respect thereto in form and
substance satisfactory to it, and the Term Collateral Agent, for itself and on
behalf of the Term Secured Parties, and the Notes Collateral Agent for itself
and on behalf of the Notes Secured Parties, shall promptly execute and deliver
to the ABL Collateral Agent an identical subordination agreement subordinating
(x) the Liens of the Term Collateral Agent for the benefit of (and on behalf of)
the Term Secured Parties to such ABL Collateral Priority Lien and (y) the Liens
of the Notes Collateral Agent for the benefit of (and on behalf of) the Notes
Secured Parties to such ABL Collateral Priority Lien.
          (b) Releases by Term Collateral Agent.
     (i) Following the Discharge of ABL Obligations, but prior to the Discharge
of Term Obligations, if, in connection with:
     1) the exercise of any Term Collateral Agent’s remedies in respect of the
ABL Priority Collateral provided for in Section 3.2(b), including any sale,
lease, exchange, transfer or other disposition of any such ABL Priority
Collateral; or
     2) any sale, lease, exchange, transfer or other disposition of any ABL
Priority Collateral permitted under the terms of the Term Documents and the
Notes Documents (whether or not an event of default thereunder, and as defined
therein, has occurred and is continuing),
the Term Collateral Agent, for itself or on behalf of any of the Term Secured
Parties, releases any of its Liens on any part of the ABL Priority Collateral
other than, in the case of clause (2)

-60-



--------------------------------------------------------------------------------



 



above, (A) in connection with the Discharge of Term Obligations and (B) after
the occurrence and during the continuance of any event of default under the
Indenture, then the Liens, if any, of the Notes Collateral Agent, for itself or
for the benefit of the Notes Secured Parties, on such ABL Priority Collateral
(but not the Proceeds thereof, which shall be subject to the priorities set
forth in this Agreement) shall be automatically, unconditionally and
simultaneously released and the Notes Collateral Agent, for itself or on behalf
of any such Notes Secured Parties, promptly shall execute and deliver to the
Term Collateral Agent or such Grantor such termination statements, releases and
other documents as the Term Collateral Agent or such Grantor may request to
effectively confirm such release; provided that in the case of clause (b)(i)
above, any proceeds of such disposition shall be applied in accordance with this
Agreement.
     (ii) Following the Discharge of ABL Obligations and until the Discharge of
Term Obligations occurs, the Notes Collateral Agent, for itself and on behalf of
the Notes Secured Parties, hereby irrevocably constitutes and appoints the Term
Collateral Agent and any officer or agent of the Term Collateral Agent, with
full power of substitution, as its true and lawful attorney in fact with full
irrevocable power and authority in the place and stead of the Notes Collateral
Agent or such holder or in the Term Collateral Agent’s own name, from time to
time in the Term Collateral Agent’s discretion, for the purpose of carrying out
the terms of this Section 3.4(b) with respect to ABL Priority Collateral, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this
Section 3.4(b) with respect to ABL Priority Collateral, including any
endorsements or other instruments of transfer or release.
     (iii) Following the Discharge of ABL Obligations and until the Discharge of
Term Obligations occurs, to the extent that the Term Secured Parties (a) have
released any Lien on ABL Priority Collateral and any such Lien is later
reinstated or (b) obtain any new Second Priority Liens on assets constituting
ABL Priority Collateral from Grantors, then the Notes Secured Parties shall be
granted a Third Priority Lien on any such ABL Priority Collateral.
     (iv) If, prior to the Discharge of Term Obligations, a subordination of the
Term Collateral Agent’s Lien on any ABL Priority Collateral is permitted (or in
good faith believed by the Term Collateral Agent to be permitted) under the Term
Credit Agreement to another Lien permitted under the Term Credit Agreement and
the Indenture (a “Subsequent ABL Collateral Priority Lien”), then the Term
Collateral Agent is authorized to execute and deliver a subordination agreement
with respect thereto in form and substance satisfactory to it, and the Notes
Collateral Agent, for itself and on behalf of the Notes Secured Parties, shall
promptly execute and deliver to the Term Collateral Agent an identical
subordination agreement subordinating the Liens of the Notes Collateral Agent
for the benefit of (and on behalf of) the Notes Secured Parties to such
Subsequent Term Collateral Priority Lien.
          (c) Insurance. Unless and until the Discharge of ABL Obligations has
occurred, the ABL Collateral Agent and the ABL Secured Parties shall have the
sole and exclusive right, subject to the rights of the Grantors under the ABL
Documents, to adjust settlement for any insurance policy covering the ABL
Priority Collateral in the event of any

-61-



--------------------------------------------------------------------------------



 



loss thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) in respect of the ABL Priority
Collateral. Following the Discharge of ABL Obligations, unless and until the
Discharge of Term Obligations has occurred, the Term Collateral Agent and the
Term Secured Parties shall have the sole and exclusive right, subject to the
rights of the Grantors under the Term Documents, to adjust settlement for any
insurance policy covering the ABL Priority Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) in respect of the ABL Priority
Collateral.
          (d) Amendments to Term Security Documents or Notes Security Documents.
     (i) Without the prior written consent of the ABL Collateral Agent, no Term
Security Document or Notes Security Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Term Document or new Notes Document, would
contravene the provisions of this Agreement. Grantors agree that each Term
Security Document and Notes Security Document (other than (x) any mortgage, deed
of trust or similar security document relating to real property and fixtures
thereon and (y) any Term Security Document and Notes Security Document where the
party or parties granting security interests thereunder are not parties hereto,
as contemplated by Section 6.19) shall include the following language (with any
necessary modifications to give effect to applicable definitions) (or language
to similar effect approved by the ABL Collateral Agent):
“Notwithstanding anything herein to the contrary, the liens and security
interests granted to [the Term Collateral Agent] [the Notes Collateral Agent]
pursuant to this Agreement in any ABL Priority Collateral and the exercise of
any right or remedy by [the Term Collateral Agent] [the Notes Collateral Agent]
with respect to any ABL Priority Collateral hereunder are subject to the
provisions of the Intercreditor Agreement, dated as of [April 12, 2006]
[March 18, 2009] (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among DHM HOLDING COMPANY, INC., a
Delaware corporation, DOLE HOLDING COMPANY, LLC, a Delaware limited liability
company, DOLE FOOD COMPANY, INC., a Delaware corporation (the “Company”), the
other GRANTORS from time to time party thereto, DEUTSCHE BANK AG NEW YORK
BRANCH, as ABL Collateral Agent, DBAG, as Term Collateral Agent, [U.S. BANK
NATIONAL ASSOCIATION, as Notes Collateral Agent], and certain other persons
party or that may become party thereto from time to time. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.”
     (ii) In the event any ABL Collateral Agent or the ABL Secured Parties and
the relevant Grantor enter into any amendment, waiver or consent in respect of
any of the ABL Security Documents for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any ABL
Security Document or changing in any manner the rights of the ABL Collateral
Agent, such ABL Secured

-62-



--------------------------------------------------------------------------------



 



Parties, the Company or any other Grantor thereunder, in each case with respect
to or relating to the ABL Priority Collateral, then such amendment, waiver or
consent shall apply automatically to any comparable provision of (x) the
Comparable Term Security Document without the consent of the Term Collateral
Agent or the Term Secured Parties and without any action by the Term Collateral
Agent, the Company or any other Grantor and (y) the Comparable Notes Security
Document without the consent of the Notes Collateral Agent or the Notes Secured
Parties and without any action by the Notes Collateral Agent, the Company or any
other Grantor, provided that (A) no such amendment, waiver or consent shall have
the effect of (i) removing assets that constitute ABL Priority Collateral
subject to the Lien of the Term Security Documents or the Notes Security
Documents, except to the extent that a release of such Lien is permitted or
required by Section 3.4(a) and provided that there is a corresponding release of
such Lien securing the ABL Obligations, (ii) imposing duties on the Term
Collateral Agent or the Notes Collateral Agent without its consent or
(iii) permitting other liens on the ABL Priority Collateral not permitted under
the terms of the Term Documents, the Notes Documents or Section 3.5 and
(B) notice of such amendment, waiver or consent shall have been given to the
Term Collateral Agent and the Notes Collateral Agent within ten (10) Business
Days after the effective date of such amendment, waiver or consent.
     (iii) Following the Discharge of ABL Obligations, in the event any Term
Collateral Agent or the Term Secured Parties and the relevant Grantor enter into
any amendment, waiver or consent in respect of any of the Term Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Term Security Document
or changing in any manner the rights of the Term Collateral Agent, such Term
Secured Parties, the Company or any other Grantor thereunder, in each case with
respect to or relating to the ABL Priority Collateral, then such amendment,
waiver or consent shall apply automatically to any comparable provision of the
Comparable Notes Security Document without the consent of the Notes Collateral
Agent or the Notes Secured Parties and without any action by the Notes
Collateral Agent, the Company or any other Grantor, provided that (A) no such
amendment, waiver or consent shall have the effect of (i) removing assets that
constitute ABL Priority Collateral subject to the Lien of the Notes Security
Documents, except to the extent that a release of such Lien is permitted or
required by Section 3.4(b) and provided that there is a corresponding release of
such Lien securing the Term Obligations, (ii) imposing duties on the Notes
Collateral Agent without its consent or (iii) permitting other liens on the ABL
Priority Collateral not permitted under the terms of the Notes Documents or
Section 2.5 and (B) notice of such amendment, waiver or consent shall have been
given to the Notes Collateral Agent within ten (10) Business Days after the
effective date of such amendment, waiver or consent.
          (e) Rights As Unsecured Creditors. Except as otherwise set forth in
Section 3.1 and the Notes Documents, the Term Collateral Agent, the Term Secured
Parties, the Notes Collateral Agent and the Notes Secured Parties may exercise
rights and remedies as unsecured creditors against the Company or any other
Grantor that has guaranteed the Term Obligations or the Notes Obligations in
accordance with the terms of the Term Documents, the Notes Documents and
applicable law. Except as otherwise set forth in Section 3.1, nothing in this
Agreement shall prohibit the receipt by the Term Collateral Agent, any Term
Secured Parties,

-63-



--------------------------------------------------------------------------------



 



the Notes Collateral Agent or any Notes Secured Parties of the required payments
of interest, principal and other amounts in respect of the Term Obligations and
Notes Obligations, as applicable, so long as such receipt is not the direct or
indirect result of the exercise by the Term Collateral Agent, any Term Secured
Parties, the Notes Collateral Agent or any Notes Secured Parties of rights or
remedies as a secured creditor (including set off) in respect of the ABL
Priority Collateral or enforcement in contravention of this Agreement of any
Lien held by any of them.
          (f) Bailee for Perfection.
     (i) The ABL Collateral Agent agrees to hold that part of the ABL Priority
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) to the extent that possession or control thereof is
taken to perfect a Lien thereon under the UCC (such ABL Priority Collateral
being the “Pledged ABL Priority Collateral”) as collateral agent for the ABL
Secured Parties and as bailee for and, with respect to any collateral that
cannot be perfected in such manner, as agent for, the Term Collateral Agent (on
behalf of the Term Secured Parties) and the Notes Collateral Agent (on behalf of
the Notes Secured Parties) and any assignee thereof and act as such agent under
all control agreements relating to the Pledged ABL Priority Collateral, in each
case solely for the purpose of perfecting the security interest granted under
the ABL Credit Documents, the Term Documents and the Notes Documents, as
applicable, subject to the terms and conditions of this Section 3.4(f).
Following the Discharge of ABL Obligations, the Term Collateral Agent agrees to
hold the Pledged ABL Priority Collateral as collateral agent for the Term
Secured Parties and as bailee for and, with respect to any collateral that
cannot be perfected in such manner, as agent for, the Notes Collateral Agent (on
behalf of the Notes Secured Parties) and any assignee thereof solely for the
purpose of perfecting the security interest granted under the Term Documents and
the Notes Documents, as applicable, subject to the terms and conditions of this
Section 3.4(f). As security for the payment and performance in full of all the
Notes Obligations and Term Obligations each Grantor hereby grants to the ABL
Collateral Agent for the benefit of the Notes Secured Parties and the Term
Secured Parties a lien on and security interest in all of the right, title and
interest of such Grantor, in and to and under the Pledged ABL Priority
Collateral wherever located and whether now existing or hereafter arising or
acquired from time to time. As security for the payment and performance in full
of all the Notes Obligations, each Grantor hereby grants to the Term Collateral
Agent for the benefit of the Notes Secured Parties a lien on and security
interest in all of the right, title and interest of such Grantor, in and to and
under the Pledged ABL Priority Collateral wherever located and whether now
existing or hereafter arising or acquired from time to time.
     (ii) Subject to the terms of this Agreement, (x) until the Discharge of ABL
Obligations has occurred, the ABL Collateral Agent shall be entitled to deal
with the Pledged ABL Priority Collateral in accordance with the terms of the ABL
Documents as if the Liens of the Term Collateral Agent under the Term Security
Documents and the Liens of the Notes Collateral Agent under the Notes Security
Documents did not exist and (y) following the Discharge of ABL Obligations and
until the Discharge of Term Obligations has occurred, the Term Collateral Agent
shall be entitled to deal with the

-64-



--------------------------------------------------------------------------------



 



Pledged ABL Priority Collateral in accordance with the terms of the Term
Documents as if the Liens of the Notes Collateral Agent under the Notes Security
Documents did not exist. The rights of the Term Collateral Agent and the Notes
Collateral Agent shall at all times be subject to the terms of this Agreement
and to the ABL Collateral Agent’s rights under the ABL Documents.
     (iii) The ABL Collateral Agent shall have no obligation whatsoever to any
ABL Secured Party, the Term Collateral Agent, any Term Secured Party, the Notes
Collateral Agent or any Notes Secured Party to ensure that the Pledged ABL
Priority Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this
Section 3.4(f). The duties or responsibilities of the ABL Collateral Agent under
this Section 3.4(f) shall be limited solely to holding the Pledged ABL Priority
Collateral as bailee or agent in accordance with this Section 3.4(f). The Term
Collateral Agent shall have no obligation whatsoever to any Term Secured Party,
the Notes Collateral Agent or any Notes Secured Party to ensure that the Pledged
ABL Priority Collateral is genuine or owned by any of the Grantors or to
preserve rights or benefits of any Person except as expressly set forth in this
Section 3.4(f). The duties or responsibilities of the Term Collateral Agent
under this Section 3.4(f) shall be limited solely to holding the Pledged ABL
Priority Collateral as bailee or agent in accordance with this Section 3.4(f).
     (iv) The ABL Collateral Agent acting pursuant to this Section 3.4(f) shall
not have by reason of the ABL Security Documents, the Term Security Documents,
the Notes Security Documents, this Agreement or any other document a fiduciary
relationship in respect of any ABL Secured Party, the Term Collateral Agent, any
Term Secured Party, the Notes Collateral Agent or any Notes Secured Party. The
Term Collateral Agent acting pursuant to this Section 3.4(f) shall not have by
reason of the Term Security Documents, the Notes Security Documents, this
Agreement or any other document a fiduciary relationship in respect of any Term
Secured Party, the Notes Collateral Agent or any Notes Secured Party.
     (v) Upon the Discharge of ABL Obligations under the ABL Documents to which
the ABL Collateral Agent is a party, the ABL Collateral Agent shall deliver or
cause to be delivered the remaining Pledged ABL Priority Collateral (if any) in
its possession or in the possession of its agents or bailees, together with any
necessary endorsements, first, to the Term Collateral Agent to the extent Term
Obligations remain outstanding, second, to the Notes Collateral Agent to the
extent Notes Obligations remain outstanding, and third, to the applicable
Grantor to the extent no ABL Obligations, Term Obligations or Notes Obligations
remain outstanding (in each case, so as to allow such Person to obtain control
of such Pledged ABL Priority Collateral) and will cooperate with the Term
Collateral Agent or Notes Collateral Agent, as applicable, in assigning (without
recourse to or warranty by the ABL Collateral Agent or any ABL Secured Party or
agent or bailee thereof) control over any other Pledged ABL Priority Collateral
under its control. The ABL Collateral Agent further agrees to take all other
action reasonably requested by such Person in connection with such Person
obtaining a first priority interest in the Pledged ABL Priority Collateral or as
a court of competent jurisdiction may otherwise direct. Following the Discharge
of ABL Obligations and upon the Discharge

-65-



--------------------------------------------------------------------------------



 



of Term Obligations under the Term Documents to which the Term Collateral Agent
is a party, the Term Collateral Agent shall deliver or cause to be delivered the
remaining Pledged ABL Priority Collateral (if any) in its possession or in the
possession of its agents or bailees, together with any necessary endorsements,
first, to the Notes Collateral Agent to the extent Notes Obligations remain
outstanding, and second, to the applicable Grantor to the extent no Term
Obligations or Notes Obligations remain outstanding (in each case, so as to
allow such Person to obtain control of such Pledged ABL Priority Collateral) and
will cooperate with the Notes Collateral Agent in assigning (without recourse to
or warranty by the Term Collateral Agent or any Term Secured Party or agent or
bailee thereof) control over any other Pledged ABL Priority Collateral under its
control. The Term Collateral Agent further agrees to take all other action
reasonably requested by such Person in connection with such Person obtaining a
first priority interest in the Pledged ABL Priority Collateral or as a court of
competent jurisdiction may otherwise direct.
     (vi) Notwithstanding anything to the contrary herein, if, for any reason,
any Term Obligations remain outstanding upon the Discharge of ABL Obligations,
all rights of the ABL Collateral Agent hereunder and under the Term Security
Documents, the ABL Security Documents or the Notes Security Documents (1) with
respect to the delivery and control of any part of the ABL Priority Collateral,
and (2) to direct, instruct, vote upon or otherwise influence the maintenance or
disposition of such ABL Priority Collateral, shall immediately, and (to the
extent permitted by law) without further action on the part of either of the
Term Collateral Agent, the ABL Collateral Agent or the Notes Collateral Agent,
pass to the Term Collateral Agent, who shall thereafter hold such rights for the
benefit of the Term Secured Parties and as bailee for and, with respect to any
collateral that cannot be perfected in such manner, as agent for, the Notes
Secured Parties. Each of the ABL Collateral Agent and the Grantors agrees that
it will, if any Term Obligations or Notes Obligations remain outstanding upon
the Discharge of ABL Obligations, take any other action required by any law or
reasonably requested by the Term Collateral Agent or the Notes Collateral Agent,
in connection with the Term Collateral Agent’s establishment and perfection of a
First Priority security interest in the ABL Priority Collateral and the Notes
Collateral Agent’s establishment and perfection of a Second Priority security
interest in the ABL Priority Collateral.
     (vii) Notwithstanding anything to the contrary contained herein, if for any
reason, prior to the Discharge of Term Obligations, the ABL Collateral Agent or
the Notes Collateral Agent acquires possession of any Pledged Term Priority
Collateral, the ABL Collateral Agent or the Notes Collateral Agent shall hold
same as bailee and/or agent to the same extent as is provided in preceding
clause (i) with respect to Pledged ABL Priority Collateral, provided that as
soon as is practicable the ABL Collateral Agent or the Notes Collateral Agent
shall deliver or cause to be delivered such Pledged Term Priority Collateral to
the Term Collateral Agent in a manner otherwise consistent with the requirements
of preceding clause (v).
          (g) When Discharge of ABL Obligations Deemed to Not Have Occurred.
Notwithstanding anything to the contrary herein, if at any time after the
Discharge of ABL Obligations has occurred (or concurrently therewith) the
Company or any other Grantor

-66-



--------------------------------------------------------------------------------



 



immediately thereafter (or concurrently therewith) enters into any Permitted
Refinancing of any ABL Obligations, then such Discharge of ABL Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken prior to the date of such
designation as a result of the occurrence of such first Discharge of ABL
Obligations), and the obligations under the Permitted Refinancing shall
automatically be treated as ABL Obligations for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth herein, the term “ABL Credit Agreement” shall be deemed
appropriately modified to refer to such Permitted Refinancing and the ABL
Collateral Agent under such ABL Documents shall be a ABL Collateral Agent for
all purposes hereof and the new secured parties under such ABL Documents shall
automatically be treated as ABL Secured Parties for all purposes of this
Agreement. Upon receipt of a notice stating that the Company or any other
Grantor has entered into a new ABL Document in respect of a Permitted
Refinancing of ABL Obligations (which notice shall include the identity of the
new collateral agent, such agent, the “New ABL Agent”), and delivery by the New
ABL Agent of an Intercreditor Agreement Joinder, the Term Collateral Agent and
the Notes Collateral Agent shall promptly (i) enter into such documents and
agreements (including amendments or supplements to this Agreement) as the
Company or such New ABL Agent shall reasonably request in order to provide to
the New ABL Agent the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement and (ii) deliver to the New
ABL Agent any Pledged ABL Priority Collateral held by the Term Collateral Agent
or the Notes Collateral Agent together with any necessary endorsements (or
otherwise allow the New ABL Agent to obtain control of such Pledged ABL Priority
Collateral). The New ABL Agent shall agree to be bound by the terms of this
Agreement. If the new ABL Obligations under the new ABL Documents are secured by
assets of the Grantors of the type constituting ABL Priority Collateral that do
not also secure the Term Obligations and the Notes Obligations, then the Term
Obligations shall be secured at such time by a Second Priority Lien on such
assets to the same extent provided in the Term Security Documents with respect
to the other ABL Priority Collateral and the Notes Obligations shall be secured
at such time by a Third Priority Lien on such assets to the same extent provided
in the Notes Security Documents with respect to the other ABL Priority
Collateral. If the new ABL Obligations under the new ABL Documents are secured
by assets of the Grantors of the type constituting TL Priority Collateral that
do not also secure the Term Obligations and the Notes Obligations, then the Term
Obligations shall be secured at such time by a First Priority Lien on such
assets to the same extent provided in the Term Security Documents with respect
to the other TL Priority Collateral and the Notes Obligations shall be secured
at such time by a Third Priority Lien on such assets to the same extent provided
in the Notes Security Documents with respect to the other TL Priority
Collateral.
          (h) Option to Purchase ABL Obligations.
     (i) Without prejudice to the enforcement of remedies by the ABL Collateral
Agent and the ABL Secured Parties, any Person or Persons (in each case who must
meet all eligibility standards contained in all relevant ABL Documents) at any
time or from time to time designated by the holders of more than 50% in
aggregate outstanding principal amount of the Term Obligations under the Term
Credit Agreement as being entitled to exercise all default purchase options as
to the Term Obligations then outstanding (an “Eligible Term Purchaser”) shall
have the right to purchase by way of

-67-



--------------------------------------------------------------------------------



 



assignment (and shall thereby also assume all commitments and duties of the Term
Secured Parties), at any time during the exercise period described in clause
(iii) below of this Section 3.4(h), all, but not less than all, of the ABL
Obligations (other than the ABL Obligations of a Defaulting ABL Secured Party
(as defined below)), including all principal of and accrued and unpaid interest
and fees on and all prepayment or acceleration penalties and premiums in respect
of all ABL Obligations outstanding at the time of purchase; provided, that at
the time of (and as a condition to) any purchase pursuant to this
Section 3.4(h), all commitments pursuant to any then outstanding ABL Credit
Agreement shall have terminated in accordance with their terms. Any purchase
pursuant to this Section 3.4(h)(i) shall be made as follows:
     for (x) a purchase price equal to the sum of (A) in the case of all loans,
advances or other similar extensions of credit that constitute ABL Obligations
(including unreimbursed amounts drawn in respect of letters of credit, but
excluding the undrawn amount of then outstanding letters of credit), 100% of the
principal amount thereof and all accrued and unpaid interest thereon through the
date of purchase (without regard, however, to any acceleration or other
prepayment penalties or premiums other than customary breakage costs), plus
(B) all accrued and unpaid fees, expenses, indemnities and other amounts through
the date of purchase; and (y) an obligation on the part of the respective
Eligible Term Purchasers (which shall be expressly provided in the assignment
documentation described below) to reimburse each issuing lender and bank
guaranty issuer (or any ABL Secured Party required to pay same) for all amounts
thereafter drawn with respect to any letters of credit and any bank guaranties
constituting ABL Obligations which remain outstanding after the date of any
purchase pursuant to this Section 3.4, together with all facing fees and other
amounts which may at any future time be owing to the respective issuing lender
or bank guaranty issues with respect to such letters of credit and bank
guaranties;
     with the purchase price described in preceding clause (i)(1)(x) payable in
cash on the date of purchase against transfer to the respective Eligible Term
Purchaser or Eligible Term Purchasers (without recourse and without any
representation or warranty whatsoever, whether as to the enforceability of any
ABL Obligation or the validity, enforceability, perfection, priority or
sufficiency of any Lien securing, or guarantee or other supporting obligation
for, any ABL Obligation or as to any other matter whatsoever, except the
representation and warranty that the transferor owns free and clear of all Liens
and encumbrances (other than participation interests not prohibited by the ABL
Credit Agreement, in which case the purchase price described in preceding clause
(i)(1)(x) shall be appropriately adjusted so that the Eligible Term Purchaser or
Eligible Term Purchasers do not pay amounts represented by any participation
interest which remains in effect), and has the right to convey, whatever claims
and interests it may have in respect of the ABL Obligations); provided that the
purchase price in respect of any outstanding letter of credit that remains
undrawn on the date of purchase shall be payable in cash as and when such letter
of credit is drawn upon (i) first, from the cash collateral account described in
clause (a)(3) below, until the amounts contained therein have been exhausted,
and (ii) thereafter, directly by the respective Eligible Term Purchaser or
Eligible Term Purchasers;

-68-



--------------------------------------------------------------------------------



 



     with such purchase accompanied by a deposit of cash collateral under the
sole dominion and control of the ABL Collateral Agent or its designee in an
amount equal to 110% of the sum of the aggregate undrawn amount of all then
outstanding letters of credit and bank guaranties pursuant to the ABL Documents
and the aggregate facing and similar fees which will accrue thereon through the
stated maturity of the letters of credit and bank guaranties (assuming no
drawings thereon before stated maturity), as security for the respective
Eligible Term Purchaser’s or Eligible Term Purchasers’ obligation to pay amounts
as provided in preceding clause (i)(l)(y), it being understood and agreed that
(x) at the time any facing or similar fees are owing to an issuer with respect
to any letter of credit, the ABL Collateral Agent may apply amounts deposited
with it as described above to pay same and (y) upon any drawing under any letter
of credit, the ABL Collateral Agent shall apply amounts deposited with it as
described above to repay the respective unpaid drawing. After giving effect to
any payment made as described above in this clause (3), those amounts (if any)
then on deposit with the ABL Collateral Agent as described in this clause
(3) which exceed 110% of the sum of the aggregate undrawn amount of all then
outstanding letters of credit and bank guaranties and the aggregate facing and
similar fees (to the respective issuers) which will accrue thereon through the
stated maturity of the then outstanding letters of credit and bank guaranties
(assuming no drawings thereon before stated maturity), shall be returned to the
respective Eligible Term Purchaser or Eligible Term Purchasers (as their
interests appear). Furthermore, at such time as all letters of credit and bank
guaranties have been cancelled, expired or been fully drawn, as the case may be,
and after all applications described above have been made, any excess cash
collateral deposited as described above in this clause (3) (and not previously
applied or released as provided above) shall be returned to the respective
Eligible Term Purchaser or Eligible Term Purchasers, as their interests appear;
     with the purchase price described in preceding clause (i)(1)(x) accompanied
by a waiver by the Term Collateral Agent (on behalf of itself and the other Term
Secured Parties) of all claims arising out of this Agreement and the
transactions contemplated hereby as a result of exercising the purchase option
contemplated by this Section 3.4(h);
     with all amounts payable to the various ABL Secured Parties in respect of
the assignments described above to be distributed to them by the ABL Collateral
Agent in accordance with their respective holdings of the various ABL
Obligations; and
     with such purchase to be made pursuant to assignment documentation in form
and substance reasonably satisfactory to, and prepared by counsel for, the ABL
Collateral Agent (with the cost of such counsel to be paid by the Grantors or,
if the Grantors do not make such payment, by the respective Eligible Term
Purchaser or Eligible Term Purchasers, who shall have the right to obtain
reimbursement of same from the Grantors); it being understood and agreed that
the ABL Collateral Agent and each other ABL Secured Party shall retain all
rights to indemnification as provided in the relevant ABL Documents for all
periods prior to any assignment by them pursuant to the provisions of this
Section 3.4(h). The relevant assignment documentation shall also provide that,
if for any reason (other than the gross negligence or willful misconduct of the
ABL Collateral Agent (as determined by a court of competent jurisdiction in a
final and non-appealable judgment)), the amount of cash collateral held by the
ABL Collateral Agent or its

-69-



--------------------------------------------------------------------------------



 



designee pursuant to preceding clause (a)(3) is at any time less than the full
amounts owing with respect to any letter of credit described above (including
facing and similar fees) then the respective Eligible Term Purchaser or Eligible
Term Purchasers shall promptly reimburse the ABL Collateral Agent (who shall pay
the respective issuing bank) the amount of deficiency.
     (ii) The right to exercise the purchase option described in
Section 3.4(h)(i) above shall be exercisable and legally enforceable upon at
least ten (10) Business Days’ prior written notice of exercise (which notice,
once given, shall be irrevocable and fully binding on the respective Eligible
Term Purchaser or Eligible Term Purchasers) given to the ABL Collateral Agent by
an Eligible Term Purchaser. Neither the ABL Collateral Agent nor any ABL Secured
Party shall have any disclosure obligation to any Eligible Term Purchaser, the
Term Collateral Agent or any Term Secured Party in connection with any exercise
of such purchase option.
     (iii) The right to purchase the ABL Obligations as described in this
Section 3.4(h) may be exercised (by giving the irrevocable written notice
described in preceding clause (ii)) during the period that (1) begins on the
date occurring three Business Days after the first to occur of (x) the date of
the acceleration of the final maturity of the loans under the ABL Credit
Agreement, (y) the occurrence of the final maturity of the loans under the ABL
Credit Agreement or (z) the occurrence of an Insolvency or Liquidation
Proceeding with respect to the Company or any other Grantor which constitutes an
event of default under the ABL Credit Agreement (in each case, so long as the
acceleration, failure to pay amounts due at final maturity or such Insolvency or
Liquidation Proceeding constituting an event of default has not been rescinded
or cured within such 10 Business Day period, and so long as any unpaid amounts
constituting ABL Obligations remain owing); provided that if there is any
failure to meet the condition described in the proviso of preceding clause
(i) hereof, the aforementioned date shall be extended until the first date upon
which such condition is satisfied, and (2) ends on the 90th day after the start
of the period described in clause (1) above.
     (iv) The obligations of the ABL Secured Parties to sell their respective
ABL Obligations under this Section 3.4(h) are several and not joint and several,
To the extent any ABL Secured Party breaches its obligation to sell its ABL
Obligations under this Section 3.4(h) (a “Defaulting ABL Secured Party”),
nothing in this Section 3.4(h) shall be deemed to require the ABL Collateral
Agent or any other ABL Secured Party to purchase such Defaulting ABL Secured
Party’s ABL Obligations for resale to the holders of Term Obligations and in all
cases, the ABL Collateral Agent and each ABL Secured Party complying with the
terms of this Section 3.4(h) shall not be deemed to be in default of this
Agreement or otherwise be deemed liable for any action or inaction of any
Defaulting ABL Secured Party; provided that nothing in this clause (iv) shall
require any Eligible Term Purchaser to purchase less than all of the ABL
Obligations.
     (v) Each Grantor irrevocably consents to any assignment effected to one or
more Eligible Term Purchasers pursuant to this Section 3.4(h) (so long as they
meet all eligibility standards contained in all relevant Term Documents, other
than obtaining the consent of any Grantor to an assignment to the extent
required by such ABL Documents)

-70-



--------------------------------------------------------------------------------



 



for purposes of all Term Documents and hereby agrees that no further consent
from such Grantor shall be required.
          17.05. Insolvency or Liquidation Proceedings.
          (a) Finance and Sale Issues.
     (i) Until the Discharge of ABL Obligations has occurred, if the Company or
any other Grantor shall be subject to any Insolvency or Liquidation Proceeding
and the ABL Collateral Agent shall desire to permit the use of cash collateral
constituting ABL Priority Collateral on which the ABL Collateral Agent or any
other creditor has a Lien or to permit the Company or any other Grantor to
obtain a DIP Financing, then the Term Collateral Agent, on behalf of itself and
the Term Secured Parties, and the Notes Collateral Agent, on behalf of itself
and the Notes Secured Parties, agree that they will raise no objection to such
use of cash collateral constituting ABL Priority Collateral or to the fact that
such DIP Financing may be granted Liens on the ABL Priority Collateral and will
not request adequate protection or any other relief in connection therewith
(except, as expressly agreed by the ABL Collateral Agent or to the extent
permitted by Section 3.5(c)) and, to the extent the Liens on the ABL Priority
Collateral securing the ABL Obligations are subordinated or pari passu with the
Liens on the ABL Priority Collateral securing such DIP Financing, the Term
Collateral Agent and the Notes Collateral Agent will subordinate their Liens in
the ABL Priority Collateral to the Liens securing such DIP Financing (and all
obligations relating thereto). The Term Collateral Agent, on behalf of the Term
Secured Parties, and the Notes Collateral Agent, on behalf of itself and the
Notes Secured Parties, agree that it will not raise any objection or oppose a
sale or other disposition of any ABL Priority Collateral free and clear of its
Liens (subject to attachment of proceeds with respect to the Second Priority
Lien on the ABL Priority Collateral in favor of the Term Collateral Agent and
the Third Priority Lien on the ABL Priority Collateral in favor of the Notes
Collateral Agent in the same order and manner as otherwise set forth herein) or
other claims under Section 363 of the Bankruptcy Code if the ABL Secured Parties
have consented to such sale or disposition of such assets.
     (ii) Following the Discharge of ABL Obligations and until the Discharge of
Term Obligations has occurred, if the Company or any other Grantor shall be
subject to any Insolvency or Liquidation Proceeding and the Term Collateral
Agent shall desire to permit the Company or any other Grantor to obtain a DIP
Financing, then the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, agrees that it will raise no objection to such use of cash
collateral constituting ABL Priority Collateral or to the fact that such DIP
Financing may be granted Liens on the ABL Priority Collateral and will not
request adequate protection or any other relief in connection therewith (except,
as expressly, agreed by the Term Collateral Agent or to the extent permitted by
Section 3.5(c)) and, to the extent the Liens on the ABL Priority Collateral
securing the Term Obligations are subordinated or pari passu with the Liens on
the ABL Priority Collateral securing such DIP Financing, the Notes Collateral
Agent will subordinate its Liens in the ABL Priority Collateral to the Liens
securing such DIP Financing (and all obligations relating thereto). Following
the Discharge of ABL Obligations, the Notes Collateral Agent, on behalf of the
Notes Secured Parties, agrees that it will not raise any objection

-71-



--------------------------------------------------------------------------------



 



or oppose a sale or other disposition of any ABL Priority Collateral free and
clear of its Liens (subject to attachment of proceeds with respect to the Third
Priority Lien on the ABL Priority Collateral in favor of the Notes Collateral
Agent in the same order and manner as otherwise set forth herein) or other
claims under Section 363 of the Bankruptcy Code if the Term Secured Parties have
consented to such sale or disposition of such assets.
          (b) Relief from the Automatic Stay. Until the Discharge of ABL
Obligations has occurred, the Term Collateral Agent, on behalf of itself and the
Term Secured Parties, and the Notes Collateral Agent, on behalf of itself and
the Notes Secured Parties, agree that none of them shall seek relief from the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of the ABL Priority Collateral, without the prior written consent of the
ABL Collateral Agent. Following the Discharge of ABL Obligations, until the
Discharge of Term Obligations has occurred, the Notes Collateral Agent, on
behalf of itself and the Notes Secured Parties, agrees that none of them shall
seek relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the ABL Priority Collateral without the
prior written consent of the Term Collateral Agent.
          (c) Adequate Protection.
     (i) The Term Collateral Agent, on behalf of itself and the Term Secured
Parties, and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, agree that none of them shall contest (or support any other
person contesting) (i) any request by the ABL Collateral Agent or the ABL
Secured Parties for adequate protection with respect to any ABL Priority
Collateral or (ii) any objection by the ABL Collateral Agent or the ABL Secured
Parties to any motion, relief, action or proceeding based on the ABL Collateral
Agent or the ABL Secured Parties claiming a lack of adequate protection with
respect to the ABL Priority Collateral. Notwithstanding the foregoing provisions
in this Section 3.5(c), in any Insolvency or Liquidation Proceeding, (A) if the
ABL Secured Parties (or any subset thereof) are granted adequate protection in
the form of additional collateral in the nature of assets constituting ABL
Priority Collateral in connection with any DIP Financing, then the Term
Collateral Agent, on behalf of itself or any of the Term Secured Parties, and
the Notes Collateral Agent, on behalf of itself and the Notes Secured Parties,
may seek or request adequate protection in the form of a Lien on such additional
collateral, which Lien of the Term Collateral Agent will be subordinated to the
Liens securing the ABL Obligations and such DIP Financing (and all obligations
relating thereto) on the same basis as the other Liens on ABL Priority
Collateral securing the Term Obligations are so subordinated to the ABL
Obligations under this Agreement and which Lien of the Notes Collateral Agent
will be subordinated to the Liens securing the ABL Obligations, such DIP
Financing (and all obligations relating thereto) and the Term Obligations on the
same basis as the other Liens on ABL Priority Collateral securing the Notes
Obligations are so subordinated to the ABL Obligations and Term Obligations
under this Agreement, and (B) in the event the Term Collateral Agent, on behalf
of itself and the Term Secured Parties, or the Notes Collateral Agent, on behalf
of itself and the Notes Secured Parties, seeks or requests adequate protection
in respect of ABL Priority Collateral securing Term Obligations or the Notes
Obligations, as applicable, and such adequate protection is granted in the form
of

-72-



--------------------------------------------------------------------------------



 



additional collateral in the nature of assets constituting ABL Priority
Collateral, then the Term Collateral Agent, on behalf of itself or any of the
Term Secured Parties, and the Notes Collateral Agent, on behalf of itself and
the Notes Secured Parties, agree that the ABL Collateral Agent shall also be
granted a senior Lien on such additional collateral as security for the ABL
Obligations and for any such DIP Financing provided by the ABL Secured Parties
and that any Lien on such additional collateral securing the Term Obligations
and the Notes Obligations shall be subordinated to the Liens on such collateral
securing the ABL Obligations and any such DIP Financing provided by the ABL
Secured Parties (and all obligations relating thereto) and to any other Liens
granted to the ABL Secured Parties as adequate protection on the same basis as
the other Liens on ABL Priority Collateral securing the Term Obligations and
Notes Obligations are so subordinated to such ABL Obligations under this
Agreement.
     (ii) Prior to the Discharge of Term Obligations, the Notes Collateral
Agent, on behalf of itself and the Notes Secured Parties, agrees that none of
them shall contest (or support any other person contesting) (i) any request by
the Term Collateral Agent or the Term Secured Parties for adequate protection
with respect to any ABL Priority Collateral or (ii) any objection by the Term
Collateral Agent or the Term Secured Parties to any motion, relief, action or
proceeding based on the Term Collateral Agent or the Term Secured Parties
claiming a lack of adequate protection with respect to the ABL Priority
Collateral. Notwithstanding the foregoing provisions in this Section 3.5(c), in
any Insolvency or Liquidation Proceeding, (A) if the Term Secured Parties (or
any subset thereof) are granted adequate protection in the form of additional
collateral in the nature of assets constituting ABL Priority Collateral in
connection with any DIP Financing, then the Notes Collateral Agent, on behalf of
itself and the Notes Secured Parties, may seek or request adequate protection in
the form of a Lien on such additional collateral, which Lien will be
subordinated to the Liens securing the Term Obligations and such DIP Financing
(and all obligations relating thereto) on the same basis as the other Liens on
ABL Priority Collateral securing the Notes Obligations are so subordinated to
the Term Obligations under this Agreement, and (B) in the event the Notes
Collateral Agent, on behalf of itself and the Notes Secured Parties, seek or
request adequate protection in respect of ABL Priority Collateral securing the
Notes Obligations, and such adequate protection is granted in the form of
additional collateral in the nature of assets constituting ABL Priority
Collateral, then the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, agree that the Term Collateral Agent shall also be granted a
senior Lien on such additional collateral as security for the Term Obligations
and for any such DIP Financing provided by the Term Secured Parties and that any
Lien on such additional collateral securing the Notes Obligations shall be
subordinated to the Liens on such collateral securing the Term Obligations and
any such DIP Financing provided by the Term Secured Parties (and all obligations
relating thereto) and to any other Liens granted to the Term Secured Parties as
adequate protection on the same basis as the other Liens on ABL Priority
Collateral securing the Notes Obligations are so subordinated to such Term
Obligations under this Agreement.
          (d) No Waiver. Subject to the proviso in clause (ii) of
Section 3.2(a), nothing contained herein shall prohibit or in any way limit the
ABL Collateral Agent or any ABL Secured Party from objecting in any Insolvency
or Liquidation Proceeding or otherwise to

-73-



--------------------------------------------------------------------------------



 



any action taken by the Term Collateral Agent, any of the Term Secured Parties,
the Notes Collateral Agent or any of the Notes Secured Parties in respect of the
ABL Priority Collateral, including the seeking by the Term Collateral Agent, any
Term Secured Parties, the Notes Collateral Agent or any Notes Secured Parties of
adequate protection in respect thereof or the asserting by the Term Collateral
Agent, any Term Secured Parties, the Notes Collateral Agent or any Notes Secured
Parties of any of its rights and remedies under the Term Documents, the Notes
Documents or otherwise in respect thereof. Subject to the proviso in clause
(ii) of Section 3.2(b), nothing contained herein shall prohibit or in any way
limit the Term Collateral Agent or any Term Secured Party from objecting in any
Insolvency or Liquidation Proceeding or otherwise to any action taken by the
Notes Collateral Agent or any of the Notes Secured Parties in respect of the ABL
Priority Collateral, including the seeking by the Notes Collateral Agent or any
Notes Secured Parties of adequate protection in respect thereof or the asserting
by the Notes Collateral Agent or any Notes Secured Parties of any of its rights
and remedies under the Notes Documents or otherwise in respect thereof.
          (e) Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of ABL
Obligations , on account of Term Obligations and on account of the Notes
Obligations, then, to the extent the debt obligations distributed on account of
the ABL Obligations, on account of the Term Obligations and on account of the
Notes Obligations are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations.
          (f) Post-Petition Interest.
     (i) None of the Term Collateral Agent, any Term Secured Party, the Notes
Collateral Agent or any Notes Secured Party shall oppose or seek to challenge
any claim by the ABL Collateral Agent or any ABL Secured Party for allowance in
any Insolvency or Liquidation Proceeding of ABL Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the ABL
Secured Party’s Lien on the ABL Priority Collateral, without regard to the
existence of the Lien of the Term Collateral Agent on behalf of the Term Secured
Parties on the ABL Priority Collateral or the Lien of the Notes Collateral Agent
on behalf of the Notes Secured Parties on the ABL Priority Collateral. None of
the Notes Collateral Agent or any Notes Secured Party shall oppose or seek to
challenge any claim by the Term Collateral Agent or any Term Secured Party for
allowance in any Insolvency or Liquidation Proceeding of Term Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the Term Secured Party’s Lien on the ABL Priority Collateral, without
regard to the existence of the Lien of the Notes Collateral Agent on behalf of
the Notes Secured Parties on the ABL Priority Collateral.
     (ii) Neither the ABL Collateral Agent nor any other ABL Secured Party shall
oppose or seek to challenge any claim by the Term Collateral Agent, any Term
Secured Party, the Notes Collateral Agent or any Notes Secured Party for
allowance in any Insolvency or Liquidation Proceeding of Term Obligations or
Notes Obligations

-74-



--------------------------------------------------------------------------------



 



consisting of post-petition interest, fees or expenses to the extent of the
value of the Lien of the Term Collateral Agent on behalf of the Term Secured
Parties on the ABL Priority Collateral or the Lien of the Notes Collateral Agent
on behalf of the Notes Secured Parties on the ABL Priority Collateral (after
taking into account the Lien of the ABL Secured Parties on the ABL Priority
Collateral and with respect to the Lien of the Notes Collateral Agent, after
taking into account the Lien of the Term Secured Parties on the ABL Priority
Collateral). Neither the Term Collateral Agent nor any other Term Secured Party
shall oppose or seek to challenge any claim by the Notes Collateral Agent or any
Notes Secured Party for allowance in any Insolvency or Liquidation Proceeding of
Notes Obligations consisting of post-petition interest, fees or expenses to the
extent of the value of the Lien of the Notes Collateral Agent on behalf of the
Notes Secured Parties on the ABL Priority Collateral (after taking into account
the Lien of the ABL Secured Parties and the Term Secured Parties on the ABL
Priority Collateral).
          (g) Waiver. The Term Collateral Agent, for itself and on behalf of the
Term Secured Parties, and the Notes Collateral Agent, for itself and on behalf
of the Notes Secured Parties, waive any claim they may hereafter have against
any ABL Secured Party arising out of the election of any ABL Secured Party of
the application of Section 1111(b)(2) of the Bankruptcy Code, and/or out of any
cash collateral or financing arrangement or out of any grant of a security
interest in connection with the ABL Priority Collateral in any Insolvency or
Liquidation Proceeding.
          17.06. Reliance; Waivers; Etc.
          (a) Reliance. Other than any reliance on the terms of this Agreement,
the Term Collateral Agent, on behalf of itself and the Term Secured Parties, and
the Notes Collateral Agent, for itself and on behalf of the Notes Secured
Parties, acknowledge that they and such Term Secured Parties and Notes Secured
Parties have, independently and without reliance on the ABL Collateral Agent or
any ABL Secured Parties, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into such Term
Documents and Notes Documents and be bound by the terms of this Agreement and
they will continue to make their own credit decision in taking or not taking any
action under the Term Credit Agreement, the Indenture or this Agreement.
          (b) No Warranties or Liability. The Term Collateral Agent, on behalf
of itself and the Term Obligations, and the Notes Collateral Agent, for itself
and on behalf of the Notes Secured Parties, acknowledge and agree that the ABL
Collateral Agent and the ABL Secured Parties have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the ABL
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. The ABL Secured Parties will be entitled to manage and supervise
their respective loans and extensions of credit under their respective ABL
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The ABL Collateral Agent and the ABL Secured
Parties shall have no duty to the Term Collateral Agent, or any of the Term
Secured Parties, the Notes Collateral Agent or any of the Notes Secured Parties
to act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of an event of default or default under any agreements
with the Company or any

-75-



--------------------------------------------------------------------------------



 



other Grantor (including the ABL Documents, the Term Documents and the Notes
Documents), regardless of any knowledge thereof which they may have or be
charged with.
          (c) No Waiver of Lien Priorities.
     (i) No right of the ABL Secured Parties, the ABL Collateral Agent or any of
them to enforce any provision of this Agreement or any ABL Document shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of the Company or any other Grantor or by any act or failure to act by any
ABL Secured Party or the ABL Collateral Agent, or by any noncompliance by any
Person with the terms, provisions and covenants of this Agreement, any of the
ABL Documents, any of the Term Documents or any of the Notes Documents,
regardless of any knowledge thereof which the ABL Collateral Agent or the ABL
Secured Parties, or any of them, may have or be otherwise charged with.
     (ii) Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Company and the other Grantors under the ABL
Documents and subject to the provisions of Section 3.4(c)), the ABL Secured
Parties, the ABL Collateral Agent and any of them may, at any time and from time
to time in accordance with the ABL Documents and/or applicable law, without the
consent of, or notice to, the Term Collateral Agent, any Term Secured Party, the
Notes Collateral Agent or any Notes Secured Party without incurring any
liabilities to the Term Collateral Agent, any Term Secured Parties, the Notes
Collateral Agent or any Notes Secured Party and without impairing or releasing
the Lien priorities and other benefits provided in this Agreement (even if any
right of subrogation or other right or remedy of the Term Collateral Agent, any
Term Secured Party, the Notes Collateral Agent or any Notes Secured Party is
affected, impaired or extinguished thereby) do any one or more of the following:
     sell, exchange, realize upon, enforce or otherwise deal with in any manner
(subject to the terms hereof) and in any order any part of the ABL Priority
Collateral or any liability of the Company or any other Grantor to the ABL
Secured Parties or the ABL Collateral Agent, or any liability incurred directly
or indirectly in respect thereof;
     settle or compromise any ABL Obligation or any other liability of the
Company or any other Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof; and
     exercise or delay in or refrain from exercising any right or remedy against
the Company or any security or any other Grantor or any other Person, elect any
remedy and otherwise deal freely with the Company, any other Grantor or any ABL
Priority Collateral and any security and any guarantor or any liability of the
Company or any other Grantor to the ABL Secured Parties or any liability
incurred directly or indirectly in respect thereof.
     (iii) The Term Collateral Agent, on behalf of itself and the Term Secured
Parties, and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, also agree that the ABL Secured Parties and the ABL Collateral
Agent shall have no

-76-



--------------------------------------------------------------------------------



 



liability to the Term Collateral Agent, any Term Secured Party, the Notes
Collateral Agent or any Notes Secured Party, and the Term Collateral Agent, on
behalf of itself and the Term Secured Parties, and the Notes Collateral Agent,
on behalf of itself and the Notes Secured Parties, hereby waive any claim
against any ABL Secured Party or the ABL Collateral Agent, arising out of any
and all actions which the ABL Secured Parties or the ABL Collateral Agent may
take or permit or omit to take with respect to:
     the ABL Documents (other than this Agreement);
     the collection of the ABL Obligations; or
     the foreclosure upon, or sale, liquidation or other disposition of, any ABL
Priority Collateral.
          The Term Collateral Agent, on behalf of itself and the Term Secured
Parties, and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, agree that the ABL Secured Parties and the ABL Collateral Agent
have no duty to the Term Collateral Agent, the Term Secured Parties, the Notes
Collateral Agent or the Notes Secured Parties in respect of the maintenance or
preservation of the ABL Priority Collateral, the ABL Obligations or otherwise.
     (iv) The Notes Collateral Agent, on behalf of itself and the Notes Secured
Parties, also agrees that the Term Secured Parties and the Term Collateral Agent
shall have no liability to the Notes Collateral Agent or any Notes Secured
Party, and the Notes Collateral Agent, on behalf of itself and the Notes Secured
Parties, hereby waives any claim against any Term Secured Party or the Term
Collateral Agent, arising out of any and all actions which the Term Secured
Parties or the Term Collateral Agent may take or permit or omit to take with
respect to:
     1) the Term Documents (other than this Agreement);
     2) the collection of the Term Obligations; or
     3) the foreclosure upon, or sale, liquidation or other disposition of, any
ABL Priority Collateral.
          The Notes Collateral Agent, on behalf of itself and the Notes Secured
Parties, agrees that the Term Secured Parties and the Term Collateral Agent have
no duty to the Notes Collateral Agent or the Notes Secured Parties in respect of
the maintenance or preservation of the ABL Priority Collateral, the Term
Obligations or otherwise.
     (v) The Term Collateral Agent, on behalf of itself and the Term Secured
Parties, and the Notes Collateral Agent, on behalf of itself and the Notes
Secured Parties, agree not to assert and hereby waive, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the ABL Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.

-77-



--------------------------------------------------------------------------------



 



     (vi) The Notes Collateral Agent, on behalf of itself and the Notes Secured
Parties, agrees not to assert and hereby waive, to the fullest extent permitted
by law, any right to demand, request, plead or otherwise assert or otherwise
claim the benefit of, any marshalling, appraisal, valuation or other similar
right that may otherwise be available under applicable law with respect to the
ABL Priority Collateral or any other similar rights a junior secured creditor
may have under applicable law.
          (d) Obligations Unconditional. All rights, interests, agreements and
obligations of the ABL Collateral Agent and the ABL Secured Parties and the Term
Collateral Agent, the Term Secured Parties, the Notes Collateral Agent and the
Notes Secured Parties, respectively, hereunder shall remain in full force and
effect irrespective of:
     (i) any lack of validity or enforceability of any ABL Document, any Term
Document or any Notes Document;
     (ii) except as otherwise set forth in the Agreement, any change permitted
hereunder in the time, manner or place of payment of, or in any other terms of,
all or any of the ABL Obligations, Term Obligations or Notes Document, or any
amendment or waiver or other modification permitted hereunder, whether by course
of conduct or otherwise, of the terms of any ABL Document, any Term Document or
any Notes Document;
     (iii) any exchange of any security interest in any ABL Priority Collateral
or any amendment, waiver or other modification permitted hereunder, whether in
writing or by course of conduct or otherwise, of all or any of the ABL
Obligations, Term Obligations or Notes Obligations;
     (iv) the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor; or
     (v) any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the ABL Obligations, or of the Term Collateral Agent or any Term Secured Party,
or of the Notes Collateral Agent or any Notes Secured Party in respect of this
Agreement.
SECTION 18. Cooperation With Respect To ABL Priority Collateral.
          18.01. Consent to License to Use Intellectual Property. The Term
Collateral Agent and the Notes Collateral Agent (and any purchaser, assignee or
transferee of assets as provided in Section 4.3) (a) consent (without any
representation, warranty or obligation whatsoever) to the grant by any Grantor
to the ABL Collateral Agent of a non-exclusive royalty-free license to use for a
period not to exceed 180 days (commencing with the initiation of any enforcement
of Liens by any of the Term Collateral Agent (provided that the ABL Collateral
Agent and the Notes Collateral Agent have received notice thereof), the ABL
Collateral Agent or the Notes Collateral Agent) any Patent, Trademark or
proprietary information of such Grantor that is subject to a Lien held by the
Term Collateral Agent or the Notes Collateral Agent (or any Patent, Trademark or
proprietary information acquired by such purchaser, assignee or transferee from
any Grantor, as the case may be) and (b) grant, in its capacity as a secured
party (or as a

-78-



--------------------------------------------------------------------------------



 



purchaser, assignee or transferee, as the case may be), to the ABL Collateral
Agent a non-exclusive royalty-free license to use for a period not to exceed
180 days (commencing with (x) the initiation of any enforcement of Liens by the
Term Collateral Agent (provided that the ABL Collateral Agent and the Notes
Collateral Agent have received notice thereof) or the ABL Collateral Agent or
(y) the purchase, assignment or transfer of, as the case may be, any Patent,
Trademark or proprietary information that is subject to a Lien held by the Term
Collateral Agent or Notes Collateral Agent (or subject to such purchase,
assignment or transfer, as the case may be), in each case in connection with the
enforcement of any Lien held by the ABL Collateral Agent upon any Inventory or
other ABL Priority Collateral of any Grantor and to the extent the use of such
Patent, Trademark or proprietary information is necessary or appropriate, in the
good faith opinion of the ABL Collateral Agent, to process, ship, produce,
store, complete, supply, lease, sell or otherwise dispose of any such inventory
in any lawful manner.
          18.02. Access to Information. If the Term Collateral Agent or the
Notes Collateral Agent takes actual possession of any documentation of a Grantor
(whether such documentation is in the form of a writing or is stored in any data
equipment or data record in the physical possession of the Term Collateral Agent
or the Notes Collateral Agent), then upon request of the ABL Collateral Agent
and reasonable advance notice, the Term Collateral Agent or the Notes Collateral
Agent, as applicable, will permit the ABL Collateral Agent or its representative
to inspect and copy such documentation if and to the extent the ABL Collateral
Agent certifies to the Term Collateral Agent or the Notes Collateral Agent, as
applicable, that:
     (a) such documentation contains or may contain information necessary or
appropriate, in the good faith opinion of the ABL Collateral Agent, to the
enforcement of the ABL Collateral Agent’s Liens upon any ABL Priority
Collateral; and
     (b) the ABL Collateral Agent and the ABL Secured Parties are entitled to
receive and use such information under applicable law and, in doing so, will
comply with all obligations imposed by law or contract in respect of the
disclosure or use of such information.
          18.03. Access to Property to Process and Sell Inventory.
          (a) (i) If the ABL Collateral Agent commences any action or proceeding
with respect to any of its rights or remedies (including, but not limited to,
any action of foreclosure), enforcement, collection or execution with respect to
the ABL Priority Collateral (“ABL Priority Collateral Enforcement Actions”) or
if the Term Collateral Agent commences any action or proceeding with respect to
any of its rights or remedies (including any action of foreclosure),
enforcement, collection or execution with respect to the TL Priority Collateral
and the Term Collateral Agent (or a purchaser at a foreclosure sale conducted in
foreclosure of any Term Collateral Agent’s Liens) takes actual or constructive
possession of TL Priority Collateral of any Grantor (“TL Priority Collateral
Enforcement Actions”), then the Term Secured Parties and the Term Collateral
Agent shall (subject to, in the case of any TL Priority Collateral Enforcement
Action, a prior written request by the ABL Collateral Agent to the Term
Collateral Agent (the “TL Priority Collateral Enforcement Action Notice”))
(x) cooperate with the ABL Collateral Agent (and with its officers, employees,
representatives and agents) in its efforts to conduct ABL Priority Collateral
Enforcement Actions in the ABL Priority Collateral and to

-79-



--------------------------------------------------------------------------------



 



finish any work-in-process and process, ship, produce, store, complete, supply,
lease, sell or otherwise handle, deal with, assemble or dispose of, in any
lawful manner, the ABL Priority Collateral, (y) not hinder or restrict in any
respect the ABL Collateral Agent from conducting ABL Priority Collateral
Enforcement Actions in the ABL Priority Collateral or from finishing any
work-in-process or processing, shipping, producing, storing, completing,
supplying, leasing, selling or otherwise handling, dealing with, assembling or
disposing of, in any lawful manner, the ABL Priority Collateral, and (z) permit
the ABL Collateral Agent, its employees, agents, advisers and representatives,
at the cost and expense of the ABL Secured Parties (but with the Grantors’
reimbursement and indemnity obligation with respect thereto, which shall not be
limited), to enter upon and use the TL Priority Collateral (including, without
limitation, equipment, processors, computers and other machinery related to the
storage or processing of records, documents or files and intellectual property),
for a period commencing on (I) the date of the initial ABL Priority Collateral
Enforcement Action or the date of delivery of the TL Priority Collateral
Enforcement Action Notice, as the case may be, and (II) ending on the earlier of
the date occurring 180 days thereafter and the date on which all ABL Priority
Collateral (other than ABL Priority Collateral abandoned by the ABL Collateral
Agent in writing) has been removed from the TL Priority Collateral (such period,
the “ABL Priority Collateral Processing and Sale Period”), for purposes of:
     (A) assembling and storing the ABL Priority Collateral and completing the
processing of and turning into finished goods any ABL Priority Collateral
consisting of work-in-process;
     (B) selling any or all of the ABL Priority Collateral located in or on such
TL Priority Collateral, whether in bulk, in lots or to customers in the ordinary
course of business or otherwise;
     (C) removing and transporting any or all of the ABL Priority Collateral
located in or on such TL Priority Collateral;
     (D) otherwise processing, shipping, producing, storing, completing,
supplying, leasing, selling or otherwise handling, dealing with, assembling or
disposing of, in any lawful manner, the ABL Priority Collateral; and/or
     (E) taking reasonable actions to protect, secure, and otherwise enforce the
rights or remedies of the ABL Secured Parties and/or the ABL Collateral Agent
(including with respect to any ABL Priority Collateral Enforcement Actions) in
and to the ABL Priority Collateral;
provided, however, that nothing contained in this Agreement shall restrict the
rights of the Term Collateral Agent from selling, assigning or otherwise
transferring any TL Priority Collateral prior to the expiration of such ABL
Priority Collateral Processing and Sale Period if the purchaser, assignee or
transferee thereof agrees in writing (for the benefit of the ABL Collateral
Agent and the ABL Secured Parties) to be bound by the provisions of this
Section 4.3 and Section 4.1. If any stay or other order prohibiting the exercise
of remedies with respect to the ABL Priority Collateral has been entered by a
court of competent jurisdiction, such ABL Priority

-80-



--------------------------------------------------------------------------------



 



Collateral Processing and Sale Period shall be tolled during the pendency of any
such stay or other order.
          (ii) During the period of actual occupation, use and/or control by the
ABL Secured Parties and/or the ABL Collateral Agent (or their respective
employees, agents, advisers and representatives) of any TL Priority Collateral,
the ABL Secured Parties and the ABL Collateral Agent shall be obligated to
repair at their expense any physical damage to such TL Priority Collateral
resulting from such occupancy, use or control, and to leave such TL Priority
Collateral in substantially the same condition as it was at the commencement of
such occupancy, use or control, ordinary wear and tear excepted. Notwithstanding
the foregoing, in no event shall the ABL Secured Parties or the ABL Collateral
Agent have any liability to the Term Secured Parties and/or to the Term
Collateral Agent pursuant to this Section 4.3(a) as a result of any condition
(including any environmental condition, claim or liability) on or with respect
to the TL Priority Collateral existing prior to the date of the exercise by the
ABL Secured Parties (or the ABL Collateral Agent, as the case may be) of their
rights under this Section 4.3(a) and the ABL Secured Parties shall have no duty
or liability to maintain the TL Priority Collateral in a condition or manner
better than that in which it was maintained prior to the use thereof by the ABL
Secured Parties, or for any diminution in the value of the TL Priority
Collateral that results from ordinary wear and tear resulting from the use of
the TL Priority Collateral by the ABL Secured Parties in the manner and for the
time periods specified under this Section 4.3(a). Without limiting the rights
granted in this Section 4.3(a), the ABL Secured Parties and the ABL Collateral
Agent shall cooperate with the Term Secured Parties and/or the Term Collateral
Agent in connection with any efforts made by the Term Secured Parties and/or the
Term Collateral Agent to sell the TL Priority Collateral.
          (b) the Term Collateral Agent shall be entitled, as a condition of
permitting such access and use, to demand and receive assurances reasonably
satisfactory to it that the access or use requested and all activities
incidental thereto:
     (i) will be permitted, lawful and enforceable under applicable law and will
be conducted in accordance with prudent manufacturing practices; and
     (ii) will be adequately insured for damage to property and liability to
persons, including property and liability insurance for the benefit of the Term
Collateral Agent and the holders of the Term Obligations, at no cost to the Term
Collateral Agent or such holders.
The Term Collateral Agent (x) shall provide reasonable cooperation to the ABL
Collateral Agent in connection with the manufacture, production, completion,
handling, removal and sale of any ABL Priority Collateral by the ABL Collateral
Agent as provided above and (y) shall be entitled to receive, from the ABL
Collateral Agent, fair compensation and reimbursement for their reasonable costs
and expenses incurred in connection with such cooperation, support and
assistance to the ABL Collateral Agent. The Term Collateral Agent and/or any
such purchaser (or its transferee or successor) shall not otherwise be required
to manufacture, produce, complete, remove, insure, protect, store, safeguard,
sell or deliver any inventory subject to any First Priority Lien held by the ABL
Collateral Agent or to provide any support, assistance or cooperation to the ABL
Collateral Agent in respect thereof.

-81-



--------------------------------------------------------------------------------



 



          18.04. Term Collateral Agent Assurances. The Term Collateral Agent may
condition its performance of any obligation set forth in this Article 4 upon its
prior receipt (without cost to it) of:
     (a) such assurances as it may reasonably request to confirm that the
performance of such obligation and all activities of the ABL Collateral Agent or
its officers, employees and agents in connection therewith or incidental
thereto:
     (i) will be permitted, lawful and enforceable under applicable law; and
     (ii) will not impose upon the Term Collateral Agent (or any Term Secured
Party) any legal duty, legal liability or risk of uninsured loss; and
     (b) such indemnity or insurance as the Term Collateral Agent may reasonably
request in connection therewith.
          18.05. Grantor Consent. The Company and the other Grantors consent to
the performance by the Term Collateral Agent of the obligations set forth in
this Article 4 and acknowledge and agree that neither the Term Collateral Agent
(nor any holder of Term Obligations) shall ever be accountable or liable for any
action taken or omitted by the ABL Collateral Agent or any ABL Secured Party or
its or any of their officers, employees, agents successors or assigns in
connection therewith or incidental thereto or in consequence thereof, including
any improper use or disclosure of any proprietary information or other
intellectual property by the ABL Collateral Agent or any ABL Secured Party or
its or any of their officers, employees, agents, successors or assigns or any
other damage to or misuse or loss of any property of the Grantors as a result of
any action taken or omitted by the ABL Collateral Agent or its officers,
employees, agents, successors or assigns.
SECTION 19. Application of Proceeds.
          19.01. Application of Proceeds in Distributions by the Term Collateral
Agent.
          (a) The Term Collateral Agent will apply the proceeds of any
collection, sale, foreclosure or other realization upon any TL Priority
Collateral and, after the Discharge of ABL Obligations, the proceeds of any
collection, sale, foreclosure or other realization of any ABL Priority
Collateral by Term Collateral Agent as expressly permitted hereunder, and, in
each case the proceeds of any title insurance policy required under any Term
Document, ABL Document or Notes Document, in the following order of application:
     First, to the payment of all amounts payable under the Term Documents on
account of the Term Collateral Agent’s fees and any reasonable legal fees, costs
and expenses or other liabilities of any kind incurred by the Term Collateral
Agent or any co-trustee or agent of the Term Collateral Agent in connection with
any Term Document;
     Second, to the Term Administrative Agent for application to the payment of
all outstanding Term Obligations (including, without limitation, Bermuda
Guaranteed Obligations) that are then due and payable in such order as may be
provided in the Term Documents in an amount sufficient to pay in full in cash
all outstanding Term Obligations

-82-



--------------------------------------------------------------------------------



 



that are then due and payable (including all interest accrued thereon after the
commencement of any Insolvency or Liquidation Proceeding at the rate, and
including any applicable post-default rate, specified in the Term Documents,
even if such interest is not enforceable, allowable or allowed as a claim in
such proceeding and including the discharge or cash collateralization (at 110%
of the aggregate undrawn amount (as determined by the Term Administrative
Agent)) of all outstanding letters of credit and bank guaranties, if any,
constituting Term Obligations);
     Third, to the payment of all amounts payable under the ABL Documents on
account of the ABL Collateral Agent’s fees and any reasonable legal fees, costs
and expenses or other liabilities of any kind incurred by the ABL Collateral
Agent or any co-Notes Collateral Agent or agent of the ABL Collateral Agent in
connection with any ABL Document;
     Fourth, to the ABL Administrative Agent for application to the payment of
all outstanding ABL Obligations that are then due and payable in such order as
may be provided in the ABL Documents in an amount sufficient to pay in full in
cash all outstanding ABL Obligations that are then due and payable (including
all interest accrued thereon after the commencement of any Insolvency or
Liquidation Proceeding at the rate, including any applicable post-default rate,
specified in the ABL Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding, and including the discharge
or cash collateralization (at 110% of the aggregate undrawn amount) of all
outstanding letters of credit and bank guaranties, if any, constituting ABL
Obligations);
     Fifth, to the payment of all amounts payable under the Notes Documents on
account of the Notes Collateral Agent’s fees and any reasonable legal fees,
costs and expenses or other liabilities of any kind incurred by the Notes
Collateral Agent or any co-trustee or agent of the Notes Collateral Agent in
connection with any Notes Document;
     Sixth, to the Notes Collateral Agent for application to the payment of all
outstanding Notes Obligations that are then due and payable in such order as may
be provided in the Notes Documents in an amount sufficient to pay in full in
cash all outstanding Notes Obligations that are then due and payable (including
all interest accrued thereon after the commencement of any Insolvency or
Liquidation Proceeding at the rate, including any applicable post-default rate,
specified in the Notes Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding); and
     Seventh, any surplus remaining after the payment in full in cash of the
amounts described in the preceding clauses will be paid to the Company or the
applicable Grantor, as the case may be, its successors or assigns, or as a court
of competent jurisdiction may direct.
          (b) In connection with the application of proceeds pursuant to
Section 5.1(a), except as otherwise directed by the Required Lenders under (and
as defined in) the Term

-83-



--------------------------------------------------------------------------------



 



Documents, the Term Collateral Agent may sell any non-cash proceeds for cash
prior to the application of the proceeds thereof.
          (c) If the Term Collateral Agent or any Term Secured Party collects or
receives any proceeds of such foreclosure, collection or other enforcement that
should have been applied to the payment of the ABL Obligations or Notes
Obligations in accordance with Section 5.2(a) below, whether after the
commencement of an Insolvency or Liquidation Proceeding or otherwise, such Term
Secured Party will forthwith deliver the same to the ABL Collateral Agent, for
the account of the holders of the ABL Obligations, or to the Notes Collateral
Agent, for the account of the holders of the Notes Obligations, as applicable,
to be applied in accordance with Section 5.2(a). Until so delivered, such
proceeds will be held by that Term Secured Party for the benefit of the holders
of the ABL Obligations and Notes Obligations.
          19.02. Application of Proceeds in Distributions by the ABL Collateral
Agent.
          (a) The ABL Collateral Agent will apply the proceeds of any
collection, sale, foreclosure or other realization upon any ABL Priority
Collateral and, after the Discharge of Term Obligations, the proceeds of any
collection, sale, foreclosure or other realization of any TL Priority Collateral
by the ABL Collateral Agent as expressly permitted hereunder, and the proceeds
of any title insurance policy required under any Term Document, ABL Document or
Notes Document permitted to be received by it, in the following order of
application:
     First, to the payment of all amounts payable under the ABL Documents on
account of the ABL Collateral Agent’s fees and any reasonable legal fees, costs
and expenses or other liabilities of any kind incurred by the ABL Collateral
Agent or any co-trustee or agent of the ABL Collateral Agent in connection with
any ABL Document;
     Second, to the ABL Administrative Agent for application to the payment of
all outstanding ABL Obligations that are then due and payable in such order as
may be provided in the ABL Documents in an amount sufficient to pay in full in
cash all outstanding ABL Obligations that are then due and payable (including
all interest accrued thereon after the commencement of any Insolvency or
Liquidation Proceeding at the rate, and including any applicable post-default
rate, specified in the ABL Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding and including the discharge
or cash collateralization (at 110% of the aggregate undrawn amount) of all
outstanding letters of credit and bank guaranties, if any, constituting ABL
Obligations);
     Third, to the payment of all amounts payable under the Term Documents on
account of the Term Collateral Agent’s fees and any reasonable legal fees, costs
and expenses or other liabilities of any kind incurred by the Term Collateral
Agent or any co-trustee or agent of the Term Collateral Agent in connection with
any Term Document;
     Fourth, to the Term Administrative Agent for application to the payment of
all outstanding Term Obligations (including, without limitation, Bermuda
Guaranteed Obligations) that are then due and payable in such order as may be
provided in the Term

-84-



--------------------------------------------------------------------------------



 



Documents in an amount sufficient to pay in full in cash all outstanding Term
Obligations that are then due and payable (including all interest accrued
thereon after the commencement of any Insolvency or Liquidation Proceeding at
the rate, and including any applicable post-default rate, specified in the Term
Documents, even if such interest is not enforceable, allowable or allowed as a
claim in such proceeding and including the discharge or cash collateralization
(at 110% of the aggregate undrawn amount (as determined by the Term
Administrative Agent)) of all outstanding letters of credit and bank guaranties,
if any, constituting Term Obligations);
     Fifth, to the payment of all amounts payable under the Notes Documents on
account of the Notes Collateral Agent’s fees and any reasonable legal fees,
costs and expenses or other liabilities of any kind incurred by the Notes
Collateral Agent or any co-trustee or agent of the Notes Collateral Agent in
connection with any Notes Document;
     Sixth, to the Notes Collateral Agent for application to the payment of all
outstanding Notes Obligations that are then due and payable in such order as may
be provided in the Notes Documents in an amount sufficient to pay in full in
cash all outstanding Notes Obligations that are then due and payable (including
all interest accrued thereon after the commencement of any Insolvency or
Liquidation Proceeding at the rate, including any applicable post-default rate,
specified in the Notes Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding; and
     Seventh, any surplus remaining after the payment in full in cash of the
amounts described in the preceding clauses will be paid to the Company or the
other applicable Grantor, as the case may be, its successors or assigns, or as a
court of competent jurisdiction may direct.
          (b) In connection with the application of proceeds pursuant to
Section 5.2(a), except as otherwise directed by the Required Lenders under (and
as defined in) the ABL Documents, the ABL Collateral Agent may sell any non-cash
proceeds for cash prior to the application of the proceeds thereof.
          (c) If the ABL Collateral Agent or any ABL Secured Party collects or
receives any proceeds of such foreclosure, collection or other enforcement that
should have been applied to the payment of the Term Obligations or Notes
Obligations in accordance with Section 5.1(a) above, whether after the
commencement of an Insolvency or Liquidation Proceeding or otherwise, such ABL
Secured Party will forthwith deliver the same to the Term Collateral Agent, for
the account of the holders of the Term Obligations, or to the Notes Collateral
Agent, for the account of the holders of Notes Obligations, as applicable, to be
applied in accordance with Section 5.1(a). Until so delivered, such proceeds
will be held by that ABL Secured Party for the benefit of the holders of the
Term Obligations and Notes Obligations.
SECTION 20. Miscellaneous.

-85-



--------------------------------------------------------------------------------



 



          20.01. Conflicts. In the event of any conflict between the provisions
of this Agreement and the provisions of the Term Documents, the ABL Documents or
the Notes Documents, the provisions of this Agreement shall govern and control.
Each Secured Party acknowledges and agrees that the terms and provisions of this
Agreement do not violate any term or provisions of its respective Term Document,
ABL Document or Notes Document.
          20.02. Effectiveness; Continuing Nature of This Agreement;
Severability.
          (a) This Agreement shall become effective when executed and delivered
by the parties hereto. The terms of this Agreement shall survive, and shall
continue in full force and effect, in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references to
the Company or any other Grantor shall include the Company or such Grantor as
debtor and debtor in possession and any receiver or trustee for the Company or
any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding.
          (b) This Agreement shall terminate and be of no further force and
effect:
     (i) with respect to the ABL Collateral Agent, the ABL Secured Parties and
the ABL Obligations, upon the Discharge of ABL Obligations, subject to the
rights of the ABL Secured Parties under Section 6.17;
     (ii) with respect to the Term Collateral Agent, the Term Secured Parties
and the Term Obligations, upon the Discharge of Term Obligations, subject to the
rights of the Term Secured Parties under Section 6.17; and
     (iii) with respect to the Notes Collateral Agent, the Notes Secured Parties
and the Notes Obligations, upon a satisfaction and discharge, legal defeasance
or covenant defeasance of each Indenture in accordance with the terms thereof.
          20.03. Amendments; Waivers. No amendment, modification or waiver of
any of the provisions of this Agreement by the Term Collateral Agent, the ABL
Collateral Agent or the Notes Collateral Agent shall be deemed to be made unless
the same shall be in writing signed on behalf of each party hereto or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time. Notwithstanding the foregoing, the
Company or any other Grantor shall not have any right to consent to or approve
any amendment, modification or waiver of any provision of this Agreement except
to the extent its rights are directly affected (which includes any amendment to
the Grantors’ ability to cause additional obligations to constitute Term
Obligations, ABL Obligations or Notes Obligations as the Company and/or any
other Grantor may designate).
          20.04. Information Concerning Financial Condition of Holdings and Its
Subsidiaries. The Term Collateral Agent and the Term Secured Parties, the ABL
Collateral Agent and the ABL Secured Parties and the Notes Collateral Agent and
the Notes Secured

-86-



--------------------------------------------------------------------------------



 



Parties, shall each be responsible for keeping themselves informed of (a) the
financial condition of Holdings and its Subsidiaries and all endorsers and/or
guarantors of the Term Obligations, the ABL Obligations or the Notes Obligations
and (b) all other circumstances bearing upon the risk of nonpayment of the ABL
Obligations, the Term Obligations or the Notes Obligations. The Term Collateral
Agent and Term Secured Parties shall have no duty to advise the ABL Collateral
Agent, any ABL Secured Parties, the Notes Collateral Agent or any Notes Secured
Parties of information known to it or them regarding such condition or any such
circumstances or otherwise. The ABL Collateral Agent and ABL Secured Parties
shall have no duty to advise the Term Collateral Agent, any Term Secured
Parties, the Notes Collateral Agent or any Notes Secured Parties of information
known to it or them regarding such condition or any such circumstances or
otherwise. The Notes Collateral Agent and Notes Secured Parties shall have no
duty to advise the Term Collateral Agent, any Term Secured Parties, the ABL
Collateral Agent or any ABL Secured Parties of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
that any of the Term Collateral Agent, any of the Term Secured Parties, the ABL
Collateral Agent, any of the ABL Secured Parties, the Notes Collateral Agent or
any Notes Secured Parties, in its or their sole discretion, undertakes at any
time or from time to time to provide any such information to any other party
hereto, it or they shall be under no obligation (w) to make, and such informing
arty shall not make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided, (x) to provide any additional information
or to provide any such information on any subsequent occasion, (y) to undertake
any investigation or (z) to disclose any information which, pursuant to accepted
or reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.
          20.05. Submission to Jurisdiction; Waivers.
          (a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF
OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 6.6; AND (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT.
          (b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY

-87-



--------------------------------------------------------------------------------



 



BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 6.5(b) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
          20.06. Notices. All notices to the ABL Secured Parties, the Term
Secured Parties and the Notes Secured Parties permitted or required under this
Agreement shall also be sent to the ABL Collateral Agent, the Term Collateral
Agent and the Notes Collateral Agent, respectively. Unless otherwise
specifically provided herein, any notice hereunder shall be in writing and may
be personally served, telexed or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed. For the purposes
hereof, the addresses of the parties hereto shall be as set forth below each
party’s name on the signature pages hereto, or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties.
          20.07. Further Assurances. The Term Collateral Agent, on behalf of
itself and the Term Secured Parties, the ABL Collateral Agent, on behalf of
itself and the ABL Secured Parties, the Notes Collateral Agent, on behalf of
itself and the Notes Secured parties, and each Grantor, agrees that each of them
shall take such further action and shall execute (without recourse or warranty)
and deliver such additional documents and instruments (in recordable form, if
requested) as the Term Collateral Agent, the ABL Collateral Agent or the Notes
Collateral Agent may reasonably request to effectuate the terms of and the lien
priorities contemplated by this Agreement. The parties hereto agree, subject to
the other provisions of this Agreement:
     (a) upon request by the Term Collateral Agent, the ABL Collateral Agent or
the Notes Collateral Agent, to cooperate in good faith (and to direct their
counsel to cooperate in good faith) from time to time in order to determine the
specific items included in the TL Priority Collateral and the ABL Priority
Collateral and the steps taken to perfect their respective Liens thereon and the
identity of the respective parties

-88-



--------------------------------------------------------------------------------



 



obligated under the Term Documents, the ABL Documents and the Notes Documents;
and
     (b) that the Term Security Documents, the ABL Security Documents and the
Notes Security Documents creating Liens on the TL Priority Collateral and the
ABL Priority Collateral shall be in all material respects the same forms of
documents other than with respect to the First Priority, the Second Priority and
Third Priority nature of the Liens created thereunder in such Collateral.
          20.08. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ITS CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTIONS-1401 AND SECTION 5-1402
OF THE NEW YORK GENERAL OBLIGATION LAWS).
          20.09. Binding on Successors and Assigns. This Agreement shall be
binding upon the parties hereto, the Term Secured Parties, the ABL Secured
Parties, the Notes Secured Parties and their respective successors and assigns.
          20.10. Specific Performance. Each of the Term Collateral Agent, the
ABL Collateral Agent and the Notes Collateral Agent may demand specific
performance of this Agreement. The Term Collateral Agent, on behalf of itself
and the Term Secured Parties, the ABL Collateral Agent, on behalf of itself and
the ABL Secured Parties, and the Notes Collateral Agent, on behalf of itself and
the Notes Secured Parties, hereby irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by the
Term Collateral Agent, the ABL Collateral Agent or the Notes Collateral Agent,
as the case may be.
          20.11. Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
          20.12. Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.
          20.13. Authorization; No Conflict. Each of the parties represents and
warrants to all other parties hereto that the execution, delivery and
performance by or on behalf of such party to this Agreement has been duly
authorized by all necessary action, corporate or otherwise, does not violate any
provision of law, governmental regulation, or any agreement or instrument by
which such party is bound, and requires no governmental or other consent that
has not been obtained and is not in full force and effect.

-89-



--------------------------------------------------------------------------------



 



          20.14. No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of the Term Secured Parties, the ABL
Secured Parties, the Notes Secured Parties and each of their respective
successors and assigns. No other Person shall have or be entitled to assert
rights or benefits hereunder.
          20.15. Provisions Solely to Define Relative Rights.
          (a) The provisions of this Agreement are and are intended solely for
the purpose of defining the relative rights of the Term Secured Parties, the ABL
Secured Parties and the Notes Secured Parties. None of the Company, any other
Grantor or any other creditor thereof shall have any rights hereunder. Nothing
in this Agreement is intended to or shall impair the obligations of the Company
or any other Grantor, which are absolute and unconditional, to pay the Term
Obligations, the ABL Obligations and the Notes Obligations as and when the same
shall become due and payable in accordance with their terms.
          (b) Nothing in this Agreement shall relieve the Company or any Grantor
from the performance of any term, covenant, condition or agreement on the
Company’s or such Grantor’s part to be performed or observed under or in respect
of any of the Collateral pledged by it or from any liability to any Person under
or in respect of any of such Collateral or impose any obligation on any
Collateral Agent to perform or observe any such term, covenant, condition or
agreement on the Company’s or such Grantor’s part to be so performed or observed
or impose any liability on any Collateral Agent for any act or omission on the
part of the Company’s or such any Grantor relative thereto or for any breach of
any representation or warranty on the part of the Company or such Grantor
contained in this Agreement or any ABL Document or any Term Document or any
Notes Document, or in respect of the Collateral pledged by it. The obligations
of the Company and each Grantor contained in this paragraph shall survive the
termination of this Agreement and the discharge of the Company’s or such
Grantor’s other obligations hereunder.
          (c) Each of the Collateral Agents and the Administrative Agents
acknowledge and agree that neither has made any representation or warranty with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any other ABL Document, any Term Document or any Notes
Document. Except as otherwise provided in this Agreement, each of the Collateral
Agents and the Administrative Agents will be entitled to manage and supervise
their respective extensions of credit to Holdings or any of its Subsidiaries in
accordance with law and their usual practices, modified from time to time as
they deem appropriate.
          20.16. Additional Grantors. Holdings and the Company will cause each
Person that becomes a Grantor or is a Domestic Subsidiary required by any Term
Document, ABL Document or Notes Document to become a party to this Agreement to
become a party to this Agreement, for all purposes of this Agreement, by causing
such Person to execute and deliver to the parties hereto an Intercreditor
Agreement Joinder, whereupon such Person will be bound by the terms hereof to
the same extent as if it had executed and delivered this Agreement as of the
date hereof. Holdings and the Company shall promptly provide each Collateral
Agent and the Notes Collateral Agent with a copy of each Intercreditor Agreement
Joinder executed and delivered pursuant to this Section 6.16.

-90-



--------------------------------------------------------------------------------



 



          20.17. Avoidance Issues. If any ABL Secured Party, Term Secured Party
or Notes Secured Party is required in any Insolvency or Liquidation Proceeding
or otherwise to turn over or otherwise pay to the estate of the Company or any
other Grantor any amount (a “Recovery”), then such ABL Secured Party, Term
Secured Party or Notes Secured Party, as applicable, shall be entitled to a
reinstatement of ABL Obligations, Term Obligations or Notes Obligations, as
applicable, with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto from such date of reinstatement.
          20.18. Intercreditor Agreement. This Agreement is the Intercreditor
Agreement referred to in the ABL Credit Agreement, the Term Credit Agreement and
the Indenture. Nothing in this Agreement shall be deemed to subordinate the
right of any ABL Secured Party to receive payment to the right of any Term
Secured Party to receive payment or of any Term Secured Party to receive payment
to the right of any ABL Secured Party to receive payment or the right of any
Notes Secured Party to receive payment to the right of any Term Secured Party or
ABL Secured Party to receive payment (whether before or after the occurrence of
an Insolvency or Liquidation Proceeding), it being the intent of the parties
that this Agreement shall effectuate a subordination of Liens but not a
subordination of Indebtedness.
          20.19. Foreign Collateral. For avoidance of doubt, it is understood
and agreed that the Bermuda Term Borrower and various Foreign Subsidiaries of
Holdings, the Company and/or the Bermuda Term Borrower have granted security
interests in certain of their property, securing their Term Obligations, and
that as of the date of this Agreement, no such security interests have been
provided by the Bermuda Term Borrower or any other Foreign Subsidiary to secure
any ABL Obligations or Notes Obligations. It is understood and agreed by all
parties hereto that this Agreement does not apply to any security interests
granted by the Bermuda Term Borrower or any other Foreign Subsidiary, and that
any assets or property pledged by the Bermuda Term Borrower or any other Foreign
Subsidiary to secure (or which are subject to a Lien to secure) any Term
Obligations or ABL Obligations or Notes Obligations shall not be subject to the
terms or provisions of this Agreement. Neither the Bermuda Term Borrower nor any
Foreign Subsidiary shall constitute a Grantor hereunder or be bound by the
provisions hereof. It is also understood and agreed by all parties hereto that
neither Holdings nor Intermediate Holdco shall be required to grant a security
interest in, or Lien on any of their assets or property to secure the Notes or
the Notes Obligations.
          20.20. Cash Collateral (Term Credit Agreement). The parties hereto
acknowledge and agree that, all cash and Cash Equivalents (as defined in the
Term Credit Agreement as in effect on the date hereof, after giving effect to
the Restatement Effective Date as defined therein) actually delivered to the
Term Administrative Agent or Term Collateral Agent pursuant to Sections 2B.07
and/or 4.02(a) of the Term Credit Agreement, but in each case only to the extent
of the aggregate stated amounts and/or face amounts of letters of credit and
bank guarantees (calculated in accordance with the Term Credit Agreement) exceed
the sum of (x) the relevant commitments thereunder plus (y) any required cushion
or over-collateralization thereof, then such cash and Cash Equivalents may be
held as collateral as provided in the Term Credit Agreement and shall constitute
TL Priority Collateral rather than ABL Priority Collateral.

-91-



--------------------------------------------------------------------------------



 



          20.21. Credit-Linked Deposits. The parties hereto acknowledge and
agree that, notwithstanding anything to the contrary contained herein, the
Credit-Linked Deposits (as defined in the Term Credit Agreement) shall remain
property of the respective Term Lenders as provided in the Term Credit Agreement
and shall not constitute Collateral hereunder; provided, that, without limiting
the foregoing, if, notwithstanding the foregoing, such Credit Linked Deposits
(or any portion thereof) are deemed to be Collateral (whether as a matter of
applicable law or otherwise) then such CreditLinked Deposits or the applicable
portion thereof, as the case may be, shall be deemed to constitute TL Priority
Collateral, rather than ABL Priority Collateral, for all purposes hereunder.
* * *

-92-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.

     
Each assignor’s address is as listed
  DHM HOLDING COMPANY, INC.
on Annex A attached hereto
  DOLE HOLDING COMPANY, LLC
 
  DOLE FOOD COMPANY, INC.
 
  CALAZO CORPORATION
 
  AG 1970, INC.
 
  AG 1971, INC.
 
  AG 1972, INC.
 
  ALYSSUM CORPORATION
 
  BARCLAY HOLLANDER CORPORATION
 
  BUD ANTLE, INC.
 
  CALICAHOMES, INC.
 
  CALIFORNIA POLARIS, INC.
 
  CB NORTH, LLC
 
  CB SOUTH, LLC
 
  DOLE ABPIK, INC.
 
  DOLE ARIZONA DRIED FRUIT AND NUT COMPANY
 
  DOLE CARROT COMPANY
 
  DOLE CITRUS
 
  DOLE DF&N, INC.
 
  DOLE DRIED FRUIT AND NUT COMPANY,
 
  A CALIFORNIA GENERAL PARTNERSHIP
 
  DOLE FARMING, INC.
 
  DOLE FRESH VEGETABLES, INC.
 
  DOLE ORLAND, INC.
 
  DOLE PACKAGED FOODS, LLC
 
  E.T. WALL COMPANY
 
  EARLIBEST ORANGE ASSOCIATION, INC.
 
  FALLBROOKE CITRUS COMPANY, INC.
 
  LINDERO HEADQUARTERS COMPANY, INC.
 
  LINDERO PROPERTY, INC.

 



--------------------------------------------------------------------------------



 



            MILAGRO RANCH, LLC
OCEANVIEW PRODUCE COMPANY
PRAIRIE VISTA, INC.
RANCHO MANANA, LLC
ROYAL PACKING CO.
VELTMAN TERMINAL CO.
BANANERA ANTILLANA (COLOMBIA), INC.                 By:           Name:        
  Title:      

-2-



--------------------------------------------------------------------------------



 



         

     
 
  CLOVIS CITRUS ASSOCIATION
 
  DELPHINIUM CORPORATION
 
  DOLE BERRY COMPANY, LLC
 
  DOLE EUROPE COMPANY
 
  DOLE FOODS FLIGHT OPERATIONS, INC.
 
  DOLE NORTHWEST, INC.
 
  DOLE SUNFRESH EXPRESS, INC.
 
  STANDARD FRUIT AND STEAMSHIP COMPANY
 
  STANDARD FRUIT COMPANY
 
  SUN COUNTRY PRODUCE, INC.
 
  WEST FOODS, INC.
 
  COOL ADVANTAGE, INC.
 
  COOL CARE, INC.
 
  SAW GRASS TRANSPORT, INC.
 
  BLUE ANTHURUIM, INC.
 
  CERULEAN, INC.
 
  DOLE DIVERSIFIED, INC.
 
  DOLE LAND COMPANY, INC.
 
  DOLE PACKAGED FOODS CORPORATION
 
  LA PETITE D’AGEN, INC.
 
  M K DEVELOPMENT, INC.
 
  MALAGA COMPANY, INC.
 
  MUSCAT, INC.
 
  OAHU TRANSPORT COMPANY, LIMITED
 
  WAHIAWA WATER COMPANY, INC.
 
  ZANTE CURRANT, INC.
 
  DIVERSIFIED IMPORTS CO.
 
  DOLE ASSETS, INC.
 
  DOLE FRESH FRUIT COMPANY
 
  DOLE HOLDINGS, INC.
 
  DOLE LOGISTICS SERVICES, INC.
 
  DOLE OCEAN CARGO EXPRESS, INC.
 
  DOLE OCEAN LINER EXPRESS, INC.
 
  RENAISSANCE CAPITAL CORPORATION

-3-



--------------------------------------------------------------------------------



 



            SUN GIANT, INC.
DNW SERVICES COMPANY
PACIFIC COAST TRUCK COMPANY
PAN-ALASKA FISHERIES, INC.                 By:           Name:          
Title:      

-4-



--------------------------------------------------------------------------------



 



         

     
Address:
  DEUTSCHE BANK AG NEW YORK
 
  BRANCH, as Term Collateral Agent
 
   
60 Wall Street
   
New York, NY 10005
   
Attention: Marguerite Sutton
   
Telecopier: 212-797-5690
   

                  By:           Name:           Title:        

            By:           Name:           Title:      

-5-



--------------------------------------------------------------------------------



 



         

     
Address:
  DEUTSCHE BANK AG NEW YORK
 
  BRANCH, as ABL Collateral Agent
 
   
60 Wall Street
   
New York, NY 10005
   
Attention: Marguerite Sutton
   
Telecopier: 212-797-5690
   

                  By:           Name:           Title:        

            By:           Name:           Title:      

-6-



--------------------------------------------------------------------------------



 



         

     
Address:
  U.S. BANK NATIONAL ASSOCIATION,
 
  as Notes Collateral Agent
 
   
EP-MN-WS3C
   
60 Livingston Avenue
   
St. Paul, MN 55107
   
Attention: Corporate Trust Services
 
Telecopier: (651) 495-8097
   

                  By:           Name:           Title:        

-7-